Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I would like my name to be added to yesterday's attendance register. I can prove that I was also here for the roll-call vote, but I had not entered my name.
Your name will be included, Mrs Rothe.
Mr President, I wonder if this might be an appropriate time to mention an issue that arose yesterday during voting time.
It will be recalled that there was one particular vote in the plenary session on my report that was resolved by a majority of one vote. I do not want to reopen that issue. The Presidency declared that closed and I fully accept that. But following that decision a whole range of Members in this House began to indicate that machines had not worked and so on.
It has occurred to me overnight that if the result of a vote is declared and there is within the Rules no provision for the issue to be reopened at all, given the alarming frequency with which a whole range of machines do not work, this could create serious difficulties. If there were a technical difficulty and a whole block of votes in one part of this House were not counted, the outcome of the votes would call into question the whole efficacy of the decisions that we make.
I wonder whether in fact there should be some provision in the Rules for that. I hope that you will feel that is a genuine point of order.
I remember the situation perfectly, Mr Evans. We will put the matter to the Bureau. I will, of course, inform the President of what you have said.
Mr President, parallel to that point of order could it be also borne in mind that the interpreters are very kind to us and sometimes they do not translate "my machine failed to work" as "I failed to work".
Mr President, I rise on a matter concerning the meeting today of the College of Commissioners, under Rule 38 or 64. I would like to request that Commissioner Lamy makes an emergency statement to this House as to why he is avoiding parliamentary scrutiny on a paper known as "everything but arms".
This has profound implications for this House, for ACP countries and for Europe as a whole. I say profound implications because this House wants more and more democratic accountability. This particular issue will not only affect this House, but most of the European Member States, particularly those that have such products as bananas - which are very topical - rice and sugar.
Mr Lamy should make this statement today to make sure that we do have democratic accountability. It appears that he has no wish to discuss this issue with Parliament. It is of great importance.
Mr President, Mr Evans has just referred to yesterday morning' s vote, specifically to the vote at which certain amendments were adopted by a majority of one.
I believe it is as well for Parliament to keep to the current Rules because, as another Member rightly said, very often it is not the machines that did not work but the Members that forgot to vote; if we were able to correct a vote after the event, we would never see the end of it. We had a good example in the final vote on Mr Evans' report. If I had known that the total number of abstentions and votes against was going to be greater than the number of votes in favour of Mr Evans' report, I would have asked my Group to vote against that report and it would not have been adopted. So you can see how absurd the situation would become if a vote could be reconsidered, and I think we would be well advised to go on abiding by our Rules as they stand.
In any case, ladies and gentlemen, we will discuss the matter at the next Bureau meeting.
Mr President, I just wanted to clarify, for Mr Goebbels' benefit, that I am not raising an issue about individual Members pointing out problems in relation to just their machine or whatever. I am concerned about the possibility of a general failure of numerous machines and rules which would then call the decisions of the House into question.
Let me also assure Mr Goebbels that I do not object to matters being decided by a majority of one. The British Labour Government was defeated by a majority of one in 1979 and I never objected to that.
(The Minutes were approved)
Food safety
The next item is the report (A5-0272/2000) by Mr Bowis, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission White Paper on food safety [COM(1999) 719 - C5-0136/2000 - 2000/2082(COS)].
Mr President, I beg to move the adoption of the report in my name on the White Paper on food safety. It gives me great pleasure to do so. I should also like to refer to the 19 amendments we have before us on this report. I accept 16 of them. The three that I do not accept are Amendments Nos 14, 16 and 17, and I prefer 15 to 5 and 10 to 6.
As Feuerbach said: "der Mensch ist, was er isst", man is what he eats. We are what we eat - and sadly that is true in my case. I am clearly what I eat.
More seriously, as a result of eating badly some people suffer long-term illness and indeed some people die of food poisoning their bodies. Over recent decades we have seen many scandals: olive oil, contaminated wine, mineral water, beef, dioxins and sludge. We have learned the new vocabulary of e-coli, salmonella and listeria and so on. We have had scare and scandal leading to fear, panic and public enquiry. Our constituents around Europe look to us to reassure them that the food they eat is safe and the water they drink is drinkable. They have lost faith in the current machinery and mechanisms to control and remove risk from "farm to table", in the phrase that is so often used.
The truth is that you cannot eliminate risk. That is not within our grasp. Risk will always occur from animal feed and crop sprays of agriculture to the processing of food, transport, refrigeration, storage and retailing. And then the risk goes on to our own home, our kitchens, our larders and to our cooking skills and habits in those kitchens.
If we cannot eliminate risk, we can at least take action to identify it and manage it. New action is needed. We must put into place a framework of legislation, guidance and good practice on food, feed, pesticides, dioxins, labelling, additives, novel foods and so on. Alongside that framework we need a new body to restore public confidence and the respect of Member States.
My report proposes the establishment of a European Food Safety Agency which should be authoritative, independent, objective, accountable, transparent and intelligible. Its focus must be on safety and its method must be science. Its task is risk assessment and then giving advice on that risk management. The Commission's task is risk management and control. Parliament's task will be the scrutiny and monitoring of both.
We have a rapid alert system. That needs to be improved but it can only be swiftly accountable to Parliament if it continues to be run by the Commission. Nevertheless it should be physically and operationally close to the EFSA. Its remit should be extended to cover feedstuffs as well as foodstuffs.
The director of the ESFA is key. His appointment must be by the Commission, but after a hearing by the Committee on the Environment, Public Health and Consumer Policy, probably involving other committees such as the Committee on Agriculture and Rural Development. There needs to be an annual report and presentation to Parliament and risk reports coming to the Commission, Parliament and the Council. The board needs to reflect the range of relevant experience in production, processing, retailing, consumption, law and so on. Scientists need to give a report on assessment to the board who then makes sure that it is in terms the consumers understand, add any recommendations on risk management and submit it to the Commission and to us.
We need close working with national food safety authorities and with international bodies. We need to see the work of the current five scientific committees and the Steering Committee subsumed within this. It will be within a small headquarters, professionally run, accessible to the Commission and Parliament, although the site is not for now.
I thank my colleagues of all parties and all Member States. I thank them for the constructive dialogue we have had. I thank the Commission and its staff. I thank the Council and the French Presidency for their messages of support. I thank Parliament's secretariat. We have here a proposal which can work to improve the safety of our foods, to restore the confidence of the public in our respective nations. I hope that Parliament will endorse it.
(Applause)
, draftsman of the opinion of the Committee on Agriculture and Rural Development. (ES) Mr President, Commissioner, it is difficult not to agree with this document presented to us by the Commission, as it is full of good ideas and good intentions.
The rapporteur, Mr Bowis, has drawn up a superb report, which highlights the importance of an excellent, independent food authority, which would have responsibility for risk assessment, but not for risk management or crisis management, which must be the competence of the Commission, as must legislative proposals.
Both this food authority and the legislative proposals being proposed, which aim to guarantee food safety, will receive the support of this House, Commissioner. But I would like to draw attention to a fundamental issue: the best possible legislation and an excellent, scientifically unimpeachable food authority are not enough.
We may have other food crises and, each time this happens, consumer safety will be endangered, as will the credibility of the institutions and the interests of the agricultural sector and the agri-foodstuffs industry. And, what is more, if crisis management is inadequate, the problem uncontrollably spreads and worsens.
Food safety is not an ancillary issue: it affects public health and the stability of the food market. I therefore ask the Commission what it plans to do in order to make the objectives of the White Paper reality.
Recent experience has shown that the series of crises is not due to a lack of scientific knowledge nor to a lack of ad hoc legislation. The problem has been that somebody has been dishonest and has continued to be so due to inadequate controls.
Such was the case with the company that manufactured polio vaccines in the United Kingdom using bovine foetal serum, prohibited since 1999, and with the distribution via a French agri-foodstuffs distribution chain of one thousand kilos of meat from herds contaminated with BSE.
All in all, Commissioner, along with the authority, the relevant Commission services must, in collaboration and coordination with the Member States, establish a system of efficient, standardised controls throughout the food chain, and the network of food laboratories in the European Union must be improved and their work coordinated with the Commission.
I assure you that this is the best method, as it is preventative.
Mr President, the Commission proposal and the report by Mr Bowis deserve our unqualified support. Food must be safe and must be pure. We must be certain that the carcasses of BSE cows do not end up in the food chain. We must be able to rely on the fact that salmonella is being tackled. But that confidence is being shattered time after time. The more than eighty measures from the White Paper are therefore indispensable.
Setting up the European Food Safety Agency is a major step in the right direction. Its key task is providing scientific advice, for the discussion on food safety must be pure too. Emotions run high where food is concerned: against globalisation, large-scale production and genetic modification, and in favour of local produce, tradition and diversity. Those emotions are often justified, but we must ensure that they do not become a cover for protectionism. Whilst acknowledging the boom in ready-made food, we must also adopt a pro-active approach. The new food must be of quality, the ingredients traceable, and labels must offer honest information. Consumers deserve a choice. The food authority must provide objective information to both consumers and decision makers.
As draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy, I would like to highlight a few points. Decision-making must be clear and transparent. As duplication of the work and of scientific research must be avoided, we need to collaborate with national research institutes and the joint research centres. In addition, food safety is a matter for the entire food sector, from the farmer right down to the consumer. Sound communication between consumers, producers, the retail trade, workers and transporters is crucial. So is attention to diversity in the SMEs. Strict requirements and effective control are indispensable, but competition should be kept clean in the process.
Finally, my Committee argues in favour of a strategy for third countries and candidate countries. Food safety is a global task; we should not cut ourselves off from produce from the United States or developing countries. We must work towards a joint agenda.
I would just like to thank the rapporteur for his constructive contribution and for his willingness to take on board the recommendations from other Committees.
Mr President, Commissioner, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market has carefully considered the White Paper on food safety. It reached conclusions similar to those of the committee responsible. We also agree with the Commission's acknowledgement that in the interest of the public, food safety should be given particularly high priority. The Committee on Legal Affairs and Citizens' Rights accordingly made a raft of proposals which are also included in the Bowis report before us.
In view of the limited time available, I propose to cover just two key points. First, there is no doubt that legal provisions in the field of food safety and animal feed safety need to be simplified. We are therefore looking to the European Commission to put forward a basic legal framework. Within this framework, the corresponding legal instruments need to be systematically put in place in such a way that health protection stands out as the most important objective.
Second, the European public are right to demand that their health be given top priority. Furthermore, they are right to demand that they have an important say, through their Parliament, when food and animal feed safety with a view to protecting their health is at stake. That is why the envisaged European Food Safety Agency can only have Articles 95 and 152 of the EC Treaty as its legal basis, with special attention being paid to its powers.
Mr President, let me begin by warmly congratulating the rapporteur, Mr Bowis, and let me also inform the Commissioner, David Byrne, that we appreciate the proposals he has put before us in this White Paper and the relations he has established with Parliament with a view to preparing the best possible legislation in the field of food safety for the future.
Today we are discussing a White Paper and it is useful to define a few first principles. I think we have to be very specific about the role of the future European Food Safety Agency, which is to assess and identify risks in coordination with the existing national agencies. We must make it clear, however, that the rapid alert system and the implementation of the measures must fall within the field of political responsibility. That is where the European Commission, the Council and the European Parliament come into play.
The second principle is that it is important for this Agency to be highly independent and we must guarantee that independence. It is therefore vital to allow the EFSA to act on its own initiative. It must be independent with regard to the Member States, the European institutions and the agro-food industry.
I have tabled an amendment on levels of risk. I have also had an opportunity to discuss this with Commissioner David Byrne. In some cases we find that the public perceives or imagines risks where these are simply rumours, and it is our duty and responsibility to communicate with the public in order to lay these rumours to rest and restore consumer confidence.
When we are faced with a potential risk, it is important to apply the precautionary principle. Lastly, in the event of a real risk, we must take urgent preventative measures.
To conclude, the brief of the European Food Safety Agency must be confined to food safety. There is no question of extending it to cover product quality or labelling. We must not confuse food risk assessment with questions of product quality. At all events, the European Parliament and the European Commission are firmly resolved to restore consumer confidence.
Mr President, quite often a parliamentary colleague is given a report and you envy him or her. By the time the report is presented you envy them no more. That is not the case with Mr Bowis. He has carried this whole debate through with considerable elegance, charm and willingness to compromise, which is why the committee was able to adopt 12 compromise amendments, supported by almost all the political groups.
We have a stark reminder this week of why we are all here and why this legislation is going through in the report in my own country - the Phillips Committee of Inquiry into the disaster, indeed scandal, of BSE. That came about in our national herd because of negligence and the indictment against those responsible, civil servants as well as ministers, will be set out for the world to see tomorrow. It will not be a day when we look with any particular pride at the procedures we then had. Those procedures have now been amended and changed and we have our own Food Standards Agency. To have such a body introduced in the European Parliament as part of a raft of similar measures, which will increase our concern and care for food safety in the European Union, is a good outcome to what has been a sad tale.
I will mention briefly the key amendments which I commend to the House and the Commissioner and which I hope we can see voted through today. Obviously the title is important and Mr Bowis has accepted that. This has to be called an "authority" because in English and most other languages, that conveys a body which has the power and ability from time to time in the process of risk assessment to use its best judgment and not merely to be the agent of what others would wish it to do. One of the amendments that was passed allowed it to issue own-initiative reports. On the still vexed question of how far we should go in allowing it to look at nutrition, and indeed to offer advice and to be consulted by those whose primary concern is risk management, we have also said that where the issue of safety is involved, these issues also should at least be within the remit of the opinion and the advice of this food standards authority.
We have also said that the national food safety agencies and the consumer bodies in the Member States of the European Union should be fully consulted in the processes we are now embarked upon. That is because we need to carry right across the European Union the full support and weight of the public, the stakeholders and indeed, of course, the Member States for this authority. That means that they have to accept that the rapid alert system must be improved immediately and extended to animal feed. Yet again this week we have had another example, with infected beef in France finding its way on to the shelves of Carrefour, of how hard it is to catch those who have scant regard for food safety issues.
We want the EFSA to have a board which has a balanced representation of people in consumer affairs, public health and all possible areas of scientific and agricultural knowledge. We want them to be people whom we can respect and who can declare their interest. Of course many of them will have had links with the food industry, links with science elsewhere. That is understandable and natural, but we need to know how and who and where and we should be able to do so.
We want an annual report to this House and we want the director, when he or she is appointed, to be available to the Committee on the Environment and indeed the Agriculture Committee and to this House in general to report back. When that has happened I would say there is one last thing we must do. We must wait patiently for the Commission to come forward with legislation on other matters in the food safety area - PCB standards, food labelling, allergy labelling, action on nutrition policy and the amending legislation we need for processed baby foods and infant formulae. These things are inextricably linked with what the food authority will be doing.
Finally, we will also be supporting a number of the new amendments, certainly Amendments Nos 11-13, 7-9 and we wish to have a free vote on Amendment No 14. We consider some of the others superfluous, but generally speaking the broad consensus there has been throughout in this House on this report should be carried through into the vote.
Mr President, Mr Bowis has done an extraordinary job as rapporteur on this major and complicated issue.
In fact, there are a whole lot of important and, on the face of it, conflicting objectives to be achieved in this matter of food safety, including that of safety itself. In this connection, I should like to speak up for cheap food of the kind which families with children buy and which children and young people eat.
We are also concerned with the freedom to develop food and the food sector and also with the conservation of Europe' s cultural heritage. A central aspect of this is to ensure that the rich heritage of traditions can be preserved. I therefore want to give my support to Amendment No 15.
I nonetheless believe that one issue has not been properly discussed, namely the need for uniform regulations to be followed up by uniform and thorough supervision. It should not be forgotten that, viewed as a whole, the food sector is the biggest workplace in the European Union. We must ensure that the regulations are complied with in the same way throughout the European Union. Otherwise, we interfere both with safety and free competition in the internal market.
I should like to repeat this: ensure that the regulations are properly complied with, the length and breadth of the Union.
Mr President, Commissioner, ladies and gentlemen, "der Mensch ist, was er isst" , you are what you eat. Those, ladies and gentlemen, were indeed the first words I spoke in my maiden speech last year with reference to the Belgian dioxin crisis. Those are also the words with which Mr Bowis began his explanatory statement and speech in this Chamber. This is an immediate sign that Mr Bowis and myself, along with the Environmental Committee, are largely on the same wavelength, and I thank Mr Bowis for the very constructive collaboration of the past few months.
I would like to make four observations. The report is right to draw a distinction between risk analysis on the one hand and risk management on the other. It is against this background that I would first of all like to say that food safety guarantees hinge on strict inspections organised by the state, and those inspections are only as strong as the weakest link. If the weakest link breaks, the inspection process will collapse like a house of cards. This means that all inspectorates must work together well and, often, insufficient attention is paid to the inspectorates which inspect animal medicines; this is the pharmaceutical inspectorate in my country. I also regret, therefore, that that inspectorate will hardly be involved - if at all - in the future operation of the European Food Safety Agency. After all, experience has taught us that ineffective inspection of animal medicines and ineffective inspection of the prescribing behaviour of vets can lead to scandals. So I would like to flag this up as an issue.
Secondly, the Bowis report clearly states that the European Food Safety Agency is responsible for risk analysis. We should be very aware that this agency will only be a strong partner in the Food Safety Agency safety debate once it has acquired respectability in the course of the years. This respectability will be gained, not through laws or legislation, but through integrity, academic brilliance, neutrality, duty to be accountable, transparency and comprehensibility. I therefore urge that, when scientific opinions are being weighed up, minority viewpoints also be published each time. After all, science is not something static, it is ever fluid, and the debate on the six American hormones has been sufficient evidence of this.
I also welcome the farm to fork approach. I would even go one step further and argue in favour of the seed to spoon approach. That means that when Food Safety Agency safety is examined, all products are taken into consideration, and I would refer to Paragraph 11 of the resolution in this connection.
Fourthly, Parliament is right to highlight in Paragraph 17 that the rapid alert system must be extended to cover all food safety aspects, including animal feed. It is only right that we should call for the swift introduction of a positive list, Commissioner.
Ladies and gentlemen, this is only the beginning; we have a long way to go yet. We must realise that consumers must regain their confidence in food and that is a fundamental human right. I hope that in the coming months and years, we will be closely monitoring the Commission during the implementation of the White Paper.
Mr President, first of all, we too naturally support all the compromise and composite amendments jointly decided in the Committee on the Environment which, I trust, will be adopted by plenary. However, Mr President, I should like to highlight two points here. The subject which we are debating clearly illustrates just how superficial and empty our debate on the political unification of Europe is. This is no paradox. A real food safety agency will never get off the ground, unless of course it has strong political backing.
Mr President, we are talking about legislation, initially about application, we are talking about responding to danger, about measures, policy changes and comparing imports - i.e. controlling the safety of products coming in from outside. My question is: who is going to do all this? The national authorities? But the crises which occurred in the past were generally covered up by the authorities in the Member State. Need I remind you of the United Kingdom's policy on BSE? What agency is going to be able to exercise controls, carry out investigations and propose measures on behalf of the whole of the European Union? I, to give a minor example, would love to know what the agency now being proposed would have done about the mad cow crisis in Britain, about the dioxin crisis in Belgium and about the genetically-modified cotton and foodstuffs, such as cotton seed oil, in Greece. Not much, I think.
Unless this agency comes up to the standards which will give it political teeth, I do not think it will achieve much. The best case scenario is that it will work alongside the Environmental Agency, which does an excellent information job, but which freely admits that the environmental situation in Europe has not improved.
Mr President, ladies and gentlemen, Europe is afflicted by serious public health crises at regular intervals. These crises, such as BSE and dioxin, have become a real problem for society and lead to a loss of consumer confidence in the food they eat. The latest events have brought that home to us again.
The Member States have risen to the situation, like France, which has set up a national food safety agency. Today the European Commission is proposing the creation of a European Food Safety Agency, responsible for analysing all public health risks.
Sound scientific knowledge is certainly essential to help assess the risks linked to the food chain, from the farm to the table. Any initiative to help identify these risks is therefore a move in the right direction. But is that not approaching the problem the wrong way round? As it often does, the Commission is proposing regulatory measures to remedy or alleviate the adverse effects of a policy for which it is frequently jointly responsible, without in any way questioning its own basic approach. Thus, European requirements relating to traceability, which are good measures, have been made all the more necessary now that we have abandoned checks at our internal or Community borders. Similarly, the European Union is seeking to protect biodiversity and to safeguard ecosystems with its Directives on habitat and on birds, but without questioning the emphasis on high agricultural productivity, which, after all, we know to be the main cause, together with urbanisation, of imbalances in ecosystems.
In fact it is precisely this emphasis on high productivity that exacerbates food safety risks: the specialisation of farms, most of which practice intensive farming, the need to fall in line with American market prices, and therefore to seek the lowest costs wherever possible, especially for animal feed, the transportation of animals, frequently across great distances, and the various components of the food chain from the farm to the table are all risk factors for public health, yet we prefer to cure the disease rather than prevent it occurring. That is a serious state of affairs.
Nonetheless, under these circumstances, the European Food Safety Agency has an important part to play in conducting scientific risk analysis. But let us make sure we leave it to the Member States to manage these risks and to apply the precautionary principle in a reasonable and proportionate manner. That will be a guarantee of effectiveness. Indeed, who better than the Member States to carry out adequate local checks? Who better than the Member States to distinguish genuinely dangerous products from those deriving from our different food cultures, even when they pose no health risk at all? Anyway, there is no such thing as a zero risk, nor is it even desirable, given that completely aseptic conditions are no guarantee of food safety. Finally, who better than the Member States to inform the public of the risks linked to this or that product?
So let us entrust the European Food Safety Agency only with conducting scientific risk analysis, in liaison with our national agencies. Let us require excellence and independence of it. Let us ask it to make recommendations to the political authorities responsible for risk management. And let us not, therefore, give it responsibility for running the rapid alert system and for communication with the public.
Lastly, we must beware of standardising our food cultures. Each of our countries, and especially France, is proud of its gastronomic culture and local products. That is one of the areas of diversity that makes up the richness of Europe and its quality of life. Let us guard it jealously.
Mr President, it is clear that there is considerable enthusiasm for the establishment of a European Food Safety Agency, as our rapporteur would prefer to call it. In the UK, as in many other countries, we have now set up our own agency amidst similar enthusiasm.
It started work this year and many had high expectations of it. However, with the advent of Mr Byrne's ambitious proposals, it would seem that this national initiative is to be absorbed into the EU structures. In this, we are obliged to Mr Bowis. In his report he confirms the subordinate nature of the British agency when he remarks that "It is essential that the Commission coordinates its various departments including . . . national food agencies." As an aside, I must express my puzzlement about how a Conservative MEP can apparently embrace so easily the absorption of yet another British institution when his party stands on a platform of being opposed to further integration.
This notwithstanding, it may come as a surprise to Members that I support the concept of a pan-European approach to food safety, which is embodied in the concept of the EFSA. Despite so often being branded as a "little Englander" by my British colleagues, I have no difficulty in acknowledging that germs know no boundaries. However, if germs fail to respect national boundaries, they will, and of course do, fail to respect EU borders.
Thus, despite the enthusiasm for yet another EU agency, any effective control programme must look beyond the limited vision of a mere 15 states. It must take a wider perspective. In this we are fortunate. Since 1984 we have had the highly effective World Health Organisation's surveillance programme for the control of food-borne infections and intoxications in Europe, based in Berlin at the Von Ostertag-Institut.
Interestingly, unlike the little Europeans who are so often behind this EU project, the WHO's concept of Europe originally embraced 32 countries, which included the former Soviet Union and has since expanded to include all countries from the Urals to the Atlantic, from Iceland to Israel. Not only does the WHO cover Europe it also has a wider remit across the whole planet and this is important. If one charts the progress of the main food-borne diseases which currently affect Europe, most actually made their first appearance in the Americas.
For instance, to name but one, the recent threat of E. coli O157 probably emerged in South America. It then spread to the USA, then to Canada, thence to Australia and Japan, before significant outbreaks occurred in mainland Europe - the first one being in Germany. As a result, many of the control initiatives which have subsequently been adopted in Europe, have originated in other countries, particularly the USA. Risk assessment must start where the problems starts. Therefore, if one acknowledges the need for a transnational agency to bolster the efforts of individual agencies - and indeed I do - then any such agency should not only deal with Europe: it must have a global reach taking in global information. That is precisely what the WHO does for us: working with its regional organisations in a wholly integrated manner. This cannot be achieved by an EU organisation.
Given that the WHO programme remains properly funded and supported, there would appear to be no need whatsoever for yet another agency, especially one with such a limited reach as the 15 Member States of the European Union. Food safety is far too important for it to become yet another excuse for EU integration. It displays the very worst of the European Union, because the perception is one of control freakery.
Mr President, ladies and gentlemen, the White Paper on food safety is a long overdue response to incidents like the BSE and dioxin crises, which deeply undermined consumers' sense of security and destroyed their confidence. I particularly want to comment on two points. First, the creation of a network amongst Europe's research institutions is absolutely essential if we are to achieve our objective. But we need to avoid a situation in which the future European Food Safety Agency and, for example, the Food and Veterinary Office in Dublin have overlapping responsibilities and powers. Not only the Commission, but also every Member State must be legally able to call upon this agency. This makes sense if the European Food Safety Agency is also to be able to operate independently of the Commission and if, whenever necessary, it is to take prompt crisis management action. However, the conditions for appealing to the Agency must be drawn up so that efficient and swift action is guaranteed.
Second, a universal system for tracing the original ingredients of all food must be created. This principle must be consistently adhered to when the planned review of EU legislation on food labelling is carried out. That is the only way to regain consumers' confidence in food production, which has been destroyed.
Mr President, Commissioner, ladies and gentlemen, as rapporteur, Mr Bowis has produced an excellent report, and in many areas I would like to reinforce what he has said. Establishing an efficient and independent European Food Safety Agency is very much to be welcomed, not least because of the various food scandals to date.
Food safety is a fundamental requirement for consumers, because they want to eat healthily, and we have to ensure that this is possible. The Agency's central tasks will therefore be risk assessment and risk communication, an early warning system with the assistance of the five food committees all working together, excellent public relations work with consumers on food and food safety issues, and optimum networking with scientific institutions and control agencies in the Member States, so as to guarantee controls on the ground from producer to consumer.
In order to rebuild and strengthen consumer confidence, food safety and regulations need to be taken into account in legislation governing fertilisers, plant health products, medicines, the environment and waste. Reliable risk assessment requires comprehensive analyses and reference measurements. To make scientific results comparable across Europe, the measurement techniques applied need to be standardised and harmonised. An appropriate infrastructure is required for testing food and in particular toxic substances in animal feed. The Joint Research Centre's Health and Consumer Protection Institute is currently also carrying out pan-European quality and safety checks on food, and is amongst other things testing food for contamination and carrying out reference measurements for agricultural products and foodstuffs.
Substantial financial means are needed for all these measures. It is therefore advisable also to involve and take advantage of the European Union's existing institutions, and if appropriate extend them. The funding necessary for this needs to be made available by 2002. I have tabled an amendment on this subject, and I hope you will support it.
Mr President, the fact that only 19 amendments have been tabled in this Chamber on a subject as complex as this one, which very quickly stirs up feelings and leads to heated emotions, is a sign that excellent preparatory work has been done with the rapporteur on a basis of trust, and also involving all the other groups in the committee. I wish to thank the rapporteur for that.
The White Paper is by no means an answer to any of the crises. It was high time that the Commission produced the White Paper to follow the Green Paper published many years ago now. It should also be said, as some of the previous speakers have done, and in particular Mr Whitehead and Mrs Gebhardt, that the White Paper is more than just another set of EU rules and regulations. For example, the White Paper must ensure that conditions are created in which safe food is possible at all. If we do not manage to modernise the early warning system and make it work, then there is little point in worrying about much else. If we cannot manage to get the early warning system to emphasise the Member States' responsibility, then we will have a problem. We need to apply stricter legislation, stricter guidelines and stricter criteria to animal feed. Hygiene regulations governing animal feed production, and also regarding checks, need to be much tougher. Without a new framework directive we will be helpless in many areas of food safety. With this in mind, the Commission has presented some 80 proposals - either totally new or proposals for amendments - a very ambitious programme indeed. I can see that in some areas the Commission is already active. I believe that this programme is a step in the right direction.
Of course we are all talking mainly about this new Food Safety Agency. We agreed in committee what this new authority can and cannot do, but I would also like to remind you that food safety is important. We already have scientific bodies in the EU which look after this. However, if we cannot succeed in getting the Member States to actually carry out checks on the spot on the basis of the legislation, if we cannot manage to oblige them to provide information on who checks what, when and how often, then even if we created 20 new authorities in the European Union, not a jot would change as regards food safety. We should not lose sight of that, because in that case, a new authority, whatever it was called, would just be a smokescreen and a token gesture. Some country somewhere would then be happy to provide a home for this new authority, but otherwise nothing would happen. The expressions that then come to mind are "everyone turns a blind eye" or "the dog barks, but the caravan moves on". Hygiene regulations and on-the-spot checks should be the slogan of the hour. And the ones who need to do something about this are not so much the Commission and ourselves, but rather the Member States, who so far have not done their homework.
Mr President, I feel very pleased today and grateful both towards the Commission, for having embarked upon the work on better food safety, and towards Mr Bowis and the whole of the Committee on the Environment, Public Health and Consumer Policy. I am grateful for the constructive cooperation we have had and for the willingness to compromise that has been shown for the purpose of producing a good report. We are now hoping for Parliament' s support, and we hope that the Council and the Commission will accept our proposals.
Together with the bureau responsible for food and veterinary issues, other scientific bodies and national authorities, the food authority must create a comprehensive system. Just as Mrs Paulsen said, all Member States and all companies, many of which are multinational, must comply with the legislation. If they do not, there must be a system of sanctions at EU level. I therefore want to discuss Amendment No 16. When food safety is threatened, both public health and the common market are placed in jeopardy. We must consequently make such changes to the EU Treaty as to ensure that the Commission is given the option of imposing sanctions in the area of food, just as it has at present in the area of competition. The food authority ought to be able to propose suitable measures to the Commission in this connection.
Mr President, I too have the pleasure first of all of commending the Commission for its White Paper on food safety, which is a good proposal, and Mr Bowis too for having done an excellent job of improving and fine tuning this proposal. What is more, he has published a document containing a practical resolution, the justification for which is both humorous and easy to read. It is not often that we read documents such as these here in Parliament.
My group shares the Commission' s and the rapporteur' s view of how the independent Food Safety Agency' s responsibilities are to be apportioned. We believe that its main task must be that of assessing food safety risks and that its core activity must be that of providing scientific advice. Naturally, the legislation must also be strengthened, and caution and responsibility must be the watchwords of everyone without exception, permeating the whole approach to food and enabling the entire food chain to be covered. Food must also, as far as possible, be produced in accordance with ecological principles.
What we really need is a comprehensive strategy for dealing with food at every stage of its production. We are concerned with issues such as GMOs, additives, labelling and so on. I hope that the Commission will really provide for such a strategy.
My group supports most of the amendments. I think that Amendment No 17 is particularly important, stating that the consumer organisations must be consulted. Since recital J states that industry and food producers must be consulted, I believe that a balance is needed in this area.
Mr President, the sheer number of food scandals and the debate about using genetic engineering in food production have undermined the present food safety system. Optimum food safety standards and falling consumer protection standards cannot be reconciled. So something else is needed here, and I believe that too. But I am in favour of most responsibility remaining with the Member States.
The Community is the world's largest importer and exporter of food. This sector has an annual turnover of EUR 600 billion and employs 10 million people. I support everyone involved, be it in a political, administrative or other capacity, who is working on a "food for all" strategy. The developed industrialised nations are also best placed to make the greatest contribution here, through sustainable and varied food production. The White Paper is a political paper for those in positions of responsibility in food production. A zero-risk policy is not really practical. That is why the preventive measures in the White Paper constitute the real action plans. What is more, there is no European flavour here. National peculiarities should not only be respected, but actually encouraged.
This is where the only weak points in the White Paper on food safety lie. Certain questions remain unanswered, such as: what will the relationship be between the Food Safety Agency and consumers? How is it to be financed and how will it cooperate with the Member States? What about liability? Up to now, of course, it has been the innocent parties who have paid. The Commission will have to provide more concrete answers to these questions in its continued work.
Mr President, we value the work carried out by Mr Bowis because, in addition to placing the subject in the right context, it raises important questions to which solutions must be found in the course of time.
The usefulness of the authority to be established is undeniable, both in terms of monitoring and in terms of prevention, for which, in any case, the precautionary principle does not provide adequate practical guidance. A reliable legislative framework, the definition of acceptable risk and the practical safeguarding of local food and production diversities are aspects which still require attention, together with those of small and medium-sized businesses and the training of their employees. A further aspect is the organic revision of the labelling rules for both wholesale and retail selling, which will at last provide the consumer with correct information regarding products' traceability and make it possible to identify where responsibility lies in the event of risk or crises.
Moreover, it has been said, and rightly so, that the authority will not be a political body and that, particularly in the event of a problem arising, it will report to the Commission and the Member States. How this works in practice will become clear when the authority has to act. Its legal status, authority and interaction at European level with other technical and scientific bodies whose responsibilities currently partly overlap with the authority being established also need to be defined.
In short, it will be important to see how its independence and transparency are reconciled with the fact that no current resources have been allocated to it, with its subordination to the Commission, on the one hand, and with its authority to act autonomously and the membership of its board of directors on the other.
Lastly, the intention to identify priority actions and class them in order of importance is certainly positive. However, while such actions are so long awaiting definition, they do not make up for the need to define a comprehensive European line on food policy and food safety, which will give the many European diversities another opportunity to display their unity.
Mr President, rapporteur Bowis started his explanatory statement on his report with a quotation from Ludwig Feuerbach, which he also repeated this morning: "der Mensch ist was er isst" (You are what you eat). I do not share this viewpoint, for we know that a human being is more than just a body. The fact that food safety rules have been around for a long time is evident from the Bible, as God prescribed these to His people of Israel.
However, it is appropriate to qualify the concern which people have with regard to food safety. I would like to counterbalance the quotation from Feuerbach with one from the Lord Jesus himself: "What goes into the mouth does not make anyone unclean; it is what comes out of the mouth that makes someone unclean" , namely what we all say.
In modern society, the choice of food is enormously varied. We mainly eat tasty food, even if we know it is unhealthy. Strangely enough, however, there is huge panic amongst the public if something goes wrong with food production. In order to win back their confidence, extremely drastic measures are taken, the necessity of which in terms of safety might be questioned. Could a European Food Safety Agency have prevented a dioxin crisis and a BSE crisis?
In my view, drafting new legislation is not the right response to non-compliance with existing legislation. The setting up of independent inspectorates in the Member States which can enforce the law on the spot should therefore be given priority. The same applies to the rapid alert system. Member States need to ensure that this system works well and they need to inform the European Commission in good time.
Mr President, Commissioner Byrne, I would like to start by thanking our friend, John Bowis, for his excellent work on the White Paper on food safety and, in particular, for including the various amendments tabled by different political groups. In my opinion, they enhance the original report of the Committee considerably.
The establishment of an independent, high profile European Food Safety Agency is a substantial step which satisfies the need of all the citizens for guarantees on the quality and safety of food products. The neurodegenerative damage to man's central nervous system caused by the consumption of beef or veal - as has been mentioned this morning - from animals suffering from mad cow disease, the recent dioxins alert in Belgium, the high levels of pesticides and herbicides in the environment and the presence of other microbiological and chemical pollutants with potentially cancerous effects arouse in the public a strong sense of alarm and sometimes anxiety. The establishment of a European Food Safety Agency will contribute greatly to achieving a high level of protection of citizens' health.
I would like to end by thanking all the political groups - the Group of the European People's Party and European Democrats, the Group of the Party of European Socialists, the Group of the European Liberal Democrat and Reform Party and the Group of the Greens/European Free Alliance - for accepting a joint amendment initially tabled by Mr Fiori and myself which gives greater meaning to the very existence of the European authority. It must genuinely be a centre for coordinating the network of national agencies which, in turn, must activate and coordinate a network of centres of excellence for food safety at the level of the individual regions. The purpose of this network of laboratories will be to monitor on a continual, daily basis, the quality and safety of food products - exactly as Mrs Roth-Behrendt said just now - and I agree with this approach. The network must be as close to the citizens as possible and, in this way, their faith will be restored in the European national institutions.
Mr President, Parliament's vote marks the end of this first stage of consultation on food safety issues. I just hope that it will not also mark the end of the will to intervene rapidly and effectively in a sector which affects the daily lives of the citizens so closely and which is one of the principle benchmarks of our capacity to restore their faith in politics and in the institutions.
The impetus will be all the more necessary considering that the great expectations aroused by the White Paper are not, in my opinion, truly reflected in the report tabled by Mr Bowis, despite the considerable amount of work he has put in. Indeed, despite the fact that the creation of the European Food Safety Agency and the definition of its competencies are a fundamental point of the strategy proposed by the Commission, they are not the only point. A European food strategy cannot be reduced merely to the creation of a monitoring authority and the application of a few - albeit necessary - health and hygiene rules. There is an indissoluble relationship between eating healthily and eating well, a relationship of which consumers must be made more aware in order to promote quality and support the typical local products which are one of the great assets of the peoples of Europe.
With the vote in the Committee on the Environment, we have succeeded in re-establishing a certain balance, including in the scope of the resolution nutrition issues and certain significant references to the role of small and medium-sized businesses in safeguarding diverse dietary habits. That is why I will vote for the report.
Mr President, ladies and gentlemen, I believe that the Bowis report forms a solid basis for further work and I believe, Commissioner, that there is now not one single reason why you, so to speak, could not produce the legislative proposal tomorrow, for the large majority of Parliament is now agreed on the way forward. Mr Bowis, the fact that it is such a large majority, is partly and mainly thanks to you. You are an extremely skilled diplomat.
I will not dwell on the heart of the matter, since we are all agreed on that. I would like to bring a few minor aspects to the fore. I have tabled an amendment which is not unimportant, in my view, although Mr Whitehead suggested it was redundant. The authority must be independent and that is why I think that 'close ties' , as stated in Paragraph 12, should actually not be allowed, not with anybody - not with consumer associations or anybody else. I therefore believe that your Amendment No 11 and my Amendment No 17 are perfectly reconcilable.
Secondly, in addition to the authority, there are a number of important things which need to happen. I would single out two of these: we urgently need PCB standards at European level, as well as a positive list of ingredients of animal feed. Commissioner, I would say that there is no time to lose and, ladies and gentlemen, our role in the European Parliament is also vital for, by studying the annual report and interviewing the director of the authority, we will need to ensure that the authority works, because if it does not, if it does not do its work properly, we will end up footing the bill politically speaking. I believe that is something which we will need to keep an eye on in the years ahead.
Mr President, I would like to thank the rapporteur for assembling the amendments of all the groups - as other members have said - in the compromise amendments. I think he is pursuing an obvious objective which is - as he says in his document - that of guaranteeing the high levels of food safety that should exist, and a second objective that derives from the first, which is to say that of restoring credibility in the eyes of the consumer, which has been somewhat dented by scandals. I would like to remind you of one that occurred in Spain, the rape seed oil scandal - the consequences of which are still apparent now, after more than 20 years - but also the BSE scandal, the dioxin scandal and the latest worrying scandal in the United States regarding the release, for use in food products, of transgenic sweetcorn that would seem to be unsuitable for consumption.
I believe the rapporteur's proposal to act on three levels is very important. The first level is to create a food authority or agency, founded on the principles of integrity, transparency and independence - independence, amongst other principles, is essential. The second is to introduce clear, accessible priority legislation, and the third is to cooperate with agencies in the other Member States, non-governmental organisations, consumer organisations and international bodies. Therefore, as Mihail Papayannakis said, we too are going to approve and support the report.
Mr President, I would like to join with other colleagues in complimenting the rapporteur, Mr Bowis for his very constructive and very logical approach to this particular problem. May I say, by way of a light note, that when I listened to Mr Blokland introducing some biblical quotes I felt he had elevated the status of this debate to a new plane because there were times when we thought that nothing short of divine intervention would help us resolve the matter.
However, having said that, I believe it is to the credit of this Parliament and Commissioner Byrne that food safety now dominates the European agenda. Our citizens expect and are entitled to a vigilant and positive response. In my view, nothing less will restore consumer confidence in an important policy area both for producers and consumers. We have all learned our lessons from the food crisis of the 1990s. I am confident that by putting in place a systematic set of uniform rules we are laying the groundwork for filling the gaps in the existing legislation. This would clearly enhance food safety through the food chain. The reform of European Union food laws would be carried out at the level of the European Union.
We want to avoid a situation where there may be a renationalisation of food purchasing within the European Union. One of the central elements of the reform of the common agricultural policy is to avoid the renationalisation of the CAP in any shape or form. That is why it is so important that food safety laws are enforced at European Union level. For this reason also I welcome one of the core elements in the White Paper on food safety which would lead to the setting up of a new European Food Safety Agency. This authority would have responsibility for scientific evidence and the communication and management of all risks relating to food safety.
Another issue which will confront us over the coming months is that of GMOs in food production and we must be open to the potential of biotechnology. In this respect it could be a serious mistake to assume that biotechnology means poor quality or unsafe food. For example, GMO foods offer the opportunity to reduce the levels of pesticide residues and improve nutritional quality, it would be negligent to ignore these advantages. However, I fully support the introduction of clear, non-technical and standardised labelling in the context of GMO food products. Moreover, no food products which are genetically modified or contain genetically modified ingredients should be allowed into the food chain until they are fully tested, and only then with clear labelling specifications.
Mr President, the fact that the White Paper on food safety has no intrinsic legislative value does not in any way detract from the dual purpose which it undoubtedly serves. First of all, it embodies the commitment to completely and comprehensively overhaul legislation, to set up an independent Food Safety Agency and to organise inspection better.
It also has symbolic meaning. It can and must signal the start of a new beginning. From now on, the policy will be tackled in a coordinated and integrated manner and will embrace the entire food chain.
I welcome the fact that rapporteur Bowis, who has done sterling work, has opted for a positive approach to the White Paper. His report does not so much propose amendments as establish emphases. For example, it is right to stress that the food authority should first and foremost concentrate on food safety. Nevertheless, I hope that there will also be room for collating knowledge in the field of linking food patterns to health. After all, policy should not only focus on preventing damage to health, but also on obtaining health benefits.
A second justified emphasis is the request for consideration to be given to regional and cultural differences in the food supply and to the role of the SME and the traditional trades in question. I would in this light urge you to recognise the specific value of the SME and traditional trades in the extensive package of legislation.
A third emphasis is required which is as yet missing from the report but which we can introduce via Amendment No 12. Both the White Paper and the Bowis report mention communication on the one hand and procedures in emergency situations on the other, but there is no attention to the internal and external crisis communication which is so desperately needed. It can nevertheless - and we have first-hand experience of this in Belgium - be a determining factor in managing the extent of a crisis and in whether consumer confidence in the institutions survives or not.
To conclude, let us hope that the Member States might join in the vision shared by Parliament and the Commission, and that, above all, they will assume their responsibility, not only as constituent parts of the Council, but also as a body which must ensure that inspection in the field is carried out efficiently once the European measures have been transposed in national legislation.
Mr President, ladies and gentlemen, the White Paper on food safety has laid a firm basis for better food in future and I am also hopeful of more environmentally-friendly and people-friendly production of food. The rapporteur, along with many MEPs in the Committee, including myself, have placed the focus on the food authority and this is regrettable to some extent. Regrettable, because good food, safe food particularly benefits from clear legislation. But I also understand that the many crises in Europe, and I also refer to my own country, have shown that we mainly need something to hold on to. The policy needs an anchor so that clear choices can be made and the consumer needs to have confidence. This is why we need this food authority and this is why we are right to set the necessary store by it.
It is important for this food authority to be able to function independently. We have spelled this out very clearly in the report, and I am absolutely delighted about it. It is also important for the food authority to be able to prioritise, to work pro-actively and to make recommendations to those who are responsible for risk management. I rather regret that the title only refers to food safety. I can understand if food safety has to be the point of departure, but surely links must be established with other areas, such as the environment, health and such like. I hope that an energetic, future authority can get this dynamic going.
Finally, I believe that, at this moment in time, during this political discussion, we should not focus on the place of establishment. I am quite convinced that this leaves the population completely cold.
Mr President, as the representative of the European Liberal Democrats, I would like to thank the Commission sincerely for its White Paper, with its ambitious objectives. It is necessary to move forward swiftly and with flexibility in these matters. This is in the interests of consumers, but also, at the same time, the food chain in Europe. The Committee on the Environment, Public Health and Consumer Policy has now come to adopt a reasonable policy, as there is now the desire to create a scientific, authoritative body from the Food Safety Agency, which would have responsibility for risk assessment and keeping the public informed. It is important that risk management itself will continue to be the responsibility of the Member States and the Commission and thus the object of political supervision also.
For us to be able to restore consumer confidence in the safety of food and maintain it, the Food Safety Agency must start its work with adequate public resources. Self-sufficiency and the independence of the unit will serve the interests of European consumers best. For that reason it would be best if the agency did not function under the auspices of the Commission but independently and as a body that is physically separate from the Commission. The agency must be located somewhere well-connected in terms of transport and information technology, and the area in question should have a good reputation in the area of food safety. Support from the surrounding scientific community will also be an important factor when choosing a location. For that reason, I support Amendment Nos 14 and 19, which express a desire for principled guidance in deciding a future location.
The White Paper, which Mr Bowis' report broadly endorses, does not define an imperative policy, which is a great pity. Yet, the creation of a European Food Safety Agency is a very positive step. However, as some Members have said, we must guarantee its independence. That means providing it with adequate financial and human resources.
For our part, we believe that a tax on agro-business profits would be a way of releasing these resources. In order to respect the principle of transparency, we must also authorise the referral of cases to the agency by the unions and the various professional associations, in relation to both consumption and ecology. Sound scientific risk assessment, coupled with an effective strategy of communication with the public, cannot by themselves stamp out the food crises. That is something of a technocratic view, which makes the mistake of overlooking the cultural, social and economic dimensions of food.
We need a stronger political will to resolve certain crises. Take the current mad cow disease crisis. We should be able to ban the incorporation of animal meal in feed and withdraw the licence of food manufacturers who do not respect these rules.
Mr President, I congratulate John Bowis on his excellent work. I have on many an occasion throughout this process thought that we were lucky when we chose him to draw up the report. He has withstood the pressures he has come up against in this emotional issue extremely well. I would also like to thank Commissioner Byrne for his cooperation. The Committee on the Environment, Public Health and Consumer Policy followed Mr Bowis' s advice and decided not to adopt a position on the location of the Food Safety Agency. In my opinion, that was a wise policy. It is, however, important to define what we expect from the Food Safety Agency and what sort of criteria should apply in selecting its location. In the interests of the citizens of the Union as a whole, it is to be hoped that these criteria will be implemented. They include good reputation in the field of food safety, independence, and good scientific infrastructure incorporating the best available technology and good transport and telecommunications links. Amendment No 19, which I together with Mr Nisticò and Mr Fiori, as well as many others, tabled on behalf of the PPE-DE Group, states these criteria clearly without taking a stand on any particular location. These criteria will all be essential tools in realising the common aim to restore consumer confidence in European food safety as soon as possible.
In talks, there has been a call for the agency to be located in a city in which one of our Institutions is located, as, otherwise, it could not be supervised. This sort of argument is puzzling and worrying and in fact removes the foundations on which the idea of integration is built. I do not think we can in all seriousness say that only an authorised body that is located in the midst of the Community can reliably carry out the task it is entrusted with. There must be other reasons for the euro' s low value than the fact that the European Central Bank is situated in Frankfurt. I myself do not think this way and trust in the strength and basic principles of European integration throughout the EU.
Mr President, I too should like to congratulate Mr Bowis on the huge effort which he made in his report to take account of everyone's view and for agreeing that we should also refer to the more general concept of food.
The White Paper on food safety is a proposal which aspires to restore consumer confidence in the entire food chain. Consumers are quite right to demand food which poses absolutely no threat to their health and the quality of which meets certain criteria and specifications. Consequently, legislation on food issues should cover the entire spectrum and extend horizontally. Allow me to highlight a number of points. The early warning system has proven to be less than efficient and the Member States bear a great deal of the responsibility for this. I think there should be specific deadlines by which the European Commission must be notified if there is any cause for concern. Stricter, more efficient controls are needed in the Member States.
As far as the European Food Safety Agency is concerned, the fact that it is independent should be highlighted; then it will be able to assess any imminent risk and propose measures for managing the risk and helping to shape final political decisions. Similarly, the Agency should ensure that there is transparency by giving all interested parties access to information. I think that transparency and independence are the sine qua non for proper, safe food, which is what we are all aiming for.
Mr President, recent incidents which involved meat from sick cows ending up in the food chain in the Netherlands and France, as well as the debate which has flared up again in Great Britain, underline once again the need for tighter monitoring and inspection of food production. Winning back the public' s confidence in food safety is more important than for food safety alone. After all, this is about the confidence of the citizen in the government.
This is why the new European Food Safety Agency must become a powerful and independent body which does not only inform the public but is also given specific powers to propose effective measures in good time and to investigate problems in the event of a crisis. We therefore have an organisation in mind which is as slim as possible, and not a large bureaucracy. In addition, part of the body' s efficiency will consist of transparent decision-making and the swift publication on the Internet of its studies and recommendations, as happens with, for example, the Food and Veterinary Office in Dublin, which is running extremely smoothly. The public is entitled to this. It is also important to build on the work of existing organisations, such as EMEA and FAO, because duplication must be avoided.
Finally, the European Government should not escape its responsibility. In the final analysis, decisions must be taken by the European Commission, and Parliament must, for example by means of a discussion on the annual report, remain involved in the work of the agency.
On a final note, President Prodi created huge expectations in the run-up to his presidency, and Commissioner Byrne and rapporteur Bowis were asked to flesh these out in their White Paper. I believe they succeeded in this extremely well, and we shall now welcome legislation in this field as soon as possible.
Mr President, while the European food chain is one of the safest in the world, poor practice, and indeed recent scandals, have set an agenda to which our Commissioner, Mr Byrne, has responded admirably. My compliments to him and indeed to our rapporteur, Mr Bowis, for a very logical and rational approach to the problem before us today.
The EU must have the highest possible standards of food safety for its citizens. Food safety and public health are key political priorities. We must be able to trust those who set out to advise us - farmers, food manufacturers, processors, retailers, government, consumer advisory groups, scientists, an endless list. It is essential that we have a body of science as a reference point, whether we are consumers or policy-makers or even contributors to the food chain, and that we know what is an acceptable balance between risk prevention and informed consumer choice - it is all about balance.
Safety and security does not mean sacrificing choice, or indeed cultural diversity, and one of the most interesting amendments of the Committee on the Environment, which supplements and strengthens the report, is on the preservation of the European cultural heritage with regard to local food specialities.
Risks therefore need to be identified early, assessed scientifically and nipped in the bud. European action is appropriate because in a single market risk does not stop at national borders. The EFSA should play an important role in the existing Rapid Alert System, which should be improved and extended to cover all areas of food safety, including animal feed. I welcome the fact that there is broad agreement on the main principles: that a new scientific body responsible for food safety risk assessment should be established, that it should be independent, accountable, transparent and subject to the needs of objective research and of commercial confidentiality and that it should provide the public with accessible and comprehensible information. Most important of all, it should gain the respect of its peers, the confidence of the public and the willingness of Member State governments to accept its conclusions.
Mr President, Commissioner, ladies and gentlemen, the White Paper on food safety is the Commission's response to the public's increased sensitivity in this area. The limited quantity of food we still allow ourselves must first and foremost be healthy, taste good and be produced in an environmentally sound way in consumers' eyes. There are many aspects that need to be addressed in talking about food safety and if we want to guarantee it. There are already very many organisations and institutions, not to mention associations and initiatives, concerned with food safety. In the European single market, which implies free trade and movement of goods, we are increasingly faced with the issue of legislative jurisdiction and responsibility for controls in this area, which is so important for the European public.
The Commission is now proposing the creation of a European Food Safety Agency. I welcome this proposal, but at the same time I have certain questions about the powers, remit and influence of a European authority. These are the same questions that we considered in committee. I would therefore like to compliment Mr Bowis on his excellent and well-balanced report, in which he has brought together a wide variety of ideas. The Agency's responsibility should be for risk assessment. It should carry out assessments and work with bodies in the Member States. Transparency is particularly important, and is required by the public. They want to be kept informed. That is why the Agency has to ensure that the public has easily accessible and understandable information. The Agency is intended to work closely with existing institutions, but that also means that information, statistics and data should also be mutually accessible. Other people's experience and findings can be pooled with our own, and findings can be assessed at pan-European level. We do not want everyone reinventing the wheel. But we can also learn from each other's experience here. That is how I see the future role of a Food Safety Agency.
Mr President, Commissioner, I too would like to offer my congratulations to Mr Bowis as rapporteur. We have heard various fine phrases quoted about diet. Let me offer one more: variety in moderation. The selection found on overflowing shelves has long since made this a genuine option. But the creation of a new authority or agency cannot change the eating habits of many members of the public, or the way we prepare and store food, or people's inadequate knowledge about preparing a balanced diet. Making food safer does not remove the need for consumers to act responsibly.
Commissioner Byrne, it sounds to me as if we will have fewer and fewer producers but more and more inspectors. I am worried that Europe is again in danger of creating an overblown bureaucracy that is incapable of taking action. How exactly will the Agency's powers be divided with national inspection authorities? I am concerned that this will be another millstone round our necks. This new authority will not strike a blow for freedom in terms of consumer policy. Who will be suing whom in future food scandals?
We are always discussing the division of powers in the context of enlargement of the European Union. But this concept also plays a key role in food safety. Strict application of the "polluter pays" principle will remain essential in repairing economic damage in future. The consistency of the White Paper on food safety leaves something to be desired in places. The timetable for achieving its objectives varies greatly according to the wishes of many stakeholders. So we will not stand in the way of establishing this body any more with today's debate. However, I do believe that we should not raise our hopes too high by imagining that this body will be a cure for all ills in future.
Mr President, my colleague Mr Bowis has played a fine hand with the cards which he has been dealt. But I intend to ask whether those cards should have been dealt at all.
Over and over in this House we discuss the details of proposals which have been put before us but we fail to ask whether those proposals should be there at all. We already have food safety agencies in most Member States. We have scientific committees advising the Commission. We have the World Health Organisation in Geneva. What will a European Food Safety Agency add? It will largely duplicate the activities of existing agencies.
Its main function is public relations. It is driven by the desperate need to persuade a sceptical public that the European institutions are delivering something - anything - of value. Would the new agency have prevented the British BSE crisis or the Belgian dioxin crisis? As Mr Blokland rightly says, almost certainly not.
We need to recognise the law of diminishing returns. As we create new levels of bureaucracy and spend ever more money we get less and less in return. We are told we cannot question the value of money spent on human health. Yet, as politicians allocating finite resources, we must ask these questions. Would the vast cost of this new agency be better spent on cancer research or smoking prevention or road safety? Almost certainly these areas would deliver better value in terms of lives saved, yet no one is prepared to ask the question.
I turn to the question of location for the agency. In my view its main task should be to coordinate better the work of existing agencies. The heads of national agencies should constitute its board. These people should continue to sit at their own desks, in front of their own computers. The location of the agency should therefore be not in Barcelona, Helsinki or Italy, but on the Internet, in cyberspace. It would be efficient, transparent and accessible. This would be a truly twenty-first century solution.
Mr President, ladies and gentlemen, in contrast to the previous speaker, I would like to say in the clearest terms that the White Paper on food safety before us today provides a springboard for action by the institutions of the European Union, for achieving the highest standards in food safety and for regaining consumer confidence. After all, there are good reasons why we asked for this paper.
Of course, there have been very different approaches, as the discussions in recent months have demonstrated. That is why the rapporteur deserves great praise, because he has managed to pull together very different approaches and ideas into a clear report. There have even been widely conflicting views about the main point of the White Paper, the creation of a Food Safety Agency. I will not deny that when the White Paper was published, I spoke out against the Agency. If when it comes to the vote I - and I expect a substantial majority - argue in favour of this Agency, I would nevertheless advise the Commissioner not to be deceived. There are many doubts and critical voices. You should take Parliament's proposals seriously and concentrate the Agency's work on scientific tasks and risk analysis. I particularly wish to stress that the Agency and the present system of advisory committees cannot exist side by side. There must be clear arrangements governing the Agency's cooperation with the Joint Research Centre in Ispra and the Food and Veterinary Office in Dublin. You must prevent several institutions carrying out similar work in parallel.
As regards the actual structure of the Agency, it must be clear how it is to be financed. We in Parliament welcome and wish to encourage a financing plan. What staff numbers are required? What is an appropriate timetable for setting up an authority of this kind? You should also use the White Paper to enforce strict rules in the Member States. If the proposals for over 80 legislative measures are much the same as the hygiene rules I have now received as rapporteur, then I am very optimistic. However, Commissioner, when it comes to the provisions on labelling, please think again about your ideas ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, I would like to congratulate Mr Bowis on his excellent work. I must say, among other things, that we have recouped an extremely important aspect, the concept of a European Food Safety Agency as a network that should complement rather than replace the food safety bodies of the individual Member States.
However, it is also necessary to call for a balanced approach to the issue because Articles 152 and 153 of the Treaty on European Union provide, as a general rule, for a high level of protection of human health and of consumers. The priority of absolute concern for humans is based on these principles. We must therefore ensure that the European Union has the highest possible food safety standards, but in taking this approach - which we unanimously uphold - we must also analyse the economic implications for the sectors involved in production. Article 2 of the Treaty states that the Union is committed to promoting the harmonious, balanced, sustainable development of economic activities. Therefore, any legislative measure concerning a sector such as the food sector, which is one of the driving forces of European industry - accounting for 15% of the total output of the manufacturing sector and employing 2.5 million workers - must be evaluated on the basis of this twin consideration, since both principles are intended to guarantee the general well-being of the Community. Any consumer protection operation only becomes feasible in terms of profit when it avoids unduly damaging the general economic well-being of the Community through placing disproportionate barriers in the way of the sector's production processes and therefore hampering economic growth and growth in employment.
I therefore call upon the Commissioner to avoid excessive legislation and bureaucratic burdens as far as possible, particularly where small and medium-sized businesses are concerned.
Mr President, developing an independent European Food Safety Agency is a major objective which must be achieved in conjunction with the national structures responsible for monitoring. We must, however, ensure that in the wake of the debate on the White Paper, the fear of a bureaucratic Europe which concerns itself with the quality of products without doing anything effective to combat fraud that threatens the health of the consumer is not reinforced in the mind of the public.
I, too, congratulate Mr Bowis on his report and I would just like to highlight one point. A strategy which covers the entire food chain, from farming to production and distribution, could facilitate further economic concentration to the detriment of smaller companies and companies producing typical products, without creating any real advantage for the consumers. Small companies producing typical products are the jewel of many European regions. The objective of food safety can and must fit in with this grass-roots situation which, as a large number of Members have stressed, is of cultural as well as economic value.
Mr President, I would like to extend my genuine congratulations to Mr Bowis on his sound report on the White Paper for food safety. It is a very loaded topic which, after the European food crisis, has led to heated debates, and Mr Bowis managed very well to incorporate this debate in his report.
In the Netherlands, the debate has focused on a European Food Safety Agency, which could be seen as Europe' s answer to the American FDA. In fact, that is how it was launched by the President of the Commission, Mr Prodi, when he took up office.
The White Paper which is now before us and the Bowis report both take an agency as their only starting point, an agency attended by an extensive package of tasks in the form of accompanying legislative measures designed to restore confidence. Upon careful examination of the White Paper in the Member States and here in Parliament, it will then be given legislative status in the form of a new draft directive. The tasks will then involve independent scientific research, advice, independent inspections and a rapid alert system, but definitely coordination too, in order to restore confidence.
I have concerns regarding those independent inspections. Why? In my view, there should be better guarantees for coordination with Dublin, and it should also be possible to carry out inspections in the Member States without prior permission. Amendments have been tabled to that effect.
Legislation, standards and laying down rules remain within the remit of those institutions authorised for those purposes in Europe. Those are the Commission, as initiator, and the Council and Parliament as legislator. That does not take away the fact that I am left with one huge wish. I would have liked so very much to have drawn a comparison with the EMEA, and I also wanted to include notification and product approval as part of an agency' s remit. I hope that this will be given due consideration in the new proposal.
First of all I would like to express my thanks to the many Members who have contributed to this report. As you are aware, the Commission attaches the highest priority to its strategy on food safety. I must give special thanks to the Committee on the Environment, Public Health and Consumer Policy and its rapporteur, John Bowis, for producing this opinion with such a degree of consensus and pay particular tribute to him and to the other Members of this House who have taken the time to discuss these issues with me and with my officials. The consequence is that we have achieved this excellent measure of consensus which is yet another notable example of the cooperation that can exist between our two great institutions.
The Commission's White Paper on food safety sets out a major and ambitious programme of legislative reforms to complete the EU's farm to table policy. Taken together with our proposals to establish a European Food Safety Agency, the programme will make a major contribution to the health protection of our citizens as well as to the restoration and maintenance of consumer confidence in food safety. European consumers have every right to expect the highest achievable food safety standards and our ambition is to develop systems that deliver this.
A food safety chain from farm to fork, correctly regulated and effectively controlled, is the road to building high levels of confidence in the European food supply. In this respect the Commission is already hard at work on its programme of legislative reform set out in the White Paper. Several proposals are already before the Council and Parliament: for example, the package of proposals recasting and updating the hygiene legislation. As an aside, I can say of the speakers who referred to the need for sensitivity in relation to the promotion of local food specialities and traditional foods that this issue is addressed in the hygiene legislation.
We are also working on a number of major reforms in the systems of control implemented by the competent authorities in the Member States and at Community level. In this regard, the Commission will adopt proposals for a revised control regime in the period ahead. The White Paper reiterates the Commission's commitment to basing its proposals for consumer health protection measures on sound science. Indeed, the food authority is conceived as a point of scientific excellence at the service of the Community in its broadest sense: consumers, the institutions and Member States alike.
The food authority will also need to be visible to the general public and be the authoritative voice in matters relating to the scientific aspects of food safety in Europe. The Commission intends to adopt a proposal for a regulation establishing the overarching principles and objectives of food law, which will provide the framework for future health protection measures relating to food. This proposal will put forward the establishment of a European Food Safety Agency which will provide the Community with advice on scientific and technical issues and thereby enable the Commission to give effect to the general principles of food law. Our intention is to adopt this proposal in the Commission on 8 November 2000.
This schedule continues to reflect the importance the Commission attaches to the matter and is broadly in line with the timescale set out in the White Paper which envisages that the establishing legislation will be enacted in 2001, leading to the establishment of the food authority in 2002. I only wish we could do better in terms of time. I know, Mr President, that you share my views in this regard. I look forward to the fullest support from Parliament in dealing with this most important piece of legislation in the shortest possible timeframe.
I have followed Parliament's debate on the White Paper with great interest. I am encouraged to note the high degree of agreement between Parliament's views as expressed in the draft report that you have debated, and the White Paper itself. This will facilitate the Commission's task in bringing forward a balanced proposal that takes maximum account of the views of Parliament and the many stakeholders in the area of food safety.
You will appreciate that I cannot promise to take on board all your views, but my record before this Parliament will demonstrate that I will do my utmost. I have previously acknowledged in Parliament and other forums what I regard as an important issue for the fullest acceptance of our ideas for a food authority: the role and involvement of Parliament itself in enacting the legislation establishing the food authority. I would like to put it on the record today that I remain committed to Parliament having a full codecision role in the enactment of this legislation. It is right and proper and I support Parliament's desire to see Articles 95 and 152 of the Treaty employed to this effect.
In conclusion, I would like to express my appreciation to you, Mr President, your rapporteur, Mr Bowis, the shadow rapporteurs, the Committee on the Environment and the other committees who have contributed, and the House as a whole for bringing to a close this chapter in our collective endeavours towards improving Europe's food safety regime.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Anti-personnel mines
The next item is the joint debate of the report by Mrs Bonino (A5-0286/2000) on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a European Parliament and Council regulation on Action against Anti-Personnel Landmines (COM(2000) 111 - C5-0158/2000 - 2000/0062(COD));
and the following oral questions:
B5-0544/2000 by Mr Miranda on behalf of the Committee on Development and Cooperation, to the Commission, on landmines;
B5-0545/2000 by Mr Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to the Commission, on landmines.
Mr President, Commissioner, ladies and gentlemen, this is not the first time that Parliament has tackled the issue of anti-personnel landmines. Far from it. In recent years, this issue was one of the driving forces which led to the signing of the Ottawa Convention. A campaign was initiated by certain non-governmental organisations and then taken up by the Red Cross, Europe and the Union as such, and it turned into something approaching a model international campaign.
This was one of the most rapid agreements to be signed in the history of international agreements: it is the only agreement to have been ratified within a year by forty parliaments, thus becoming operative. The most recent meeting in Geneva noted considerable progress in the area of de-mining as well as awareness of the issue. Certainly, much remains to be done, and this is why we must all welcome the Commission's proposal as a positive step. Moreover, I hope that this capacity to exert pressure and the speed with which the Union tackled the issue of anti-personnel landmines might serve as an example for the ratification of other agreements which have always been extremely important to Parliament, such as the establishment of the International Tribunal for Crimes Against Humanity, not to mention the moratorium on the use of the death penalty.
Turning to our report, I welcome the Commission's proposal as positive, and I have to say that the Committee on Foreign Affairs, Security and Defence Policy and the Committee on Development and Cooperation have worked extremely hard in order to improve it - if this was possible - on certain points in particular. I would just like to mention a few of these points which, with regard to Parliament's proposal, seem important and, in any case, represent a tangible step forward in this matter. Firstly - and we hope that Parliament will support us in this - we stress the need to destroy the stockpiles of anti-personnel landmines still held by many countries, including signatory countries, because we feel that Parliament often talks about stockpile destruction as preventative action without really knowing what it is referring to.
The second point has to do with a whole series of elements - which I hope Parliament will approve - regarding budget lines. Commissioner, in addition to further simplifying your proposal - thereby arriving at three budget lines: one general, one relating to research and one relating to humanitarian landmine clearance - we have further simplified the proposed comitology, and we hope that Parliament will approve this, considering that an advisory committee will suffice instead of a management committee, for the very reason that, in the interests of coherent interpretation, we feel that the Commission is responsible for implementing the budget and must account for it with total transparency.
Another important element is that Parliament is not asking for anything general but requests EUR 200 million over the period 2000-2006, plus the funds to be allocated to research, plus the humanitarian heading, for we are indeed - we hope - talking about action and not just a resolution. Experience has taught me, Commissioner, that without funds it is difficult to achieve anything tangible from any point of view.
Moreover, precisely because the sum is so large - EUR 200 million - a considerable increase on past provision - we would like the Commission to establish an internal unit for anti-personnel landmine action, precisely in order to increase the transparency and cohesion of this activity.
From this perspective, these seem to me to be the characteristic elements facilitating responsible management and transparency. We will come to the political side of the report later.
The final point concerns the amendments. I restate my position opposing Amendments Nos 10 and 19, in the interests of budgetary cohesion and, with regard to Amendment No 29, I call for split voting in order to improve the formulation throughout the text, for I feel that it has suffered from some misinterpretation.
I would like to thank you, Mr President, Commissioner, and the hope that all these innovative proposals will not only be adopted by Parliament but also taken into consideration by the Council and the Commission.
Mr President, even in common parlance the word 'mine' indicates danger, and if an Italian describes someone as 'una mina' they are calling that person a loose canon.
The European Union must be united in its action and ensure that the production of landmines is stopped, that all stockpiles are destroyed and that the ground is cleared of mines, and that assistance and means of social and economic inclusion is provided for their victims, who include many children, while safeguarding the development of the community affected.
In this sense, there must be a sharp focus on the issue and actions must be undertaken to further raise awareness in order to prevent the matter fading into obscurity. Both the report and the opinions of the Committees, which we are presenting today, stress the driving role played by Parliament and the European Union in the abolition of landmines and in the provision of financial aid to the UN.
As Mrs Bonino said, very clearly and explicitly, the Commission's proposal for a regulation is a further step forward. We have tabled several amendments intended to achieve greater clarity and transparency and to consolidate and rationalise the budget lines and our endeavours in the areas of mine clearance and stockpile destruction. These endeavours are carried out in conjunction with many NGOs, to whom all credit is due for convincing people that it is impossible to defer the issue any more. The Union does, however, have a weak point - a number of weak points - namely that we need to put pressure on Finland, which has not yet signed the Ottawa Convention, and on Greece, which has not ratified it, or Europe will lack credibility when it promotes the adherence of all countries to the Convention and raises the question - which we have also raised in the oral question which we are going to put to the Commission - of whether the candidate countries have to sign the Ottawa Convention before they become Members of the Union.
The Unmine Monitor report for 2000 clearly shows the progress achieved through the Ottawa Convention. There has certainly been a reduction on a world-wide scale in terms of production and trade and stockpiles etc., with a fall in the number of victims, although the figures are still too high. A great many issues remain unresolved, especially since countries such as the United States have not yet signed the Convention and countries such as China and Russia hold enormous stockpiles.
Europe must find a way to ensure that these stockpiles are eliminated from history but linger in our memories as a reminder that we must stop killing people with our lethal products.
Mr President, we are all aware - in fact this has just been mentioned by Mrs Bonino and Mrs Morgantini - of how tragic the results of the use of anti-personnel landmines are and how serious the problem is given the large number of landmines that remain in place and primed on the ground. Some say there are 70 to 100 million of them. Hence the importance and timeliness of the Ottawa Convention, under which the international community is to take concerted action to put an end to this tragedy, which affects the poorest countries most of all. Difficulties do remain, because certain major countries - which have already been mentioned - have not yet signed the Convention. In this respect we can only regret the fact that one Member State, Finland, has not yet signed and another, Greece, has not yet proceeded to ratification, as Mrs Morgantini has just pointed out.
This raises the first question: the need for the European Union, especially the Commission, to do everything possible to encourage non-signatory countries to sign the Ottawa Convention. It would be desirable if the Commission could tell us what it intends to do in this area, particularly with regard to the countries applying to join the European Union. But of course its authority in this field will be greater if the Council and the Member States explicitly state that the European Union will under no circumstances in its external relations use anti-personnel landmines or help in their use. It is, however, essential to ensure the greatest coherence and coordination between the actions taken by the European Union and those taken by the Member States. In this field, too, the Commission can and should play an invaluable role, and it should tell us what it proposes to do in future in this context. The Community actions to be taken in this field must also benefit from adequate budgetary support if they are to be as effective as possible. The Commission' s draft regulation seems too vague. We are firmly in favour of setting up a single budget line for action against landmines, except for research and food aid, and I believe it would be beneficial at the same time to set up a central unit coordinating all actions in this field, as mentioned by Mrs Bonino.
As for the actions to take, it is essential to guarantee that existing landmines - the enormous landmine stockpiles - will be destroyed so as to prevent them from finding their way onto the black market. It is equally essential to put an end to their production. Other mine-clearance or victim-support actions will be of little use if we continue to produce and trade in landmines. We must act first in the area of prevention. Afterwards we must invest more in research, especially research into the detection of mines placed in the ground. Lastly, it is crucial that we reinforce mine-clearance action by ensuring the effectiveness of the actions taken and by giving priority to the countries that respect the Convention, just as it is also essential that we guarantee victim rehabilitation measures.
I would also like the Commission to explain in greater detail what it intends to do in these fields, bearing in mind past experience and the important role that the European Union has taken on in this area. The field of action is, of course, vast and requires funding and great political will. The challenge is enormous, but the extent of this tragedy demands that we make an enormous effort and commitment to put an end to this situation.
Mr President, ladies and gentlemen, we all know what the consequences of anti-personnel mines are, even if there may often be important military justifications for them in individual cases. They result in immeasurable suffering, especially among civilians and children. But they also often destroy countries' long-term development potential by contaminating entire regions. For this reason it is extremely positive that the Commission and the European Union are tackling this subject as a whole and wish to ensure that a coordinated policy is adopted in this area. Our question to the Commission is intended to encourage it to continue down this path and to strengthen this initiative still further.
I say this because we do indeed need coordination between the efforts of Europe and other international players, areas benefiting from development funds or actions directly administered by the Commission. Proper mine-clearance equipment therefore needs to be arranged and we need to finance research work on detection and clearance, and on equipment that is simple to use on the ground, which is particularly helpful for developing countries. There is also great potential for coordination in relation to personnel deployment, by which I mean both military personnel and civilians. My committee also suggests that you should consider seeking special deployment arrangements in cooperation with Eurocorps, making it possible for Europe to take the lead here. We also certainly need to designate priority areas for mine clearance so as to create special focal points.
Not all countries have yet signed the international conventions, nor have they been ratified by all countries, for a wide variety of reasons. I believe that we therefore need to wage a campaign to make those in positions of political responsibility weigh up what the military benefit of mines is and what the consequences are for the people and the region. By weighing things up in this way they will realise that arms of this kind should no longer be used and that we should help these countries to find political alternatives to using such mines. I also believe that there must be a proper political framework in these regions so as to give such governments the political power to escape from this vicious circle, which means that, ostensibly, in trying to provide protection for themselves they ultimately harm their own population in the long term. I must therefore encourage the Commission to regard this not just as a technical starting point for providing some kind of financial support, but also as an important opportunity to create a political framework with a view to securing an improvement here.
I should like to express my appreciation for the ambitious and constructive attitude of Parliament which is clearly reflected in the report by Mrs Bonino on the draft regulation, reinforcing the European Union's contribution to the fight against anti-personnel landmines.
It is no surprise that a report by Mrs Bonino is such a powerful and important document. I am grateful but not surprised by the tone of the report. After all, the European Parliament took the lead in the Union in the fight against landmines. It was Parliament which first raised, in 1996, the issue of a horizontal budget line and of a proper legal base to provide a single platform for the wide range of actions that we undertake in this important field.
Parliament was instrumental in galvanising the Union into taking a proactive role at the Ottawa Conference in 1997, which led to the conclusion of the Convention to ban and eradicate landmines. It is the challenge of implementing that Convention to the full which led the Commission to reflect on how to reinforce the contribution of the European Union to the battle against landmines. The result of that reflection is before you in the form of a proposal for a regulation.
I should also like to mention the key role played by civil society, by highly motivated non-governmental organisations and, in particular, by the international campaign to ban landmines. Their efforts are essential for the successful implementation of the Convention and their pressure on governments around the world has contributed tremendously to the encouraging record of ratification and accession.
Over the last eight years we have contributed over EUR 200 million from the Community budget to the fight against landmines. In 1999 alone the Union spent more than EUR 100 million of which EUR 30 million was for Community projects, far more than any other international player. Some Members of the House may have seen the brochure that we prepared for the Ottawa Convention review conference last month, which shows the breadth of the interventions that we are making, covering every corner of the world and every aspect of mine action. I particularly commend the work of the Joint Research Centre.
Being the largest contributor to this cause is not enough. The objective of the draft regulation is to allow us to define a strategic, overall approach and to measure our efforts against well-defined targets on the road to our common final objective of a world free of landmines.
Before I comment on the excellent report before us on the draft regulation I should like to make a few general remarks in reply to the interesting and valuable speeches made by Mr Miranda and Mr Brok.
Of course we share the objective of universalisation of the Ottawa Convention. The European Union has a clear position, set out in the 1997 joint action on extending signature and ratification of the Ottawa Convention to as many countries as possible. But I cannot hide this fact: the Union's powers of persuasion in seeking to achieve this goal are obviously somewhat limited by the remaining difficulties of some Member States in signing and ratifying the Convention. This is, to follow the speech of the honourable Member, a point which we put with some regularity to those Member States.
Clearly, the granting of European Union mine-action support can work as an important lever to get potential beneficiary countries to sign up to the Convention. The communication and the draft regulation provide for a degree of conditionality in this respect, but we should not be too dogmatic. We have to acknowledge the specific situation in certain countries. We should not penalise people who need our help, even if their governments are not yet sufficiently committed to the implementation of the Convention. It is the usual dilemma that we face. It is a dilemma which the honourable Member has expressed with considerable eloquence in the past: the challenge we have again and again of providing humanitarian assistance is people where the humanitarian assistance is very often needed as a result of the actions of their governments. But we cannot penalise people when they have a lousy government.
As for the applicant countries, we would expect them to support the joint action which I have just referred to. This is not Community acquis in the strict legal sense of that term, but we will obviously encourage them to do away with mines in their defence, to stop manufacturing mines or trading in them, and to sign and ratify the Mine Ban Treaty.
If I may again follow a point Mr Miranda made earlier, I am particularly keen that we should also look at projects to destroy the existing stockpiles of landmines. It can be difficult environmentally and it is expensive but we should give that some priority in the future.
I should like to draw Parliament's attention to the Slovenia International Trust Fund which, in only two years of operation, has set up a regional mine-action programme with support from the European Union, the United States and a number of other countries, with projects throughout the Balkans. After the events earlier this year in Zaghreb and the more recent events in Belgrade, we must hope that the future of south-east Europe is free of the setting of landmines.
Enhancing coherence between Community and Member States' action, to which the honourable Member referred, is at the very heart of the communication which accompanies the draft regulation. We have adopted a flexible, coordinating approach rather than a rigid, centralising one. Mine action is most effective when it is tailored to the conditions which are specific to each situation. That is why we do not propose to pool all mine action, even within the Community framework, in a single programme and a single budget line. Instead, we are proposing to set up an expert group with participation from Member States, from non-governmental organisations and from the other relevant players. The intention is that this group should assist the Commission in drawing up an overall strategy for mine actions.
Turning now specifically to the Bonino report, I would like to comment briefly on the very few amendments by Parliament which the Commission has some difficulty in taking on board in their current form. Some of them I have already touched on in my reply to the honourable Member. Firstly, as I have already mentioned, I think it would be a mistake, well-intentioned but nevertheless counter-productive, to make accession to the Ottawa Convention a hard and fast condition for European mine-action assistance. It goes without saying that we will only rarely agree to give assistance to countries which have not signed up to the Convention. But there are bound to be cases where, for political or humanitarian reasons, we wish to assist populations, despite their governments. So I would argue against Amendment No 18.
While I understand and respect the ambition behind the proposal to concentrate all funds for mine action under the horizontal budget line, with the exception of ECHO and research lines, I am not convinced that this gives us the necessary flexibility to maximise the effectiveness of European Union interventions. It may be that over time the horizontal line will attract more attention and more appreciation, but we also need to maintain the link to broader national or regional programming through the geographic budget lines and regulations. I myself would say no to proposed Amendments Nos 3, 16 and 21.
For the same reason I am confident that the human and administrative resources requested for the central mine action policy team are sufficient to guarantee the proper implementation of the regulation. We do not want to add new layers to our bureaucracy; a small team and proper networking can achieve the same results. I would propose to say no to Amendment No 17.
Similarly, we do not want to create another committee, be it management or advisory. Parliament knows that there are far too many of them already and as the House knows, under our proposals for the reform of EC external assistance, we hope to move away from the heavy handed scrutiny of individual projects and instead focus our discussion with Member States on overall strategies and programming. It is what we are agreeing to do on MEDA, for example. This will be done in the various existing geographic committees. Instead of adding another one to the list, we propose the creation of an expert group which will give us a forum going beyond government experts where we can discuss and where we can define overall mine-action strategy to be applied horizontally and to be reviewed every year. Therefore the Commission cannot accept Amendments Nos 8, 22, 23, 25 and 29.
Finally, on the contracting of mine-action projects, I would caution against the introduction of stricter limitations to the participation in our tenders. As well as pursuing local capacity-building and ownership, we must be able to draw on the best existing expertise and material wherever it is available. In most cases that will be within the European Union, but we may exceptionally have to turn elsewhere. I cannot accept Amendment No 19.
I will not go through all the many amendments proposed by the honourable Member, which the Commission can readily accept and which will in my judgment significantly improve the draft regulation. These only confirm the sense of purpose and ambition which we all share.
We have a lot of work still to do if we are to achieve the objectives of the Ottawa Convention to eradicate these mines within the next decade. The adoption of this regulation constitutes a small, but in my judgment an important step along that road. I hope that we can rely on the continued support of Parliament for the successful outcome of the legislative process.
Mr President, some of us have been involved for many years in trying to overcome the scourge of anti-personnel landmines. It is an issue that has caught the public imagination in many of our countries. Governments have expressed their commitment and pledged large sums of money. NGOs have sprouted up in response to the need and yet, some four years after the first United Nation's landmine conference in Geneva and over a year after the entry into force of the Ottawa Convention, we must recognise that many countries and thousands of people, usually in the poorest regions of the world, are still terribly afflicted by anti-personnel landmines and unexploded munitions.
Why is progress so slow? It seems to me that the problems are threefold. Firstly, we need to be focused in our aims. The anti-personnel landmine campaign should not be used as an opportunity to attack western governments, particularly the United States, western military establishments, or western industry. For the most part, western governments are not the problem but part of the solution. We should concentrate our political attention on the real culprits: warring factions and irresponsible governments who have shown no concern about civil populations and who use anti-personnel landmines as indiscriminate weapons of terror.
More importantly, practical mine action should focus on the priorities: making areas safe where the suspected presence of mines is a bar to resumption of normal life and economic development, and assistance to mine victims. Secondly, the international community needs to improve the coordination of its efforts both at the global level and particularly within the afflicted countries. The fact is we still do not know the true extent of landmine infestation and we do not know how effective efforts to clear mines have been. A rapid stocktaking exercise needs to be conducted in each of the most afflicted countries so that we can see more clearly what needs to be done.
Thirdly, we need to ensure that money is spent well. I take some pride in the fact that the European Commission is the world's largest supporter of mine action. This is an area where, in view of the European Union's capacity for coordination of efforts by many countries, an application of large resources to the problem should be more effective. There are many reasons why the rhetoric has not been matched by reality. In a way, the landmine case characterises the wider failure of the Commission to make effective use of the resources at its disposal. The Commissioner for external relations has previously recognised that the Commission's external aid programmes have been an embarrassment. The Commission needs to improve both the quality of its programmes and their speed of implementation. Things are beginning to move in the right direction under Mr Patten's leadership.
The Commission communication and the regulation on anti-personnel landmines are very useful documents, but they omit two key elements, which Parliament's amendments seek to correct. Multiannual funding for mine action must be concentrated on a single budget line and there must be a properly resourced unit within the Commission, specifically responsible not just for the policy framework but also for the planning and implementation of mine action, including contracts. Top-level commitment, proper direction and management with responsibility are the keys to the effective use of resources. Let us have no more gestures but real action and tangible results.
Mr President, the Group of the Party of European Socialists shares the pride which Mr van Orden expressed a moment ago in the role of the European Union. A number of years ago, I visited a school class in Kabul, Afghanistan, and witnessed how children were told about the different types of landmines. And when I saw one of those landmines in the shape of a butterfly, I realised that landmines are designed so that children will play with them and get hurt, and it also gave me an insight into the moral value of those who manufacture this kind of product. I also saw then that the awareness campaigns in schools as well as amongst the population are the most effective tool to prevent victims. A substantial proportion of money should be earmarked for this. On behalf of my group, I welcome the relevant amendments with open arms.
Secondly, it is obvious that we are often fighting a running battle, for while these mines were being cleared in Afghanistan by all kinds of associations, others were being re-laid elsewhere. And I am also casting my mind back to northern Mozambique, where I worked alongside organisations of handicapped people, injured by landmines, who got involved in the clearance and removal activities. This taught me two things. First, you have to involve the local population. People, even if they are injured, can manage a variety of things themselves. Second, I understood that the main aim of landmines is not to kill but to maim, and this makes this moral issue so loaded.
When I arrived in Angola, I saw the Norwegian People' s Aid, and they used a method by which, together with the local population, they traced where the mines were and cleared certain areas very strategically. I took two things away from that experience: you need the experts, in this case the old soldiers of the Norwegian People's Aid and the local population - a crucial component - and you then need to clear the mines strategically. The toothbrush methods, which are extremely expensive and time-consuming, are not always appropriate. It is better to clear strategic regions, so that new life can be breathed into the local economy, etc. This got me onto the idea of not working with the national Angolan authority or via complex structures in the first instance, but of simply working with the authorities through strong NGOs among the local population in a well-organised manner, as is being attempted in Angola.
At the same time, one realises that new landmines are being laid in Angola, and this brings me to the point which Mr Patten highlighted. Commissioner, you said that you were against a number of amendments. I believe, however, that if you were to study them again with more care, you would find that there are a few amendments you quoted which, in my view, concern the awareness campaigns, transparency, access for NGOs, as well as things which are going well at the moment but which could run more efficiently. I believe that you need not be afraid of the amendments tabled by Parliament in this respect. We do not want more bureaucracy or comitology; instead we want to create more room for you, we want things to be done efficiently, and I believe that our priorities in this respect are not a million miles apart.
You may want to re-read a few paragraphs to see if all these points are really ripe for the bin, which is not so easy to admit for an English person. I believe that, as far as that is concerned, you and Parliament are on the same side. The Socialist Group feels part of this massive international anti-landmine campaign and we, together with other MEPs here, are proud of this.
Mr President, anti-personnel mines are abominable beyond belief. Their purpose is not to kill but to disable and cause the worst possible pain and distress for the victims, their families and their countries. Think of the Soviet 'toy' bombs in Afghanistan. They are, unfortunately, incredibly cheap to produce and wildly expensive to find and destroy. It will take a hundred years to have them removed, and more and more of them are being scattered. It was the Liberal, Jan Willem Bertens who raised the matter five years ago in Parliament, and I think this Parliament can really pride itself on having set the ball in motion so that we are now on the way towards a ban on mines. We can also point to the very major and effective contribution the European Union is making on this issue.
More still can be done, however. There are machines which can clear large areas of mines in a short period of time. I have seen such a machine in Kosovo, but it was idle and not in use. Mrs Bonino and Mr Patten are right in saying that it makes obvious sense to destroy the stockpiles, because the cost of destroying a stockpiled mine is only a hundredth of that of destroying one which has been transported to a place where it is difficult to find.
Mrs Bonino and Mr Patten are also right to say that Parliament and the Council should not interfere with the administration, and I listened carefully to Mr Patten' s remarks on this point for he obviously thinks we should interfere still less. I agree in principle. We should refrain from getting involved in the administration. We should instead criticise the Commission if it does not engage in proper administration. We should not, however, be controlling the Commission from a distance. That is a mistake this Parliament is constantly making. The Commission must have the freedom to exercise its powers, and we for our part should be free to slam the Commission - if I may use that expression - if it does not do the work well. Finally, I should like to thank Mrs Bonino. It is refreshing to have such an experienced rapporteur. Thank you for a good report.
Mr President, very rarely from within the established power structures does anything new emerge. The ban on anti-personnel mines has led to a process that is an excellent example of how NGOs and the European Parliament have been able to define and pursue with determination aims the statesmen either shun or consider unrealistic. In the wake of the breakthrough at Ottawa we now have to ensure that the Union and its Member States attend to the continued action that is vital both in bilateral relations and internal legislation and maintain a leading role, as political will is being strengthened and sustained, so that the agreement is signed and ratified comprehensively, and by my own country, Finland, also. It must also be made a precondition of EU membership for the candidate countries, i.e. become incorporated in the acquis communautaire.
The report under discussion and, in particular, the splendidly expressed opinion of the Committee on Development and Cooperation create the prerequisites for continued action, with the emphasis on actual mine clearance and attendant operations and not on seeking exotic and extremely costly technological solutions. Biosensors are proving to be very promising in this regard. The Brok resolution, for its part, offers a political dimension to this work and the questions for oral answer put to the Commission by Mr Brok and Mr Miranda offer guidelines that are of major importance. All the institutions of the EU must work on their own initiative and in a way that the poor countries that suffer worst from the mines problem are effectively included in the programme. The main responsibility for monitoring will naturally fall to the Commission, but we must all play a part in ensuring that joint voluntary work to remove this scourge worldwide is concluded as quickly as possible. We can leave behind us a world without mines.
Mr President, our group has a history of calling for the entire spectrum of measures and action needed, from suspending production to destroying stocks, stopping trading, clearing mine fields, rehabilitating victims and raising public awareness.
However, I should like to make the following comment: the number of mines placed increases in direct proportion to the international community's inability to find political solutions to major problems. When, for example, a country feels insecure along its border with another country, its government will take recourse, wrongly of course, to the easy option of a minefield. When the international community cannot deal with the poison of nationalism and confrontation or help find political solutions, those involved will be more willing to take recourse to minefields. We must bear this in mind because it seems to me, as far as the Balkans are concerned, that the West and the European Union must take their share of the responsibility, as the result of their political interventions, for the fact that half the Balkans are a total minefield.
I would like to end by saying that special action is needed in the Balkans and I should like to use this platform to say that the Greek Government should ratify the Ottowa Convention at once.
Mr President, the Cambodians call mines 'everlasting sentinels' . These death traps, set off by chance by the victims themselves, sometimes many years after a conflict is over, are real time bombs that hinder the social and economic recovery of whole regions and the rehabilitation of the victims themselves.
As a signatory to the appeal for a world without mines, I fervently support Emma Bonino's report, because it is heading in the right direction. Two years after the signing of the Ottawa Convention, the stockpile of mines remains, alas, an impressive one, at least as far as those that have been recorded is concerned. For those that have still not been recorded, it is time to invent new methods of detection and identification.
It is essential for the European Union's financial input to complement national schemes. Moreover, the European Union as a whole and the candidate countries must sign the Ottawa Convention and, more importantly, ratify it. A very great deal is at stake here, for while war may have its rules, common law for some and codified law for others, the use of anti-personnel mines is not covered by them. Eliminating them is no longer a military problem but a humanitarian issue. Europe cannot confine itself to acting as provider of funds. It is up to Europe to take the lead in considering the most appropriate mechanism, prior to deploying any new weapon. Then it is up to the States to support the process in international fora.
To conclude, Europe must support and deepen the Ottawa process to ensure that we do not have another weapon creating dozens of victims every 20 minutes, as is happening now.
Mr President, ladies and gentlemen, I strongly support the Community's initiative against anti-personnel mines. I only have to picture children mutilated by mines to reach the very personal conclusion that every euro spent on opposing this madness is money well spent. One point that NGO representatives have criticised in conversation with me is the combination of military activity with NGO work found in points 11 and 15 of the resolution. In the course of many years' work, the NGOs have won people's confidence and respect, and I fear that such a combination could compromise the independence of the NGOs and permanently damage their relationship of trust with people in need.
People have a justified mistrust of uniformed personnel, born of many years of war. We should therefore do everything we can to provide continuing support for the work of NGOs.
Mr President, I will speak very briefly during my allotted minute, just to express regret that the Council is not represented at such an important debate, although it is quite obviously the institution with the greatest scope for action in the field our Members are discussing at this moment.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mrs Bonino personally for all her work. The Ottawa Convention represents an important step in the international campaign to ban the use, stockpiling, production and transfer of anti-personnel mines. I therefore very much welcome the fact that this new regulation is to implement that convention with an EU strategy for improving the coordination, coherence, transparency and control of these actions on mines. The European Union also has to live up to its claim to play a leading role in this area.
The Austrian Federal Government has always given this subject the highest priority. As we have already heard today, Parliament has been dealing with this subject for many years. Parliament is the driving force behind all these efforts, and I believe that we should step up these efforts still further. At this point I wish to specifically stress that we need to call upon further States to sign or promptly ratify the Ottawa Convention, so as to assist international coordination and rehabilitation of mine victims. First and foremost, the EU Member States should sign the Convention. I regard this as a duty of solidarity within the European Community.
Mines are of course a great obstacle to reconstruction in these countries and to the return of refugees. As long as this danger exists, it will be very difficult to persuade people who have fled their homes to return. The European Union is often the most important contributor to financing de-mining actions, and international actions are carried out in the relevant countries. The problem of anti-personnel mines is too big for the regions directly affected, and also for the refugees in the areas involved, so that without international cooperation it is not possible to provide effective support here. The international community must adopt a coherent and coordinated approach. Further progress needs to be made with support for de-mining programmes, assistance for mine victims, and research and technological development. It is imperative for a ban to be imposed on producing mines in the EU and on exporting mines from the EU. This objective should be an absolute priority for us all.
Mr President, I am pleased that we finally have European legislation, in the form of a regulation, on anti-personnel landmines and that today we have a good report on the subject by Mrs Bonino.
In the previous term of office - as we have heard - the European Parliament approved the commitment by the European Union to fight against one of the cruellest, most lethal, most cowardly weapons in existence. The Committee on Development and Cooperation - as Mr Patten has said - introduced a budget line in 1996 dedicated to de-mining. However, this heading line nonetheless unfortunately decreasing in inverse proportion to the emphasis we are placing on this matter here.
Given that we are now approving the budget, I will linger a moment over the figures that worry me. This year the figure was EUR 8,100,000. For the coming year, the Council and the Commission have agreed to reduce the total to EUR 7,400,000 and Parliament proposes an increase of EUR 3 million compared with the year 2000. These figures are not much to solve a problem that affects 110 million people in 64 countries, 26,000 victims of mutilations every year and, vitally, the many children who are described in countries such as El Salvador as the broken children, as these children are maimed, missing their hands, arms or legs.
I therefore ask that the importance of increasing this amount be conveyed to the Council, which is not represented here, and to the Commission, given that unfortunately, for each mine that is cleared, between 20 and 50 others are laid. At the current de-mining rate it would - as was mentioned earlier - take well over 100 years to clear the planet of anti-personnel landmines. I therefore ask that, although it is not enough, account be taken of the amount proposed by Parliament and that it should contribute to respecting the Ottawa Convention and I ask those countries that have not signed it or ratified it to do so.
Since various comments have been made, I would like to specify that although the Minister is not present, the Council is represented by senior civil servants, who will of course pass our words on to him.
Mrs Bonino, one minute in which to talk about a report which really speaks volumes about your commitment is very little, but I am happily in agreement with most of the conclusions of the report, including the implied criticism of those countries which have still not ratified the Ottowa Convention. My own country took all too long to do so, unfortunately. There is a problem in the report. In my opinion, there is a tendency to try to relieve the CFSP of civil assignments. I believe it is healthy to strengthen the civil obligations of any organisation which has military activities. What I mean in actual fact is that, in addition to carrying out their normal developmental and humanitarian activities, the Council, the CFSP and the Member States should be required to match any amount spent on military activities with at least a corresponding amount for civil activities, for example mine clearance in the relevant areas.
Mr President, Commissioner, ladies and gentlemen, we are discussing a very sad subject today. I am sure we are all at least in agreement that anti-personnel mines should be outlawed worldwide. I would like to subdivide this topic into three major areas. The first area is that of prevention. I am sure we in this Chamber agree that existing mines, and especially anti-personnel mines, must be destroyed. When I think of the problems and the events in developing countries, such as those in the ACP area or in Central America, it is evident that things cannot continue like this. Another point I regard as vital is that we need to tackle the black market, especially in Africa.
The second important area for me is follow-up action. In this area we have to pay special attention to de-mining programmes and humanitarian actions. In particular, research initiatives in this area need to be supported, especially those concerned with technology for detecting and clearing mines. However, nor should we ignore the fact that the European Union, and in particular the European Parliament, is increasingly in a position to check more effectively where the money we intend for this purpose is actually going.
The third area I have in mind concerns specific measures that ought to be proposed, examined and implemented. I believe that we should pay special attention to the victims of mines. These are, for the most part, private individuals, civilians, children and child soldiers - another topic that we have already discussed. With regard to children who have been mutilated in this way and therefore need long-term care, there is now the possibility of providing "growing" prostheses, which in Europe ...
(The President cut the speaker off)
Mr President, what we are basically doing in today's debate on the Bonino report, an excellent report, is codifying measures to deal with an extremely serious international problem. The Titley report, which we voted on a few days ago, basically represents a second step forward on questions of common foreign, defence and security policy which will, I believe, slowly but surely build up into a global policy for the European Union with flesh on its bones in the form of uniform terms and uniform rules. I think that time will prove that those who took the initiative were right and we will stop seeing charity workers alongside children with their legs blown off, given that the policy should work as a policy of prevention rather than repression. It is no coincidence that most mines are to be found in crisis areas, i.e. in areas where a different sort of initiative could have been taken in order to resolve the crisis.
Now to a question which was touched on in connection with my country, Greece. I am certain that the Greek Government will not delay in ratifying the convention in question, given that it has already signed it as a country. However, we must bear in mind that it will do so despite the fact that 'neighbouring Turkey' does not have the best of intentions vis-à-vis Greece. This is, unfortunately, a fact of life and was brought home to us again recently, last week in fact, during NATO exercises, which were seen as an opportunity for a different kind of policy in the form of a show of intransigence. But let us hope that the future will bring a solution to these problems.
Be that as it may, I believe that the majority vote which this report will receive here in Parliament will strengthen it to the point at which even those who do not have eyes to see or ears to listen will see and will listen.
Mr President, ladies and gentlemen, I support Mrs Bonino's report, which provides for greater efficiency and transparency, and on which the Committee on Development and Cooperation has given its opinion. I would like to thank her for her outstanding work. I witnessed the suffering of mine victims with my own eyes during and after the war in Bosnia, in 1992, 1995 and 1999. Many victims are small children, who suffer terrible trauma and appalling mutilation, and whose lives are destroyed before they have even started properly. Every child that we can protect from death or terrible injuries because of mines, be it in Bosnia, Africa or elsewhere, makes all our efforts worthwhile. I would also like to sincerely thank the non-governmental organisations for their commitment.
I would briefly like to comment on one point, and this concerns our amendment to the motion for a resolution. There is no worldwide consensus in favour of banning anti-vehicle mines. They are still regarded as essential protection against armoured vehicles throughout the world and within NATO. No one should seek to belittle the achievements of Ottawa by saying that anti-vehicle mines should have been included. In that case the Convention would certainly have been doomed to failure from the outset.
With regard to the enlargement of the EU, the candidate countries absolutely must sign the Ottawa Convention. The USA, Russia and China should be urged to sign the Convention. Greece and Finland should ratify the Convention as soon as possible.
In conclusion, I would like to say that I would dearly like to see all mines banned throughout the world, as they are some of the most diabolical and repulsive arms that exist. Unfortunately, however, we are not in that utopian world.
Mr President, one day in December 1992, a young shepherd in Mozambique forgot the risk: he thought it had gone with the coming of peace. That over-confidence cost him his left leg.
Two kilometres away from a hamlet in Bosnia, in 1999, a sign indicated the presence of mines in a field, but this did not stop a little boy going there. For him it was a place to play, like any other. Indeed, every time a war ends, people leave the refugee camps to return to their villages, hoping to lick their wounds and attempt gradually to rebuild a normal life. But a mine is impervious to peace agreements and continues, inexorably, to do its job.
Even though 139 states have now signed the Ottawa Convention, mines are still doing their job of destruction. Every 20 minutes somewhere in the world a mine will explode, bringing death or mutilation. Of course, the Geneva Conference has brought some progress and we must stress that positive trend, for it really is the result of the determined battle the NGOs have long been waging. However, the progress made should not blind us to the reality, and that reality is a total of 27 people killed and another 41 mutilated every single day. The reality is 250 million mines in the arsenals of 105 countries. Even last year, mines were used in 20 conflicts, mainly in Europe.
So I welcome the work done by my fellow Members, Emma Bonino and Luisa Morgantini, who have once again brought the political debate into the heart of this Parliament. They make it clear how much we still need to do. For my part, I want to highlight the need to adopt the convention universally so that it may become a total success, firstly by ensuring the compliance of the laws of the various states, so as not to have yet another example of an international agreement that fails to be applied. We must indeed put pressure on those European Union countries that have not signed it, like Finland, or not ratified it, like Greece. Why not consider sanctions, Commissioner, against those who do not respect the agreements? Why not include a clause on accession to this convention in the enlargement conditions?
You replied to all that a moment ago. I know there are still differences of opinion on this or that amendment. Yet I would ask you to look at them more carefully, because some of them are acceptable to the Commission. Whatever the outcome, we will all of us together show that we are determined to fight against what has to be called 'a cowards' war' .
Mr President, Commissioner, ladies and gentlemen, war is a cruel way of solving people' s differences. It is tragic when the civil population suffers as a result of its leaders' lack of skills and experience. The Ottawa Convention, which restricts the use of mines, is a very worthwhile endeavour. Too many children have lost their lives or become crippled while playing in a danger zone. The EU' s aid programme is necessary and I fully back it. It is our duty to help nations that are suffering as a result of political mistakes made long ago. In some countries there are more mines than there are truffles in France, and both are as hard to find.
Although I am in favour of ending the misuse of mines, I do wish to raise the issue of the problems that Finland has in this connection. Finland has not signed the Ottawa Convention, and reference has been made to that quite often here, as in the case of the previous speaker also. The criticisms, however, are sanctimonious and based on ignorance. Ladies and gentlemen, just look at Finland. The country is sparsely populated and it has a land border with Russia that is more than a thousand kilometres long. The history we share with our neighbour has often been full of anguish. We must fall back on the old Roman truth: the best way to keep the peace is to prepare for war.
The mines are an essential part of Finland' s defences. They cannot be used to conquer other countries, but are only used for purposes of defence. All the mines in Finland are safely stored and are not exported to other countries. Their use is subject to stringent discipline. I would like to stress this. Furthermore, all the mines are easy to remove in the wake of any conflict. Finland cannot be put in the same category as many less developed countries, where the use of mines is very random and the inevitable consequences of that are evident.
It must be realised that Finland spends large sums of money on mine clearance in other countries. In practice, this means removing mines with Finnish equipment, providing assistance for victims, and the destruction of mine stores. This work supports the EU' s efforts. Finland has already, for its own part, taken responsibility for the world' s mine problem. This must, nonetheless, come about in such a way that one' s own country' s security is not compromised as a result of political pressures.
Welcome
Ladies and gentlemen, I am pleased to inform you that today we have the honour of welcoming to the official gallery a delegation of Moroccan MPs, led by Mr Ibrahim Rachidi, Vice-President of the Chamber of Representatives of the Kingdom of Morocco.
Allow me to welcome you on behalf of our institution, with which your country maintains privileged relations within the context of our joint project to construct an area of prosperity, safety and peace in the Mediterranean basin.
In the run-up to the 4th Euro-Mediterranean Ministerial Conference which will take place on 15 and 16 November in Marseilles, I am sure that your work with our Delegation for relations with the Maghreb countries, led by Mr Obiols, will enable our project for dialogue and peace to progress.
Anti-personnel mines (continuation)
Mr President, years ago when the international campaigns for landmine-clearance began, it used to be said that landmines were the poor countries' atomic bomb. Despite the time that has passed, this apparent exaggeration may still unfortunately serve to describe the situation. There can be no development without safe roads, without suitable land for cultivation and without places where children can play freely. That is why the European Union joined and has come to play a leading role in the international campaign started by the United Nations, as has already been mentioned by the previous speakers. We can now clearly see the merit of the proposal put before us, upon which Mrs Bonino has based her report.
I support this report and any other initiative to restate the role of the European Union in this objective. I must stress that for this to occur the effort of the European Union must be more cohesive, bringing in Finland and Greece; the European Union must coordinate all its power to exert international pressure on those countries that have not yet accepted the Ottawa Convention; and the European effort must become more effective, for example through an increase in funding, taking into account the need for safe mine clearance, the systematic destruction of existing stockpiles and the further development of advanced mine detection and clearance technologies. This effort must also be made more effective through coordination and monitoring of the processes, giving NGOs a more extensive role to play. Lastly, I hope that among the future tasks of the European common military force will be the training of technicians, particularly of people with a local interest in the eradication of landmines.
Mr President, the Finnish Government last debated the question of anti-personnel mines on 14 June 1999. At the time it was decided to look into how Finland might be a party to the Ottawa Convention in 2006 and replace anti-personnel mines with other defence methods by the end of 2010. The Finns are involved in international cooperation with regard to mine clearance. Experts from Finland and Finnish clearance vehicles have taken part in clearance programmes in Cambodia for two and a half years, and in Mozambique and Kosovo for one year. As party to the convention, Finland complies with the regulations in the amended Mine Protocol in the Convention on Conventional Weapons 1996, which came into force in December 1998.
Finland does not feel it is militarily threatened. However, we are the only EU country to have a land border with an external superpower that is more than a thousand kilometres long. Finland herself is responsible for her credible defence arrangement. Until a replacement military arrangement, which costs approximately half of Finland' s defence budget for one year, is in place, anti-personnel mines will remain a part of the defence arrangement. In Finland, there is not one anti-personnel mine that has been placed in the ground. Finland has never engaged in the export of anti-personnel mines and none have been manufactured in the country since 1981. All the mines are in storage. In Finland, no harm has come to civilians or Finnish soldiers from Finnish anti-personnel mines since the period of clearance that came in the wake of the Second World War that ended in the 1940s. Finland is one of the unfortunately few countries in the world that sign and ratify international agreements only when they can meet the conditions they contain to the last letter. And that is how it will also happen with regard to anti-personnel mines.
Mr President, we have never before spoken with so many people and such little attention in the House.
The large-scale production and use of anti-personnel landmines is an appalling phenomenon, not only due to its consequences, but also because it demonstrates worrying cruelty, perversity, hypocrisy and the paradoxical dehumanisation of a good number of those with responsibility for humaneness and for ensuring its progress.
The figures in the reports by Mrs Bonino and Mrs Morgantini are frightening and, while reading them, many of us reacted with a deep feeling of shame as people dedicated to politics, and with cynical pessimism with regard to the human condition itself. We are talking about millions of people killed or maimed, between 70 and 100 million mines that could explode at any time, anywhere in 60 countries. The reports give less emphasis to the fact that the majority of those mines were manufactured outside the countries in which they are buried. Nor is emphasis given to the fact that the list of countries most seriously affected mainly comprises developing countries. Fortunately, emphasis is placed, however, on the fact that the mines constitute a fundamental obstacle to the development of these regions in addition to a lethal threat of death and distress.
(Interruption by the President to request silence)
Courage is needed in the face of the reality with which Mrs Bonino and Mrs Morgantini present us if we are not to fall victim to despair. Fortunately, their reports also include a long list of the actions currently under way to put an end to the folly of anti-personnel mines, to oppose their production and proliferation, to eliminate them, to compensate the damage caused by those that have already fulfilled their cruel purpose, to clear and free from their effects territories so unjustly maltreated. And here, as in other contexts, the actions of the European Union and Parliament itself give reason for confidence, for reconciliation with our own kind, as with this step forward, this Commission regulation that we are trying to improve in this parliamentary procedure, reaffirming our commitment and our hope.
This perspective will guide our amendments and our votes. Our efforts over all these years have been to this end, including in 1998 when the North-South Centre of the Council of Europe, over which I have the honour of presiding, awarded its annual prize to Mr Axworthy, Minister for Foreign Affairs in Canada, for the efforts of his government which took concrete form in the Ottawa Convention. Mrs Bonino, of course, received this same prize in 1999 and her report today is further proof that those of us who supported her candidature were right to do so.
Mr President, as I agree with almost everything my colleagues have said, I do not want to repeat it, so I shall give up my speaking time. That is the best thing we can do now so that we move on to the vote.
To close the debate, I have received one proposal for a resolution, pursuant to Article 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place at 12 noon.
Vote
(Parliament adopted the legislative resolutions consecutively)
Report without debate (A5-0085/2000) by Mr Mastorakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation concerning the distribution of authorisations among Member States received through the Agreements establishing certain conditions for the carriage of goods by road and the promotion of combined transport between the European Community and the Republic of Bulgaria and the European Community and the Republic of Hungary [COM(1999) 667 - C5-0335/1999 - 1999/0264(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0286/2000) by Mrs Bonino, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a European Parliament and Council regulation on action against anti-personnel mines [COM(2000) 111 - C5-0158/2000 - 2000/0062(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0291/2000) by Mrs Van Lancker, on behalf of the Committee on Employment and Social Affairs, on the Commission Communication on the New Social Agenda [COM(2000) 379 - C5-0508/2000 - 2000/2219(COS)]
Van Lancker (PSE), rapporteur. (NL) Mr President, before we commence with the voting, I would like to ask you if you could ask the services to revise the language versions in the final version with due care. Problems have arisen with the translation of the words "aanpassing van de werktijd" [adaptation of working time] and the words "gecombineerd werken" [multi-salary employment]. I would ask you to ask your services to refer to the original French version.
Mrs Van Lancker, your request is one that our services must respond to.
(Parliament adopted the resolution)
Motion for a resolution (B5-0812/2000) on the Informal European Council in Biarritz
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0813/2000) on the Informal European Council in Biarritz
(Parliament rejected the motion for a resolution)
Motion for a joint resolution (B5-0814/2000) on the Informal European Council in Biarritz
(Parliament adopted the motion for a resolution)
Report (A5-0289/2000) by Mr Duhamel, on behalf of the Committee on Constitutional Affairs, on the constitutionalisation of the Treaties [2000/2160(INI)]
Mr President, ladies and gentlemen, we are about to embark on a historic vote on a highly symbolic document, namely the European Constitution. Yet it really would be a pity if we voted on a report littered with legal implausibility, with formal trash. That cannot be our legacy to history.
I therefore propose, Mr President, that we refer this report back to committee, for cleaning up, so that this historic vote is not polluted by formal inconsistencies.
A request has been made, pursuant to the Rules of Procedure, to refer the report back to Committee. Could I now hear one speaker for the request and one against, if there are any. Otherwise I will put Mr Martinez's request to the vote.
Mr President, I think that as far as trash is concerned we have had an example of this in Mr Martinez' s statement. I do believe that today the far right is indeed talking trash in regard to the establishment of European democracy and that the Constitution will be a step towards building that democracy.
(Parliament rejected the request to refer the report back to Committee)
Following the vote on Amendment No 33:
Mr President, we have a slight problem with the wording. We have just improved Paragraph 19. But as a result of this little textual substitution we have let fall by the wayside an important principle that the European Parliament has always called for. The fact is that, whatever our opinion on either side, whether we are for or against a constitution, we all agree that our Parliament should give its assent. Thanks to this substitution, the term found in the original paragraph has been left out.
So, with the agreement of Olivier Duhamel, the rapporteur, I suggest incorporating this principle in the last line of Paragraph 20, which would therefore read as follows: "from the moment the process is initiated up to the approval (after receiving the assent of the European Parliament) of the final version of the Constitution" . We would add these eight words. That addition would bring Parliament into line with all its debates and all its votes.
Are there any objections to the inclusion of these eight words read out by Mr Onesta? There are no objections? Good, then let us proceed to the vote on this amendment.
Mr President, this is not an oral amendment to Amendment No 8. It is an oral amendment to the original text. You have just said to Amendment No 8 (or so I understood from the interpretation). That is not the case. It is a direct oral amendment to the text.
Mr Duhamel, there are no objections from the House to the oral amendment and it has therefore been adopted.
(Parliament adopted the resolution)
Report (A5-0288/2000) by Mr Gil-Robles Gil-Delgado, on behalf of the Committee on Constitutional Affairs, on reinforced cooperation [2000/2162(INI)]
(Parliament adopted the resolution)
Motion for a resolution (B5-0808/2000) on island status
(Parliament adopted the resolution)
Motion for a resolution (B5-0802/2000) on anti-personnel mines
(Parliament adopted the resolution)
Report (A5-0285/2000) by Mrs Sudre, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission report on the measures to implement Article 299(2): the outermost regions of the European Union [COM(2000) 147 - C5-0247/2000 - 2000/2135(COS)]
(Parliament adopted the resolution)
Report (A5-0272/2000) by Mr Bowis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission White Paper on Food Safety [COM(1999) 719 - C5-0136/2000 - 2000/2082(COS)]
Mr President, I would propose an oral amendment of one word in Amendment No 11. The words "close ties" have a sinister undertone to some, and so I propose to change that to "close contacts" on the understanding I have with the Liberal Group that it will then withdraw its amendment.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTES - Bonino report (A5-0286/2000)
Mr President, I am very pleased to inform you that I voted for Mrs Bonino's report, which very commendably aims to contribute to averting the injuries sustained in peace time from these means of destruction. I would, however, like to add that it would be appropriate for Parliament to concern itself with the real causes of the damage caused not only by anti-personnel mines but by all the weapons used by the human race. The responsibility for these actions lies above all in the insanity of the Heads of State and Government of many of the world's states, and in the insanity of too many citizens who believe they can resolve their problems through war. This must end.
Mr President, our group voted in favour of this report. It is extremely important and we commend the European Parliament which played a very important role in the campaign to ban anti-personnel mines. The NGOs have played a fundamental role. They have pushed for a long time to get this through while some governments were very reluctant, saying it was unrealistic. But if the will is there a lot can be achieved. Governments must take a leading role and be forced to sign the Convention. They must insist upon the new applicant countries signing the Convention as well.
When you look at what is happening around the world, it is intolerable that long after wars have ended people continue to suffer as a result of landmines. Innocent civilians, women and men, and particularly children have been maimed and killed as a result of a weapon that was in place long after the war ended. The idea that industries make money out of such inhumane materials is quite unacceptable.
Someone mentioned earlier the other weapons that are produced. We must look at the production of all weapons, not just landmines, especially in the European Union since we must look outside our own front door first. It is not acceptable or ethical that we are providing jobs or making money with things that kill, maim and injure people. We should seek alternatives.
The idea that technology, know-how and money is spent on creating weapons that destroy people and the environment is unacceptable. The move on landmines shows that progress can be made towards a humane society which does not profit from death and destruction.
The Danish Social Democrats have voted in favour of the report on action to be taken against anti-personnel mines. The Commission' s communication sets out what actions the Community has already participated in to combat the use of anti-personnel mines. Denmark has participated in humanitarian mine clearance on a number of occasions when the intervention concerned has been civil rather than military. There has therefore been no conflict with the Danish opt-out in the field of defence.
The actions were financed with resources from many different budget lines. The Commission therefore proposes that initiatives be taken to set up a horizontal budget line. Parliament supports this solution because the present structure, with many different budget lines, is not transparent and does not contribute to coherent intervention.
It is still uncertain what legal base the Commission wants to propose for this initiative. It is therefore also difficult right now to predict whether the initiative will clash with the Danish opt-out. It will, however, be annoying if Denmark cannot participate in a project whose purpose is completely to do away with the feared and inhumane anti-personnel mines in the course of the next ten to fifteen years.
I strongly support the EP's decision to take positive action against anti-personnel landmines. There is a an obligation on the part of the EU to take a stance against weapons which are aimed at non-combatants, the victims of which are largely non-combatants.
Also, the blanketing of large areas of territory makes it impossible for the growing of food many years after conflict has ended.
Even if we support the main intention of the report, we do not in any event agree with the ways described for achieving its aim. We perceive a problem in the CFSPs being 'relieved' of responsibility for civil actions.
What is more, a serious policy for peace and security could better be achieved if CFSP resources and the Member States' resources for military action were to be supplied in a ratio of one to one, with increased appropriations for humanitarian actions.
Finland is aiming to become party to the Ottawa Convention in 2006 and replace anti-personnel mines with other military systems by the end of 2010.
At no stage has Finland exported anti-personnel mines to other countries. Finland has produced and stored anti-personnel mines exclusively for its own defence needs. Defence expenditure in Finland has traditionally been amongst the lowest in Europe. The decision to give up anti-personnel mines presents an enormous challenge to Finnish national defence.
Anti-personnel mines are a weapon of defence. Or can someone tell me how anti-personnel mines could be used in an attack? They play a major role in the Finnish defence strategy. Replacement programme solutions are being planned for discussion, in connection with a new investigation into defence, to take place by the year 2005. Still to be examined are questions of financing, replacement systems and methods, and the effects of solutions on the development of defence doctrine.
Finland will continue with its participation in international cooperation relating to both the aim on a total ban and mine clearance.
As a small country, we too have headed the fight against the use of landmines. Europe is in the vanguard of the mine-clearing and destruction programmes.
This is also why I endorsed the Bonino report. I would like to draw particular attention to a technology for tracing mines which has been tailored to this field. After all, one in a hundred mine-clearers will sooner or later fall victim to this activity, as a result of inaccurate detection methods.
The use of bio-sensors, such as trained dogs and rats, appears to yield particularly good results in practice. Yet, the financial resources are mainly earmarked for developing high-tech military detection techniques.
Van Lancker report (A5-0291/2000)
Mr President, as a member of the European People's Party and, more importantly, as a member of the Pensioners' Party, and although none of the amendments I tabled in Committee were accepted, I can only vote for Mrs Van Lancker's report, particularly since point g thereof calls upon the Commission to establish a minimum pension for all the citizens of the European Union. We in this Parliament discuss tyre pressures and the length of vehicles, but we have not yet succeeded in grasping how important it is for there to be a common regulation throughout the 15 Member States establishing a decent minimum pension. This is why I voted for the report.
The Van Lancker report outlines a few general principles, such as the right to a pension or a minimum salary and the right to strike, something the EU Council' s text, the only one with the value of a decision, does not even mention. For the rest, the rapporteur calls on Parliament to approve the supposed social policy the Commission has proposed to the Council, in other words, to approve a total vacuum, for there is not a single practical measure likely to improve the situation of the workers. There is nothing to force big firms to create jobs and they can even carry on shedding jobs when they make big profits.
The leaders of the European Union are asking the two sides of industry to play a greater part in the areas of employment that come within their remit, but that is pure cynicism. As if employers and employees were actually on an equal footing when it came to hiring. It is like accusing the jobless of being at least partially to blame for their own unemployment. So, while we voted to endorse the elementary social rights, in abstaining, we have rejected the general policy of complicity with the brutal practices of big business, which, throughout Europe, is making workers redundant, holding wages in check, creating more widespread job insecurity and weakening social protection.
I want to welcome the work done on the social agenda by the French Presidency and by Martine Aubry, in terms of both form and content, and I therefore offer warm congratulations to Mrs Van Lancker.
This agenda, which goes back to an initiative by the French Presidency, is a genuine programme of work for the next five years. It is in keeping with the decisions of the Lisbon European Council, whose main conclusions relate to establishing a more competitive knowledge-based economy and achieving full employment.
It was drawn up in consultation with the European institutions and the NGOs, which were kept fully involved. The Van Lancker report takes account of some of the proposals made by civil society and experts at the joint conference on the subject between the European Commission and the European Parliament on 21 and 22 September 2000.
So this agenda sends out a strong political message to European citizens, who all too often perceive Europe as merely the creation of a large market. It highlights the existence and reality of the European social model, but also the need to bring it up to date.
We do not have the right to disappoint our citizens. The social agenda must therefore be very ambitious in order to confirm that social, economic and employment policies are closely interlinked and interacting, and that they must have equal status in the Community policy triangle, with the aim of improving the social quality of life for all. Indeed, social policy must be a policy in its own right, with its own objectives. It cannot be seen solely as an adjunct of economic and employment policy or as a by-product of creating a large single market, and even less as mere "dross" .
In the five years to come, we will have to create quality jobs, anticipate and manage the adjustments to the new social environment, draw on the opportunities offered by a knowledge-based economy, modernise and improve social protection, promote social inclusion, encourage gender equality, reinforce fundamental rights and combat discrimination.
I welcome the adoption at Nice of this social agenda, which, together with the Charter of Fundamental Rights, shows that we have reached a turning point in European integration, which, at present, seeks to strengthen the social and civil fabric of the Union.
The European Union as a political and economic entity is growing from strength to strength. However, economic achievement is not the sole criteria to judge European Union legislators.
It is incumbent on all of us to ensure that key social problems within our community are solved and tackled head-on. In this regard, I welcome the acceptance by the European Commission of the Irish Government' s Human Resources Operational Programme for the seven-year period 2000-2006.
This is a very fair and balanced social programme and is one of the very central planks of the Irish Government' s National Development Plan for the seven-year period post-1999. It will ensure that opportunities will be given to those who are unskilled and uneducated. Particular emphasis will be placed on putting in place schemes to help the long-term unemployed as well as to help those who are early school leavers.
There is also a recognition in this plan, which is reflected in the EU Social Policy Agenda 2000-2005, of the need to ensure that re-training opportunities are given to people in the existing workforce.
The EU Social Policy Agenda recognises that re-training opportunities must be given in the field of technology and Internet activities for the existing workforce. Technology is changing so rapidly that if the European Union is to keep a competitive edge then our European Union workforce must be equipped with the necessary computer skills.
Adaptability of the workforce and the encouragement of entrepreneur skills are also central planks of the Irish Government' s plans for the next seven years.
For this policy to be a success at home and for it to succeed within the broader European Union context then it is an imperative that second-level and third-level institutions put in place policies to implement entrepreneurship in Europe.
This report represents a major step forward on the road to building a social and employment Europe. It draws on the Lisbon Summit conclusions, with a view to achieving an agreement at Nice on establishing a European Social Agenda, as a foundation of European social policy for the next five years (2000-2005).
It offers a global and coherent vision of what a genuine social policy could look like, by linking economic, social and employment aspects. It uses all the instruments that now exist at European Union level - the Social Charter, the employment chapter, the legal base of Article 13 - to combat all forms of discrimination, etc.
Our rapporteur endorses the European Commission's proposals, while supplementing them with a call for stronger European social legislation. He calls for the role of the social partners concerned, and dialogue with them, to be reinforced in the framing of legislation. However, in the event of dispute, our committee urges the executive Commission to make use of its right of initiative and to propose adequate legislation. It is important to achieve a more social Europe, therefore to have more European social legislation.
Furthermore, the rapporteur asks us to support the Member States in their endeavours to establish a minimum wage and the right to a minimum pension so that every individual can live in dignity.
I can only urge you to support this report, which, like the Charter of Fundamental Rights, embodies the values we share and that ensure that our Union is not just reduced to a market.
The report concerns the socio-political agenda for the next five years. It contains a series of proposals we wholeheartedly support for improving social conditions and workers' conditions. We appreciate the rapporteur' s words on the open coordination method which respects the Member States' independence on socio-political issues and is founded upon voluntary harmonisation and coordination.
We are, nonetheless, concerned that the report at the same time contains proposals to the effect that the Commission must be the engine for developing social policy in Europe, meaning growing supranationalism in this area too. If the legislation concerning labour market and social policy is to operate well, it must be the end result of a process of change that develops from below and reflects the variety of conditions and experiences in Europe.
I wish to state that I voted against Mrs Van Lancker' s report. Rarely do such conservatively socialistic reports find their way into the European Parliament plenary sitting as this report of Mrs Van Lancker' s on the EU' s socio-political programme that we voted for. In her programme declaration, Mrs Van Lancker says she would like to implement all those measures whose very implementation people sought to prevent by voting in a non-socialist majority in the European Parliament in the last elections. I repeat, 'prevent' .
I shall be quite appalled if the Commission really intends to support these totally unrealistic, almost absurd demands, which have just been approved. Parliament' s proposals could not be more at odds with the aims of Lisbon. At Lisbon the mainly socialist leaders of the EU governments declared aloud their aim to make Europe the world' s most dynamic and competitive economy.
If Mrs Van Lancker' s proposals are adopted we shall definitely be stepping back light years in terms of our ability to achieve the important, ambitious and indispensable aims of Lisbon.
What then does the good lady propose? According to Mrs Van Lancker, working hours in Europe must be shortened significantly, the body of EU socio-political legislation must be increased substantially, the levels of social protection in Europe must be raised massively, the power of the Trade Union movement increased and supranational labour market negotiations made possible, labour organisations must be given greater rights to be heard, and socio-political influence must be a priority in all sectors of the economy, in competition policy and in public procurements.
I might just remind my colleagues of the wise words of the Chairperson of the CDU, Angela Merkel, who said that in politics we need more sociability, but sociability is not the same thing as socialism.
I cannot resist the pleasure of indulging in terms, or rather coining phrases, worthy of those used in the report in order to condemn your repeated e-pocrisy regarding employment and social protection.
So you can rave on forever about the information society, which will resolve every last problem once everyone, from babes in arms to grey-beards, not forgetting illiterates, will have an email address even if they cannot afford to pay for the computer equipment to consult it. In fact, in your e-Europe efforts will be made to provide everyone with this equipment once the computers start looking at the users more than the users look at the computers and once they start drawing up reports.
Your endless ravings are not quite so funny once we realise that their purpose is not the welfare of European citizens but ever more and more laws, directives and regulations from Brussels. Your concept of open cooperation is a reversion to an institutional system dominated by Commission officials. The only thing that is truly open, wide open, is the possibility of extending the powers of Brussels to infinity, without ever referring back to square one and the Treaties. You are proposing to give Brussels powers to manage and define minimum social protection, flexible work, which means exploiting the worker, imposing cuts on working hours, which freezes wages and handicaps enterprises, and an absolute stranglehold on social dialogue, like Aubry in France.
That is why we will abstain on this report: for even if we welcome its display of concern, however spurious or even belated, for employment, we cannot in all decency approve its practical proposals.
We have voted against Mrs Van Lancker' s report on the social policy agenda.
The Commission' s proposal for a new social policy agenda is a good document. The Commission' s work defines a number of areas within which cooperation and coordination between the European Union' s Member States is important. The Commission' s new political agenda proposes a framework in which all important actors can play a role and in which the differences between the national systems are respected. The Commission will use its right of initiative and support the Member States in bringing necessary changes about.
Mrs Van Lancker wants Parliament to decide whether to alter the Commission' s proposal, mainly through, firstly, adding a number of areas to which legislation is applicable and, secondly, through establishing a number of rights at European level. Mrs Van Lancker believes that significantly more use should be made of compulsory instruments. The Commission must not be prevented from using its right of initiative in those areas in which it has the power to act and to propose compulsory instruments.
Our basic attitude towards the European Union is a very positive one. In our capacity as Swedish Liberals, we see European integration as a possible way of achieving solutions to cross-border problems such as the environment, trade, movement across the borders, human rights and conflict management. In these areas, Europe' s democracies have a chance to show the world that cooperation leads to peace and increased prosperity.
We also believe in the principle of subsidiarity whereby decisions must be made as close as possible to those they affect. That is why we are actively pushing the issue of a constitution for the European Union in which the distribution of responsibilities is clear to everyone. It must be perfectly clear to all citizens that the EU must only deal with those issues it is best placed to deal with, namely the cross-border issues. All other issues must be dealt with at local, regional or national levels.
We think that the Commission' s proposal for a social policy agenda ties in well with our view of how the EU needs to operate. A form of European cooperation which leads to coordination and more prosperity is the right course of action. The European social systems differ from each other to such an extent that compulsory legislation will not lead to an appropriate result. We wish therefore to support the Commission' s proposal and are consequently voting against Mrs Van Lancker' s report on the social policy agenda.
Workers often have problems in identifying with Europe. Whilst in view of global trends the European single market is developing in a dynamic way, and there is ever closer economic and monetary union, social union is generally treated like a ghost at the feast.
Since the Treaty of Amsterdam was agreed in 1997, the Union has had new instruments for enhancing social policy. And since the Lisbon Summit in March 2000, it has been the Council's intention, in addition to high growth and more skilled jobs, also to aim for greater social cohesion. With the third social action programme, the Commission is underscoring the recognition that economic policy, employment policy and social policy need to be more closely interlinked.
Employability is providing evidence of this interlinking. In order to make the transition from the industrial society to the knowledge society, people - and not just young people - need better knowledge and skills. This means that the Member States have to invest more in education and training, multilingualism, mobility and communication.
Many of the demands made in the Van Lancker report are not acceptable. For example, the Luxembourg process which applies to employment policy is to be extended to social protection and social exclusion. This method of determining Community objectives and implementing national action programmes which are assessed annually - including by the European Parliament - is so successful precisely because new qualitative and quantitative objectives are formulated whilst simultaneously strictly adhering to the principle of subsidiarity. It cannot arbitrarily be transferred to other areas, as specific procedures are needed.
The Christian Social Party does not support the right to a minimum income or a standard pension. Nor do we accept the renewed demands for a reduction in legal working hours at European level. It is far inferior to flexible working arrangements, as the experience of many European companies has demonstrated.
Furthermore, the request that there should be a legal basis for NGOs to regulate a "civil dialogue" is not acceptable. The rapporteur has departed from the principle of subsidiarity out of a sheer desire to adopt centralist solutions.
However, as the Group of the European People's Party's key amendments have just obtained a substantial majority, I have voted for the report.
The EPLP has voted for the Van Lancker report on the social agenda because there are many positive aspects to this report on the European social agenda and this text will inform the Nice summit and the Commission work programme, but is not legislative.
However, there are several areas of concern where new legislative measures are being proposed. In some, these relate to tasks which are best tackled at Member State level, or are premature in that legislation recently passed has not yet had time to bed down and be evaluated.
In a number of places - Paragraphs 14a, 14b and 14c - the EPLP could not support the call for "tax and legislative measures" and "directives" for the reasons stated above.
On the right to strike, the EPLP has abstained. The EPLP feels that this is already dealt with by Member State legislation and is also covered in the Charter of Fundamental Rights.
The EPLP could not support the call for a legislative arrangement for worker participation in the framework of the European Company Statute as the industrial relations dimension is dealt with in other legislation.
Finally, the EPLP feels that the new directives in the field of combating discrimination under Article 13 have not yet had a chance to be implemented or bed down. Therefore the EPLP has voted against the proposals for new vertical directives, as further legislation would be premature.
Biarritz informal European Council
Mr President, during yesterday' s debate the Council pointed out that in Biarritz the governments' positions had begun to converge on the principle of extending qualified majority voting.
We find that statement rather disturbing and at this point I would like to refer, among other things, to two matters that cause us serious concern. Firstly, the Commission has proposed communitising - i.e. introducing by means of qualified majority voting in the Council without ratification by the national parliaments - international trade negotiations on services and intellectual property, a possibility indeed already opened by Article 132(5) of the Treaty of Amsterdam. But we regard this transfer as very dangerous, for it would deprive the national parliaments of any right of inspection in regard to future WTO negotiations on these areas that are vital to the life of our societies.
But there is worse to come. The Commission added negotiations on investments to the list of subjects to be communitised. If that proposal were accepted, we may be sure that in the coming six months the Commission would impose another version of the Multilateral Agreement on Investment on us, the infamous MAI which it was possible to reject, two years ago, only because it came under strictly intergovernmental procedures. So, once again, the Commission is behaving shamefully in trying to strip the national democracies of their powers, without at the same time making us stronger, contrary to what it says.
The second category of decisions that would cause us concern if they were to be decided by qualified majority voting relates to immigration and the international movement of persons, which, under Article 67 of the EC Treaty, require unanimity for at least five years after the entry into force of the Treaty of Amsterdam but can then be decided by a majority. The Commission is calling for this changeover as of now. We energetically reject it. In this field, we have learned from experience that any transfer of power to the Commission encourages a lax attitude, while any maintenance of Member State power encourages attitudes that promote security, relatively speaking. We opt for security.
Over and above the legal quibbling on all sides, the Biarritz Summit has confirmed that the process of European enlargement is a matter of laborious haggling. The major powers, such as Germany, France, the United Kingdom and, to some extent, Italy, are all agreed in their desire to dominate the small countries of Eastern or Southern Europe that are applying for accession to the European Union. At the same time, each country is seeking to ensure its own supremacy and to guarantee the interests of its own industrial or financial groups. The way is being prepared not just for a two-speed Europe, but for the introduction of less developed countries into the arena dominated by the large predators of the European economy. On the outside, these countries are already preyed on, and they will continue to be so on the inside.
As for the Charter of Fundamental Rights, the only reason the meeting of Heads of State and Government signed it was in order to be seen to make a statement. The signed document remains vague on elementary human rights, social protection and the freedom of movement of third country nationals. The only area in which it is precise is on the right of ownership and entrepreneurial freedom, which only concerns owners of capital. We have no intention whatsoever of accepting either the Biarritz Summit decisions or what will be decided at the coming summit in Nice.
Mr President, I abstained from voting on the resolution on the results of the informal Biarritz European Council for two reasons: firstly, because I had the opportunity to vote in person on Paragraphs 2 and 5 separately, which allowed me to express my total opposition to both. In fact, I do not agree with the inclusion in the Treaty of the Charter of Fundamental Rights, since that would be the first step on the way to its constitutionalisation, a federalist pathway that I will not go down. Secondly, nor do I agree with the indiscriminate generalisation of qualified majority voting, a measure which if divorced from the others on the table may conflict with important national interests, and which even contradicts the request expressed in Paragraph 7 of the resolution. It was precisely this Paragraph 7 that enabled me to abstain.
By not voting against the resolution I am trying to support any initiative that will put an end to the antagonistic atmosphere between large and small countries in which the debate on institutional reform has taken place, and which unfortunately has to a great extent been instigated by the French Presidency. As Paragraph 7 says, it is absolutely necessary to ensure that solutions are valid and acceptable to all Member States, regardless of their size or economic weight. We are Europeans and want to remain Europeans, but there must be respect for the founding principle of a Union of free and sovereign states.
We are voting in favour of the resolution, but we wish to comment on the following points:
The Charter of Fundamental Rights ought to be in the nature of a political declaration made at the Nice Summit.
Unanimity in decision-making should not only apply to issues of a constitutional nature but also to issues of fundamental importance to the Member States.
We in the Austrian Freedom Party have from the outset declared ourselves in favour of a legally binding Charter of Fundamental Rights. However, for legal reasons we think that it is wrong to refer to it at this early stage in Article 6 of the Treaty on European Union, because it was not possible to reach formal agreement on it within the convention, reflecting its structure, and it therefore has no legal status. The demand that the Charter be incorporated into the Treaties is therefore all the more premature. This is also true because in contrast to the European Human Rights Convention, which was ratified by the Member States, the process of formulating political demands and objectives in this respect has not taken place in national parliaments. It is for these reasons alone that we have not voted for both parts of point 2 of the resolution.
I voted for this resolution because in it Parliament wisely does not opt for the 'imperialist' theses of the large, populous European countries against the self-affirmation of the others.
The resolution limits itself to a responsible vote so that a sensible balance can be found based on the history of the Community.
Thus those who would like to see Parliament become an 'echo chamber' for the more populous countries' revisionist intentions will be defeated.
Leaving aside the Charter of Fundamental Rights, which, in an ageing Europe, where we will see more than 50 million people aged over 75 in two decades' time, has made no provision for strengthening the right to economic, social and human protection, Biarritz was concerned mainly with axing the number of issues requiring unanimity, the only procedure that can respect the interests of the people, and with the curious invention of closer cooperation, also known as the Europe of circles, the Europe of pioneers, the à la carte Europe, vanguard Europe, 'variable geometry' or two-speed Europe.
From 1951 in Paris, to 1997 in Amsterdam, via 1957 in Rome, what has been going on? Europe was created by Treaties concluded, obviously, between equal states. Moreover, over and above the legal aspect, Europe is a great family of civilisations in emotional terms. We all have the same home. Now, the idea of closer cooperation means that in crucial areas, such as money, defence and taxation, some members of the European family would have more rights and obligations than others.
In other words, among those sitting round the table of the common European home, some would eat à la carte while others would get the dish of the day. Some would have a say about money while others, like Denmark or Sweden, would have to hold their tongue.
As we saw before the existence of total, universal suffrage, there would be active "peoples" and observer "peoples" . There would, in a sense, be "males" with the right to talk war, taxes and money and, as in pre-1945 France, "females" sitting round the table with no right to decide.
Moreover, in this 'variable-geometry' Europe, the number of guests with the right to eat à la carte would vary depending on the subject under discussion in the European Council of Ministers and this state of affairs would create further complexity in a Europe whose way of operating is already quite obscure.
In other words, the philosopher's stone of closer cooperation, which would allow the rule of unanimity and the right of veto, which protects national interests, to be circumvented on the sly, would achieve the amazing feat of violating the principle of equality between states, excluding minority nations from key issues, thus opening up cracks in the democratic foundations of European integration, making the European institutions even less transparent and spreading confusion, if not disarray, within the Council and the Commission.
Once again, the technocratic smokescreen and verbal fog are conceal machinations intended to foist on the peoples a military and fiscal Europe that they do not want and to deprive them of their right to say no to the loss of their national freedoms.
The voting on this report reflects the EPLP's opposition to incorporation of the Charter of Fundamental Rights into the Treaty and the section of the report restricting unanimity in the Council to constitutional issues.
The EPLP has consistently not supported incorporation of the Charter of Fundamental Rights as rights are covered by national legislation and the European Convention on Human Rights. Inclusion of new text into the Treaties is likely to create legal confusion.
The restriction of unanimity in the Council to constitutional issues would exclude key issues such as taxation and social security which, we believe, should remain the responsibility of Member States.
The resolution contains good sections on the Federal Republic of Yugoslavia and the Middle East and the EPLP supports the resolution overall.
Summit meetings of Heads of State and Government always raise great expectations. The Biarritz Summit was heralded as the decisive Summit which would affirm fundamental rights, all rights, even rights never conceived of previously, as if the European Communities and their constituent States had hitherto lived in total chaos. And yet our countries do not appear to be the least attentive countries in the world to human rights. There is always room for improvement, of course, and democratic control must not be found wanting in this respect, but we did not feel that cataloguing these rights and including them in the Treaties should be the European Union's top priority. Moreover, even the Heads of State and Government have not been able to reach agreement on this issue, and it is to be carried over to the forthcoming Nice Summit.
And yet there are so many urgent issues to be dealt with: 1) the need to define an economic policy which will rescue the euro from the stagnant depths to which it has plunged and boost employment; 2) the need to attract investment to the Union in order to break out of the economic slump; 3) the need to revise employment regulations to make the market more dynamic and more responsive; or 4) the need to define a common line for a coherent diplomatic action to safeguard peace in the Middle East, etc. All of these issues are extremely important and urgent in terms of the Union's future and the function which it ought to be performing in the world.
However, as is often the case with these summits, the celebratory final declarations conceal a reality which is much more banal: the Fifteen have not succeeded in establishing a common policy and the progress made with the unveiling of rights does not take away from the need to tackle the practical problems encountered by millions of families and entire categories of producers and workers. A summit which tackles these issues would show the validity of such an institution once and for all, and would send a signal of confidence and hope to the citizens of the Union.
Duhamel report (A5-0289/2000)
Mr President, we voted against the Duhamel report on the European Constitution because, following the well-established Monnet recipe, seeking to make a fundamental political about-turn under cover of technical considerations, without ever clearly telling people that the main intention is to put an end to a concept of Europe under which each nation primarily obeys its national constitution.
In the explanatory statement, the rapporteur says a little more about this and maintains that the Treaty is already broadly supranational, largely as a result of the Court of Justice' s case-law interpretations. In our view, however, the interpretations of 15 judges, which go beyond the Treaties as ratified, are clearly improper and we are still waiting for them to be submitted for the approval of the peoples of the Member States.
Elsewhere, the rapporteur repeats the new theory in vogue in Brussels of the supposed dual legitimacy of the European Union: that of the citizens represented by the European Parliament and that of the States represented by the Council. That is not the theory as set out in the Treaty, which recognises only one form of legitimacy, namely, and I quote, that of: "the peoples of the States brought together in the Community" , according to the wording of Articles 189 and 190 of the EC Treaty. This wording means that the Community brings together only the States, each of which depends on the support of its people.
In no case do the MEPs represent the European citizens in general. They represent their respective peoples and, by that token, cooperate in the European scrutiny of the States, but that scrutiny remains complementary, because the main power of scrutiny falls within the remit of the national parliaments. In other words, the fact that MEPs represent their respective peoples in no way modifies the nature of the Community. It in no way has the effect of placing some phantom European citizen above the national citizens, even less of placing an artificial European democracy above the national democracies or even on the same footing with them.
Mr President, I fully support the Duhamel report. I am sure that pensioners and elderly people feel that Europe represents a future of peace, and we therefore support any step, however small, in that direction. How could the Pensioners' Party not be pro-Europe, since it is the only party which is represented solely at the European Parliament and not in the national States? I am entitled to say that I am the only representative of a party which is only present at the European Parliament. Is there anybody more Europeanist than Carlo Fatuzzo? In these very general terms, I conclude that this report enhances the very essence of what we pensioners want: a genuinely united Europe.
Mr President, I voted against the Duhamel report because I do not believe that we are taking the right approach. I agree with what Mr Berthu has said, that the idea of a single state with a single constitution completely undermines the national sovereignty of the Member States.
This project has been sold on the idea of a constitution for the people, which is all well and good, but if you have a single constituency you are diluting the power of the individuals in the Member States. There has been talk about referenda and the amendments that were made to this report in relation to referenda. Referenda are very important, but in the case of a single constituency, where you ignore almost 50% in a Member State who may vote against it, this is not democratic. It is interesting to see people putting forward the idea of a referendum in this way because if you consider the changes that have taken place in the treaties over the years, the Single European Act, the Maastricht Treaty and the Treaty of Amsterdam, very few citizens in the individual Member States have had a say and, as a result, we are not sure what the citizens in the Member States want.
The recent referendum in Denmark on the euro shows there are very many people who, given the opportunity, would make different statements to those made in this House, but they do not have that opportunity.
Mr President, I abstained in the vote on the request to refer back the Duhamel report, by way of protest. I am of course a fierce opponent of the extreme right here in Parliament. But I am deeply disturbed, Mr President, that it is possible here in this Chamber for a Member of the left - I have forgotten now who it was - to call elected Members of this House "polluters" of this Chamber, without you calling that Member to order. We should not accept language like that, because it is exactly the kind of language used by the extreme right in power in my home country when I was not yet born or was just a small child. We should not accept this, whoever uses such language, whether it comes from the extreme right or the extreme left.
The Swedish and Danish Social Democrats have today voted against Oliver Duhamel' s report on incorporating the Treaties into a constitution. The report is based upon an assumption that the Treaties are to contain a fundamental element, that the common policies are to be included as protocols to the framework treaty and that there are to be different procedures for adapting the different texts. We believe that the basis for cooperation in the EU should continue to be unanimity on the basic questions concerning the legal base on which the EU is founded. We cannot therefore vote in favour of the report.
We nonetheless agree with the report when it points out that, in their present wording, the Treaties leave a lot to be desired in terms of simplicity and transparency. We should therefore like to see the texts reworked in such a way as to permit more rational and intelligible access to the objectives in developing the EU and to the resources for doing so.
, in writing. (SV) Unfortunately, the European Parliament' s Committee on Constitutional Affairs has not taken on board anything of what has happened in the European Union in recent years.
Only 40 per cent of people voted in the 1999 elections to the European Parliament, if countries with voting duties are discounted, as well as those which had national elections at the same time as elections to the European Parliament. This just goes to show how little enthusiasm there was for the EU federalist project in 1999. Now, in September 2000, the Danes have voted against membership of EMU, and people in a number of other Member States would certainly have voted against the EMU project, given the opportunity.
It is interesting to note that, on the night of the EMU referendum last month, the Danish Social Democrats were exultant when the votes from the upper class areas had been counted and disappointed when they saw how people in working-class areas had voted. This ought to act as a wake-up call to the fact that something is going wrong in the development of the EU.
In spite of these setbacks for the idea of a federal EU State, the Committee on Constitutional Affairs has now produced a further report designed to produce a constitution for the EU, in spite of the fact that this is not in any way something which people are demanding.
What is needed instead is a clearer definition of the 'proximity principle' in the European Union. At present, this principle is merely a tool for the EU itself, for it is at present at EU level that it is decided where the political decisions are to be made, with the result that the EU is claiming policy area after policy area for itself. What is more, there is a need to simplify the flexibility rules so that they do more to facilitate European cooperation in accordance with the wishes of the people of Europe. Moreover, those areas which do not concern the European Union and in which the Member States have the sovereign right to make decisions ought to be carefully demarcated.
The Portuguese socialist MEPs voted for the Duhamel report on the constitutionalisation of the Treaties essentially because they agree with the need for the European Union to simplify and organise the fundamental texts that govern it, which today have become virtually unreadable on account of the complexity introduced by the successive accumulation of Treaties.
To this end, it is essential that the European Union should move towards a Constitution that incorporates the Charter of Fundamental Rights. The experience of a full democracy in the European Union has everything to gain from the approval of a Constitution that is clear, simple, readable and a source of reference for all citizens.
The Portuguese socialist MEPs do not, however, agree that ratification of this 'Constitution' should necessarily be carried out by means of a referendum. One must not infer from this position that we are against the use of the referendum as an institution or that the achievement of greater political depth in the European Union should occur without the Portuguese people being consulted.
This choice should be made independently and freely and should not have to depend on an imposed measure that might clash with the constitutional practice of an individual country. That is why the Portuguese socialist MEPs voted against the proposal of their own political group, which indicated a uniform referendum model for all the Member States of the European Union.
To achieve the desirable objective of a European Constitution it is inadvisable to impose rigid patterns and methods, which would inevitably lead to failure. In such a sensitive matter, boldness and prudence should go hand in hand.
In terms of both form and substance, I support Olivier Duhamel' s stance and also his report.
As a European from the very outset, an activist and President of the Northern European Movement and of the 'Citizens of Europe' association, I am a European federalist because I believe in a political, social and citizens' Europe that is both democratic and effective.
At a time when our European Union is becoming bogged down in rampant nationalism and threatened by more or less cleverly camouflaged fascistic attitudes, we needed and we need a breath of fresh air.
Olivier Duhamel and his report together achieve this very ably.
So I have voted for his report with determination and a degree of enthusiasm.
While appreciating what Olivier Duhamel has achieved, I abstained from the final vote because I think the debate on a European Constitution is premature. While desirable in itself, a constitution of this kind could only be adopted as the crowning touch to far-reaching institutional reform.
A constitution would be meaningful only if it formed the democratic framework for a genuine European federation, a United States of Europe. So long as the EU remains no more than a sum of nation states that practise only a limited form of solidarity, limited in budgetary terms to a ceiling of 1.27% of Europe' s gross domestic product, any attempt to "constitutionalise" the existing Treaties is nothing more than a headlong rush into politically dodgy territory.
In the name of the democratic Europe we want to build, we reject the report. By resorting again to the means and objectives used for the Charter of Fundamental Rights in order now to draft a constitution, the Union is persisting in constructing a Europe that is made neither by the people nor for them, be they citizens of the Member States or the candidate countries.
It is not built for the people, for there is not a single word on the social content of Europe. Like a charter that gives precedence to entrepreneurial freedom and ownership, without protecting Europe' s 62 million poor and 18 million unemployed, we are now talking about political reinforcement of the liberal Europe of Maastricht. A genuine social constitution ought to bring together, from the top down, the best acquired rights for work, women, immigrants and citizens.
Nor is it built by the people, despite a few hypocritical allusions to possible future referenda, because, once again, a few institutional delegations are to decide the fate of 385 million individuals. European general assemblies of the social movement would have allowed us to make progress towards a genuine charter of the rights of peoples and workers.
Everything has been done to stage a sanitised debate between supporters of federalism and supporters of sovereignty. That is all the easier when social issues are not addressed. We reject this choice as the wrong one and, like the social movement, call for a different charter for a different Europe.
The vote on this report in the Committee on Constitutional Affairs, adopted by 18 votes in favour, 2 against and 6 abstentions, reflects the gulf dividing the Members of the European Parliament on this subject.
This own-initiative report by Mr Duhamel can be classed as one that were better not written, especially at this point in time. For as things stand in the various Member States, it risks being rather counterproductive at a time when the top priority is not a very broad debate on a constitution but rather the drafting of a treaty that will allow the European Union to digest enlargement without endangering the Community method, which is the key to the success of European integration.
In this 'constitution versus treaty' debate, I tend to place more trust in Jacques Delors than in Mr Duhamel and those who supported him in submitting this report. As Jacques Delors rightly pointed out at a meeting of our Committee on Constitutional Affairs scarcely a month ago, the term 'constitution' is extremely ambiguous.
He told us that he, like the majority of politicians, had been given to believe that we would prefer our relations with other countries to be governed by international treaty. In a framework of that kind - and I am still referring to Jacques Delors' s words - we would agree to exercise joint sovereignty in certain fields.
But a constitution is something else entirely. It refers to a single state. A constitution would commit the Member States to venturing onto very dangerous ground, which could lead a constitutional court to gradually deprive the nations of the prerogatives the states intend to continue exercising. A good treaty is worth more than a treaty that can be dubbed a constitution. That is the last of Jacques Delors' s observations.
In complete agreement with the common sense of Jacques Delors' s words, I did not vote in favour of Mr Duhamel' s report.
Although I do not reject the praiseworthy intention of strengthening, clarifying and deepening the European Union and of simplifying the texts so as to bring its workings closer to the citizens, I did not vote in favour of this motion for a resolution.
The resolution is essentially like a 'Pandora' s Box' , as the text does not make it formally clear what purpose it serves or where the real need or urgency for a European Constitution lies.
By its very nature a Constitution may, in the form in which it is sometimes contradictorily put forward for Europe, both serve as a way to 'civilise' the Union, on the basis of democracy and citizenship, and also be the instrument for a 'clarification' of competences, a chalk circle which formally and definitively constrains the Union and its bodies to very particular and specific competences.
The constitutionalisation of the Treaties may either bring about the development of the Union and uphold its political competences, or in contrast it may be no more than an enshrined formalisation of the principle of subsidiarity. Strangely, many MEPs and even Prime Minister Blair support a European Constitution.
Despite the clarity of Mário Soares' s speech, in which he interpreted this report in its deep European sense, without concessions to easy solutions through highly risky referendums, for which there is no tradition in many Member States, it remains simply an unsullied interpretation by a European of conviction who has made his mark on history.
Unfortunately, the text does not match the idea and desire of Portugal' s leading European. This discrepancy, the blame for which lies entirely with the report' s author for not being clear and precise, is at the root of my unease with the text and why I find it politically impossible to vote for it.
I would even have voted against it, but this would have been an over-radical way of judging a text as important as this.
I welcome Mr Duhamel' s report as an interesting and constructive contribution to the idea of constitutionalisation of the Treaties.
While it could be argued that the existing Treaties are in essence the European Constitution they are difficult to read and their articles are not always in a logical order.
A future Constitution could set out in a clear and (relatively) concise way
the fundamental rights of European citizens
the principle of the separation of powers and the rule of law
the composition, role and functioning of the institutions of the Union
the allocation of powers and responsibilities
the subsidiarity principle
the role of European political parties
the objective of European integration.
There is both a positive and a negative side to this report. It has been noted - rightly so - that over the years, there has been a useless build-up of long and complex treaties, and it would be good if these were to be re-written as one brief and readable framework treaty, which makes it clear to everyone what has been agreed so far. At the same time, a case has been made in favour of a European Constitution, comprising this framework treaty as well as the Charter of Fundamental Rights and laying down the role of the European political groups. Despite the recognition that the national identity of the Member States must be respected and that national citizenship need not be abolished, this report has a strong leaning towards a centralised European superstate according to the US model. I gladly support an extension of the social fundamental rights and a structure of political decision-making which is understandable and accessible to all European citizens. For this purpose, all we need is for the existing treaties to be rewritten and for the EU to sign the Council of Europe Convention on the protection of human rights and dignity of the human being which has been in existence for a long time.
The UK Labour Members of the PSE Group welcome this report without endorsing all of its detail. We think a re-organising of the Treaties and their simplification would make it easier for citizens to see clearly the field of EU responsibilities - and their limits - as well as the procedures for exercising these responsibilities. We welcome the idea that future changes, after Nice, could be prepared by a convention involving national parliaments, the European Parliament and government representatives, as recently tried, successfully, with the convention that prepared the Charter of Rights. Ratification, however, must be up to each Member State in accordance with its own procedures and traditions.
We also do not wish to pre-empt this work by deciding now what should be in the new constitution, such as whether the Charter should be included.
We have a constitution already in the form of the Treaties, in so far as they lay down the competences of the Union, its procedures and the composition and powers of its institutions. However they are not codified, they are unclear and they are insufficient as regards efficiency and democracy.
We welcome attempts to improve them.
I abstained from voting in the final vote.
I believe it is absolutely crucial that the EU' s Charter of Fundamental Rights should involve subscribing to the Council of Europe's Convention on Human Rights. The word 'constitution' is intellectually and politically misleading. Instead, the proper concept should instead be the 'recapitulation and simplification of the EU Treaties' .
The Swedish Christian Democrats do not believe that the Convention has proved to be a democratic or effective method of working when it comes to producing a Charter of Fundamental Rights. That is true in terms of the understanding shown both of the national parliaments and their constitutional committees and of the European Parliament' s Committee on Constitutional Affairs. In practice, the Convention' s presidency has produced its own summary of the views which the various participants are taken to have arrived at. In the event of the Convention method being used in future, its task should be limited to that of acting as a focus group.
I voted enthusiastically for the report by our fellow Member, Olivier Duhamel, because it sounds the same note as the great voices and great expressions of resolve that have, step by step, advanced the course of European integration since the war.
But this particular voice, and this is significant, is a parliamentary voice, the voice of an institution that attests a little more each day to the authority of the peoples within the Union and its triangle of institutions.
Step by step, treaty by treaty, and we hope the Treaty of Nice will not belie this, the old nationalist attitudes within Europe are expanding out of these narrow confines leading to the creation of a world power in a world of giants.
Everyone here knows that Europe, its currency, its diplomacy, its security, its civilisation, its culture and its social model can only truly survive the splendid history of its peoples, but also the fruitless dissension between them, by becoming a federation of nation states with strong, coherent and respected institutions, enshrined in a European Constitution, towards which Mr Duhamel has paved the way.
Until the Treaty of Amsterdam in 1997, Europe was an intergovernmental super-syndicate. With the Treaty of Amsterdam and the extension of the codecision procedure, the European Parliament has effectively set Europe on the road to political integration and supranationality.
If, tomorrow, the Union wishes to embrace Europe in its entirety, the geographical Europe, extending even beyond the next wave of enlargement, it will need institutions that are fully mature in political and democratic terms.
What history will remember of this year 2000, which some people find too dull, is that it saw the advancement and affirmation of the idea of a European Constitution, backed by the majority of Members of this Parliament, which led, today, to the adoption of the Duhamel report.
That is why we must fervently hope that the Nice Summit and the Intergovernmental Conference prove a success, so as to enable us, quite simply, to make further progress very rapidly.
Gil-Robles report (A5-0288/2000)
Mr President, ever since I have been a Member of the European Parliament, I have had sleepless nights worrying about whether I will succeed in contributing to a European law on pensions before my term expires. So far it has not been possible because pensions do not come under the European Parliament's mandate! However, Mr Gil-Robles' report is a help in this respect because it proposes that, for certain issues and sectors, some of the Member States of the European Union reach agreement upon joint actions. I therefore hope that we will opt in the near future for closer cooperation between certain States - including Italy - so that we can adopt common rules for the management of pensions and workers' pension contributions. Then I will be able to sleep peacefully once more.
Mr Fatuzzo, that is what we all hope!
The Swedish and Danish Social Democrats have today voted against José Maria Gil-Robles Gil-Delgado' s report on closer cooperation.
We agree with the general principles laid down by the report, to the effect that closer cooperation should be developed within the European Union' s institutional frameworks and that the political and legal conditions established by the Treaty of Amsterdam for introducing closer cooperation are aimed at limiting the risk of a breach of the ties of solidarity between the Member States and the risk of a disintegration in the common legal area.
We recognise that, where the pace and scope of European integration are concerned, a certain degree of differentiation within the process may be useful in so far as the common objectives are preserved and the differentiation is perceived as a tool used on an exceptional basis, in a transitional period and with due respect for the fact that it is entirely up to those countries which are not a part of the enhanced cooperation process to decide whether - and, in certain cases, when - they wish to accede to those areas covered by closer cooperation.
If we cannot vote in favour of the report, it is because we cannot support the proposed changes to the political and legal conditions required for closer cooperation. Removing the conditions which state that closer cooperation must remain within the framework of the Treaty and removing the right of veto and the opportunity for bringing the issue up in the European Council would constitute a breach of the quite fundamental principles according to which European cooperation in the EU operates.
The Group for a Europe of Democracies and Diversities is voting against Gil-Robles Gil-Delgado' s report on enhanced cooperation. The report proposes abolishing the right of veto, which would in reality mean that countries which are very keen on further integration could forge ahead without having broad democratic support. The ulterior motive is to be able to continue the development towards 'ever closer union' without being hampered by the enlargement to which the EU countries have committed themselves. Enhanced cooperation would cause most policies, including the most sensitive ones, to be centralised to a still greater degree than they are already. In this way, Mr Gil-Robles proposes discontinuing the common foreign and security policy.
We consider, however, that future development will increase the need for far more varied and flexible cooperation in Europe. To allow decisions on ever more important topics to be made on the basis of qualified majority voting would be in conflict with basic democratic standards. Countries with a tradition of holding referendums before surrendering sovereignty may in future be in danger of finding themselves in a situation in which a proposal that is rejected nationally is adopted at EU level. Those countries which are not so keen on integration are left with a poor alternative, namely that of copying the legislation without having any real say in it. What they cannot do, however, is avoid the pioneer countries' legislation.
The Group for a Europe of Democracies and Diversities wants a freer and more flexible Europe in which there is no pressure to be involved in everything. We want to see a Europe of democracies and diversity. We are therefore voting against the report.
I voted against the Gil-Robles report on reinforced cooperation, i.e. cooperation that does not involve all but only some EU Member States. In fact, although this report tends to introduce a little more flexibility into the highly inflexible system laid down by Title VII of the Treaty of Amsterdam, which is welcome, the final result is still far from adequate. It reflects far too monolithic a concept of the Union, under which all forms of cooperation would have to operate within a 'single institutional framework' and would necessarily be directed towards the objective creating a super-state.
The Gil-Robles report even proposes bringing the common foreign and security policy and the common defence policy within the purview of reinforced cooperation, thus centralising those policies even more than they are at present (Paragraph 4).
These proposals are not acceptable; the need for cooperation within Europe is genuine, but also diverse and multiform, and it can no longer be locked into a uniform Community framework based on majority voting. Furthermore, the report, and this is a significant omission, contains no explanation as to how cooperation procedures involving one third of Member States could actually be made to work within the existing institutions without reforming those institutions.
In reality, the European Parliament is practising delay tactics. Parliament wished earlier to prevent the emergence of differentiated forms of cooperation in the Treaty of Amsterdam, but was finally forced to give way and accept 'reinforced cooperation' . It is now attempting to prevent reinforced cooperation being made more flexible, but here too it will eventually lose.
We believe that what ought to be termed 'differentiated' cooperation procedures should not have to follow predetermined lines in their objectives; nor should there be limits on their creation or constraints on their operation. Some procedures could use the Community framework should this be found desirable, others could create their own ad hoc institutions, linked to the Union only by a liaison secretariat. Finally, differentiated cooperation should preferably operate on the basis of the unanimity principle, thus avoiding any relapse into the disadvantages of the Community method.
We should remember that the mechanism now known as reinforced cooperation already existed well before the Treaty of Amsterdam.
Indeed, some Member States that wanted to deepen their cooperation and go beyond the integration provided for in the Treaties developed various instruments, such as the Social Chapter, the Schengen Agreements, Economic and Monetary Union, etc. This enabled them to advance at different rates and/or with different objectives.
With the entry into force of the Treaty of Amsterdam, the use of these instruments was formalised by the introduction of the concept of 'closer cooperation' into the Treaty on European Union (Title VII) and the Treaty establishing the European Community (Article 11).
The objective of this form of cooperation is to allow a limited number of Member States that are able and willing to move forward to deepen European integration, provided they respect the European Union' s single institutional framework. In fact, Europe is finding it more and more difficult to move forward at the same pace. So we must avoid slowing down the general pace and therefore allow some Member States to move forward by developing the mechanism of reinforced cooperation.
Resorting to this instrument is tied to conditions designed to avoid turning the European Union into an à la carte or multi-speed Europe, a legitimate anxiety which lies at the heart of debates on this issue.
We must point out that reinforced cooperation, as provided for in the Treaty of Amsterdam, must in particular concern an area that does not come within the Community' s exclusive purview, must be aimed at furthering the objectives of the Union, must respect the principles of the Treaties and must be used only as a last resort while concerning a majority of Member States.
Reinforced cooperation could have an important role to play in the framework of an enlarged Europe.
However, as these provisions now stand, this mechanism cannot function correctly. That is why the reform of this instrument has been entered on the agenda of the IGC with a view to making it easier to use. The report before us tends to consolidate Parliament' s position in this respect (resolution of 13 April 2000).
In particular, that means abolishing the right of veto and making it possible to resort to cooperation when it concerns at least one third of Member States and also extending reinforced cooperation to the common foreign and security policy.
The rapporteur rightly stresses that the Commission' s power of initiative, the full participation of the European Parliament and legal control by the Court of Justice must be the rule for all forms of reinforced cooperation. If used intelligently, this instrument can be a way out of the current deadlock affecting the European Union.
There has been much debate within the European Union in recent times concerning what is known as the principle of enhanced cooperation. In its simplest terms, what this means is that larger Member States can integrate more closely and over a shorter time-frame than smaller Member States of the EU.
In essence, the proponents of such a policy want to put in place a two-tier Europe. They want the European Union to be built at two different paces: one for countries that wish to integrate more closely and one for countries that want to tread more carefully on the issue of economic integration.
I do not think it will be a necessarily healthy move forward for the European Union if EU leaders were to accept and implement the principle of enhanced cooperation to its fullest. I believe that this would fly in the face of both the founding objectives and spirit of the Treaty of Rome and of all subsequent Treaties thereafter.
One should recall that the Single European Act in 1987 laid the groundwork for the implementation of an internal market. Large scale EU Structural Funds were put aside to help Objective 1 countries within the European Union so as to guarantee that these countries could become more competitive over time. EU leaders stated that they did not want an internal market of only a few countries. They wanted all participating countries within the European Union to actively engage in a competitive manner within the environment of a new single market.
That is why the large allocation of EU Structural Funds was made. The operating structures of the internal market have been a success ever since the early 1990s. This principle of equality between poorer and richer nations was transcended into policies that were implemented to put in place a new European single currency regime. Once again, if poorer and smaller countries of the European Union could not reform their economic structures they would not be able to meet the economic convergence criterion as laid down in the Maastricht Treaty.
EU leaders financed large-scale EU Structural Funds and Cohesion Fund programmes for smaller and poorer countries so that as many countries as possible could participate in the European single currency structure.
There is a need for institutional equality in the context of the negotiations on the forthcoming Intergovernmental Conference. The influence of smaller Member States cannot be dissipated by a set of larger countries within the EU that seek to implement, as I have said, the principle of enhanced cooperation. This would not be healthy for the European Union now and into the future. It certainly would not be healthy in the context of the impending enlargement of the European Union itself.
We are broadly in favour of so-called flexible integration. By allowing a group of countries to go ahead and deepen cooperation within a particular area and, at the same time, preventing one or more Member States from curbing flexible integration, then integration throughout the European Union can go forwards. As long as the European Union' s common objectives are promoted within the framework of flexible integration and as long as no Member State is excluded from participating, we believe that this is a positive solution and ought to be developed.
If, in a future EU with 25 to 30 Member States, the situation is to be avoided of a Europe à la carte in which the unity of the Member States is in danger of disintegrating, we nonetheless believe that at least half of all Member States must participate in flexible integration.
We are also opposed to creating duplicate defence structures within the EU and consequently to flexible integration within the EU' s foreign and security policy. Following the EU' s failure in the Balkans, it is incredibly important that the EU as a whole should have the ability to act in its own immediate vicinity and be able to make personnel and resources available in time for conflict management and peace-keeping measures.
The WEU' s institutional and operational structures ought to be fully integrated into the common security policy. The EU must acquire a credible foreign policy. We cannot rely upon the United States forever more. At the same time, it is important to retain the United States' s continued commitment, and we do not want the EU to develop a parallel mini NATO. Still less do we wish to see a limited number of Member States go further within the framework of flexible integration in this area. It is therefore important to retain the transatlantic link, even if there might, of course, be better coordination and a better distribution of labour. We believe that, in the future too, a credible common European foreign policy must be developed within the rules that apply at present. Decisions ought to be taken by majority vote, but the option of a constructive veto, whereby a country may choose to remain outside a particular process but not prevent others from pressing ahead, ought to remain.
I welcome Mr Gil-Robles' report on reinforced cooperation.
While reluctantly accepting that in an enlarged European Union there will be a need for an 'avant-garde' I agree with Mr Gil-Robles that there are some essential conditions that must be fulfilled:
Reinforced cooperation must be developed within the institutional framework of the Union.
It must preserve the single institutional framework within which all MEPs and all Commissioners participate fully in the exercise of the functions of each institution.
The procedure for activating reinforced cooperation should be the same for all pillars and should be based on the existing procedure for the first pillar, with the few modifications set out in Mr Gil-Robles' report.
If reinforced cooperation proves necessary I am convinced that only the Community system offers the necessary guarantees in terms of democratic control, legal controls and solidarity.
European cooperation can be useful in solving cross-border problems. What could be more natural, therefore, than cooperation between neighbouring states, such as the cooperation which existed before the founding of the European Union in the form of the Benelux counties and the cooperation between the Nordic states? Such cooperation between neighbours is often preferential to expensive, impenetrable EU structures which are also difficult for the electorate to influence. Not one single EU rule should stand in the way of far-reaching cooperation, subject this to conditions or require that others join in. That is why I am in favour of a minimum number of rules and limitations affecting reinforced cooperation between neighbours, as long as such cooperation is not intended to disadvantage third parties. In practice, we can already see Euro countries and non-Euro countries emerging within the EU. They are not leader groups but reflect a diversity which, with 30 Member States, will only increase. That is why it is better to take inter-parliamentary cooperation and the right to diversity as a guiding principle throughout the EU: the Commission submits proposals, Parliament makes the final decision and national parliaments decide whether the Member States endorse that decision.
The UK Labour members of the PES Group welcome the adoption of their contribution to the ongoing work of the IGC on reinforced cooperation, without endorsing every single detail.
Clearly the triggering of reinforced cooperation must be made easier in an enlarged Union. It must be used sparingly and must remain open to those who do not initially participate. It must not undermine the existing core of common policies and commitments. It must take place within the existing institutional structure.
On these key principles we are in agreement with the report even if the details will require further refinement in the IGC.
I abstained from voting in the final vote. The Swedish Christian Democrats do not believe that military issues should be accommodated within closer cooperation.
At the same time, I believe that the issue of reducing the proportion of Member States able to enter into closer cooperation from a half to a third of the Member States, as well as the question of removing the veto, are really not ready to be discussed until enlargement towards the East has been completed. The new Member States ought at that time to be given the opportunity to participate in drawing up the regulations governing closer cooperation.
Sudre report (A5-0285/2000)
Mr President, Mrs Sudre' s report is indeed of great importance, and even capital importance for the outermost regions, but my group, the Group of the Greens/European Free Alliance, abstained and I should like to explain why. The problems raised by the report have been identified; there is no further need to go into the details. The Group of the Greens/European Free Alliance is disappointed, however, disappointed that the report did not seize the opportunity to bring about environmentally, socially and culturally sustainable development in these regions and that the amendments adopted during the vote are not such as to improve the text in that respect. We regret that the positions Parliament has adopted in the vote are the European Union' s positions concerning these regions.
In particular, the Group of the Greens/European Free Alliance regrets the report' s rather defensive attitude to the ACP and candidate countries. The Group of the Greens/European Free Alliance is also opposed to granting permanent derogations. We are in favour of applying the principle of derogation to the common policies applied in the outermost regions on a case-by-case basis. I am thinking here of state aid and fiscal policies.
We regret the fact that the call to moderate the 'polluter pays' principle was endorsed, for that could open the door to misuse in the application of this specific prerogative. We also regret the lack of any reference to, or even mention of, the need to protect biodiversity, which is one of the most important assets of the outermost regions. These regions could act as a wonderful laboratory in terms of sustainable development. That is another missed opportunity.
On the other hand, we welcome the paragraphs in the report on promoting renewable energies and monitoring industrial activities which cause pollution.
Dear Mr Fernandez. You sit next to me when we vote. I was very happy to vote for this report, which I am sure that you will have supported, as you always support all the measures concerning the Canary Islands. The Pensioners' Party and the pensioners who support it are very familiar with these islands for they are a key tourist destination. It is my opinion that the European Union should be more attentive and more active than it has been up till now with regard to the Azores, the Canary Islands, Guyana, Martinique, Madeira and Reunion. These islands must be able to feel that they are an active part of the European Union, and I hope that the Union will turn them into a paradise both for tourists and for their inhabitants.
The European Parliament and especially the Group of the European People' s Party and European Democrats has always helped push the outermost region concept to the forefront. This was the case in the Gutiérrez Díaz report, the Fernández Martín report, which promoted the inclusion of the concept in the Treaty, and now in the Sudre report, which restates European policy for the outermost regions.
In the face of the Commission' s hesitancy and contradictions, due to which REGIS has disappeared, the review of POSEI has been postponed and the corresponding funding has been reduced, the Sudre report comes at a highly appropriate moment. The European Parliament is reasserting itself by adopting measures in various fields - from agriculture to fisheries, from the environment to transport and energy via the information society - with the necessary budgetary support. At the same time, production sectors stand out, which in the case of the Azores means that the dairy and sugar disputes must be resolved.
In this context I quote Paragraph 7 of the Sudre report: "[The European Parliament] believes that specific adaptations of the common policies must be developed where the outermost regions are heavily dependent on a limited number of economic activities or even on a single economic activity, in conformity with Article 299(2) of the Treaty."
We now look forward to initiatives from the Commission and from the national and regional authorities.
. (FR) The rather bureaucratic term 'outermost regions' encompasses women and men from New Caledonia, Guadeloupe, Martinique, French Guiana, Reunion, Mayotte, Saint Pierre and Miquelon, Polynesia, Wallis and Futuna and all our territories in the Pacific, the Indian Ocean and the Atlantic, which form a bridge of intelligence, solidarity and beauty between Europe and other continents and other civilisations.
The Europe of Brussels, with its mania for levelling out and standardising, has acted unfairly and even stupidly towards our compatriots who live according to European values thousands of kilometres away from Paris, Madrid or Lisbon. The technocrats, the European judges, wanted to abolish the 'dock dues' , which provide resources for our municipalities in the French overseas departments and, in particular, protect our traditional workforce. From this distance, Brussels has put our Martinique rums, our rice and our tropical fruits at risk. Most especially, this has resulted in the planned destruction of our banana industry, in Guadeloupe, Martinique, Madeira and the Canaries.
The European Commission has kow-towed to the banana multinationals. Every year, EUR 2 billion in customs duties are given away to Chiquita and Del Monte.
How then can we refuse to give our remote departments and territories the funding they need to make up for the costs involved in transportation, dealing with cyclones and investing in universities or hospitals?
When our regions, in the West Indies for example, or the Pacific, are tax havens used by the American multinationals, from Kodak to Microsoft, Boeing or Cargill, for massive tax-fraud exports, then the right to geographically equal competition, together with the right of all Europeans to equality, requires that we devote part of the European budget, in which taxes make up 17% of revenue, to developing the economic, social and cultural life of our compatriots who live in regions that may well be outermost in terms of geography but are central in terms of civilisation.
The fact that the outermost regions exist is tied up to a large degree with colonial history. In the Middle Ages, those regions and their people did not belong to Europe, and even today, they are not really considered to be European. Even before the nineteenth century, Spain, Portugal, France, England and the Netherlands had already conquered substantial colonial empires and Belgium, Germany, Denmark and Italy tried to follow in their footsteps for a short while. This colonial era has now passed. The suppressed peoples have fought for their freedom, or were given their independence as a preventive measure, because the former rulers had no appetite for a war of liberation which they would end up losing. All that the EU Member States have left outside Europe in terms of territory are small or sparsely populated sections of their former colonial empire.
The EU Member States deal with their outermost regions in very different ways. Spain and Portugal consider their islands in the Atlantic as remote regions. Those islands can, given their present composition of population and their relative proximity, be considered normal parts of their countries. Similarly, the Netherlands and Denmark each have two regions in, or on the other side of, the Atlantic, but those areas are expressly not included in the European Union. France, on the other hand, owns overseas departments in the Indian Ocean and the Caribbean. This proposal has confronted my group with a difficult choice. On the one hand, we want to support disadvantaged areas in and outside of Europe so that they achieve the same standard of living and level of amenities that is now current in the EU. That is a question of solidarity. On the other hand, we have serious doubts as to whether or not former colonies should be declared outermost regions. A case can be made for the Spanish and Portuguese islands, but not really for the more remote regions. These should ideally be given the same status as the current ACP states which, after the same kind of history, have ended up in a different type of relationship with Europe.
In assessing the amendments, my group has tried to tread a middle path between the most far-reaching demands of those protecting the interests of the outermost regions and the indifference towards, or even repugnance for, this topic felt in Member States which cannot relate to it in any way. In any case, we have, however, subordinated our repugnance for this topic' s colonial backdrop to the interests of those living in the regions concerned.
This report is very timely, given the need to put Article 299(2) of the Treaty on European Union objectively and swiftly into practice, and I essentially support its positions on the sustainable development of the outermost regions.
The special characteristics of these regions derive in general from their island status and their distance from continental Europe, but also from their chronic dependence on only a few products or even a single product, and thus require specific measures designed to overcome these constraints.
I am therefore delighted that the report has adopted positions which to a great extent include the proposals I submitted to the Parliamentary Committee.
I must also stress, however, that insufficient attention is given in the report to certain particular social situations that exist in these regions or in some of them, which would also require special measures. This could be rectified through the approval of a draft amendment that we tabled for this purpose in due time.
Bowis report (A5-0272/2000)
Mr President, the Group of the Greens/European Free Alliance has indeed voted for Mr Bowis' report and, while we welcome the fact that the European Parliament and the Commission, with its White Paper, are offering European consumers interesting prospects, food safety must remain an absolute priority in our policies. Let us not be too ambitious, however. The more progress that is made in scientific research, the more new questions are raised. We need only look at developments involving BSE. New cases are being identified week after week and in new geographical areas that had been spared in the past. This applies in particular to the Vosges department in the Lorraine region.
With all the measures proposed in the White Paper, we will still have to flesh out a number of points in order to guarantee food safety and in particular restore consumer confidence. The most important points include the creation of the European Food Safety Agency, which we welcome and of which we expect a great deal. It is vital to its credibility that it is independent. This authority must be totally dissociated from the interests of private companies or the Member States.
That independence also implies financial independence. The Union will have to free up funds to run it, but will the EFSA be enough to reassure consumers who are worried about what they find on their plates and will soon find in their drinks? The authority will have to be set up by 2002/2003 and we very much hope that the question of where it will have its headquarters will not be an obstacle to its establishment.
Meanwhile, the Union must continue to assess and manage food safety risks. That means it must be vigilant day in day out. It means guaranteeing that the policy-makers and the policies that have been put in place really do deal with what people want. The use of animal meal, which is triggering a new food crisis, is unacceptable. Henceforth we must ban all animal meal. That is the strong stance our citizens expect, rather than the kind of tolerance that can end up seriously damaging consumer health.
This kind of recognised scientific risk must not be tolerated in any way. Mr Bowis' report takes that line. That is why the Green Group fully supported his work and voted for the report.
Mr President, I apologise to the Presidency and to the interpreters, who have to listen to this last explanation of vote and, in particular, I sympathise with the translators of our explanations of votes, particularly, in my case, the Italian translator, Ornella Buson. I will endeavour to take as little advantage as possible of this right to explanation, but I would like to say that I too voted for the report on the establishment of the Food Safety Agency. The reason why the report is important is clear, especially when I remember that one of my neighbours was taken into hospital one day with acute stomach pains, after eating poisonous mushrooms which he had not had checked out by the relevant person.
Mr John Bowis' report will ensure that the food we eat is always healthy, natural and safe.
You said that this would be the last time you would speak, Mr Fatuzzo, but you must just have meant for today! I was a little worried!
Mr President, I voted for Mr Bowis' report and of course I want to emphasise the high quality of the work done by our rapporteur.
Let me say how glad I am that our Parliament is finally delivering its opinion on such an important subject, while regretting that it has been 10 months since the European Commission presented its White Paper on 12 January this year. It was essential for us to give an opinion on an issue that is so important to our fellow citizens.
Our vote has thus clarified the composition of the future European Agency, while also setting out our specific requirements regarding its funding and its independence. I hope that the Commission will, therefore, take the European Parliament' s demands on board.
This first step must not close our eyes to the serious work that still needs to be done on risk management, developing and improving the Rapid Alert System, but also on ensuring traceability and public information. Far from representing a final stage, the report must therefore signal the start of a huge undertaking, namely the essential and rapid reworking of our legislation on food.
At first glance, the Commission's White Paper on food safety appears to be full of good intentions, since it mainly proposes the creation of a European Food Safety Agency responsible for managing a rapid alert network and totally independent when it advises the management authorities.
But on reading the report or perusing the European Parliament's resolution on the same subject, the picture becomes far less pleasing.
In fact it becomes clear that the purpose of the agency is to take over national defence powers, or to paralyse them, and to put them at the service of the Commission's objectives. Now that is absolutely intolerable. The French must remember that despite the Commission's splendid declarations about its resolve "to assure the highest standards of food safety" in the Union, it is actually the Commission, and none other, that is giving precedence to the demands of the free movement of products over public health requirements; it is the Commission, and none other, that has, for example, just dragged France before the Court of Justice for maintaining its ban on British beef. It is unacceptable that we should abandon any part of our national right of decision and right of protection, in relation to food safety questions. However, the creation of that agency is imperceptibly guiding us in that very direction.
First of all, we must remember that the power to provide advice plays a capital part. In the mad cow affair, the reason the French Government continued the ban was because it was backed up by the independent opinion of the French Food Safety Agency (AFSSA), even though the supposedly scientific European committee saw nothing wrong with allowing British meat to be imported into France. Consequently, if a European agency is necessary, it must be complementary to the national agencies and in no way reduce their legitimacy. That is not at all the direction taken by the White Paper, which wants to make the European agency into a "scientific point of reference for the whole Union" (page 5).
Secondly, the European agency must be completely independent. The director of the agency should certainly not be appointed by the Commission, contrary to what the European Parliament is proposing (paragraph 21 of the resolution). Nor should the Commission appoint the scientific experts, even following what appears to be a rigorous selection procedure. Moreover, the agency must be able to criticise the Commission itself. That is not at all the view of the White Paper, which calls for the agency to develop very close working links with the Commission services because, as it explains with a certain aplomb, "it will allow the Authority (Agency) to be responsive to the needs of the Commission services" (page 20).
Thirdly, the Agency must not encroach upon the management of risks and regulatory power. The Commission's White Paper has the grace to admit that, but on closer perusal we find that the regulatory power it is so keen to protect is that of... the Commission, and not the states. That does not prevent the Commission and Parliament from christening the agency a "European Authority", a title totally contrary to the philosophy that supposedly inspires it. The European Parliament even adds, in paragraph 6 of its resolution, the phrase "while subjecting the powers to be transferred to detailed scrutiny", just when we thought that no powers were to be transferred.
We therefore believe that the White Paper and Parliament's report are traps, which is why we are opposed to them. The Member States must retain full responsibility for food safety, because they are close to their people and will react more rapidly than the Commission, which, moreover is constantly blinded by its free-trade prejudices. There is without doubt a need for an agency that takes a European view of the situation, but it must be strictly consultative and totally independent. The best idea would be for it to emanate solely from the national agencies and to network with them.
A serious problem for society and food safety has been caused by the serious crises and scandals involving food products that have arisen in several countries in the European Union because of the use of methods aimed at making the maximum profit from food-producing activities at any cost, ignoring the interests of consumers.
Therefore all the measures proposed to change the situation and protect consumers deserve our support, particularly the setting-up of a European food Safety Agency to analyse the risks scientifically, working in close collaboration with existing national agencies in this field and the main European consumers' organisations.
But we need to go further than this. We have to bear in mind the type of practices employed in farming and the food industry, the problem of imported foodstuffs, the composition of the ingredients of animal feedingstuffs, the maximum levels of dioxins and pesticide residues, food additives and other matters, giving priority to food safety. It is equally crucial that we support regional crops and products, family farming and rural development.
Today, the question of food safety has become a primary concern of the citizens of our countries. The issue has now become particularly acute, not just because of the advances in our methods of scientific investigation but mainly because the consequences of a certain type of farming aimed at boosting productivity at all costs and inspired by a free-trade philosophy have come fully to light. So today we need to correct the adverse effects on public health of a policy very largely inspired by the Commission, as Mrs Thomas-Mauro quite rightly pointed out this morning.
The question is what kind of mechanism will protect our citizens most effectively.
If we take a look at recent events, we find that with regard to BSE, for example, and taking only the case of France, it is the existence of a competent and independent national Food Safety Agency that allowed the French authorities to rapidly take the decisions needed to protect the health of its people.
But the contribution of the European institutions has, so far, been singularly negative. First there was the refusal by the Council and the Commission to take on board the French scientists' warnings, and we now see how relevant they were. Next came the incredible ruling by the Court of Justice against maintaining the ban on British beef, which France had decided at the express recommendation of the scientists. So that shows that the European institutions' behaviour on this issue that is vital to the food safety of our fellow citizens comes down to genuinely putting the health of Europeans at risk.
There is a lesson to be learned. In the name of respect for subsidiarity and effectiveness, we must give pride of place to measures taken in a national context, where independent agencies can rapidly provide genuinely scientific opinions undiluted by other considerations and the political authorities can take the necessary risk-management decisions for the benefit of the people who have given them a mandate to protect their safety.
Under these circumstances, a European agency can play a useful role if it really is independent, especially in relation to the Commission services and the various pressure groups at work there, and if its role is to complement and support the national agencies (from which it should emanate), in particular by acting as a forum for the exchange of expertise.
That is not at all what the Bowis report is proposing; it gives the impression that basically it regards food safety as another pretext for fuelling the well-known process of strengthening the Commission's powers at the expense of the national authorities and public safety.
In fact, without batting an eyelid the report endorses the new wording the Commission wants: we are no longer talking about a European agency but about an authority. The report seems to regard it as a matter of course that the Commission should appoint the director of the authority: no doubt that is the best way of guaranteeing its independence! It has no problem with the location of the authority in Brussels: so it will be right next to the Commission services and therefore perfectly "responsive" (sic) to its wishes, as recommended in the White Paper... On the other hand, the authority must be "given powers to require" Member States to provide reports, statistics and papers... As for paragraph 6 of the report, it quite classically announces the transfers of powers that are bound to follow.
Looking behind the apparent and certainly sincere concern to improve food safety in Europe, in fact we thus find ourselves faced with the usual logic: the aim is to get control over the Member States, in this sphere as in the others, to strip the national authorities of their powers and effectiveness and hand them over to a large, limp and flabby European institution, theoretically independent but in reality controlled by the Commission and its philosophy of absolutely free trade.
The only power the European Food Safety Agency will have is to conduct the scientific analysis of food risks, but not the political management of these risks. We must certainly restrict its powers. In any case, we would have preferred an "agency".
In charge, in the long term, of running the Rapid Alert System (RAS), which collects the information held by the Member States or the European Commission, it will in due course be responsible for coordinating the national agencies. We distrust this term, which suggests the perfect little bureaucrat, with the authority handing down orders to harmonise. Is it not the intention, in due course, to entrust the authority with managing the food safety aspect of the RAS?
That is why I abstained. For my part, in France, I do not need an authority in order to restore my confidence; I trust the French Food Safety Agency and its opinions, especially in relation to mad cow disease.
We voted for Amendment No 15 because we are very strongly committed to defending the European cultural heritage in relation to locally produced food. However, we fear that the stated means of ensuring the protection of locally produced food would be counterproductive. For are licensing and product certification not in fact a way of circumventing the principle set out at the beginning of recital I? Small local producers will be unable to gain access because this certification is so cumbersome, complex and costly.
We voted against Amendment No 7 because it would mean, even now, going beyond the field of risk assessment and encompassing risk management. It is not up to the authority to advise the states to adopt this or that type of control procedure. That is outside its remit.
(The sitting was suspended at 2.05 p.m. and resumed at 3 p.m.)
Honk Kong SAR
The next item is the report (A5-0284/2000) by Mr Cushnahan, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the first and second annual reports by the European Commission on the Hong Kong Special Administrative Region (COM(98)796 - C4-0100/1999 - 1999/2009(COS)) (COM(2000) 294 - C5-0500/2000 - 1999/2009(COS)).
Mr President, Hong Kong went to the polls in September, for the second time since the former British colony was returned to Chinese rule. Analysis of the results reveals disturbing trends which demonstrate that all is not well. Voter turn-out dropped to 43% compared to 53% in 1998 and support for the region's pro-Beijing parties increased in marked contrast to the decline in support for the pro-democracy parties.
I believe there are a number of reasons why Hong Kong voters have opted for apathy instead of exercising their newly established right to vote. The main problem is that while the election procedure itself is free and transparent it can hardly be described as truly democratic. Twenty-four of the 60 seats are directly elected on the basis of universal suffrage, where three million Hong Kong citizens have the right to vote. The remaining 36 seats are returned by a mere 179 000 electors drawn from Hong Kong's powerful business and professional interests as well as pro-Beijing groups. Furthermore the legislature has little real power. The real power rests with the Chief Executive, Tung Chee-hwa and his government which, in effect, is appointed by Beijing. The executive is totally separate from the legislature, which is left to operate more like a watchdog rather than a real decision-making body. The legislature's lack of real power has made voters unenthusiastic about participating in elections which, in their view, are not truly democratic.
Although the Basic Law - which is Hong Kong's mini-constitution - lays down specific criteria for the holding of the 2004 election, it does nonetheless provide for the possible introduction of universal suffrage for the election of all 60 seats for the 2008 election. However, such a step is resisted by some who clearly wish to protect the power of big business. Even if universal suffrage were to be introduced - preferably sooner rather than later - it would not solve all the current problems. It would need to be accompanied by a reform to the Special Administrative Region's political institutions. The executive has no party base in the legislature, which means that these two institutions are effectively completely separate from one another.
Furthermore, because the executive is not really accountable to the elected representatives and because the latter lack real power, they are also not held accountable for their own political pronouncements and actions.
Consideration must be given to changing the respective rules of the executive and the legislature to ensure an operational inter-relationship. Other matters need to be examined. They could include the method of appointment of principal officials: should they be political appointments or civil servants, and how they should be held accountable by elected representatives?
As well as problems in this area there is also growing concern regarding increasing Chinese interference in Hong Kong's affairs. The rule of law is the cornerstone of the "one country, two systems" policy. Three recent, controversial legal cases have far-reaching implications for the integrity of the rule of law and ultimately for the autonomy of Hong Kong itself. Two of these resulted in the execution of individuals for crimes they had committed in Hong Kong, where capital punishment is banned. The third case related to a judgment handed down by Hong Kong's Court of Final Appeal on a controversial immigration law concerning residency rights in Hong Kong for children of Chinese parents who themselves had resident status in Hong Kong. The Hong Kong Government was displeased with the liberal judgment and invited the Chinese authorities to reinterpret the Basic Law. Many observers consider that this has created a worrying precedent, which appears to enable China to issue interpretations of the Basic Law whenever local courts make decisions of which either the Hong Kong Government or mainland politicians disapprove.
This situation was further compounded by mainland officials trying to interfere in press freedom and Hong Kong's trading relationship with Taiwan, following the recent Taiwanese election.
As regards my comments on the dominance of the Li Ka-shing family - which was the subject of much media interest in Hong Kong today - in some sectors of Hong Kong's economy, I should like to point out that the reason I have raised this matter is that it has been raised with me by leading figures in Hong Kong and indeed was the subject of major media debate during a recent visit there by myself.
I should also like to raise the question of visa-free access. I am very unhappy that this has been blocked by some governments. If we really believe in the "one country, two systems" approach then this is the one way of underpinning it. Visa-free access should be given to Hong Kong's passport-holders without any preconditions.
So far I have concentrated on the negative aspects. While these events give cause for concern I would not be unduly pessimistic regarding Hong Kong's future. The "one country, two systems" remains reasonably intact, but, the real problem is that if the "one country, two systems" is seen to fail then the China-Taiwan problem will be even more difficult to resolve.
In conclusion I should like to thank all those who were involved in the deliberations on this report: my colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and members of the Foreign Affairs Secretariat, especially Mrs Opacic, and the Commissioner.
. (NL) Mr President, as draftsman of the opinion of my committee, I would like to highlight the importance of Hong Kong in terms of international trade. Back in 1997, Hong Kong was ranked eighth in the list of major world trading powers and tenth in the list of European Union trading partners. Since then, and despite the Asian financial crisis, trade relations between the European Union and Hong Kong have gone from strength to strength.
As far as relations between Hong Kong and its international trading partners are concerned, more specifically the World Trade Organisation, the EU and Hong Kong share a number of common goals and the two work very closely together, which is useful in the light of the forthcoming trade round.
In my recommendation, I referred to the important role which Hong Kong could play when China joined the World Trade Organisation. Hong Kong could show China how an open, fully integrated market can play a leading role in the region and can in this way achieve economic development and sustained growth.
Moreover, since Hong Kong constitutes a major sales market for China, Hong Kong can exercise influence on economic reform in China. For these reasons, we must stress the importance of closer cooperation between the European Union and Hong Kong in financial terms and in terms of trade and direct foreign investments.
Hong Kong has concluded many bilateral agreements over the past few years. We should bear in mind that in the framework of the EU-China agreement with regard to the possible accession of China to the World Trade Organisation, these bilateral agreements will need to be reviewed.
Although, economically speaking, we are right to term the relationship with Hong Kong a success, I should highlight a number of drawbacks, including the fact that the protection of intellectual property rights remains a huge problem. Our companies are still being faced with violations of copyright and the manufacture and sale of counterfeit products.
We also have concerns in the social field. After all, working conditions reportedly leave a great deal to be desired, especially vis-à-vis immigrant workers. As far as the inquiry is concerned, we must call for both Hong Kong and the European Union to play a valuable role in the many projects which are in the pipeline.
I should like to start by congratulating the rapporteur, Mr Cushnahan, on his excellent work on such an important matter. I am delighted to see that Commissioner Patten, for whose attitude and efficiency as governor of Hong Kong I have a great deal of respect, is here with us today. I should like to dwell for a moment on two points which I believe are important, as of course are so many others. The first is purely legal. We must, I think, all agree that if, with measures such as those quoted in the Cushnahan report, we touch on the principle of the rule of law which should inform the legal and constitutional framework of Hong Kong, then we question the wider principle of "one country, two systems" on which developments in Hong Kong have been based. And the second point which I wish to raise concerns the risks threatening the freedom of the press. It is of paramount importance to the proper development of the principle of "one country, two systems", which constituted a revolution, as it were, in international relations because it introduced a new doctrine, to have, to protect and to respect freedom of the press. Why? Because it is through freedom of the press that observations and proposals are made which aim to keep things within the democratic framework on which we are all agreed.
Mr President, I would also like to congratulate Mr Cushnahan on his report. I should like to thank him for once again being so adaptable in writing that report and being prepared to involve his colleagues so that there is no need for us to go through a lengthy amendment procedure because we reached consensus when the report was being drawn up.
Once again we see the handover of power in Hong Kong has generally gone very well and has defeated some of the more pessimistic forecasts. Clearly, demonstrations still take place on a weekly basis in Hong Kong, movements are permitted in Hong Kong which are not permitted in China, the economy has survived a difficult period and continues to thrive and, as Mr De Clercq has said, the WTO membership for China should actually be an opportunity for Hong Kong, given its tremendous power in financial services in particular, and given that much of Hong Kong manufacturing has already moved to China.
However, as Mr Cushnahan has pointed out, there are areas of concern and they are set out well in his report so I do not need to go through them. But I may quote one or two examples. The Chinese news agency telling Mrs Anson Chan and the civil servants they had to better support the Chief Executive seems to me like interference in the affairs of another country. The various reports of businessmen being put under pressure not to trade with Taiwan is also cause for concern. The recent sacking or movement of one of the directors of Radio Television Hong Kong appears to have been as a result of pressure from the mainland.
All of these things in themselves may not add up to a great deal because they are part of a normal power struggle that you would see, provided, that is, that what Hong Kong was based on was a thriving, democratic system that could resist those sorts of pressures. But we have to be concerned that in Hong Kong democracy is not going the way that we would have liked. We have already heard of the unfair nature of the election system.
We will note, as was pointed out recently in the Financial Times by an adviser to the former Governor, the extent to which the rules were pushed back in 1997. But when you see someone like Christine Loh resigning because there is no point in being in the legislative any more that, to me, is a significant signal that things are not going well. And when someone who works for the Chief Executive is accused of interfering in opinion polls, that also bodes ill for the future. It is not just a question of point scoring, a lot of modernisation is needed in Hong Kong. That will only come about if there is a consensus and the top-down government in Hong Kong at the moment is ill-equipped to build consensus within Hong Kong. While we recognise there has been a smooth transition, there remain areas we have to watch. I would hope that we can continue with these annual reports and these Parliament reports so that we can monitor very closely the situation in Hong Kong.
Mr President, I too would like to add my words of congratulations to John Cushnahan on this report. I envy him the opportunity of having been able to draw it up
If I take issue with anything in this report, it is purely on a matter of balance and perspective. It is a question of whether one regards the glass as being half full, or as being half empty. Mr Cushnahan rightly points to the question of the three legal cases which have caused concern. He rightly points to the lack of progress on the introduction of universal suffrage for the elections of the Chief Executive, to discrimination against companies with trading links with Taiwan and to the decline in confidence of the political system. These are all indeed serious challenges and if we must be grateful that things have gone as well as they have, we must nonetheless be concerned that greater progress has not been made.
If we believe, as I do, that the biggest challenge of the 21st century is the democratisation of China, then of course Hong Kong is a fascinating experiment. I should be interested if the Commissioner would report to us something of the summit that Mr Prodi had with the Chinese last weekend and whether Hong Kong came up in those discussions.
Democracy and the rule of law will not be achieved and sustained unless the West is determined to make its voice heard. I believe that the record of the European Union falls far behind that of the United States of America in this area. I am aware that our Member States have concerns about standing up against the Chinese on issues of human rights because they fear trade sanctions in retaliation. But if there is one area where western Europe could stand four-square behind the European banner, it is surely in this area. We must have a record on human rights which is as good as that of the United States.
The ASEM summit last week managed to agree a statement which included as a goal of Asia-Europe cooperation the promotion of human rights. That is progress but we must look to the Commission for much more active involvement in this area; the fruits of such an approach will be enjoyed nowhere more than in Hong Kong.
Mr President, our group has read the report by Mr Cushnahan with approval and due appreciation. In addition to overall satisfaction with regard to the functioning of the 'one country, two systems' policy, we too call for permanent vigilance which is in order following the worrying incidents.
We are the first to express our anxiety with regard to the Hong Kong government' s decision to apply for an interpretation of the 1990 Basic Law from the Standing Committee of the National People' s Congress. The veto right which China could obtain as a result of this with regard to court rulings in Hong Kong puts a question mark over the legal autonomy of the Special Administrative Region.
This is all the more worrying because the Hong Kong Government is not based on a democratically elected majority. The elections for the Legislative Council a month ago were once again proof of the democratic deficit. The electorate displayed their contempt for the system, in which only 24 of the 60 seats were filled by directly elected members. This partly explains the disappointing turn-out of 43.6%. The fact that an electoral college of 800 members subsequently decided on the occupation of six seats and the fact that only 175 000 businesspeople were entitled to elect the other half of parliament turned the elections into a complete farce. In this way, not only is the chasm between rich and poor sustained, it is also widened. We therefore opted for the swift introduction of direct elections by no later than 2008, at which time there will no longer be any legal restrictions.
Finally, we would call for permanent vigilance with regard to the freedom of press, the need for laws with regard to fair competition and the possibility of an open trade relationship with Hong Kong and Taiwan. On that basis, we would recommend a stimulating trade policy vis-à-vis Hong Kong.
I am delighted to be able to comment on this report and to commend the excellent work done by my honourable friend, John Cushnahan. He and I are old friends and, more importantly, old friends of Hong Kong. Both of us speak with - what I could describe with an understatement as - a degree of knowledge of that remarkable community.
It has been a short debate, but we have heard some excellent and well-informed speeches. I was grateful for the kind things that the honourable gentleman, Mr Dimitrakopoulos, said about my time in Hong Kong. I agree with him about the importance of the freedom of speech and a vigorous media and, judging by my experiences last week, the media does remain - at least the written media - extremely vigorous.
The honourable gentleman, Mr Watson, referred to the fact that we should not feel inhibited in what we say about Hong Kong or about other issues by our trading relationship with China. I am always surprised when people put the contrary point of view, not least because on the most recent figures, China had a EUR 30 billion trade surplus with the European Union. In the first six months of this year, the surplus was EUR 20 billion and looks like becoming EUR 40 billion for the whole year, so one needs to keep questions of trade in perspective, to put it very gently.
It is a happy coincidence that the debate is taking place today, since I was in Hong Kong last week. It was my third visit since I relinquished the post of governor and my first full working visit as a Commissioner. I can report first hand to the House that while, as several honourable gentlemen have pointed out, some problems exist, Hong Kong nevertheless remains a free society, undoubtedly one of the freest societies in Asia as both the Commission and Parliament's annual reports make clear.
The secret of Hong Kong's great success has always been its fusion of Hong Kong-Chinese entrepreneurial culture with the attributes of a free and open society founded on the rule of law. The concept of one country, two systems enshrined in the joint declaration is designed to maintain that special mix - a mix between independent judiciary, clean civil service, zero tolerance of corruption, free press on the one hand and market economics on the other.
As both our reports make clear, so far, on the whole, it is managing to maintain the mix and I share the view in the honourable gentleman's report that the fundamentals of the arrangement remain reasonably intact.
We must remember that Hong Kong has been through a momentous few years. Not only has it had to endure the transfer of sovereignty, no sooner did the flags change than Hong Kong - like the rest of Asia - was hit by the financial crisis.
It is a considerable tribute to the strength and resilience of people in Hong Kong that they have taken these tumultuous events in their stride. It does not surprise me entirely, they are many of them former refugees or the sons and daughters of refugees and they are used to handling and overcoming adversity. I am delighted that the Hong Kong economy is now bouncing back very strongly after a difficult couple of years. Part of the reason for that is thanks to the excellent stewardship by Hong Kong's superb civil service, not least its chief secretary and financial secretary who served Tung Chee Hwa with the same skill and dedication with which they served me. Hong Kong has an outstanding civil service and it would have been nice if that had been the thrust of the Xinhwa report which the honourable gentleman referred to.
For the most part, things have gone well but naturally there have been areas which have given rise to concern on the part of Hong Kong's many friends. Both reports address these directly. In particular, both reports mention the judgments in the right of abode case earlier this year. That was an important matter. We have emphasised and will continue to stress that the way in which this matter was handled, in particular the involvement of Beijing should remain wholly exceptional.
There have been other issues too, including the recent controversy involving academic freedom and the even more recent one involving the Public Order Ordinance, where the provisional legislature replaced the more liberal arrangement that my administration bequeathed with something rather less liberal. I make no comment on that but I find it reassuring that Hong Kong public opinion continues to make clear that it takes its freedoms and rights very seriously. That goes for the media as well, as I mentioned earlier.
The long-term success of one country, two systems was always going to depend on the willingness of Hong Kong people to stand up for their rights and liberties; so far they have shown every sign of being determined to do so.
There are one or two specific issues in our bilateral relationship to which both reports refer. One is visa-free access to the European Union for Hong Kong SAR passport holders and the same issues apply equally for Macao. Both the Commission and the honourable gentleman's report support visa-free access. It was an issue that came up several times in my visit last week. I made clear then - as I make clear today - that I strongly support visa-free access. There are concerns on the part of some Member States. These concerns are profoundly misplaced. They stem from worries about illegal immigration from mainland China, not from the special administrative regions of Hong Kong or Macao. We remain wholly satisfied with the integrity of the border controls in place and with the integrity of SAR passport issuing procedures. The Council's visa working group which inspected the system was, I believe, impressed. I hope that we will be willing to grant visa-free access.
I hope too that we will be able to reinforce a flourishing economic relationship with Hong Kong, with strengthened cooperation in other areas, such as education and the environment. We will aim to promote the use of the European Communities' existing instruments in Hong Kong, such as participation in the Fifth Framework Programme on research, as the honourable gentleman's report recommends. There are a number of further recommendations in the report which my officials will be studying closely.
If I can just say one word about intellectual piracy, to which the honourable gentleman, Mr De Clercq, referred; it has been a problem for years. My administration took much more vigorous measures to deal with it. The present administration is taking particularly vigorous measures to deal with it, under the new director of the customs service whom I happen to know rather well because he was my private secretary for a number of years. Everybody has been impressed by the leadership that he has shown in tackling what is undoubtedly a serious problem for industry.
In closing, we strongly endorse the view in the Parliament that this monitoring - your monitoring and our monitoring - is valuable and that it should continue. We do not seek to interfere in Hong Kong's affairs, but the international community and the European Union in particular have a considerable stake in Hong Kong and its continuing rights and freedoms are embodied in a treaty lodged at the United Nations. We will continue to maintain our interest in Hong Kong. It is a community which inspired admiration the world over for its achievements and which, much to the satisfaction of its last governor, continues to do so.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Cooperation with ACP countries involved in armed conflicts
The next item is the report (A5-0296/2000) by Mr Van Hecke, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission' s Communication to the Council and the European Parliament: Cooperation with ACP countries involved in armed conflicts [COM(1999) 240 - C5-0115/1999 - 1999/2118(COS)].
Mr President, the Commission communication which we are discussing was published one and a half years ago following the outbreak of war in Central Africa. In the absence of a consensus, the Council has put the communication on ice all that time. In that time, an estimated 1.2 million people have been killed in the Congo war. In my report, I made a modest attempt to formulate a number of proposals in order to help end the spiral of violence and underdevelopment in which many of our ACP partners have ended up. These proposals also aim to avoid European funds being used to finance the war machine. My report can be summarised in three Cs: conditionality, coherence and control. More so than has been the case so far, there should be a clear link between debt relief and financial assistance on the one hand, and good governance, respect for human rights, democracy and the rule of law on the other.
I would even argue in favour of fixing a ceiling for military expenditure in the ACP countries above which assistance or debt relief is no longer provided. If these conditions are not met, the European Union needs to be prepared to take appropriate measures, ranging from diplomatic pressure and suspending aid, through to sanctions with a preference for arms and diamond embargoes or so-called 'smart' sanctions, which target the ruling elite rather than the population.
In this connection, I would also urge the Commission to apply unambiguous criteria for suspending aid. I believe it would be particularly useful, in the framework of Article 96 of the Cotonou Convention, to compile a list of all possible infringements of this Convention. At present, I cannot shake off the impression that the Commission is applying an ad hoc approach too often, which can make it vulnerable to the accusation of applying double standards.
In addition to conditionality, the emphasis is on more coherence, i.e. more coherence between the Lomé track and the CFSP track and between the policies of the Union and of the Member States. Situations such as those in Ethiopia, where the European Commission and a number of Member States froze aid, while other Member States started up new programmes, must be avoided at all costs. Moreover, stricter control on Community spending is required as a matter of urgency. ACP states involved in armed conflict should allow the World Bank and the IMF full access to their accounts. Misuse of European development aid for the purchase of weapons should immediately lead to the suspension of structural aid. In that respect, Europe cannot be strict enough.
All of this should not detract from one of the European Union' s key roles, namely conflict prevention. As Rwanda and Ethiopia have shown, the alarm signals are usually in place, but the reaction to these is often inadequate and late. This is why it is important to tackle the cause of the problems in good time. Conflict prevention also involves the fight against poverty, the reinforcement of democracy and civil society, better control of the illegal arms trade, the setting up of an African peace-keeping force, as well as an international regulation on the use of mercenary armies and better control of the worldwide ban on child soldiers. In my report, I also call for greater involvement of the European Parliament. It seems essential to me that we have more of a say in the freezing or unfreezing of aid.
I hope that the Council will not once again shelve this important communication, inspired by former Commissioner Deus Pinheiro. If we are serious about contributing to a peace deal in Central Africa, we must take firm and coherent action, aid must be made subject to conditions and a general arms embargo will need to apply in the Great Lakes region. Development aid should under no circumstance be used to fund wars. That is unacceptable, both to the people affected and to the European taxpayer.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Development and Cooperation, I would like to add a few considerations to the valid points already made by rapporteur Van Hecke. I, and the rest of my Committee in fact, can concur with him in every respect, and I also want to thank him for the constructive cooperation which resulted in all amendments tabled by my Committee being incorporated in the text. This will please the President as he will not have to sit through many votes.
The considerations which I would like to bring to you today for consideration, Commissioner, are mainly of a practical nature. As recently as today, we read in our newspapers that the situation in the Ivory Coast has taken a turn for the worse once again, and that our own people who are there to report on the elections are running the risk of being involved in a new armed internal conflict.
We question the coherence of the policy of the Commission and the Council, whose absence in this Chamber I once again regret. Although in September 1998, it was agreed not to provide any budgetary aid to countries at war, in March 2000 the Commission provided Rwanda with EUR 110 million, while this country is occupying considerable parts of the Democratic Republic of Congo, in defiance of the peace agreements. I know that many who are involved in this conflict are themselves open to criticism. But do we then not apply stricter rules to Kabila' s DRC than to Uganda? Are we not stricter with Zimbabwe than with Rwanda? I have the impression that that is clearly the case because, in practice, countries which are even involved in one and the same armed conflict are being treated differently. Some are supported almost unconditionally by the European Union, the IMF and others. Other countries are given aid under strict conditions. This sometimes directly affects the power relations between countries involved in one and the same conflict.
Let me make myself abundantly clear: I am against any form of budgetary aid given to warring countries, for this aid is invariably used to buy weapons, directly or indirectly. This is another weak area in our European policy. Arms exports deserve a mention as they are without a doubt implicated in the various conflicts. Not only is the illegal arms trade flourishing, but the controlled arms trade is also more interested in "fair competition" among arms traders than in the peace we are promoting.
Mr President, Commissioner, the ACP-EU Joint Parliamentary Assembly has set itself the objective of eradicating poverty in these regions of Africa, the Caribbean and the Pacific, which must be rescued from their wretchedly poor situation.
That is Europe's duty, as a rich continent, but I am convinced that it is also in its interest. In his very comprehensive report, our rapporteur Johan Van Hecke rightly condemns the prevailing anarchy, the result of armed conflicts that cause endless bloodshed in some of these regions, as one of the causes of this poverty. He has rightly included the establishment of a peace force in his list of remedies to this situation, without this interfering in the internal affairs of all these countries, which are jealous of their independence. Given my experience in this field, allow me to go into this point a little further.
We have moved beyond the age of military intervention by European contingents, not so much because this smacked of neo-colonialism as because the recent interventions by the international community, whether under the UN mandate or as a result of multilateral agreements, have shown the need to take a more regional approach to crises. If we want to make a really useful contribution to keeping or restoring peace, we need a deeper knowledge of the history, culture and even language of the country in which we are to intervene.
That is why regional conflict-management mechanisms have been set up and must continue to be examined and developed, with the help of the European Union. They must gradually take on responsibility for measures in the field, as part of a common strategy, coordinated between the Member States and the ACP countries themselves, and it is up to our Parliament to continue to define these measures and to play a more active part in monitoring their implementation.
In that respect, our rapporteur also deserves credit for proposing a very exhaustive list of the approaches and measures that can and must be adopted.
Mr President, the new cooperation Agreement signed in Cotonou represents an ideal opportunity to correct the deficiencies noted in previous measures and to clarify concepts and standards for action in specific situations in which we cooperate with the ACP Countries, for example, in the situation that gave rise to the Commission Communication which concerns us here and to the reports by Mr Van Hecke and Mrs Maes, that is, what should happen when an associate country is involved in armed conflict.
Along the lines of what was said by the rapporteurs, we think the European Union will have to revise its programmes of aid to countries at war, amongst other reasons to prevent the funds allocated from being diverted to military activities. Also as a matter of principle, it should reconsider support to countries or regimes responsible for armed invasions of neighbouring countries or that spend a disproportionate amount of their resources on arms, if not on operations to repress the rights of the individual or minorities within their own population.
We must bear in mind Article 11 of the new Treaty which states the European commitment to policies of building peace and preventing and resolving armed conflict. The dialogue between the opposing parties and the dialogue of the European Union with these same parties must be the key mechanism of these actions.
Like Mrs Maes, we are perplexed at the paradoxical behaviour, in which we see how, since the creation of the European Union, millions of euros of aid have been approved for countries that are clearly involved in the military occupation of one or other of their neighbours. In this respect, the double standards with which aid policy is sometimes applied are unacceptable, and we are also concerned by the contradictions that can arise in the conduct of Member States, or some States, and the European Union itself. I think Parliament would benefit from greater transparency, coherence, information and control over these policies.
Finally, we must understand that the reduction or freezing of our development aid for a specific country at war would often need to be accompanied by additional efforts in humanitarian aid to the people of the country, who are the main victims of such conflicts. Here again, the intervention of trustworthy NGOs is essential, enabling such programmes to be carried out with guarantees of success and effectiveness.
Mr President, violent conflicts are always man-made, however bestial in nature; they are never unavoidable like natural disasters; the leaders who cause them bear immense responsibility. That is always the case, but especially so in extremely poor countries, where the population suffers twice as much; development grinds to a halt and years of external effort and aid are nullified. And what is it about: gaining or refusing to relinquish power? Accumulating minerals, massacring other ethnic groups, establishing independence or occupying part of the desert?
Africa, in particular, is an unusually belligerent part of the world. One in five Africans live in a country which is embroiled in serious conflict and, to make matters worse, the conflicts are increasing, both in number and in intensity. The big question is: why is this? It is the European Union' s political and moral duty to do everything in its power to prevent or stop conflicts in ACP countries. The report by Mr Van Hecke is very close to my heart. We need to be much stricter vis-à-vis irresponsible ACP regimes; criteria for suspending aid must be clear, and sanctions need to be tailored to each country individually. We must target the rulers and not the population, however difficult this is, and our Parliament must be directly involved in the decision to suspend aid.
It would be a complete outrage if European development aid were used to fund arms deals. EU Member States which provide weapons to warring parties are partly to blame for the profound human suffering and the obliteration of their own development aid. The Cotonou Convention is right in laying the foundation for further development, participation in world trade and political dialogue, but ACP countries which slip into violence destroy this cooperation and tear the Treaty to shreds.
Mr President, I warmly welcome this report and congratulate the rapporteur on it. There is only one area of serious concern, and that is where the rapporteur extends the principle of conditionality to the area of debt relief. In almost every other area I would support conditionality. I strongly believe that we have a responsibility to use the tools available to us to promote good governance, democracy and the rule of law in our international relations. But while these should indeed guide our aid policies, there is an important distinction to be made when it comes to debt relief. That is because history demonstrates that responsibility for the debt lies with the lenders as well as the borrowers. Moreover, since the original loans were made the debt stock has continued to grow way beyond the original loans. Many countries are repaying their debts several times over. Some countries still spend more on debt repayment than on health and education combined, and yet the people suffering from this diversion of resources are certainly not those who had any benefit from the original loans that were given.
There is a valid argument that says, what is the point of cancelling debt if undemocratic governments simply misuse the funds for their own ends? That remains a possibility. But there is perhaps a stronger possibility that once populations know that debt has been cancelled, they can exert more pressure themselves on their governments to achieve much needed social spending.
Mr Van Hecke's report says that applying conditionality requires consistency and courage. I agree. But in the context of debt relief it also requires justice and a recognition that in many cases, the original debt has already been repaid many times over.
Mr President, I would like to thank the rapporteur for the pertinence of his comments and for his many proposals. Out of the 34 poorest countries in the world, 20 are involved in a conflict. This situation is giving rise to instability in entire regions.
Mr Morillon is right to highlight the question of poverty, the eradication of which is one of the objectives we set when we met with the ACP countries. I think that today we cannot afford not to think about debt cancellation and the structural adjustment policies which push these countries off course. I think that we must stop fixing the prices of raw materials ourselves and that we must sell triple-drug therapies and medicines at cost price. I am convinced that this is where a certain number of solidarity measures must be put in place.
Mr President, ladies and gentlemen, as I am talking to you I feel I must spare a thought for all democrats and for the people of the Ivory Coast and, in the name of democracy, to ask for the departure of the military junta and General Gueï. We know that, if he stays, this will mean the balkanisation of Africa. His power is based on ethnic divides which we cannot accept.
I therefore believe that, to go in the direction outlined by the rapporteur, we must have extremely clear things to say to the European taxpayer and to the ACP countries. We must make a commitment to tell the military junta in the Ivory Coast, and all dictatorships, that we will never issue them with visas or give them protection. We will also freeze their assets and, in addition, we will give our full backing to all democrats.
It is simple and powerful phrases like these that will allow us to understand each other.
Mr President, the Van Hecke report raises a fundamental question: to what extent is international aid to countries involved in conflicts a factor in these conflicts and to what extent does this aid favour corrupt and belligerent governments? In connection with one of the poorest and most unfortunate areas in the world, I should like to give two examples of the pernicious role played by unconditional international aid. I am referring to one country which has been constantly at war since the 1960s and to another now enjoying a shaky peace, which, perversely, may be threatened by international aid: they are Angola and Mozambique, respectively.
In Angola, the government and UNITA are waging one of the cruellest civil wars in Africa, and unfortunately it is clear that international aid to the Luanda government in particular has played a part in perpetuating this conflict. Unfortunately, I am afraid that my own government, the Portuguese Government, is involved in this military effort.
In the case of Mozambique, where there is a shaky peace that was only achieved with great difficulty, the ruling party' s use of international aid to favour certain provinces to the detriment of others according to their election results may in itself be a major factor in destroying the peace that was achieved through such efforts a number of years ago, thus reopening the civil conflict in Mozambique.
This is an issue that should be of fundamental concern to the European Union and the donor countries: whether in certain countries like Mozambique international aid is being used as an instrument of power to legitimise a government at the edges of democracy, and is thus helping to destroy a very shaky peace.
These are issues raised by the report that warrant considerable reflection on our part.
Mr President, I also welcome both the Commission communication and the report we have here today. One key message in all this is the need for consistency. The European Union has a number of activities under its umbrella: trade, Lomé agreements, CFSP, external policies and far too often one part is not necessarily consistent with another. Consistency must be our primary objective.
Secondly, conflict prevention must be a priority of the European Union. We are now getting the measures in place. We have the High Representative, we have the planning and early warning unit in the Council. They must now emphasise that it is conflict prevention we need to focus on rather than intervening militarily after a conflict has got out of control. In particular, we must give due emphasis to things such as scarcity of water resources as a cause of conflict. Commission policy should be aimed at ensuring that we enhance water supplies, not diminish them as has sometimes been the case.
As has been mentioned before, we need to stress the importance of good governance and democracy. That should be a part of conditionality and we should demand of Member States that they do not support politicians for short-term requirements if they do not meet the essential requirements of good governance and democracy. Far too often, we are prepared to support one against another group to the long-term detriment of peace in a particular region.
Finally, what we must do of course, is to stem the flow of arms into these regions, not just by actions against small arms. I would like to see, as I outlined in my report last month, action taken against arms brokers throughout the European Union. In many countries, there are no controls over the activities of arms brokers. They are able to trade as they will, and in almost every conflict you will find arms brokers behind the proliferation of arms. It is crucial as part of the EU code of conduct that we license arms brokers and start to control their activities. It is no good governments tidying up exports if we allow private individuals to act in they way they are doing.
Similarly, we should also look at licensed manufacturing. It is no good having rules on manufacturing within the EU if EU companies are able to license production outside as a way of getting round the controls.
I welcome this report, but would stress that we will not get anywhere unless we are prepared to stem the flow of arms into regions of conflict. That requires much tougher action than we have been prepared to indulge in up to now.
Mr President, the report highlights what is self-evident, that is, that armed conflicts in Africa have seen a dramatic increase in number and intensity, and that they result in immense human suffering.
However, this compassionate language is also a way of covering up the direct or indirect but nonetheless overwhelming responsibility of the major European powers themselves in the majority of these conflicts, from Rwanda to Sierra Leone.
Today, in the Ivory Coast, even though, faced with the reaction of the population of Abidjan against the recently attempted coup d' état, both Lionel Jospin and Jacques Chirac have taken a stand against the putsch, how is it possible not to condemn the policy of French imperialism? The links between General Gueï and the French administration are notorious, as are his links with a certain number of major French industrial conglomerates which control entire economic sectors in the Ivory Coast.
Paris noted the first coup d' état by General Gueï with a benevolent neutrality. What is more, it exhibited shameful discretion towards the despicable ethnic, xenophobic demagogery which has been developed over a number of years by the rulers of the Ivory Coast. The French authorities also remained silent on the fact that ethnicity was used in the selection of candidates for the presidential elections, which ran the catastrophic risk of transforming rivalries for power into all-out ethnic war.
If the European institutions really want to tackle the causes of the evil that is striking Africa, they must start by opposing the policy of the major European powers themselves.
Mr President, the rapporteur should be congratulated on the excellent work that was done so intelligently. A good proposal such as this is actually crying out for implementation in practice, and we should commit our policies to it wholeheartedly for our own sake. The report states quite rightly our own importance as the largest donor of aid to many ACP countries, a fact which is not yet sufficiently reflected at political level in the resolution of conflicts. This must be the starting point for any action we take. For that reason, I welcome the fact that the report speaks about the importance of positive conditionality with a high level of self-confidence. There are good grounds for that.
The profile that crises have assumed in the last few decades has decidedly changed. The UN, which was originally established to respond to conflicts between states, is seeking once again to get a grip on managing the increasingly common crises taking place internally in countries. For this reason the EU, as an economic and political partner, now has an enormous responsibility and, furthermore, plenty of scope for influencing situations.
The trend worldwide would appear to be that more and more conflicts have a religious dimension: Kosovo, Chechnya, southern Sudan, Northern Ireland, East Timor, Sri Lanka, Nigeria, Kashmir and, one of the worst in recent times, the Moluccas, in Indonesia. In the West this is not completely understood. We are easily led to believe that when religion plays a part we are dealing with a private matter. But in these countries religious tensions have been used for political purposes. Mr President, we need the right tools to solve this delicate problem. One important aim would be, in my opinion, to create the post of human rights observer, or representative, who would report to the EU, particularly on the issue of religious tensions. The EU would also have to put pressure on governments, determinedly and systematically, to allow international human rights observers access to countries at war to conduct an impartial, neutral study of conflicts. We must also use all the means available to us to demand that governments should always commit to ensuring the safe passage of those taking humanitarian aid to various regions.
The Commission initiative to review cooperation with ACP countries involved in armed conflicts in 1998 and its communication of May 1999, served to initiate a debate on the most appropriate response of the EU towards countries in conflict with which the EU has a close cooperation relationship.
My colleague, Mr Patten, proposed in March this year that the General Affairs Council should consider this communication in the context of its debate on conflicts in Africa. The General Affairs Council concluded in May that the relevant bodies of the Council should continue their reflection upon the issue of development aid to countries involved in armed conflicts, on the basis of the Commission communication.
I regret that the Member States have not taken up the Commission's communication more actively. Events in the Democratic Republic of Congo and its neighbours in Angola and Burundi, the Horn of Africa and now, again, in West Africa, particularly in Sierra Leone, have shown that we cannot escape facing these difficult questions. The Commission is considering its response and in particular the use of Article 96 of the Cotonou agreement wherever this is appropriate.
A comprehensive framework would help us to respond on a case-by-case basis to each conflict. If the Council is willing to follow up the communication, for instance by formulating Council conclusions, the Commission will assist in ensuring they reflect the many advances since mid-1999 in the EU's policy on crisis management and in the CFSP, as well as developments in the international community's response to conflicts.
We will also take account of the innovations of the Cotonou agreement, particularly regarding political dialogue, which should help us to find appropriate measures and proportionate and coherent responses. But it is clear that there are no easy solutions to these problems, as the contributions in the debate here this afternoon clearly demonstrate. The bottom line will, in any case, be defined by the real political will of Member States to stick to a common line. The Commission cannot promise Parliament miracles in this field.
We are prepared to broaden deliberations to other countries involved in armed conflicts. Violent conflict is not a phenomenon limited to ACP countries. The European Union must be prepared to react to violence in an efficient and coherent manner in other regions of the globe too.
The communication is an invitation to engage in a debate about EU relations with countries for which the traditional form of development cooperation has become questionable or obsolete. This is a difficult debate. We would prefer to devote all our efforts to assisting the ACP countries in the difficult task of overcoming poverty and of integrating into a rapidly changing global economy. However, for a considerable number of our ACP partners, the major challenge is the restoration of peace, or the containment of regional destabilisation. Peace is an indispensable precondition to development, and countries that remain entangled in violent conflict exclude themselves from the potential benefits of the new cooperation relationship the EU is offering them. They are also depriving themselves of the opportunities of the ongoing transformation of the global economy. They contaminate the prospect of foreign investment, not only in these countries, but also in their regions. In less unstable countries, our efforts to fight poverty and provide debt relief are contributing to conflict prevention in the longer term.
The Commission has not been idle since submitting the communication. It has already taken numerous initiatives aimed at strengthening its capacities for effectively addressing the problem of violent conflicts in ACP countries.
Support is given to the OAU and sub-regional organisations such as ECOWAS and IGADD in the areas of conflict prevention and management. It is remarkable how much funding is committed for the management of crises or for post-conflict reconstruction. We are committed to stepping up our efforts for effectively preventing violence and for resolving crises peacefully.
The Community has a great number of instruments available for conflict prevention and resolution, ranging from trade and cooperation agreements to support for institutional capacity building, for strengthening respect for human and minority rights or for demobilisation and rehabilitation. We are committed to making even more effective and targeted use of these instruments. In this context we are aiming in particular to introduce conflict prevention objectives into the programming of economic and development assistance programmes. The problem is, however, that the rigid character of these instruments is in itself a limitation to what we can do and how we can use them.
Budget line limitations and comitology-based decision-making procedures limit our options for flexible and quick reaction. All this looks very different from the toolbox concept, which is what I think of when we talk about the numerous instruments that are available. The toolbox concept provides a good image of the ideal situation and a satisfactory way of making use of the diversity of instruments. However, we find ourselves in a different situation even though we are making determined reform efforts.
I would add that the basic value of development cooperation in relation to the issue of conflicts is the preventive effect. Our hands are not so strong once conflict has actually broken out; we can make more meaningful efforts beforehand. There is no doubt whatsoever that the HIPC initiative, funded by the EU but not yet funded by the US, is making the biggest contribution to conflict prevention in the world right now.
There is little doubt that the very poor, highly indebted countries will plunge into instability and conflict if the rich world does not deliver on HIPC. Also the creation of regional economic cooperation, as provided for in the Cotonou Agreement makes a basic contribution to stability in Africa. In the next few years we will give top priority to the creation of regional stability and cooperation structures as a major contribution to the promotion of peace and progress in Africa.
I should say a few words on the situation in the Ivory Coast, in view of what has been said in this debate. Unfortunately there has been a rapid deterioration in the situation since the elections on Sunday. It is changing almost from hour to hour, but we are of course following events very closely. We anticipate that we will have to reopen the Article 96 consultations if a situation of stability and clarity is not established following the election. This is really a situation that is highly regrettable and we fear there will be even more violence if things are not brought under control quite rapidly.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Moratorium on death penalty
The next item is the Commission statement on the implementation of the "Human rights/democracy" budget lines relating to campaigns in favour of a moratorium on the death penalty
.
This Parliament and, for what it is worth, this Commissioner, have been long-standing opponents of the death penalty. Speaking for myself, I voted consistently against it when I was a member of another parliament. One of the first decisions that I took when I was Governor of Hong Kong, with the support of organisations like Amnesty and Human Rights Watch, was to take the death penalty off the statute book of Hong Kong and I am delighted that it remains off the statute book.
Parliament has declared in the past that it considers capital punishment an inhuman, medieval form of punishment and unworthy of modern societies. I know that many people would echo that sentiment. I am pleased that all Central and Eastern European countries which are candidates for membership of the Union have abolished the death penalty. We are moving towards a Europe in which the death penalty is outlawed continent-wide. The European Union is opposed to the death penalty in all circumstances and has agreed to campaign for its universal abolition. That stance is rooted in our belief in the inherent dignity of all human beings and in the inviolability of the human person. In my case, my opposition to the death penalty is also rooted in my belief in the sanctity of human life.
Some 87 states retain the death penalty and about 30 carry out executions in any given year. One or two states carry out executions in industrial quantities. The European Union has been for some time now actively seeking a global moratorium. The Union has defined a set of guidelines for identifying circumstances in which the European Union can take specific, targeted action. These guidelines specify that the European Union will encourage states to accede to the second optional protocol of the Convention on Civil and Political Rights and comparable regional mechanisms aimed at the abolition of the death penalty. We will also raise the issue of the death penalty in multilateral forums.
The European Union shares the deep concern of all those opposed to the death penalty, that it is impossible to reduce to zero the risk of applying the penalty in error. That risk, the risk of taking innocent life, is reason enough in the view of many of us to outlaw it as a punishment. Nor do we accept the argument that the death penalty is a deterrent to violent crime since in our countries the evidence simply does not support that claim.
In countries which maintain the death penalty, the European Union aims at the progressive restriction of its scope and respect for the strict conditions set out in several international human rights instruments under which capital punishment may be used, as well as at the establishment of a moratorium on executions, so as to eliminate completely the death penalty.
During the presidencies of Finland and Portugal, the European Union raised the issue of the death penalty with a host of countries including the authorities in Antigua and Barbuda, Burundi, the Bahamas, China, Guyana, India, Iran, Kyrgyzstan, the Palestinian Authority, Pakistan, the Philippines, Tajikistan, Thailand, Trinidad and Tobago, Turkey, the United Arab Emirates, the United States, Uzbekistan, the Yemen and Zimbabwe. In the case of China, we used the forum of our dialogue on human rights to press the issue time and again. I regret that China continues to make almost daily use of the death penalty.
The European Union is especially concerned about the imposition of the death penalty on young people below 18 years of age at the time of the commission of the crime. The European approach to juvenile justice is consistent with internationally recognised juvenile justice standards as enshrined in the international human rights instruments.
I said at the outset that the European Union had decided to raise the issue of the death penalty in multilateral fora. This has not always been simple. The House will recall that following intensive negotiation, we decided at last year's UN General Assembly in November that no resolution was better than a fatally flawed text and that therefore the European Union should not pursue its initiative in the United Nations General Assembly. This April's UN Commission on Human Rights resolution was, however, adopted with a clear majority, I am extremely pleased to say. It would seem that while the hard-line retentionists are resigned to further Commission on Human Rights texts on this issue, they will continue to resist strongly any efforts to secure a General Assembly resolution. This would lead to further divisive debate. As a result the European Union has decided that it would not be either advisable or timely to table a resolution on the death penalty at UNGA 55.
In the meantime we continue to support campaigns designed to achieve a moratorium on the death penalty and executions, and eventually the abolition of capital punishment throughout the world. We do so under the budget lines that fall under the chapter "European initiative for democracy and human rights". In particular under budget line B7-704 we are pursuing a number of initiatives throughout the world designed to mobilise public opinion against the death penalty.
In 1999 a joint programme was established between the Commission and the Council of Europe to raise public awareness about various themes related to the abolition of the death penalty in Russia, Turkey, Albania and Ukraine. The programme, worth over EUR 670 000 over two years, will provide information to parliamentarians, to legal experts and to the general public on the penal policy arguments against capital punishment.
Let me repeat, this is a subject we take seriously. It is a subject which I personally take extremely seriously. We speak on it as a Union with a degree of moral authority. We are making progress. But it will take time and persistence as well as the continued advocacy of this Parliament if we are to attain one day our goal, which is to see the death penalty consigned to the history books as a form of punishment which has absolutely no place in the modern world.
Mr President, Commissioner, as you have said so well on many occasions, Parliament, and with it the Group of the European People's Party, has declared itself against the death penalty and in favour of a universal moratorium on capital punishment, the sole objective of which is to achieve the definitive abolition of the death penalty throughout the world.
It could not be otherwise, given that this practice, which is directly connected with respect for human life, runs contrary to the defence of human rights, the first of which, the basis and foundation for all the others, is the right to life, which is promoted by the European Union.
There comes a time, however, when words are not enough and a far more aggressive attitude must be adopted in defence of what, for the Christian Democrats, constitutes the very core of our philosophy and our political action: the transcendental value of the person and the right to life from the moment of conception until their natural death; two principles which are incompatible with the application of the death penalty.
Therefore, we are not only advocating its abolition, but also proposing the possibility of using budget lines intended for human rights to campaign in favour of a moratorium on the death penalty, and that non-governmental organisations, both international and local, and religious authorities may also participate in the implementation of these budget lines.
And we propose this, first of all, because human rights and the abolition of the death penalty constitute a whole and because this enables us to move from words to action, and because the participation of civil society is essential to creating a mindset and a collective awareness in favour of abolishing the death penalty.
It is clear that there is a tendency in favour of abolishing the death penalty. We need only look at the statistics. Nonetheless, it is still applied in 90 States and we cannot turn a blind eye to the 1,625 known executions carried out in 1998, 80% of which took place in just four countries, including, in third place, the United States of America with 68 executions.
Therefore, together with respect for human rights, the abolition of the death penalty must be a key element, Commissioner, in relations between the European Union and third countries. This is particularly so in the case of the United States due to the contradiction inherent in championing freedom throughout the world and having the power of life or death over its citizens, be it in order to set an example or because a majority of citizens requests it.
Democracy cannot subject everything to the law of numbers as no action affecting the fundamental rights of the person, the first and foremost of which is the right to life, can be undertaken or justified in the name of the majority.
If the death penalty - as the community of San Egidio told us - dehumanises our world by giving primacy to reprisals and revenge, then placing all measures, both economic and political, within our reach in order to banish a practice that is contrary to the principles and values that constitute our raison d'être should be a priority objective for the European Union.
We are therefore pleased that the Commission has adopted this objective and that it is being treated with the degree of gravity that the Commissioner told us this fundamental issue deserves, so that we might be in harmony with the principles we are defending.
Mr President, once again Parliament has declared itself to be in favour of human dignity and against the death penalty. But on this occasion it has done so following the approval by the Convention of the definitive text of the Charter on Fundamental Rights of the European Union. This Charter actually devotes its first chapter to human dignity, stating that it is inviolable and will be respected and protected. It also states that nobody can be condemned to the death penalty or executed.
Parliament has spoken in favour of the Charter being incorporated into the Treaties and these rights of European citizens being applied to citizens of third countries. However, it is more relevant than ever for us to ask ourselves whether it is time to demand that the Commission and the Council incorporate the abolition of the death penalty as a clause respecting human rights into negotiations with all third countries, not only those waiting in line to become part of the European Union.
1999 was another bad year. According to Amnesty International, almost 2000 people were executed and in 63 countries 4000 others were condemned to death. China, Iraq, Saudi Arabia, the Democratic Republic of the Congo and the United States are some of the 31 countries in which executions took place. Did you know that in this last country, in the United States, that great upholder of democratic fundamentals - as Concepció Ferrer was saying just now - 98 citizens were executed in 1999? Did you know that in 18 North-American states it is possible to execute a sixteen-year-old? Did you know that in that same country, since 1976, 34 mentally-retarded offenders have been executed? I draw attention to the United States, not because I am anti-American, which I am not, but because we are talking about a democracy with which we are on good terms, which watches over the interests of peace and democracy in the world.
I would like us all to ask ourselves whether we can do more. It is time we understood that humanitarian declarations alone are not enough. I believe that if we do not turn this fight into a political commitment, with a capital P, as a fundamental part of European foreign policy - and that is why I am pleased that Commissioner Patten is here - we will be doing less than we could to prevent this barbarism. Let us do all we can from within this House.
Let us remember the words of Albert Camus: "There will be no lasting peace either in the heart of individuals or in social customs until death is outlawed" . And another thing, Mr Patten, you were saying in your speech that we cannot guarantee zero error in executions. Every execution is an error. I am agnostic, but I read the Bible and it says that nobody should touch Cain in spite of the fact that he killed his brother Abel. Every execution is an error that democracy, the defence of human rights and human dignity cannot accept.
Mr President, I welcomed Commissioner Patten's speech, in particular his words about his own personal experience, and the absurdity of a punishment which is becoming increasingly less effective in the world as a deterrent in the minds of a growing number of citizens.
Europe has certainly made substantial progress in its undertaking, with the formalisation of the rejection of the death penalty and the affirmation of the right to life in the Charter of Fundamental Rights, the forceful stipulation that any country wishing to join the European enlargement process must abolish the death penalty, the increase in intervention measures in respect of relations with third countries under the human rights clause and, lastly, the Council's prioritisation of the moratorium on the use of the death penalty as a common foreign and security policy action.
When our international institutions, when the AJA Tribunal is faced with the sentence inflicted on the criminal Tadic - who is guilty of heinous crimes - and we compare these appalling crimes with any of the incidents in any countries, including democratic countries, as a result of which thousands of people are now waiting on death row, we may be able to appreciate the fact that what had been a purely European characteristic, that is the rejection of capital punishment, may - in political time, not historical time - spread until it becomes the clearly predominant political, institutional and humanitarian modus operandi throughout the world. This is the inspiration behind the new Europe of the start of the third millennium.
This, Mr President, is why it is necessary for the Commission - and I would ask Commissioner Patten to give an incisive response - to make good use of these amendments to the European Union's budget that were tabled by our Group of the European Liberal Democrat and Reform Party in respect of the 2000 budget. Indeed, there can be no institutional initiative in this field without close cooperation with non-governmental organisations. I therefore propose, Commissioner, that you consider the possibility of Europe establishing a European Day of protest against the death penalty: this would make a substantial contribution to generating a universal consciousness from that cradle of civilisation which Europe is and wishes to remain.
Mr President, the Group of the Greens/European Free Alliance firmly supports the resolution which will be adopted tomorrow on the moratorium on the use of the death penalty.
It was on 10 March 1992 that Mrs Adelaide Aglietta presented the first major report to the European Parliament calling for a moratorium on executions, to be decided upon by the UN. 8 years on, as our resolution also highlights, the situation is serious and gives cause for concern, but international interest in the moratorium is constantly on the rise. We must take this as a fresh starting point, despite the recent lull in UN activity and, for this reason, we must make good use of the resources available under the budget.
Of course, a moratorium would not have been able to prevent the 4 000 arbitrary executions which have taken place in recent years in Iraq or the thousands of executions which have taken place in China, but in other countries, especially the United States, the only great democracy still to exercise the death penalty with stubborn pride, this long labouring to mobilise public opinion to call for a moratorium is having some, very slight, effect. Mr Bush, in whose State 144 executions have been carried out, succeeded in removing the issue of the death penalty from the electoral campaign and discreetly and hypocritically postponed the executions in his State until after the elections. Might this not be yet more proof of the cynical manipulation of people's lives - even though they are often guilty, of course - as a cynical political move? This is why we must continue along this road with the same conviction and tenacity that Mrs Aglietta had when she founded the association 'Hands Off Cain'. We may not get there immediately but we are confident that, with the available funds from the budget and the assistance of the Commission, we will succeed in achieving this objective.
Mr President, ladies and gentlemen, everyone has the right to life and freedom under the UN Universal Declaration of Human Rights. All the Member States of the United Nations have committed themselves to respect that declaration. The death penalty irrevocablyviolates the right to life and is inevitably cruel, inhumane and humiliating. In the year 2000 alone, 70 people have been executed in the USA. There is a long list of countries in which the death penalty is carried out or in which death sentences are imposed, such as China, Iran and Iraq. Although no death penalties have been carried out in Turkey since 1984, over 69 people have been sentenced to death. The Turkish Parliament has the final word on carrying out this sentence and has 49 cases to deal with. This is unacceptable for a state which is seeking membership of the European Union. Turkey must abolish the death penalty if it is to be accepted into the European Union.
Why have a death penalty? Since the death penalty has existed, people have unsuccessfully tried to justify the need for it. Nowadays, supporters of the death penalty chiefly use the argument that it acts as a deterrent. They maintain that the number of serious offences rises when the death penalty is abolished. There is not the least evidence of this anywhere in the world. For example, how can you explain that the murder rate in the USA, where the death penalty still exists, is considerably higher than in countries where it has been abolished? There is always the risk of an innocent person being executed - there have already been many cases in which innocent people have been sentenced to death. In particular, the death penalty is applied relatively often to the disadvantaged and to minorities. The underlying principle of the death penalty is revenge, which is inappropriate in a civilised state.
Whether it is Abu-Jamal in the USA, Öçalan in Turkey or even the execution of Abdul Achmin Sabiin Iraq - we should condemn all of this. I regard the death sentence as a barbaric ...
(The President cut the speaker off)
Mr President, in the same way as the Treaty of Amsterdam and the European Charter of Fundamental Rights, Parliament has repeatedly declared itself to be opposed to the death penalty which sadly, as has been pointed out, still exists in many countries of the world: countries with antidemocratic traditions such as Communist China and extremely liberal countries such as the United States.
We are also aware of how difficult it is to succeed in eliminating this penalty which is so very unnatural and inhumane. It is even difficult in America where, as Mrs Frassoni pointed out, those who represent the institutions, the policy-makers, do not dare to propose abolishing capital punishment for fear of losing support. The reason is clear: with the rise in organised crime the death penalty is considered to be a deterrent, containing and checking the increase in crime and illegal activity. However, we know that this is not at all the case; we know that the death penalty is an abhorrent practice, a form of State-legalised crime.
We know that, even though it is strict and uncompromising, the fight against crime must be pursued under the banner of the law and social rehabilitation, certainly not in the name of repression alone or, what is even worse, with the mentality of an eye for an eye, a tooth for a tooth. This is precisely why we must promote a Europe-wide campaign for a moratorium on the death penalty, a large-scale human rights campaign which involves everybody, from those with political or institutional roles to the citizens themselves, especially the younger citizens, precisely in order to create genuine civil awareness of the matter and to put political pressure on the countries in which the death penalty is still part of the law.
I would also like to propose that the European States refuse to trade with those countries in which the death penalty is still practised, but I know that this is nothing but a utopian dream. I refer, in particular, to China, which, as the Commissioner too mentioned, issues a death sentence every day of the week and in general shows very little respect for human rights but which, regrettably, is also a highly attractive trading partner for all the European countries and one they cannot do without.
I would like to end by saying that these campaigns against the death penalty would be much more efficient and much more widespread if we were to succeed, as an institution, in conveying to our citizens the idea that we are simultaneously working, with equal determination and efficiency to build a safe Europe where it will be possible to eradicate terrible criminal scourges, such as drug trafficking, the exploitation of human beings and child abuse, in the very near future.
Mr President, any Member who is neither very young nor in his or her first parliamentary term cannot enter this debate without, as Monica Frassoni has done, paying an emotional tribute to Mrs Adelaide Aglietta. It is to her that we owe the start of this lengthy undertaking in 1992, the start of this interminable battle in which we are still engaged. And it is precisely with a view to the past, when I look at the progress made since 1992, Commissioner, that I cannot share your positive reaction to the Union's withdrawal of its support from the resolution presented in November at the United Nations.
Commissioner, I am convinced that this was an opportunity missed and that, due to the issue of the inflexibility of the wording, which prevented a compromise being reached on the preamble - I repeat, on the preamble, nothing to do with the body of the text at all - we were actually in danger of losing sight of the crux of the matter and ended up dancing to the tune of a whole range of powerful countries, some well-disposed towards the project and others not so well-disposed, or of great markets whose noses were most certainly put out of joint by this initiative. This is nothing new - Europe was divided as early as 1994 over the motion for a resolution presented by Italy - but for this very reason it is all the more serious, for the eight years of work put in not only by Parliament but by your staff, I am sure, Commissioner, and the Union as such, could have resulted in a victory last November. There is no doubt that victory would have been possible. I repeat, in my opinion, we missed a major opportunity.
Having said that, Commissioner, I feel that, precisely on this type of subject, working in conjunction with organisations which operate in society or with non-governmental organisations is a key factor, for these organisations usually have greater room for manoeuvre, and are able to be bolder and uphold positions which are, so to speak, less influenced by other considerations or interests, in themselves legitimate but all too often liable to lead governments and institutions to compromise and assume less forthright positions.
This is precisely why part of the resolution calls upon the Commission to be more explicit in its report and in providing transparent information on the use of the year 2000 budget lines relating to this matter and to democratisation in general. It has, in fact, happened in the past and still happens that the very organisations which have put most work into this matter have, so to speak, been excluded from working with the Commission on a project, even though they have been doing so for many years because, it appears, there is no more funding and we do not know exactly where it has gone. That is why, Commissioner, I feel that transparency and the provision of information would benefit a joint project which, I feel sure, is of interest to us all.
Mr President, we must thank the Commission and the President-in-Office of the Council for including this vital issue in the weekly priorities, in particular at a time - as Mrs Díez reminded us - when the European Council has just proclaimed the Charter of Fundamental Rights of the European Union.
At the moment - as it has been said - the images of the American electoral campaign and the final debate between the two main candidates are fresh in our minds; a debate in which the candidate for the Democrats stated publicly that the only thing he had in common with his opponent was being in favour of the death penalty. I think it is important for the European Union to head the campaign to abolish the death penalty, given that it is a campaign in favour of human dignity and the most basic of fundamental rights.
Commissioner, I believe - and you expressed this very well - that when developing the European Union' s external affairs policy we must consider, with regard to the third countries, that there is already a declaration annexed to the Treaty of Amsterdam which clearly reflects that to be eligible for membership of the European Union, candidate states must have abolished the death penalty. But, I insist, in relations with third countries we must be extremely clear and firmly promote relations with those countries that share our views on this matter.
Commissioner - Mrs Ferrer expressed this very well a moment ago - sometimes we need to move on from beatitudes to balance sheets and we must therefore support the Commission's action with adequate programming, effective action and, in particular, visible, clear, transparent action by the European Union with the participation - as Mrs Bonino stated - of the non-governmental organisations, which have a lot to say and contribute from this point of view.
Mr President, I believe that the institutions must live up to the values of our civilisation and that our citizens must see themselves reflected in the ethical mirror that, as a result of our work, we should be for them.
Mr President, Commissioner, if every petition which we discussed and approved in this House were worth a life then I would be satisfied. Regrettably, however, this has never been the case and it is not so now. We must avoid turning our reasoning and indignant declarations into a wake because, while we are expressing our indignation, executions are still being carried out.
Therefore, what we want from Parliament, the Commission and the Council too is sound pragmatism: we must endeavour to understand how we can be effective, how we can tip the balance so that the death penalty ceases to disgrace the whole of humanity. This is what the resolution is trying to say.
There are two points which we consider to be of basic practical concern. Firstly, the abolition of the death penalty or a moratorium must continue to be an inalienable priority in our relations with third countries, not a condition for friendship but a condition for political, commercial and economic cooperation. The second point - which you raised, Commissioner, and which, I am happy to say, was taken up by many of the Members - is that the Commission must exercise great care in allocating its financial resources in order to support campaigns which are able to alter the public perception of the death penalty. As Mr Salafranca pointed out, there was a rather embarrassing moment in the debate for the US presidential elections when both the candidates for the Presidency of the United States declared that they were in favour of the death penalty.
We are the children of Cesare Beccaria: we do not want our heritage to be confined within the borders of Europe. Therefore, we need actions in support of non-governmental organisations, in support of civil society, in support too of those who have proved that they have the enormous amount of courage necessary to invest in this area, as Mrs Bonino mentioned.
I will end, Commissioner by calling for the highest possible degree of pragmatism from the Commission; I call upon the Council to give voice to our governments; I call upon Parliament to be courageous enough never to fall silent on this matter.
Mr President, every day, people are executed and, every day, people are condemned to death. It is incredible and horrific that this should still be happening in the year 2000. As has also been said by other MEPs in this Chamber - most of whom have been Italian, though I do not believe that that is really significant, given the disgust we all feel - it is an unworthy punishment: a punishment unworthy of a civilised society, which always involves a risk of innocent people being convicted.
China tops the list when it comes to the death penalty, and I and other Members of this Chamber have often made a point of condemning China. Today, I thought, however, of concentrating on the United States. There is a presidential election in the United States in two weeks' time, and the next president may be George Bush, a person who has signed 145 people' s execution warrants. There have been legal doubts concerning a number of the cases, and there have also been a number of cases concerning children. In at least one of these cases, the child concerned was mentally handicapped. It is abominable and shameful, and it seriously damages the United States' s reputation as a democracy.
With the presidential election in mind, it is incredibly important that we should express our disgust in this Chamber. I wish vigorously to support the proposal of my fellow MEP, Mr Rutelli, for a European day of opposition to the death penalty during our Presidency.
Mr President, between noble intent and practical action falls a shadow; on the issue of the death penalty it is the shadow of geopolitics and economic interests. Your stand today on capital punishment goes beyond noble intent.
You mentioned the year 2000 budget lines aimed at financing campaigns for the abolition of the death penalty. So far so good. But the shadow is still there. Let me come to the point, Commissioner Patten. The EUR 700 000 invested by the Commission went mainly to Penal Reform International, a legal organisation which operates in the Caribbean islands, and to the University of Westminster, which provides a database and research for lawyers in study centres in the Philippines. So I urge the Commission to focus and extend the use of the assistance funds to the two main nations where state murder is practised with no restraint and with great relish: the People's Republic of China and the United States of America. Yes, we know the issue has been raised ritually and periodically with the governments of both countries, but we have to do much more. For instance, as regards the United States, some of this money should be invested in sensibilisation campaigns in Europe, certainly not in order to boycott a sovereign state like Texas, but to re-route European tourism and European industrial investment to those 12 states that do not indulge in such a barbaric practice.
Mr President, I am personally opposed to the death penalty for a variety of reasons, and despite this, I would like to make two fundamental observations which are at odds with everything that has been said so far in this Chamber. First of all, surely we should not be comparing apples and oranges. There is a world of difference between the implementation of the death penalty in, for example, the United States on the one hand, and in countries such as China, Pakistan, Saudi Arabia, North Korea - to name but a few of a long list - on the other. In the first case, we are talking about the highest penalty for extremely dangerous criminals who, moreover, have been able to avail themselves of very many defence mechanisms in the democratic court procedures. In the other cases, the death penalty is often a kind of random and horrifying tool of intimidation used by no means only against dangerous criminals under common law. Anyone who lumps all of this together is clearly deluding himself.
Secondly, I have to say that it is easy to shed crocodile tears over the fate of dangerous criminals in democratic states. It is somewhat more difficult to take pity on those left behind, for example old people who are tortured to death for their savings, badly paid money couriers who are shot dead by gangsters in a heartless act, or children who are raped and killed. If I were convinced that in Europe, there is the will to look after the fate of victims and the safety of victims, I, along with you, would condemn the death penalty here today without any reservation. I can only establish that in practice, certainly in my country, extremely dangerous criminals are systematically set free early and it is not unusual for them to commit horrific crimes again. It is in those circumstances not surprising that many people say that the death penalty for some monsters who have offended again and again could have saved numerous innocent lives.
Mr President, Commissioner, this debate, which is a repeat of other, previous debates would, on the surface, appear superfluous and outdated. A debate on the death penalty is a debate which harks back to the development of a civilised legal system, which is something Europe already has. And yet it is topical and important in terms of world affairs. It is important for the Parliament of Europe - of Western Europe - to treat it as such since two traditions have evolved in Europe over the millennium: one which derives from the Roman tradition which influenced the European legal culture, particularly that of Italy and Germany, and recently paved the way for the new rights to freedoms, and then the tradition of Common Law, which is a basic part of the British Bill of Rights.
Despite certain very tragic events which have taken place in Europe, despite the fact that there have been fascist and communist cultures that have trampled underfoot rights to freedoms and the rights of individuals, I feel it noteworthy that agreement has been reached time and time again in this Parliament in discussing the death penalty and firmly condemning it in any form whatsoever. In my opinion, the Charter of Fundamental Rights which is under discussion, for which Nice will be a decisive moment, is based on this value, the value of the human person, the value of the right to freedom. We Italians are of the tradition of Cesare Beccaria, as has already been said, but Beccaria was a man who belonged to Europe, who rejected mediaeval, obscurantist law in its entirety in favour of modern law, in favour of a legal system which does not make us wolves to our fellow men but, by means of peaceful civil coexistence, guarantees freedoms. Capital punishment is always incompatible with peace in civil coexistence and we must find the courage to declare that accepting a moratorium - although that would be great step forward - is not enough to make a country genuinely democratic: to achieve true democracy it must abolish the death penalty.
And so it is true: a humanitarian undertaking is not sufficient. We need to shout it from the rooftops that the death penalty is against the law.
Mr President, in 1999, eighty-five percent of all executions took place in only five countries: China, Iran, Saudi Arabia, the Democratic Republic of Congo and the United States. It is, of course, correct that the European Union does not permit the death penalty within its borders. The death penalty is the cruellest, most inhumane and degrading penalty. It violates the right to life, is irrevocable and can involve innocent people. Furthermore, it has never been proven that it is a better deterrent against crime than any other kind of penalty. It was stated a moment ago that in the United States, there might be a better legal procedure or that very serious crimes are sometimes committed there. But that is exactly the point. We, as government, cannot afford to stoop to the level of the criminals we punish. That is precisely the civilisation which we have achieved here in Europe and that is the civilisation which we must hold on to. We therefore give our warm support to Commissioner Patten' s policy.
Mr President, it is high time we adopted a universal moratorium on the death penalty, this 'veritable administrative murder' , as Albert Camus called it. This is what I was saying in this House back in October of last year, when mobilisation was urgently called for to prevent the black American journalist, Mumia Abu Jamal, being executed.
What is the position today? A total of 77 states still see the death penalty as the appropriate response to certain crimes. In 1999, 1813 people were executed in 31 countries and there are at least 3 857 people condemned to death in 63 countries. The life of Mumia, who is waiting for a possible review of his trial, is, more than ever, hanging by the thread of international solidarity. So what approach is the European Union going to adopt to ensure that the death penalty disappears before the end of the century? During phase 2 of his life on death row, Mumia Abu Jamal sent this courageous message: 'Phase 2 is the second phase of the fight. We will win' .
Indeed, encouraging signs bear witness to the rising abolitionist trend at a global level.
Like the European Parliament, the United Nations is now participating in the inevitable debate that is taking place across all levels of society. In the United States, opinion is still very much in favour of capital punishment, but its hold has been shaken. A study by the University of Columbia brought to light an almost 60% rate of errors committed in twenty years in the executions that were carried out. Innocent people are being killed and racism is evident in the application of the death penalty. The residence of the governor of Texas and the Republican candidate for the White House is regularly the target of demonstrations by opponents of the death penalty.
The European Union must put its full weight behind achieving this moratorium and imposing it as an inviolable principle on all nations still practising this form of state-sanctioned murder which, as Victor Hugo declared, 'traumatises the human conscience' . Nineteen years after the abolition of the death penalty in France, initiatives are currently being taken in favour of a national day for the institution of a universal moratorium on capital executions. And I am in favour of this proposal being advanced at a European level. On 10 December, hundreds of thousands of petitions will be handed in to the United Nations. The Presidency of the European Union could also join this campaign, thereby giving inspiration and crucial backing to those who are fighting for abolition. The mobilisation of Europe is critical.
Mr President, I will sum this up very briefly and I hope Parliament will not misunderstand what I want to say at the outset. We do not want to get into competitive humanitarianism, but I feel as passionately about this subject as any Member in Parliament and I have spoken in debates about this subject as often as anyone in Parliament, indeed I suspect I have probably spoken in more debates than some people in Parliament. I have spoken in debates at university when I was a student. I have spoken in debates at universities subsequently in my political career. I have spoken on radio and television programmes. I have been booed for what I have said at public meetings on capital punishment. I have spoken in Parliament about capital punishment. I have spoken in Parliament during highly charged debates on terrorism, on terrorist acts and capital punishment, against the use of capital punishment. This is in my experience a completely unique debate. I have never taken part in a debate on capital punishment where everyone was on the same side and that is a point worth reflecting on.
The honourable lady in an extremely good and moving speech referred to the Bible and referred to Cain and Abel. The Bible has been more misused in these debates - and I am not suggesting the honourable lady was misusing it - than most other texts except perhaps for Confucius. Usually we hear the Bible quoted in another way. We hear that verse about an eye for an eye and a tooth for a tooth. That is usually the text which is quoted so it was admirable to hear the honourable lady going back even further to Genesis. And you cannot get much earlier than that. I just ask Parliament to reflect on the fact that this debate included speeches all of which were on the same side - a side with which I passionately agree. That suggests to me that we need not only to think about public information campaigns in other countries, but occasionally to think about the need for continuing public information campaigns in the European Union as well because I am not sure that everybody outside these extraordinary halls, outside this Parliament, thinks exactly as we do. And we must remember that it is one of the tasks of political leadership to carry public opinion with you and not just to assume that everybody agrees with us. I thought Mr Rutelli's idea about a European day in our calendar when we make the case again and again against capital punishment was a sensible and effective idea which falls into the area that I have been touching on.
When I find myself disagreeing with the honourable lady, my initial reaction is that I must be wrong. The disagreement we have about the UN General Assembly is solely a disagreement about tactics. There is no question that we want to see as a medium-term objective, a successful resolution and the UN General Assembly against capital punishment. There is no question about that at all. It was our view last year that we could not succeed as we would have liked. That there was the real danger of a ending up with a resolution being accepted which would have made the point with which I thoroughly disagree, and I think the honourable lady thoroughly disagrees, that the human rights record in one country is no business of other countries. We could have seen the misuse of treaty language to make that point. We want to have a good clean text denouncing capital punishment and asserting the universal validity of human rights including the sanctity of life. We want to continue to build on what has been achieved in the Commission on human rights in order to build up the majority that we would like to see in the United Nations itself.
There were several references to countries where capital punishment is carried out in prodigious, horrific quantities.
There were references to China and we know well the record there. It is an issue that we raise again and again in our human rights dialogue. I cannot say hand on heart, or even hand off heart, that it is getting us very far, but we continue to raise the issue.
It is also an issue that we raise with the United States. We made a general démarche in the United States in February this year, in addition to the démarches we made to individual state authorities: for example, in relation to individual cases of the death penalty. We called upon the United States to establish a moratorium on the use of the death penalty, with a view to completely eliminating capital punishment. We urged the United States to withdraw its reservation to the article of the International Covenant on Civil and Political Rights concerning the prohibition on imposing the death penalty on minors. We also called upon the United States to respect the strict conditions under which the death penalty may be used, which is set out in several international instruments.
One or two honourable Members referred to the presidential debates. They referred to the fact that both the Republican and Democrat candidates, whatever they disagreed about - the size of government, the rate of taxes, moral standards in public life - the one thing they agreed on was capital punishment. They may agree about capital punishment. They may say capital punishment is effective and morally justified because they believe that. Most American politicians, public officials, seem to take that view and it is sometimes the case that public officials, elected officials, take particular points of view because they think they are popular. It may be that, going back to the point about public information, we also have to address that issue in even perhaps the best informed society in the world.
The number of executions, the number of people in prison, the number of executions in the United States is extraordinarily high for a country whose democracy was celebrated in such appropriately eloquent terms by Alexis de Tocqueville a century ago. I am not sure what he would have thought about the presidential debates. I am not sure what he would have thought about the amount of capital punishment in the United States.
This has been a useful, if admirably atypical, debate. I hope we have it again. But I hope that we also go out and debate this issue in company which is not so uniform in its judgments and wisdom. I hope we use our intellectual as well as financial resources to put the case again and again for the sanctity of human life, against the intolerable practice of capital punishment. We must all look forward to the day when capital punishment is regarded as a medieval barbarity, as it should be.
I have received two motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken on Thursday.
Mission by Commissioner Patten to Serbia
The next item is the Commission communication on the mission by Commissioner Patten to Serbia.
As one or two honourable Members may know, I had been due to attend, alongside Javier Solana and Bodo Hombach of the Stability Pact, the special summit of south-east European leaders in Skopje today, which has been organised by President Trajkovski to welcome Yugoslavia back into the family of south-east European nations. But I told President Trajkovski that much as I would have liked to have attended, I needed to be here in this Parliament today, demonstrating democratic accountability in action. I have had several debates and it has been a pleasure to take part in them. But I am pleased to be able to report back to the House on my visit to Yugoslavia yesterday and on Monday. Like many honourable Members, I had long hoped for the chance to report on such a visit and on our efforts to build ties with a democratic Belgrade. Many of us have been surprised and inspired by the triumphant return of democracy to Serbia in recent weeks. I guess we should not have been surprised that democracy always wins in the end.
The European Union made abundantly clear before the elections which took place just a month ago today that democratic change in Yugoslavia would mean a radical shift in the European Union's policy towards that country. What a difference a month can make. In the summer I reported to this House about a Serbia that was an outcast among European nations, about the repression of the brave, independent media, about our support for the opposition. Today, although it is early days, the opposition are in government and the independent media suddenly find that they are no longer embattled and alone but in the vanguard of a new effort to create a truly open and pluralistic media for the whole country.
From the moment the people of Serbia made their democratic will clear and from the moment they insisted it should be respected, the European Union has been as good as its word. Barely four days after the democratic transition on 5 October, European Union foreign ministers announced the lifting of sanctions and the immediate repeal of the oil embargo and the flight ban. They announced the extension of the European Reconstruction Agency to Serbia and Montenegro. They underlined our willingness to press ahead with clearing the Danube and to provide the resources to do so. They asked the Commission to draw up proposals to extend our recently announced trade preferences for the Balkans to the whole of Yugoslavia. They expressed a wish for Member States to re-establish or normalise diplomatic relations with Yugoslavia at the earliest opportunity. They underlined the willingness of the European Union to contribute to the institutional and economic rebuilding of the FRY and they extended an invitation to President Kostunica to attend the informal European Council in Biarritz and to participate in the regional summit that the Presidency is organising and which is to be hosted by the Croatian Government in Zagreb on 24 November.
The day after the foreign ministers' meeting, Foreign Minister Védrine representing the presidency, flew to Belgrade to inform President Kostunica in person of the measures decided by the European Union to honour the promises it had made to the people of Serbia during the election campaign. The same day, just five days after 5 October, a team of Commission officials arrived in Belgrade to discuss with President Kostunica's advisers an urgent, short-term assistance package.
Later that week, the European Commission proposed to the European Council at Biarritz that the budgetary authority, including this Parliament, should approve an emergency package of assistance to Serbia worth EUR 200 million, 180 million of it mobilised from the emergency reserve. In the last few days, a team from our Reconstruction Agency has been in Belgrade, working out in close partnership with President Kostunica's team, and in particular with Professor Labus and the G17 group of economists, as well as with other donors, precisely what assistance we can deliver and how we can ensure it arrives on the ground in Serbia as rapidly as possible in the next few weeks, given the onset of winter and given the upcoming Serbian Republic elections on 23 December.
Following these initial missions I went myself to Belgrade on Monday and yesterday afternoon I visited Podgorica. In Belgrade I met President Kostunica and held a separate meeting with him and some 80 mayors from democratic municipalities. I visited the headquarters of the students' resistance movement, and met the brave independent journalist, Marislav Filipovic, jailed by Milosevic for telling the truth and recently freed under President Kostunica. I met with Professor Labus and his colleagues of the G17 group of economists and with colleagues from the World Bank to discuss both short-term help and the longer but vital task of long-term reconstruction, especially institution building and building the rule of law.
I met the Mayor of Belgrade and visited with him a Belgrade school being renovated under the European Commission's Schools for Democracy programme.
I visited the Independent Media Centre, a kind of haven for independent journalists which the European Commission has helped to support; and gave an interview. I also visited the studio of the independent television and radio station, B92, which was harassed by Milosevic and supported amongst others by the European Commission and whose journalists, like other independent journalists, will deserve prominent and flattering mention when the history of the last few weeks in Serbia comes to be written. They were infinitely braver than I have ever had to be.
I also had important meetings with representatives of the democratic opposition of Serbia and with NGOs and representatives of civil society, including the impressive head of the Civic Democratic Alliance, Goran Svilanovic. I briefed European Union heads of mission before my departure to Montenegro where I had meetings yesterday evening with President Djukanovic and Prime Minister Vujanovic.
Let me just say a word about my meeting with President Kostunica and the emergency assistance package that we are finalising for Serbia. I set out for President Kostunica our determination to provide assistance to Serbia as rapidly as possible. I was impressed by his commitment to democracy and made very much aware of the huge challenge he faces in consolidating democracy in Serbia, especially in the run-up to the Serbian elections. I made clear to him our willingness to be as helpful as possible. I applauded the approach he had taken at Biarritz and during his recent visit to Sarajevo, in particular his willingness to establish diplomatic relations with Bosnia and Herzegovina without delay. Others will have seen the comments he made during a recent CBS interview.
It seems to me that President Kostunica has made an impressive start in formidably difficult circumstances that few of us predicted a few months ago. He deserves a certain amount of political elbow-room, as he tackles those problems and consolidates his position, and all the practical support we can muster.
That is why we have moved fast to put together a large-scale emergency assistance programme for Serbia. Our priorities which have been drawn up, following close consultation with democratic leaders in Belgrade, are to provide help, above all, with energy supplies as well as with medicines and possibly with food. As part of the same package we will extend country-wide our highly successful Schools for Democracy programme which for some months now has been providing basic improvements to schools in municipalities which were run by the opposition. Now we will do that Serbia-wide.
We are going to launch a new programme called Towns for Democracy to provide basic municipal improvements and services and we are going to reinforce our support for the media and civil society in this critical phase.
It is clear that Serbia faces a formidably difficult winter, especially on the energy front. We are going to do everything we can to alleviate the problems but it will still be tough because Milosevic has left Serbia's new leaders with a spectacular shambles.
On energy we are looking urgently to extend our Energy for Democracy programme across Serbia. In particular we are envisaging shipping in diesel and heating fuel, both to keep the power plants running and to fuel district heating plants. We will operate mainly through the municipalities, as we did last year under our pioneering Energy for Democracy initiative.
I had an extremely useful meeting with President Kostunica and many of the mayors to discuss priorities.
I hope I have made it clear what a formidable task we face. We will have to work with others and, despite our efforts, Serbia faces a difficult period. But we are working flat out to get our help on the ground as rapidly as possible, which means from the second half of November.
The people of Serbia know that, from now on, they do not have to face the future alone but with the staunch support of the European Union and the entire family of European democracies at their side.
It was clear from my meetings with the mayors and others that expectations of the European Union are very high. We must not disappoint them. I hope there will be rapid agreement in the Commission and in the management committee on the programmes we have in mind so that deliveries can indeed start in the second half of November.
The people of Serbia will not understand if bureaucracy stands in their way and nor will I. We simply must get moving very fast indeed. Let me make a further very important point: none of the assistance that I have described is at the expense of our efforts elsewhere in the region. I and, I believe, ministers in the General Affairs Council are acutely aware of the European Union's obligations to Croatia, to Bosnia-Herzegovina, to Albania, to FYROM and to the people of Kosovo and to Montenegro. We are not going to relax our efforts elsewhere in the region. If anything, we are going to redouble them.
That was one reason why I visited Podgorica yesterday, my third visit since March and the first time I was able to fly in with a visa from Belgrade. I discussed our considerable assistance programme with President Djukanovic. We have given EUR 55 million to Montenegro this year in recognition of the pressure that Montenegro was under from the Milosevic regime and the brave democratic path that it has taken in the last three years. I informed the president and prime minister of our plans to extend the activities of the European Reconstruction Agency to Montenegro and I informed them, in the light of the welcome democratic change in Belgrade about our proposals to extend the full benefits of our recently implemented asymmetric trade measures for the region to Montenegro as well as to Serbia. This will be a big boost to Montenegro's economy.
I listened to the views of the prime minister and the president on recent developments and on relations between Montenegro and Serbia. I made clear to them and to the press that I had been impressed by President Kostunica's commitment to democracy and the formidable challenge he faced in consolidating it. The European Union was determined to do all it could to help, which was why we were putting together a substantial emergency package for this winter.
Speaking as a friend of Montenegro, I said that when elected democratic leaders held out the hand of friendship it was very important to grasp it. I underlined my view that with Milosevic gone, remaining problems should be resolved through a process of rational and calm dialogue displaying understanding of others' points of view, a certain generosity of spirit and a degree of patience. (These are attributes that have not always been widely available in the region in the last decade - I understate the point.) Now a new generation of leaders was in power who want to do things differently, I concluded.
Let me just finish today by saying that this year began with democratic change in Zagreb and this autumn we have seen much hoped-for democratic change take root in Belgrade. There is still much to do. Democracy, although I believe it to be irreversible, is still young and fragile in Serbia. What we have now before us is the best prospect for a generation of building lasting peace and prosperity across the whole of south-east Europe - the chance truly to draw a line under the traumas of the recent past and to look to the future, a future in Europe.
The European Union is ready for that task and stands ready to do all in its power to deliver on the hopes of so many whose lives have been blighted by the horrors the Milosevic regime inflicted inside and outside the borders of Serbia. It is an enormous challenge, but this is the challenge for which all of us have been working for so long. Now we have a duty to rise to it.
Mr President, let me start by thanking the Commissioner for his swift visit to Belgrade and for reporting back to us so promptly. Normally speaking, I believe that that is one of the tasks of the Commissioners and I would not comment on it under normal circumstances. But I would like to make an exception and say that I appreciate the fact that he is here today.
Last time we talked about Serbia, I urged MEPs to exercise some patience with Mr Kostunica because I had the impression that there had been progress almost every day, and I believe we can see evidence of this progress, up to and including yesterday when Mr Kostunica declared himself willing to assume responsibility, which I believe is crucial, for the Serbian crimes in Kosovo.
I specifically have three questions for the Commissioner. Did he and Mr Kostunica discuss the position of the Kosovar refugees? As you know, there are still approximately two thousand people in Serbian prisons without any charge. Rumour has it that this situation will soon change. I was interested to hear if he had any further information on this.
My second question relates to Kosovo. I share his view on what he said here about Montenegro, but the biggest problem is, of course, what to do with Kosovo.
My final question is about the money. I welcome the emergency aid. Is the Commissioner convinced that the maximum sum of 250 million, which is earmarked for next year, will be enough to provide Serbia with structural aid?
Mr President, Commissioner, I am grateful for your comments, and support everything you have said. I would have said it in a similar way, except that I express myself differently. I had the same experience when I was in Serbia a fortnight ago with Mr Swoboda. Although we were not there before Mr Hombach, we did go there, because we have the funds to help people there. Mr Hombach only went there to make his presence felt and to establish what it might be possible to do.
We know what can be done and we are in a position to make the funding available tomorrow, which I am very pleased about. I am also sure that under your auspices, Commissioner, emergency aid really will be provided swiftly. This is an opportunity for the Commission to demonstrate that it does not deserve its reputation.
I have two questions. First, Mr Modrow alleged yesterday evening that everything we are doing there amounts to reparation for the NATO bombing. I told him that was nonsense. 90% of the damage that we are making good there is the result of socialist and communist mismanagement. I would be grateful if you would confirm this point. Secondly, when we were down there two weeks ago, we were told that the sanctions were being lifted, but they have not been lifted. Where do things stand on trade sanctions? Have you resolved that issue? Companies need to be able to do business now. You can put Milosevic's entourage on a blacklist, but you should open things up for everyone else!
Mr President, Commissioner, the dramatic apology of the Yugoslavian President, Mr Kostunica, also referred to by my fellow Member, his admission of guilt and the guilt of the Serbian people - something which many nations have never done - is a gesture which does him credit and which will make an important contribution to improving the climate in the region. Politically, Mr Kostunica is associating himself with the decisions of the international community which considers that Kosovo is still part of the Federal Republic of Yugoslavia and, at the same time, is lowering the hopes of the Albanians of Kosovo of achieving a state of independence. What kind of tension - a tension which naturally seems paradoxical to us, even with the return of some of the Serbian refugees - could be generated by this lack of self-determination so longed for by the Albanians? In your opinion, Commissioner, on the basis of your conversations with him, to what extent is the moderate Mr Rugova likely to be willing to agree to enter into dialogue with his democratic counterpart in Belgrade?
I am sure that the honourable Member was right to say that we must show some patience about developments in Belgrade, in Yugoslavia, over the coming weeks as democracy is consolidated. It does not mean that we abandon or surrender our principles or our values. We cannot do that. But we need to ensure that Mr Kostunica has time to develop and strengthen the democratic base of his government. Everyone wants to see him succeed in the formidable task he has taken on, and so far it has to be said that everything he has done and everything he has said has pointed in the same democratic direction. He has set up an amnesty commission to deal with the issue of prisoners, though some have already been released, one or two of whose cases have been brought to all our attention here, but as I said to the Patriarch of the Serbian Orthodox Church in Vienna a week ago, the issue of the Albanian prisoners is going to be one which he will have to look at as a matter of some urgency.
On Kosovo, as two honourable Members have mentioned, my position begins and ends with Security Council Resolution 1244. I note the imaginative leaps of others. I am not sure they are always very judicious or wise, but as far as I am concerned Resolution 1244 is where the policy rests.
The EUR 200 million emergency package will partly be in structural assistance but I set out in my remarks the sort of direction in which we would be seeking to spend it and given that the bulk of it comes from the "Emergencies in third countries" line in the overall budget, we are not having to take money from other countries in the region, or from other regions, in order to provide this assistance.
The honourable lady who knows so much about south-east Europe and who has been pressing for more sensible and effective policies in south-east Europe for months, and indeed for years, referred to the importance of us ensuring that we can deliver relief quickly and realistically. I am quite struck by some of the rather unrealistic promises that people make in Serbia. I would love to be able to clear the Danube in a couple of weeks time but it is not possible. One or two people have suggested that perhaps things could be done a little more quickly and perhaps we should take that as encouragement to speed up and deliver as rapidly as possible.
I should like to make one very important substantive point. We are talking about emergency assistance and while that emergency assistance is being delivered we will, with the World Bank, be conducting an assessment mission of longer term needs. While that is going on we will be, I hope, assisting Yugoslavia in dealing with the problems about its membership of the UN, its membership of the World Bank and its problems with the IFIs to which it owes considerable arrears. I hope we will be able to deal with those problems and have completed the needs assessment by the middle of next year.
It would be absolutely crazy to have a donors' pledging conference before we have those things in place. There is no point in having a donors' pledging conference before we can get a lot of money pledged. To get into a situation where we were not able to call on loan capital but were depending entirely on grants, for example, would means that any donors' pledging conference would go off at half cock. So I hope that we can keep that sensible speed of progress in mind.
As for what the relief will go for, I dare say some reconstruction will be necessary after the Nato air strikes. But as people said at the time, we see in Belgrade that however tragic the loss of life, these were very surgically carried out on the whole. But the main repair work that has to be done is the repair work that is necessary because of years of communism and because of years of xenophobic nationalism. That is where most of the reconstruction is required: to bring the economy into the 21st century and to make it competitive in a Europe of open borders and open markets. That is going to be a considerable task but since there are so many capable and able Serbs helping in the economies of Australia, Canada, Germany and other places around the world, all of us can look forward to the day when Serbs are able to do a great deal more to make their own economy in Serbia prosperous and successful. We want to help them with that.
On sanctions, we have lifted - as the House will know - the sanctions on oil and air flights. We are discussing with Yugoslav officials exactly what to do about the financial sanctions. Speaking for myself, although it will be a decision that the General Affairs Council will have to make very speedily, I am always reluctant to be more catholic than the Pope or - to use a more appropriate expression - more orthodox than the Patriarch: if we are told by the authorities in Belgrade that they want to get rid of the financial sanctions it would be slightly surprising if we were to say "steady on, we think we can design some smart sanctions which will meet needs which you say you are quite content for us to forget about". I will be reporting in that sense, in due course, to the General Affairs Council.
This time last year I visited Belgrade, a rather bleak city, veering from despair to hope on a daily basis. I went to see the NGOs working in humanitarian and free media fields, financed by the European Union, and the picture was not a particularly happy one. The aspiration was there but the actuality was not. The promise was there but the performance was not, because the money was not coming through and there was an administrative bungle.
I want to ask the Commissioner if he will confirm that he will thank the staff of the Commission both in Brussels, and in particular in the Belgrade office under Michael Graham, the head of the delegation, who throughout this time have gone through enormous change and have actually wrought a major difference in the process of moving towards democracy. Despite the difficulties, they have achieved something rather remarkable. I would like the Commissioner to confirm that he will thank not only those people but also the NGOs working in the field. More particularly I hope he will accept the thanks of this House, because he has demonstrated that democratic activism not only works in Hong Kong but also in Serbia.
I would also like to thank the Commissioner for his efforts and I hope I can without being pretentious assure him that the relatively low attendance in this House does not, I am sure, reflect the level of interest in this subject. I think, just as an aside, there is something weird about the procedures of this House that we spend an hour and a half voting at lunchtime but for such an important topic we do not enable people to be here in the numbers that would reflect the interest.
I wanted to ask him about regional cooperation. Is he, and we as the European Union, making progress in convincing the players in the region that when we encourage them to have regional cooperation, this is not a diversion from a move towards Europe and to eventual membership of the European Union, assuming all the criteria will be met with no deadlines and timescales, but a step towards eventual EU membership?
Mr President, what I have to say relates to Kosovo because it was the Commission communication on Kosovo that you were supposed to talk about today, which somehow got transformed into a communication on Serbia. I understand this, given that there is a new leader, President Kostunica, and that it is necessary to be involved in the process with him so that things can go ahead properly.
Last week, I was in Pristina. I met a lot of people and, in particular, I met Bernard Kouchner for a working session. I also saw the enormous problems that exist there. You spoke about the Danube, but it is simply not enough to carry out studies. Urgent action must be taken because the Danube is being polluted by stockpiles of sulphuric acid and from sources in Mitrovica. There needs to be a risk control plan not only for this region, but also for the town of Pristina and for other towns in Kosovo. Whole populations live in destitution. Attacks with enriched uranium warheads have polluted the town of Pristina and the other areas that were hit. The destruction of the sports stadium released asbestos into the air, which spread throughout the town. There is a very serious health problem.
I would therefore like to draw your attention to this and to tell you that there is a social problem. This aid must go on social concerns, the widows and orphans and so on. Urgent measures need to be taken. I must insist on this.
I am grateful to my honourable friend for what he said about Michael Graham and his staff in Belgrade. They have done an excellent job. I was delighted to be able to thank some of them, though on my next visit I hope to be able to thank all of them, and I will certainly refer to the honourable gentleman's handsome tribute. As far as the NGOs are concerned, they have done magnificently.
The organisations in the media field have done magnificently. We were superbly well-served by the Swedish-Helsinki Committee, for example, but there has been excellent cooperation and despite all the difficulties put in our way by Milosevic's regime, we were able to get a considerable amount of help through to the democrats and the democratic forces in Serbia. That I hope played a small part in bringing about change.
The honourable lady was entirely right to say that it is sometimes suspected that encouraging regional cooperation is a sort of Brussels stalling on the route towards Europe. We have to explain to people that what we are trying to see happen in south-east Europe is what we know has worked for us. The European Union is the best example in the world of countries dealing with ancient animosities, countries becoming both more politically stable and more prosperous by knocking down frontiers, by knocking down boundaries and in certain areas pooling their sovereignty and doing things together that they do better together.
That is what we are trying to encourage the countries of south-east Europe to do. For example, we are saying to them, we will give you very generous trade access to our markets but you have to give generous trade access to your neighbours' markets as well. That is at the heart of the stabilisation and association process which is gradually and successfully moving forward. On the Danube and environmental and health problems, I agree with what the honourable gentleman has said.
President Kostunica said at the meeting with mayors, that in the new democratic era Yugoslavia was going to have to do quite a bit about gender mainstreaming because they were only I think three women in the room at that meeting. But one of the women mayors present at the meeting raised specifically the question of the environmental and health hazards caused over last year and we will need to look at problems like that because they pose a serious health hazard to many people in south-east Europe.
Thank you, Commissioner.
The debate is closed.
Climate change - Floods
The next item is the joint debate on:
the report (A5-0270/2000) by Mr Moreira Da Silva, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a communication from the Commission on EU policy and measures to reduce greenhouse gas emissions: towards a European climate change programme (ECCP) [COM(2000) 88 - C5-0192/2000 - 2000/2103(COS)];
the report (A5-0271/2000) by Mr Moreira Da Silva, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the European Commission Green Paper on greenhouse gas emissions trading within the European Union [COM(2000) 87 - C5-0193/2000 - 2000/2104(COS)];
the oral question (B5-0547/2000) by Mrs Jackson to the Commission, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission strategy for the sixth Hague conference on climate change (COP6);
the statement by the Commission on the floods in northern Italy and Spain.
Mr President, ladies and gentlemen, eight years on from Rio de Janeiro and three years on from Kyoto it is no exaggeration to say that the dossier on climate change has now reached its most critical moment, its real moment of truth, for two basic reasons: first, because at an institutional level COP-6, which will take place in The Hague this November, is to draw up the Kyoto Protocol in its final form and initiate the Protocol ratification stage so that it can come into force by the 'Rio Plus Ten' Conference, i.e. by 2002. Secondly it is a critical moment because, at a domestic level, we are moving further away instead of getting closer to the reduction targets agreed at Kyoto, because of the failure by Member States to implement policies and measures on, for instance, energy efficiency, the promotion of renewable energy sources and taxation on energy and greenhouse gases.
In this extraordinarily challenging context, we applaud the Commission' s initiative in bringing out together the Green Paper on emissions trading and the communication 'Towards a European climate change programme' . Even though the substance of the proposals deserves a few comments and a few criticisms, as you will see, the truth is that this initiative has sent out two incontrovertible political signals. To the outside world it has regenerated the European Union' s capacity for leadership. Within the Union it has taught us a lesson about meeting commitments.
Let us begin by examining the Green Paper on 'emissions trading' . This Green Paper has opened the debate on the architecture of a future emissions trading system within the European Union. To start the system off, the Commission has defined a hard core of premises: the system should be based on a 'learning by doing' approach, it should start in 2005, and during an initial stage it should be restricted to carbon dioxide and major point sources.
In my view, and this is reflected in the report, the establishment of a system of this kind within the European Union from 2005 has undeniable benefits. Let me highlight three. First, this system will allow industries, companies and Member States to gain practical experience and prepare themselves economically for the 2008 launch of the emissions trading system at an international level. Secondly, this system will help provide an easier remedy to the situation that most Member States are in today of not meeting their targets. Thirdly, the system will enable us to make huge reductions, in the order of billions of euros per year, in the costs of implementing the Community' s Kyoto commitments.
Despite the merits of this initiative and the technical quality of the Green Paper, on which we congratulate the Commission, the coverage of certain points is rather limited. Thus the task of this report has been to extend the debate begun by the Green Paper in both breadth and depth. That is our task.
Let me highlight six points from my considerations. One: the Green Paper should have set quantified targets for greenhouse gas reduction to be attained by the emissions trading system; in other words, the Green Paper should have said what percentage of greenhouse gas reduction would be allocated to emissions trading. Two: I believe the Green Paper should not have avoided carrying out an analysis into the possibility that the emissions trading system might give nuclear energy a competitive advantage. Three: I believe it is essential that the system should in future embrace certain sectors that the Green Paper has ruled out for now, especially transport, which is the sector in which emissions are growing the fastest. Four: in the debate on the scope of the system, the Commission should not have set direct emissions trading between companies as the only possible option. There are other options, and I hope the Commission will soon consider all the alternatives. Five: I believe it is crucial to involve the countries applying for membership of the European Union in the emissions trading system as soon as possible. To this end I invite the Commission to present a plan in a forthcoming communication specifying how those countries can be brought into the emissions trading system. Lastly, point six: I believe that, with regard to the method of allocating emissions licences, auctions could more easily ensure the desired environmental result, non-distortion of competition and the simplicity of the system than 'grandfathering' could. But this is not the appropriate moment to exclude any method, and so I invite the Commission to continue its deliberations and to include a third option, too: benchmarking.
Let us now examine the communication on the European climate change programme. In view of the commitment and quality of the Green Paper on emissions trading, the communication on policies and measures, the communication 'Towards a European climate change programme' is a disappointment. It is a disappointment because it results in the role of policies and measures, in other words, the role of domestic and Community political action, being sidelined in favour of market mechanisms. It is also a disappointment because this communication results in an unbalanced treatment of the various economic sectors; in particular it was hoped that those sectors that were not included in the emissions trading system might see the approval of an ambitious approach with well-defined commitments in the other communication, the one on policies and measures. I therefore call on the Commission to conclude the European climate change programme, the ICCP, with some urgency and to submit, six months after COP-6, a set of specific proposals on policies and measures defining quantitative commitments on the reduction of greenhouse gases for each economic sector and for each policy and measure.
Let me very briefly say a few words about the forthcoming United Nations conference, COP-6, which will take place in The Hague this November. The difficulty with COP-6 is not just a result of the complexity of the Kyoto leftovers but also of the political situation in the United States. Note that, regardless of the result of the American elections, it will be Bill Clinton and Al Gore who will be negotiating the Kyoto Protocol in The Hague. So we face some extremely worrying scenarios. If Bush wins, all the agreements we make in The Hague with the Clinton administration may be totally ignored by the new administration. If Al Gore wins, there is nothing to prevent it continuing to be very difficult to find the two-thirds majority in the Senate needed to ratify the Protocol. I therefore think that the European Union should not give up its negotiating agenda. The European Union has a good negotiating agenda and should not give it up. If we give it up in the hope of reaching an agreement with the United States, we risk ending up with a lose-lose result: we will have weakened the text of the Protocol and, what is more, it may even fail to be ratified by the United States. That is why we have to give signs of opening up towards Russia, Canada, Japan, Norway and the countries of Central and Eastern Europe.
I should like to close, Mr President, by thanking all the Members, particularly the draftsmen of opinions and shadow draftsmen, for having made it possible to reach a broad consensus on the strategy for halting climate change.
. (NL) Mr President, the emission of greenhouse gases is still on the increase, although the European Union has committed itself to an eight percent reduction in the emission of these gases in the period 2008-2012. We need to see the Green Paper on greenhouse gas emissions trading against this backdrop. The Green Paper constitutes the first step towards establishing an instrument which is in conformity with the market, which prescribes a ceiling for emission levels and which, in time, will offer very efficient and effective opportunities to reduce these emission levels. In this way, there is a chance that the European Union will still manage to fulfil its obligations with regard to the Kyoto Protocol.
The Committee on Economic and Monetary Affairs endorses the thrust of the Green Paper. It does, however, set great store by a solid basis for the trading system, which must be simple and transparent to the participants and underpinned by sound market institutions. Otherwise, the system will expire through a lack of faith on the part of the market operators.
In addition, the system must be competitively neutral on behalf of the companies involved. In this respect, we have serious objections to a few paragraphs in the present motion for a resolution, for these aim to distort competition through an inconsistent adoption of the sector-by-sector approach. The result of the rapporteur' s approach is that companies from the same sector in the various Member States may be treated unequally. After all, a lorry driver will not compete with a chemical company but rather with lorry drivers from other Member States. I hope that this misunderstanding can be put right with a number of amendments. I am interested to see if Commissioner Wallström will also be in favour of them.
Ultimately, we want a cleaner environment. This can be achieved by the introduction of tradable emission rights without directly interfering in the economic structures. In the final analysis, we should fulfil our collective responsibility to manage God' s creation in a responsible manner and without any hesitation.
Mr President, Commissioner, firstly I would like to thank the rapporteur for having reliably compiled all our views producing an excellent piece of work. The subject of emissions trading entered the debate on climate as part of the so-called flexible mechanisms. The European Union did not actually want these to be included in the selection, but they are now part of an international agreement, and regulations are being drafted in The Hague for these flexible mechanisms, of which the trade-off in emissions is an important one.
As the EU has been a leading force in these international discussions until now, we must all certainly hope that this position of leadership will be kept up, and we place our trust in the Commission in this. For this reason, the European Union has decided to propose that we should adopt a system of trade-offs in greenhouse gas emissions within the Union as from 2005, and this is therefore different from what the Kyoto Protocol itself makes possible, which is that the international emissions trading is to start as from 2008. But within the European Union this system can be tried out and it can be developed. The Committee on Legal Affairs and the Internal Market therefore also welcomes the Commission' s Green Paper and the fact that a framework directive is to be drafted based upon it. This emissions trading operation, to be carried out at EU level, is absolutely justified, as, otherwise, competition will be distorted. I wish, on behalf of the committee, to focus attention on the fact that a lot can certainly be done through a system of trading, but not everything. It is very important that emission trading are one of various ways to solve the problem, the most important of which are financial control mechanisms. It is also very important that the trade in emissions is monitored effectively, and I believe that we will also need environmental inspectors, which is the subject of talks we are now conducting with the Council.
Mr President, ladies and gentlemen, the Committee on Industry, External Trade, Research and Energy also sees emissions trading as a reasonable solution. However, we also believe that it should only apply to 50% of the total reduction in emissions. The key point about emissions trading is that in future not only electricity and gas will have a price, but also CO2. That sounds very simple, but it means a total revolution in the energy business, in the energy sector. We need to be aware of that. It will have enormous consequences and I am convinced that it can also help to reduce emissions.
What is the likely scenario for the next few years? I hope that following successful completion of the negotiations in The Hague, the European Union will ratify the Kyoto Protocol. That means that we will be legally committing ourselves.
The next thing required is for the Commission to bring forward a directive sharing the burden among the 15 Member States. So we need quotas. But these quotas must be linked with sanctions, otherwise they will be meaningless. In other words we will then have a common energy policy via environment policy, which would be a very circuitous route. We could then start emissions trading within the European Union in 2005. Once more, I hope that we will be able to adhere to this scenario, more or less, and that we will not let ourselves be put off by the fact that others, perhaps even the United States, will not have signed it for the time being. We should support the Commission here and present a united front as far as possible.
Mr President, it is high time the European Commission produced a concrete programme to curb the greenhouse effect. Climate change is evident all over the world and we in Europe are not so badly off as those in other regions - I have in mind the West Coast of America and also Bangladesh. But the latest disasters in Italy, especially in the Valle d'Aosta, and in Switzerland, have demonstrated that there can even be terrible disasters here now, disasters for which the local population has virtually no responsibility.
We now need to implement the Kyoto objectives and the next climate change summit in The Hague must go further than our efforts so far. Since it is also clear that CO2 bears most responsibility for climate change and traffic is increasing further, what we need above all are concrete proposals for limiting urban traffic, and for appropriate taxation of transit traffic or for suitable road pricing arrangements. We now need measures that go beyond emissions trading, so as to come to grips with all of this.
I do not want to question or attack mobility, it is something we need, but we must change traffic patterns, and emissions trading must not mean that we stop discussing other concrete measures. We in Europe are in the vanguard of environmental policy and if we want to maintain our credibility then we must go further than is proposed in the White Paper today.
Mr President, I want to put on record the European Parliament's concern and apprehension on the subject of the Hague Conference.
Firstly, as was mentioned earlier, there is the question of the participation of MEPs in the conference at all. Whatever European Union policies flow from this conference at The Hague will have to come to this Parliament for debate, amendment and agreement, that is the European policies. National policies, whatever they are, will have to go through national parliaments, but we will have a hand in agreeing whatever comes forward as a European Union policy as a consequence of The Hague.
So far our promised participation in the EU delegation has been limited to three parliamentarians. At the same time the exact nature of parliamentary participation is very unclear. We would like to be able to send a bigger delegation. We realise that COREPER is going to wrestle with this next week but we look forward to hearing any news from the Commissioner on this.
We would also like our representatives to be briefed before the conference. I hope we can have a full briefing from the Commissioner, we will hear about that in a moment, and to receive all necessary briefing during it. But that is not all: we need our representatives to be present at all the EU delegation meetings, including those where tactics and policy are discussed. We do not believe that in asking for this we are asking for too much. Given our involvement in the making of European Union law it is absurd for the Commission and Council to keep the negotiations to themselves.
Secondly, there is the question of how far the industrialised countries, including the United States, are really sincere about COP6 and the ratification of Kyoto. Do they, and in all honesty do we, really want to go forward or are we about to witness a slamming on of the brakes? We already seem to have devastating evidence of the impact of climate change, yet, when members of the Committee on the Environment had a recent meeting with members of the United States Congress, fortunately via a video link, the impression they gained was that Congress will not agree to the ratification of Kyoto. Now, if the United States cannot agree such pro-environment measures when its economy is prospering to such a great extent, what chance will we have another time, when things may not look so good?
We would welcome the Commission's views on how far the Americans are likely to sabotage The Hague Conference, and what we may salvage from the wreck. If the United States gives strong signals that it will not, ever, ratify Kyoto without the participation of the major developing countries, then what prospect is there that we could put together a coalition of countries that will ratify, and what danger is there that we would then put the European Union at an economic disadvantage?
We would also like to hear from the Commission a clear timetable of its plans for climate change measures next year. I realise that this may mean lifting the veil on the 6th Environment Action Programme, but this would be an opportune moment to clarify the broad lines of what we may expect.
Finally, given that we know the causes of climate change, or are fairly clear that we know the causes of climate change, future generations will hardly forgive us for being so slow to deal with it. Governments are afraid to tax fuel for fear of not being re-elected. That is human and perhaps unavoidable. But we could at least devote more resources to developing alternative, renewable energy sources, and to making them into real alternative options soon. How sad it is that last year we actually cut the European Union fund for renewables, SAVE, to which we now devote a fraction of the money spent on subsidising tobacco. Future generations will not forgive us for that, and future generations will be right.
Let me first of all thank the rapporteur, Mr Moreira Da Silva, who has produced two excellent reports on our current climate change strategy. Let me also express my appreciation for the continued importance the European Parliament attaches to the global problem of climate change. I welcome the comprehensive debate on this issue today. This debate is particularly opportune as key decisions are to be taken only four weeks from now at the sixth conference of the parties to the Convention on Climate Change - the so-called COP6 - in The Hague.
As you know, the European Union strongly supports the entry into force of the Kyoto Protocol by 2002 at the latest, which will mean Rio plus ten years. The European Union intends to ratify the protocol as soon as COP6 is successfully concluded with decisions that safeguard the environmental integrity and credibility of the protocol. To achieve this, it is essential for the European Union to play a strong and proactive leadership role. In this regard I would summarise the main objectives of the EU for COP6 as follows.
First of all, we need to ensure that action is taken at home by industrialised countries. Industrialised countries emit most greenhouse gases and have a responsibility to show leadership in tackling climate change. The outcome at COP6 should ensure this by balancing the use of Kyoto mechanisms such as emissions trading with domestic action - supplementarity - and by addressing the need to demonstrate progress on policies for reducing emissions by 2005.
Secondly, we need to make sure that the Kyoto targets are respected. Industrialised countries agreed on reduction targets under the Kyoto Protocol. To ensure these targets are met we need to agree at COP6 on a solid framework of rules for the Kyoto mechanisms and a strong and effective compliance system. These are necessary to make the mechanisms work effectively because markets can only work efficiently in a solid institutional framework.
Thirdly, with regard to keeping the targets meaningful, the European Union has serious concerns about the inclusion of sinks because of the scientific and other uncertainties and risks associated with them. It also has concerns about the potential scale of sinks because this affects the need for action by industrialised countries to reduce their emissions. Unless these concerns are met, we cannot agree to include additional forestry and land use activities other than afforestation, deforestation and reforestation. Sinks should not be included in the CDM - the clean development mechanism - because this is a mechanism that should be used to bring social and economic development to countries.
Fourthly, we need to address the needs of developing countries and the economies in transition by promoting capacity building, transfer of technology and assistance for adaptation.
In this regard, the needs of the least developed countries merit particular attention. At COP6 we should develop these issues and agree that the clean development mechanism should be based on safe, environmentally sound technologies which will help these countries develop in a less polluting way.
I welcome the participation of Members of the European Parliament in the Community delegation to COP6. A final decision concerning the number of MEPs to attend COP6 is expected by 31 October; the Commission has proposed that the European Parliament be represented by eight Members. Taking into account the institutional rules for such participation, these Members can attend plenary meetings, and I can assure you that my staff and I will do our utmost to inform all Members present at COP6 on the negotiations which are not open to observers, on a regular basis. I can also give a commitment to organise an appropriate briefing before COP6 starts, maybe between 7 and 11 November, if possible - we will try to arrange that in the best possible way.
Let me also comment on the question about ratification without the United States. The European Union is very committed to the ratification and entry into force of the protocol by 2002 at the latest. On every occasion we urge the other parties, particularly the US and Russia, also to start preparing for ratification. While theoretically the protocol can enter into force without the US ratifying, it would clearly be the second best option not to have the world's biggest emitter of greenhouse gases included in the regime. Also, this would most likely have significant effects for EU competitiveness.
I am pleased to note that the Commission is supported by Parliament and the Council in its efforts to build up an effective European climate change programme. The opinion of the European Parliament's Committee on the Environment, Public Health and Consumer Policy on this programme stresses that policies and measures should be the priority of EU climate change strategy. It is important that this strategy is endorsed by all stakeholders and that is why the Commission has embarked on this multi-stakeholder process in the framework of the climate change programme.
The Environment Council recently adopted conclusions on policies and measures to limit emissions of greenhouse gases, confirming the choices made in the framework of the European climate change programme.
At the same time they indicate some specific priorities in the transport, energy efficiency and industry sectors that should be developed, taking into account the environmental impact and cost-effectiveness of these measures. These suggestions will be carefully considered in the ongoing work in the European Climate Change Programme. As you know, the programme is up and running and the six existing working groups - flexible mechanisms, energy supply, energy consumption, transport, industry and research have been operational since last June. Right from the start the European Climate Change Programme has been a challenging integration exercise bringing together Commission services, industry, NGOs and national experts. The first impression is certainly positive after the first four months. A constructive attitude has developed in the different groups.
A progress report on this programme will be the basis for my oral presentation at the special Climate Council on 7 November. Despite the very short time available, the programme is already suggesting a first list of likely measures in all the relevant sectors. The promotion of combined heat and power and of renewables, the encouragement of the switch to fuels with a low carbon content, support for energy efficiency in buildings, awareness-raising in transport, improvements in light-duty vehicles, measures to control leakage and the recovery of fluorinated gases are among the preliminary proposals emerging from the European Climate Change Programme.
At the end of its consultative process, by next summer, the Climate Change Programme will have given impetus and will have accelerated existing proposals. But, at the same time, it will have promoted new ideas. Therefore, this Climate Change Programme is a unique opportunity to bring together all the elements of an ambitious EU climate change strategy and the Commission will follow-up by finalising the most promising proposals.
On the Green Paper on emissions trading, I would like to thank Members for having considered it so substantively. The Commission is eager to hear the views of stakeholders and of course those of the European Parliament. Differences of opinion on the details should be expected when approaching a new instrument in environment policy and I warmly welcome the supportive and constructive attitude that Parliament has taken.
Emissions trading is a new concept and there is understandable mistrust in some quarters. I hope that the Green Paper has gone some way towards overcoming this mistrust.
Emissions trading within the European Union would be another policy measure that would coexist with other policy measures that are now in place or are being developed by the Commission in the context of the Climate Change programme. The Commission is not putting all its eggs in one basket. Significantly reducing emissions will require a whole range of policies and measures. For the purposes of furthering the discussions within the European Union, the Commission outlined a vision of how emissions trading would work. It was most certainly not a definitive outline. While it might be felt that the Green Paper was weighted towards given options, the Commission's motives are primarily to have an open mind towards this new instrument and to advocate a prudent, cautious, stepwise development of emissions trading within the EU. It was this caution that prevented the Commission from envisaging from the outset that all greenhouse gases and other sectors, including the transport and household sectors, should be subject to emissions trading.
Ultimately a scheme that is shown to work can be extended, but first the system has to prove itself. I do not think that emissions trading favours nuclear power more than any of the other climate change measures that are being considered within the European climate change programme. It is not envisaged that nuclear power will be included in an emissions trading scheme. The case for getting started by 2005 remains as strong as ever so that the Community can benefit from learning and by doing. Indeed Member States are already moving and the Community's common interest should be kept at the forefront of our minds. Moreover, it is my intention - and I have already had talks on this last October - to involve the central and eastern European countries in any future emissions trading regime.
Finally, the responses to the Green Paper that have been received so far - about 50 in number - reflect the high level of interest in this instrument. Opinions on what to do next vary and the Commission will decide how to move forward within the next few months, after the submissions have been analysed in more detail and when we know the results of COP6. It has always been and remains the Commission's wish that whatever the Community does on emissions trading should be fully compatible with the Kyoto Protocol's emissions trading system when it comes into effect. As you know, the EU system would come into force in 2005 while the Kyoto international trading would not come into force until later.
In conclusion, I can express general support for your resolutions and I should once again like to express my thanks and appreciation for the constructive efforts made by Parliament to raise awareness of climate change and the support it gives to the Commission on implementation.
Commissioner, allow me to focus for a moment, in the context of Mr Da Silva's excellent report and the situation which she has just described, which is important and full of potential for the future, on a phenomenon which is assuming dramatic proportions: the floods which affected huge areas of Europe last week, primarily northern Italy but also France and Spain. We are acquiring the habit of describing our times in dramatic language: verbs such as to overflow, to flood, to burst banks, are part of a vocabulary which is becoming almost the norm. We feel that this is a dramatic consequence of the climate change taking place and that the social and economic system must provide some sort of response to this.
Even the climate experts tell us that the very meteorology of our regions is changing. The exceptional amount of rain which has fallen over the last few days has served to offset the prevailing drought of the past year. We are told that the drought trend will continue into the years to come and worsen as time goes by, unavoidably interspersed with the odd deluge and resulting floods. And so, now that, sadly, our dead have been buried, the journalists have left the devastated areas and the river, in this case the Po - I live by the Po - is again taking its normal course, it is time, as we say in Italy, to put up our umbrellas, not to appear prophets of doom but to evaluate once again the requirements and the remedies.
Certainly, a great deal of progress had been made in recent years in the area of alert and alarm measures, which have made it possible to keep the scale of the disasters in check, but although this is important, it cannot be considered a primary factor. We need a defence policy dedicated purely to following up the recommendations of the experts. We need to be making political and regional planning decisions that protect the earth even when the sun is shining.
I would therefore stress a few points. The first concerns the approach to man's built environment, which must not be overlooked. Construction must be oriented towards ever more stringent application of planning rules, standards and controls. In particular, there must be greater emphasis on man's agricultural environment. In the recent flooding of the Po, farmland acted as a floodway, protecting the urban centres, and agriculture channelled off the floodwater, bearing the brunt of it itself in order to protect built-up areas. Therefore, we must reaffirm the role of agriculture as the protector of the environment, a role which is wont to be sidelined, overlooked and undervalued on sunny days. There is no provision in agricultural or environmental policy or in town and country planning for this role played by agriculture. Europe needs to pinpoint appropriate forms of coordination in this regard.
Mr President, there are three important documents we have to discuss today concerning one of the greatest challenges by far that we face, that is to say climate change.
For a northerner from an area where the temperature at this time of year rarely exceeds seven degrees and where it pours with rain, the thought of a warmer climate perhaps appears attractive at first sight. It is not as simple as that, however. The climate changes we face are hardly positive in their implications for any of us. Instead, the scenario is exactly as it was described just recently: full of storms, rain and floods. To these must be added changes to the flora and fauna. Life will have changed out of recognition, and it will scarcely be very pleasant either.
The three documents on climate change which the Committee on the Environment, Public Health and Consumer Policy has dealt with may be regarded as documents representing different periods of time. The resolution on the conference in The Hague is that which is closest to us in time. It presents the view of those of us in the Committee on the Environment, Public Health and Consumer Policy, and hopefully also the view of the European Union, of what we think must happen in The Hague. It has been characterised by considerable unity, which is a good foundation to have now that the conference in The Hague is beginning. The resolution signals a clear need for the Kyoto Protocol to be signed and for it being the industrialised countries which must head up the efforts to halt climate change. It also emphasises very clearly that the flexible mechanisms must only be complementary to the national measures adopted. I am glad to hear that this is also Commissioner Wallström' s view.
I think the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy has given a clear message that we do not consider three representatives from the European Parliament at the conference in The Hague to be sufficient. I am also pleased that Mrs Wallström says that the Commission' s proposal is for eight representatives. The European Parliament and those within Parliament who work on environmental issues must be taken seriously at some stage and not only be used along the lines of figureheads when it is convenient. When regular meetings and regular updates during the conference in The Hague are talked about, it is also important to emphasise that these must be constructive. It is important that MEPs' viewpoints should also be taken on board so that it is not just a case of one-way communication.
The resolution on emissions trading is a good document, but it has been further improved following the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy. The most important additions include the clear indication, exactly as found in the COP 6 document, that emissions trading itself must not represent more than 50 per cent of the measures to reduce emissions. It is also important that measurable objectives be required for each country and for each sector. There must also be legally binding measures obliging the Member States to comply with their quotas.
There is also a certain amount of concern about the fact that certain sectors have been left out of the Green Paper, for example the transport sector. We presume that this work will be included in the next document, concerning the strategy and measures to be adopted by the EU to reduce emissions, and that the transport sector will not be forgotten when we discuss climate change.
The message is very clear: the principle must be that all emissions, no matter what their origin, must be covered by some instrument of control, be it in the form of emission rights or of legislation, but there must be practical limits and instruments of control for each type of emission.
Many have had doubts about the proposal for emissions trading, especially when it comes to the socio-economic consequences. The fear, quite simply, is of a loss of employment and a concern that companies will play different industries off against each other. I believe we have taken account of these doubts and of this concern in paragraph 13 of this resolution, and I hope that this will reassure at least some of those who have felt concern. I want to emphasise that there is an obvious mistake in the Swedish version of this paragraph. Only half of the amendment published in the Swedish document has been adopted.
The third document is perhaps the most important in the long term. It deals with the strategy and measures to be adopted by the EU in order to reduce emissions of greenhouse gases. It also concerns what is really required, namely to change our own way of life if anything is to be achieved. This is a welcome document. It would have been still more welcome if it had been clearer and more practical, but we hope it will be clearer following the amendments adopted by the Committee on the Environment, Public Health and Consumer Policy.
Mr President, Commissioner, I am very pleased that the debate on climatic change in Europe and throughout the world has given us the opportunity to recall the cyclone that struck a large part of Europe. Christened Josephine by the German meteorologists, this cyclone struck north-west Italy, especially my region, Valle d' Aosta, causing tremendous devastation. In three or four days, between 500 and 700 mm of rain fell over a total area of 10 000 km2, which is roughly equivalent to the entire rainfall for one year. Terror struck Valle d' Aosta and the other regions and countries affected, which this terrible ordeal has placed in a veritable state of emergency, facing a long, costly list of damages.
So, why does the European Union exist, if not to make us change our lifestyle and, above all, to understand the cycles that modify climatological conditions, to harness the necessary European funds to respond to the demands meet the acute need for intervention in the mountainous regions of Europe. If we do not intervene, we unfortunately run the risk that these floods will recur.
Mr President, Commissioner, ladies and gentlemen, our climate is already changing. Over the past one thousand years, we have seen a drop in the temperature by one-fifth of a degree. But over the past fifty years, it has become one and a half degrees warmer. This warming process is accelerating all the time. Many citizens like the idea of a climate one or two degrees warmer, but the warm Gulf Stream which is giving us a pleasant climate at the moment could turn at any time. Europe would then acquire a climate like that in Canada, where, for many weeks during winter, the temperature is between -20 to -30.
We need radical measures to stop global warming. The Kyoto Protocol is too restricted. The increase in air traffic in the next fifteen years alone will cancel out the reductions achieved via the Kyoto Protocol. China is already emitting more greenhouse gases than is sustainable. We cannot turn a blind eye to this.
After 2020, developing countries too are supposed to fight greenhouse gases, but on an equal footing. Each world citizen has the same right to emit CO2. American citizens should not be entitled to emit two hundred times more CO2 than people in East Africa. On the basis of equity, the international trade in CO2 certificates is supposed to be going ahead after 2008. Only on this basis will developing countries, such as China and India, get involved.
Opting in The Hague for the American line of grandfathering will block this route. Energy efficiency and renewable energy sources are the way forward, both in the North and in the South, and not 25 cm high bushes, as the Australian government is proposing, or other forest projects which cannot be verified.
Subsidising nuclear energy with Clean Development Mechanism funding is not the answer either. That would be perverse at a time when America and Europe are doing nothing but closing down nuclear power stations. Fortunately, our ministers and the Commission are on the right side. I wish them tenacity on behalf of my group.
The swift ratification of the Kyoto Protocol is the right way forward. We should not rely on the American Senate. After ratification, CO2 emission will have a price tag. At present, it is still free to the large industries and the electricity producers in Europe, which are, together, responsible for 45% of CO2 emissions.
The Green Paper on greenhouse gas emissions trading within Europe is an excellent initiative. Europe must make every effort to achieve this 8% objective. I would call on the European Commission to come up with extra proposals to curtail emissions in the transport sector. Only if we achieve this 8% objective can we be credible. And only then are climatic breakthroughs at world level possible.
Mr President, as we all know, climate change is perhaps the most difficult environmental problem of our time to solve. This is not, of course, because we do not know what changes are required, but because the necessary changes would have such massive repercussions upon the whole of our transport and energy policy and, in point of fact, upon our whole method of consuming. We face completely fundamental social changes if we are to reduce emissions of greenhouse gases.
It is the most developed countries - the countries with the highest economic standards and the highest per capita emissions of greenhouse gases - which have the biggest responsibility for taking the lead where reductions in greenhouse gases are concerned. In the run-up to the conference in The Hague, it therefore appears absolutely crucial to involve the United States in an agreement which leads both to real progress and to a situation in which the Kyoto Protocol can be ratified.
A responsible policy on the part of the most developed countries must be based upon those countries' being able to reduce their own emissions. If there is to be a place for emissions trading, which is something I am very doubtful about, the latter should only constitute a minor part of the policy as a whole, in which case any such trading must also be strictly controlled, with consideration given to the social dimension and to the opportunities for developing countries to make further progress in the future. This system may entail very large risks in the future if Russia and the developing countries are included in the emissions trading and the practice becomes global. However, there are other types of flexible mechanism which can be used to advantage at a global level.
Emissions and abatements trading are no substitute for the real changes required. The same applies, of course, to nuclear power. Instead, we need a vigorous policy to promote lower energy use, renewable energy sources, alternative fuels and effective environmental taxes on methods of transport. It is mainly the responsibility of the individual Member States to implement these measures. Where tax is concerned, a common minimum tax is to be desired. If it is not possible to agree upon a tax on greenhouse gases within the EU, those countries which are prepared to take the lead ought in any case to get together and introduce such a tax.
When it comes to Mr Moreira Da Silva' s reports, we agree with the content of most of the paragraphs, but we are more sceptical about emissions trading. A system of that kind may be an interesting experiment at EU level, but it is no substitute for other measures.
Mr President, in recent years we have witnessed an exponential increase in disasters on our territory: natural disasters which, in many cases, have caused havoc over entire regions and countries, natural disasters which are not entirely due to climate change - itself caused by interference from man - but which are also the result of changes made by man to the land, brought about by administrations, governments and citizens who have failed to make better provision for the environment, preserve it and guarantee its future.
This year, Italy suffered first the tragedy in Calabria and then the current colossal tragedy, which has claimed over 25 deaths and left over 45 thousand homeless in the north. The Valle d'Aosta, Piedmont and many areas of the Po Valley and Lombardy were particularly hard hit. Last year, the tragedy in France destroyed hundred-year-old forests: an immeasurable loss for mankind.
Mr President, five years ago, Italy suffered another great flood. Houses, bridges, roads, factories, shops and entire villages were destroyed on that occasion too. At the time, in my capacity as an MEP and member of the Alleanza Nazionale party, I asked the Commission to immediately prepare a measure identifying the areas at risk from flooding and to draw up a hydrogeological map of the regions of the European Union. Five years have passed, we are discussing another flood and there is still no hydrogeological map. Europe has done absolutely nothing to intervene and it has not put any pressure on the national States to change and improve the situations in the individual countries either.
We are now proposing this map again, in the hope that we will not still be here, five years from now, counting bodies and reproaching ourselves for not having done our duty: a map of the areas of the European Union at risk, a directive laying down safety standards for buildings constructed beside rivers and streams, establishing operating criteria for forest management and preventing the working of mines and quarries in sites which are at risk, with penalties for those who authorise them and those who exploit them. We have to realise that preventing hazards which contribute to ecological change is the best way to protect the environment. This development, rural development included, must be environmentally friendly, for what is environmentally friendly is human-friendly as well.
Mr President, ladies and gentlemen, the changing climate in Europe has been causing natural disasters for a number of decades now, and these disasters have not yet been sufficiently analysed and evaluated. Padania, which is the most advanced geopolitical and cultural area in Europe, has suffered tragic flooding that has taken a huge toll on human life and property. The Italian government, which has set aside ridiculously small sums given the scale of the disaster - of which, moreover, warning was given - in a key production area for Italy and Europe, is treating these hard-working people inappropriately, irresponsibly and inefficiently, as it did the people affected by the earthquakes in Umbria and southern Italy.
No preventive or hydrogeological work of substance has been carried out thus far. Europe must provide a guarantee, it must call upon the Italian government to recognise the full scale of the damage suffered by the undertakings - which must, moreover, be exempted from paying any form of tax relating to this - and the citizens who, with the aid of a hard-working, exemplary Padanian volunteer force, immediately set to work to restore a semblance of normality.
Mr President, Commissioner, ladies and gentlemen, first I would like to sincerely thank the rapporteur, Jorge Moreira da Silva, for his excellent work and for his report. Climate protection is not a marginal subject for environment freaks, it is one of the greatest challenges of our time. The dreadful storms and floods which have ravaged Europe and the rest of the world in recent months should be a wake-up call for us all. Nearly all the scientific experts are telling us that these storms and floods will dramatically increase if we do not achieve a marked reduction in greenhouse gas emissions. So climate protection also makes good economic sense. That is why it makes me angry that when climate protection and the challenges it involves are being discussed people often just say what they do not want, and not what they really do want. There is a lack of alternatives, a lack of constructive debate.
A lot of people say that we do not want nuclear energy, at any cost. Others say that we definitely do not want tax measures. However, I believe that we must use every possible means of reducing greenhouse gas emissions. It also makes me angry that when Member States discuss national eco-taxes, although these national instruments are quite rightly criticised, few positive suggestions are made to replace them. And that is the reason why on behalf of the Group of the European People's Party I have tabled an amendment calling for a European climate tax which covers all greenhouse gases and is revenue-neutral. We have a chance to correct the mistakes made at national level and to give a positive signal on behalf of Europe.
The Group of the European People's Party also considers that nuclear energy will be indispensable at least for the next few decades if we are to reduce greenhouse gas emissions. Abandoning nuclear energy, as is planned in some Member States, who are actually going ahead with that, gives exactly the wrong signal, because nuclear power stations emit considerably less greenhouse gases than fossil fuels. Before we abandon nuclear, we have to say how we intend to reduce greenhouse gases.
Mr President, Commissioner, ladies and gentlemen, I too would first like to thank the rapporteur, because I believe that he has succeeded in a remarkable way in reconciling the various interests in this House so as to formulate a position on behalf of Parliament. Commissioner, I have been following the debate on climate change in this House since 1995. What I have observed since then is that Parliament has made certain concessions here, but always against the tactical background that we want the country with the highest CO2 emissions to come on board as regards Kyoto. So we have gone along with this and said that we accept emissions trading. We are in favour of it in principle and we have made many more concessions. At some point the hurdle will be so low that I can honestly say that I cannot lower it any further. It will not be possible to make any more concessions. That is why I believe that in future negotiations we should really concentrate on the idea that if the USA cannot initiate the ratification process, then we ourselves should enter into agreements with other countries, as ultimately ratification without the USA is not impossible if we are at long last to make some progress here.
We cannot keep making concessions until there are no more to be made if we are not certain that Congress will eventually give its approval. Commissioner, I of course heard your speech about the European Climate Change Programme, the ECCP. It was a rather bland speech about what we could all do and how marvellous that would be. I seem to have heard a lot of bland speeches like that over the last few years!
In the end, I would far rather do battle alongside you for highly specific measures such as a switch to renewables. There is a proposal to that effect on the table, but I wonder just what the Commission's policy really is when I see the Directorate-General for Competition frustrating this proposal to promote renewables using funds from environmental aid scheme, perhaps to the point of destroying it.
I would also like to fight alongside you to achieve a standard for low-energy housing. And I would like to battle alongside you to achieve a tax regime to promote cars with low fuel consumption. So how about finally forgetting those bland speeches, rolling up our sleeves and really getting something done!
Mr President, I am glad to hear that the Commissioner is pressing for eight Members of this House to attend COP6, but I want to emphasise that we want to play a constructive role in EU strategy making. We do not want to be squeezed out as Members were who attended the World Health Organisation conference recently.
We see ourselves working together at a set of European institutions fighting to improve the situation and ensure that the Kyoto Protocol is ratified. Compare, after all, our common agreement with the experience we had just recently at that tele-conferencing session with members of the US Congress, which frankly was a very depressing experience. The chairman of the Health Science Committee spelt out, from the American point of view, that this was an economic issue, not an environmental one. That really spells out the differences between the approach of the United States representatives and those of this Parliament. There was no recognition of the need to make sacrifices or to accept that we have historic responsibilities on both sides of the Atlantic as the largest emitters of greenhouse gases.
For all our good intentions, however, it looks as though in the European Union far from cutting CO2 emissions by the end of this decade we shall end up increasing them. So the prospects for COP6 look poor, but the prospects of our meeting our goals even with Kyoto do not look that good either. That is not helped by governments across the European Union responding to calls to cut fuel prices. If we are serious about the environment, these must be resisted. We should not be cutting fuel tax.
I say "yes" to emissions trading - let us get on with it. Let us also hurry up with the measures we need to take in each Member State cutting traffic emissions, increasing energy efficiency, promoting renewables and CHP. The sad truth is we will not succeed in preventing climate change anyway, but if we do not start taking action now, the problems will become all the worse.
Mr President, Commissioner, ladies and gentlemen, some people are attempting to get the nuclear debate put back on the agenda. I believe that European environment ministers have so far adopted the very wise approach of excluding it from the list of flexible mechanisms. Nuclear power is more expensive than other options, such as energy efficiency, for example, and every dollar that is invested in nuclear power is denied to other investments that are much more profitable.
Nuclear power does not really meet the needs of people, who also want to live in heated or air-conditioned homes, depending on the climatic zones in which they live. Nuclear power does not provide a single solution. But solutions can be found in cogeneration, based on biomass or gas. Nuclear power is still dangerous. The accident at Tokaimura clearly showed this. And fifty years after the start of civil nuclear power, there are still no solutions as to what do with nuclear waste. We have already invested billions in research and we still have not made any progress.
I fervently believe that we must appreciate the importance of energy efficiency. We can help the Chinese, the Indians, Indonesia and the Pakistanis much more by giving them the means to buy refrigerators that do not consume much energy, because there will be 800 million refrigerators over the next ten years. That is what will dictate the CO2 emissions of developing countries, rather than the two, three, four or five nuclear reactors that could be sold to them.
Mr President, the rapporteur correctly maintains that climate change is one of the most serious environmental problems we are facing today.
Although three years have already passed since the Kyoto Conference and the commitment to reduce greenhouse gases by 8% in comparison with 1990 levels, and as the European Environment Agency has reminded us, if very specific political measures are not taken, this reduction will not take place; on the contrary, greenhouse gases will increase by 6%. It should be considered that emissions from transport could increase the most rapidly, potentially rising by up to 39% by the year 2010.
I also share the rapporteur's concern for specific policies and measures to take priority over emissions trading, which should be ancillary to them.
I do not entirely share Mr Liese's faith and enthusiasm regarding nuclear energy. I consider, like the Member who spoke earlier, that nuclear energy poses unresolved problems, and the fact that the Commissioner said nuclear energy will not be promoted in the proposals currently being studied reassured me.
In any case, we believe that the priority for the European Union must be specific measures and policies and the definition of a European programme on climate change, which must also have specific objectives and aims, and it worries us that this is not the philosophy that will be advocated at the forthcoming Hague Conference.
In conclusion, Mr President, I, like other Members, will recall the floods in Spain and Italy, which seem to us, like other so-called natural disasters, to be an expression of climate change.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to add my congratulations to those already offered to the rapporteur for these two superb reports. With regard to the first report, I will simply make mention of the floods and the victims that there were in the East of Spain, attributed to climate change, as the previous speakers have already talked about both these things.
With regard to the second report, I consider that emissions trading should be approached as an instrument with which to facilitate the fulfilment of obligations under the Kyoto Convention. Various attitudes have been adopted in the face of this flexible mechanism: expectant, reactive or active. I think that from both the economic and environmental point of view we must adopt an active stance. Reasons for this include the realistic consideration that this will enable us to achieve short-term environmental goals by establishing specific reduction levels, and timetables for fulfilment. This is also an opportunity to encourage research and development in the field of new technologies for controlling pollution, contrary to the opinion of those who believe that this mechanism is a way of perpetuating the interests of the large polluting corporations.
If this tool is correctly applied, pollution will become more and more expensive and the market will ensure that products obtained through the least clean methods become obsolete. Likewise, making emissions the subject of trade will lead to greater control over them and, what is more, they will be documented. This will promote the development of activities with a less significant environmental impact.
It is essential that this mechanism is developed transparently as an integral part of the raft of measures that the Member States is to adopt within the context of the European climate change strategy. To this end, all the Member States must take great pains to communicate with the public so that it is clear from the outset which objectives are being pursued with this mechanism and what the benefits are, that these are always partial and complementary to other types of measure. In this way there can be no misunderstandings.
Mr President, Commissioner, a large proportion of the world population, especially in the Third World, will soon need boots to protect their feet from rising water levels. But recently, in Italy too, the dramatic effects made themselves felt. The exact relationship between CO2 emissions and global warming is not yet entirely clear, but that should not prevent us from taking drastic measures now. The precautionary principle is applicable here.
According to experts, we need to reduce current CO2 emission levels by 60% in order to halt climate change. We are now working towards an 8% reduction, which is already quite a task. Although we are rightly investing in more sustainable energy and greater efficiency, our intentions are not new. Yet, we need to establish that our dependence on fossil fuels has hardly fallen since the 70s. We therefore need to employ all possible means and use them to the full. That translates into an unqualified 'yes' to the trade in emission rights, provided it is thought through properly.
We still need to find solutions to major economic and political problems. Emissions trading could lead to a new form of colonialism. It is easier for rich countries to buy reductions in developing countries and thus acquit themselves of their responsibilities without giving the matter another thought. Technological innovation will be curtailed as a result.
The success of emissions trading will therefore depend on the price. If the price is too low, the purchase of emission rights will be very attractive indeed. Its success will also depend on support. The trade in emissions must be fair and must be able to rely on a level playing field in the sectors involved. The market must be deployed in a bid to promote sustained growth as well as fair distribution. This requires clear political choices. The Climate Conference at The Hague presents an opportunity to take global steps, an opportunity which we should not let slip. We must not hide behind the unwillingness of the United States. Sound cooperation between rich and poor countries is needed to achieve climate objectives. We must lay down equitable points of departure. Equal emission rights for all global citizens is not only an equitable step, it is also effective. It is a means of involving developing countries and of promoting technological efforts.
The Hague must also set an agenda for the future, of which equal emission rights for all the citizens of the world must certainly form a part. I would like to conclude by thanking the rapporteur for his work and wish the Commission every success.
Mr President, the climate changes caused by our consumer habits have begun. My colleagues have referred to the catastrophes that are occurring in quick succession and which serve as warning lights that demand practical political intervention. We welcome the objective and clear-sighted findings of the report by Mr Moreira da Silva regarding the crucial issues and hopes, but also concerning the disillusionment and the renunciations that have infiltrated the battle line in the fight to reduce greenhouse gas emissions.
We know that the most important stage will take place at The Hague in November. We will see whether or not the parties who committed themselves at Kyoto will exercise their responsibilities and meet the demands of the global issues that await us, which put us all in the same boat and spare no one.
Many people forecast a fiasco, however, and even an agreement on the cheap, which will sound the death knell of the Kyoto Protocol. We refuse to believe this hypothesis. The European Union delegation must stand firm. It should continue to be the leader, as it was in Kyoto, it should set an example, and it should not give way under any circumstances to the temptations of get-out clauses. Our mandate is clear and our demands are forceful. Ratifying the Kyoto Protocol is crucial, as is the implementation of domestic measures that will make a real contribution to the fight against greenhouse gas emissions.
Let us hope that the European Council does not fall into the traps that have been set for it. The European Union must refuse to integrate nuclear power, even if there is strong pressure in favour of mechanisms for clean development. Nuclear power is neither a sustainable energy nor a clean one.
It would be just as unacceptable to admit carbon sinks among the flexibility measures. It would be particularly improper and fallacious to make citizens believe that it is enough simply to plant trees to comply with the commitments undertaken at Kyoto. With 80% of its electricity coming from nuclear power and with an extensive covering of forest, France, for example, has not achieved the undertakings it agreed to at Kyoto, which are nonetheless minimal at 0%. Action must be taken in other areas. The European Union does not have the right to shirk its commitments.
Mr President, the two reports by Mr Moreira da Silva under discussion will be important while the Community prepares for the meeting next June of the parties to the Kyoto Protocol. Their aim is that the EU will play a leading role in the international struggle to slow down climatic change. I believe that Mr Moreira da Silva' s work has furthered this aim.
According to an estimate made by the European Environment Agency, greenhouse gas emissions in the EU are expected to increase by 6% during the period 1990 - 2010. It also states in its appraisal that it is emissions from traffic that are clearly increasing most of all. Urban traffic in particular is the main focus for reducing carbon dioxide emissions from traffic. For that reason the committee is encouraging the Commission to make proposals in its new Green Paper to alter attitudes to transportation in densely built-up areas so that greenhouse gas emissions may be permanently reduced. The committee also considers it necessary to increase financial support for public transport and it criticised the Commission for the fact that policy and action in the EU strategy on a reduction in greenhouse gas emissions are of secondary importance. This is unacceptable if the EU really intends to lead the world in the process to slow down climatic change. The EU' s own input is vital, especially as the outcome of the sixth conference of the parties to the agreement cannot yet be certain.
Mr President, now I would like to put things very simply. I feel that we politicians still have not grasped how serious the situation is with regard to climatic change. As politicians, we are used to making compromises with regard to almost anything, and we have learnt that the world is shaped that way - shaped for compromise. But now we have before us a party we cannot negotiate with. Nature is a hard fact of life: it does not submit to agreement; it just is. This is such a simple fact that I almost feel ashamed to mention it, but I believe this is the main source of confusion in the way we think.
Mr President, I naturally agree with much of what has been said at great length today, but I would like to draw your attention to a very practical issue, which concerns last week's flooding in the north-west of Italy and in Spain and France. I am one of the signatories to a joint resolution, to be put to the vote tomorrow, which calls upon the Commission to provide emergency funding from its own budget to orchestrate the operations planned by the national authorities in the areas affected by the floods. It calls upon the Commission to grant financial aid immediately to the sectors affected, under Article 87, Paragraph 2 of the EC Treaty, and to take into consideration the fact that a large proportion of the areas affected are eligible for assistance from the Community Structural Funds. This would represent a considerable contribution to reconstruction and, most importantly, prevention operations.
With regard to this matter, it is vital for the Union not to restrict itself to making exceptional interventions once disasters have already occurred, as has already been said. I would emphasise, in particular, points 6, 7 and 8 of the joint resolution: Europe must call upon the Member States to update their laws on the environment, the abuse of planning permission, reforestation, the revitalisation of mountain areas and, in general, on the promotion of farming methods which are intended to protect and safeguard the land as well as yield increasing quantities of produce.
Clearly, an action of this scale cannot be effectively developed purely at national level, primarily because of the scale of the resources needed but also because of the very nature of the natural phenomena in question which, like those relating to climate change and damage arising from CO2 emissions, are in no way contained by borders.
In asking you to support our resolution, ladies and gentlemen, we are calling not merely for an urgent intervention to contribute to repairing the damage but for a longer-term policy which will make Europe an increasingly safer and more enjoyable place to live for its citizens.
Mr President, the Commission and others have predicted that most Member States will not achieve their targets for limiting greenhouse gas emissions in line with the commitments under the Kyoto Protocol, so it is essential that effective measures are implemented now.
Failure to reach the targets is simply not an option. One estimate says that 10,000 people have been killed in the past two years because of the effects of climate change, the majority of them in the developing countries. We need a radical change of direction. We can, and must, adopt effective and innovative solutions to reduce greenhouse gas emissions and at the same time protect our society and our jobs.
Wales, which is the constituency I represent, is very dependent on manufacturing and heavy industry. Because the UK is introducing a climate change levy next April, I commissioned research on the effects of this on industry in my own constituency. The evidence suggests that not only could it keep Britain on track to meet its emissions target, but the levy could actually encourage a small increase in employment. Several economists have analysed the effects of this on a Europe-wide level, and have come to similar conclusions that there is, or could be, a beneficial effect on employment.
The debate has moved on and we need to look at reducing emissions, not as a threat, but as a challenge and an opportunity. I hope Parliament's demands which are set out in the reports before us are acted upon and that governments approach The Hague Conference in a positive way so we can see the Kyoto Protocol ratified in the near future.
Mr President, I must begin by congratulating Mr Moreira Da Silva on his reports and immediately declare an interest. I own some woods in the United Kingdom, the economics of which in the present state of the economy are quite hopeless. Yet my trees, and those of many others, clean up CO2 emissions discharged by some of the wealthiest companies in the land.
No woodland owner gets a penny piece directly from this important social function and monetary payments for environmental permits and their trading must, it seems to me, have to work their way through to those who actually grow and manage the trees and not be expropriated by exchequers and others on the way. Obviously, unless forestry pays, nobody is going to plant the trees and if the trees are not planted they cannot clean up the CO2. In addition, it is quite wrong for the relatively poor industry to clean up the mess left by the relatively rich industry, free, gratis and for nothing. This in turn offers a potential further income stream for beleaguered farmers and others in the countryside to help rebuild its economic base, which at present, as we all know, is producing too much food at too high a price.
Agriculture is a multi-output industry and public expenditure may well be necessary to achieve the full range of public goods the industry can and should produce. Given the potential of biomass and other crops for energy generation and for the production of hydrogen, if one contrasts the quantity of money supporting the production of unwanted food, and compares that with support for these alternative outputs and their utilising technologies, the disparity is self-evident. There is a very strong case for rebalancing the figures because unless new, sustainable agricultural outputs are devised, farming and the countryside's problems can only get worse.
This is as much a matter of CAP reform as it is of environmental policy and it is only by drawing together the two that sensible progress can be made.
Mr President, as some speakers have already indicated - and I congratulate the rapporteur, Mr Moreira Da Silva, on his report - in a tragic coincidence with this debate, nature has decided to remind us of the consequences of climate change. In the north of Italy and also in my own area - the Mediterranean coast of Spain - the forces of nature have once again unleashed themselves, leading to loss of life and the loss of possessions, in homes, factories and so forth.
On our coast, on the Spanish Mediterranean coast, this is the product of a phenomenon known as la gota fría (cold front), caused by the warming of the waters of the Mediterranean, which generates an increase in water vapour which, upon contact with the cold layers of the stratosphere, produces this heavy rainfall. It is true that this normally takes place in autumn, but it is also true that this used to take place every 15 to 20 years, while it currently happens almost every year, with tragic consequences at least every three or four years.
Is this or is it not the result of the greenhouse effect and climate change? Although the experts cannot guarantee it with all the scientific evidence, I believe this to be the case. We must therefore remedy this situation.
It is true that with the measures contained in the Kyoto Protocol, to which the report we are debating today refers, we will not achieve short-term results, but it is also true that the human race should try to solve the problems it creates.
Other causes - also triggered by human greed - combine with the greenhouse effect, such as building on watercourses, which heightens the damaging effects of these natural disasters. I am therefore one of the signatories to a motion for a resolution suggesting not only the rapid application of the measures contained in the Kyoto Protocol to combat climate change, but also other types of preventative measures, for example continuing and intensifying efforts to prevent the effects of rain when creating infrastructures, and finally, aid to all the victims, given that they are not responsible for the short or long-term damage caused by human greed and speculation.
Mr President, the joint resolution on the floods calls for civil protection at European level and emergency funding. However, it should be remembered that the environmentalists are almost alone in fighting to stop construction on floodplains, to bring about the cleaning-up of water channels, to stop the concreting of river banks or uncontrolled excavations, and to call for measures on reforestation and the protection of mountains, the only operations which can reduce the amount of rain water and avoid landslides.
I do hope - although I fear that it will be thus - that in a few days' time, when the floods no longer make the headlines and those who have been flooded out of their homes are left on their own to sort out their problems, that people will not cease to be willing for their land to be used as an overflow area. I hope I am wrong, but I have a strong suspicion that some mayor or other will object and request that a bank be raised somewhere else: all this against any logic in terms of regional planning or safety.
Commissioner, ladies and gentlemen, Europe can certainly contribute, but it is the, sometimes unpopular, decisions taken in the areas affected which will be a true measure of the commitment to attempting to ensure that such catastrophic events are not repeated.
Mr President, everyone agrees about the seriousness of the climate issue, and everyone agrees that the EU must have an intelligent policy for complying with the commitments we made in Kyoto. I believe that we must go a step further. It is not enough just to have a good policy in Europe. I believe that the EU must take the lead in the work being done internationally on climate change. Otherwise, I do not believe that the climate convention will amount to much more than theory. In order to take on such a leading role, an aggressive energy policy is required, but the truth of the matter is that the European Union at present lacks an energy policy worthy of the name.
I myself am a member of the Committee on Industry, External Trade, Research and Energy which is responsible for energy issues. I have seen again and again during the last few months the unsystematic way in which energy policy is conducted within the European Union. Those proposals which are being presented are not part of a coherent strategy. On the contrary, they are not shown as having any connection with each other. One month we applaud the fact that deregulation of the electricity market has led to lower prices. A few months later, we complain that the lower prices have reduced the incentives in favour of energy efficiency and renewable energy sources. These are just a few examples. An aggressive strategy must include a change to our energy systems. At the same time, it must also include more active support for the developing countries. It is, in any case, in the developing countries that most investment in energy production will take place in the future.
I can see that the Commission is doing its best. As I see it, responsibility for the lack of results lies mainly with the Member States and their governments and is due to their refusal to agree to a common carbon dioxide tax and their refusal to accept the need for a common energy policy. I wish Commissioner Wallström all the best with her work, but I want to conclude with a question: Does she really believe that it makes sense to implement an aggressive climate strategy without a common energy policy?
Firstly I would like to thank Mr Moreira da Silva for his clear-sighted and pertinent analyses, and for the excellent proposals he has put forward in both his reports. However, I wish to express a few reservations in the case of the early implementation of what must be called 'a system of entitlement to pollute' .
I would like to repeat that, if we have to recognise the system of trading in CO2 emission rights as one of the provisions of our international agreements which we cannot go back on, the Commission seems to forget that this mechanism is just one of the systems described as flexible by the Kyoto Protocol.
As a result, this mechanism must be looked upon not as a frontline tool but, on the contrary, as an instrument complementary to other measures aimed at reducing greenhouses gases. We are fully aware that this mechanism does not encourage companies to become less polluting and to change their ways, and that, if nothing else is done, especially in the area of transport, we will certainly not achieve the objectives set by the Kyoto Protocol. The Commission Green Paper can thus be accused of putting the cart before the horse and of urging the European Union to put in place a system of advance trade in CO2 emission rights, even though it is not obliged to do so, especially vis-à-vis its commercial partners.
On this point, it seems to me that there is a case for backing one of the amendments tabled by my colleagues in the Confederal Group of the European United Left - Nordic Green Left, who deem it necessary to stay the implementation of a system of entitlement to pollute until the Council and the Member States have drawn up and ratified an operational plan of measures to reduce greenhouse gases, encompassing all the sectors involved, especially transport and agriculture.
What is more, the Commission remains silent on the economic and social consequences that this system cannot fail to create. But can we seriously ignore the unacceptable practices which will inevitably result from the capitalist strategies of the most polluting industries? Can we act as if we did not know that some industrial groups will merge at the cost of redundancies, and buy up non-polluting or less polluting companies with the sole purpose of recovering their right to pollute before relocating them or purely and simply closing them down?
Finally, where are our environmental objectives in this sort of international stock market of pollution rights and what can be expected of a system which simply opens up a huge market of rights on behalf of countries which, like Russia, may today have room for manoeuvre, not by virtue of bringing their factories up to the required standards, but quite simply by virtue of a dramatic reduction in their industrial output. To conclude, I think that we must press for the implementation of a framework agreement of cooperation between Russia and the European Union so as to put in place ...
(The President cut the speaker off)
Mr President, Commissioner, ladies and gentlemen, although the priority in the Union' s policy on climate must be a sustainable environmental policy, in taking decisions we must also pay attention to the importance of the international competitiveness of industry and the undisturbed workings of the Internal Market. Individual countries are responsible for implementing the obligations of the Kyoto Protocol and the obligations related to the Union' s distribution of the burden. Different countries' scope for implementing action to reduce emissions varies considerably.
If country-based quotas were allocated to different sectors in the EU, as, for example, Mr Blokland suggested when he presented the opinion of the Committee on Economic and Monetary Affairs, companies engaged in the same sort of business would end up in totally unequal positions across the different Member States. Although a given sector might be amongst the world' s best in terms of environmental efficiency in one country, and I can say that is true of many sectors of industry in my country, Finland, for example, it might have to agree to a more stringent quota for emissions than its less efficient competitor in another country. This would inevitably lead to distortion of the competition situation and, for that reason, we must not impose binding, quantitative targets on different sectors of industry at Community level. It is essential to promote measures that can be implemented in practice and do not jeopardise the competitiveness of enterprises.
Along with France, my own country, Finland, is at present the only EU country where the building of additional nuclear power stations is being considered. I wholeheartedly support the building of additional nuclear power plants, as it would give our energy-intensive industry a greater competitive advantage both in terms of economy and emissions. For that reason we should not adopt a position in this report either in favour of individual forms of electricity production or specifically in opposition to them: instead, all the various forms of energy production must be at our disposal while we formulate national climate strategies.
I would also like to emphasise the importance of voluntary, negotiated target agreements. In many Member States they have been considered a very effective means of promoting the implementation of climate-related targets. Voluntary agreements could in particular be a good mechanism for use in the enlargement process.
Mr President, ladies and gentlemen, in illustrating the resolution proposed by Italian MEPs, I feel that it must be said that, for the second time in five years, we have experienced a natural disaster in the same region of our country, Italy. This has, on the one hand, allowed us to gain a deeper understanding of the issue, an understanding forced upon us by tragic events but, on the other hand, it imposes upon us certain burdens which are certainly not ours alone: they are not the burdens of one or more affected regions, they are burdens not only of the country but of the international community as well, so that solidarity is displayed and acknowledged at different levels. And it has been displayed, at least initially, at moral, political, economic and legislative levels.
We expect the Commission to acknowledge the disastrous situation in certain regions in our country and to affect land rehabilitation, in collaboration with the national States, of course, but we also expect it to intervene with legislation to raise awareness at European level, so that the issue of floods and disasters, the victory of ill-omened nature over man and organised society - can in some way be changed for the better.
Mr President, the issue of global warming, although not yet proven beyond doubt, is of the greatest concern for the world at large and knows no respect for national boundaries. It is very much part of the concept of Gaia, or geophysiology. As a supporter of free markets and the huge prosperity and freedom which they have brought to countless millions, I welcome the harnessing of market mechanisms wherever possible to facilitate environmentally-desirable goals such as the reduction of CO2 emissions, as proposed by the Commission's Green Paper and Mr Moreira Da Silva's report, which I welcome broadly, and will help, no doubt, achieve the Kyoto targets.
I put down two amendments, one calling for further research into the other greenhouse gases such as methane, soot, CFCs, etc. I believe that the tradable quota system may need to be extended to these, as in many ways their reduction would be far more cost-effective and less destructive to the world's economy.
The second amendment I put down was for the granting of credits to national quotas for the planting of forests, which, as my colleague Lord Inglewood pointed out before, act as carbon sinks. They are desirable in terms of supporting the beauty of the countryside and they are also eminently policeable by satellite technology. I also believe new ideas such as planktonic oceanic seeding, to irreversibly fix CO2 to the ocean bed, need further investigation.
I should like to touch on two controversial topics in the report. One is the issue of an EU-wide carbon tax, which I reject both because it encroaches on prerogatives on taxation and because it would drive jobs offshore to non-EU jurisdictions, in my view, and be damaging to our economies. The other is the issue of grandfathering rather than national auctioning of the CO2 quotas. I personally support grandfathering along US lines to prevent penalisation of existing heavy energy using industries and doubly rewarding those industries which have made energy savings in the past and hence savings on their electricity costs.
Lastly, I too, like my colleague Mrs Kauppi, support nuclear energy as the only long-term solution to reducing CO2.
Mr President, ladies and gentlemen, I want of course to thank you for your constructive contributions to the debate on climate change and on how we are to combat this. In just a moment, I intend to comment on the floods which have hit Italy and Spain. I have a statement to read out from the Commission, and shall come back to this in a moment.
First of all, however, I want to round off the discussion about what we believe must happen in The Hague in a few weeks' time by saying that our role must clearly be that of instigating change internationally. We shall be compelled to be the ones who take initiatives, who force the pace and who, at the same time, build bridges between, in particular, developing countries and countries such as the United States and others in that group. We must of course force those who are dragging their heels to turn this conference on climate change into a success, as well as show that we are credible when it comes to taking action too.
To answer a direct question, I do not believe that we shall tackle this matter successfully in the long term if we do not have access to a range of tools and a range of political initiatives. What we are concerned with here, of course, are methods and systems of transport, which must be equipped for the future. It is also a question of energy policy. I am nonetheless pleased that the Commission has been recognised as having taken initiatives in this area. I believe that we need more in terms of financial instruments of control. We also need, of course, to discuss new areas and the integration of environmental and climate considerations into all policy areas. Again, it is a question of credibility. Emissions trading merely supplements those measures, both at Member State and European level, which we shall be sure to incorporate into our basic political systems and infrastructures in order to manage climate change.
As has also been pointed out in this Chamber today, I think we are right to be careful when it comes to competitiveness and the socio-economic effects. This problem must not, however, be used as a reason for not taking action but may even perhaps be turned to our advantage as something which strengthens competitiveness and offers us benefits.
Once again, I want to thank the rapporteur and everyone who has taken part in the debate. As soon as possible after the conference in The Hague, we shall of course come back with a plan for implementing all these measures, by which time we shall also hopefully have clear, agreed rules. I hope we shall be able to come back from the conference and say that it has been a great success.
The natural catastrophes which have struck the European Union and its citizens have had tragic consequences. They have confronted us with severe physical damage and in some cases loss of human life, recently in Italy and now in Spain. The Commission is acutely aware of the weight of these catastrophes. This is why the Commission, in the area of Community action for civil protection in the period 2000-2004, is developing initiatives in close collaboration with Member States to prevent catastrophes and educate the public.
On 27 September the Commission therefore adopted a proposal based on a Council decision which instituted a Community mechanism to coordinate measures for civil protection during emergencies. The key actions included in this decision are: identification of and improved coordination among the key actors to intervene in the case of emergencies; special training programmes to promote better cooperation and complementarity between the actors concerned; establishment of efficient communication systems to allow for better and more rapid communications. The proposal also permits faster and more effective steps to be taken on behalf of victims. In the area of research I would like to point out that there are currently several projects under way related to flooding as well as the concerted action to reduce the risks associated with climate.
Finally, although the structural funds are not designed to address the consequences of natural disasters, they can be used for reconstruction projects if the beneficiary Member States allocate the funds for such uses and the region hit by the disaster is eligible. The possibility of structural fund involvement in cases of natural disaster must fit within the requirements of the funds and the following conditions must be met: the area in question must be eligible for funding under the territorial objectives, namely Objective 1 or Objective 2. Co-finance projects must involve expenses that are normally eligible for structural funds. Eligible reconstruction projects may not represent the majority of expenditure in the programme concerned. The actions must have a transitional nature, one or two years maximum, and they may not continue throughout the programming period. And the Structural Funds may not be substituted for insurance. In order to call upon the structural funds for this type of action it must be shown that the programme has room to manoeuvre internally. It goes without saying that the Member States concerned are in charge and that it is up to them to envisage what type of measure they would like to see eventually financed by the Structural Funds when the conditions for intervention are fulfilled.
With regard to cooperation on spatial planning solutions to flooding problems, the Commission knows that the Interreg III guidelines make specific reference to the possibility of formulating joint strategies for risk management in areas prone to natural disasters and drawing up and implementing integrated strategies and actions for the prevention of flooding in transnational river catchment areas. The Commission would also expect that flood prevention actions would form part of a transnational strategy which covers areas where flooding is a particular risk under Interreg III. For its part, the Commission will continue to give prompt and constructive consideration to this type of request.
Let me just finish by underlying the support of victims. The European Parliament regularly asks the Commission to intervene on behalf of the victims of these disasters. The Commission is obliged to respond that there is no longer a budget line which permits such measures. Last September, on the occasion of a resolution regarding forest fires which was passed by your assembly, Mr Nielson announced that the Commission was considering whether or not to propose a legal basis for a budgetary line which would permit the Commission to respond to emergency needs in the Union. However, the Commission has not yet taken a final position on whether to propose a legal basis for measures in this area.
In any case, our deliberations will need to consider past experience which would suggest that there are two possible courses of action. The first would be a budget line where appropriations are allocated on a semi-automatic basis but with sums which, at best, can only be of symbolic value. The second option would be for the Commission to propose a legal basis but this would mean tying up significant sums within heading 3 of the financial perspective. The Commission would also need to take into account the resource implications of managing any new activities in this area.
Thank you for your contribution to this debate.
At the end of this debate, I have received a motion for a resolution on climate change pursuant to Rule 42(5), of the Rules of Procedure, as well as six motions for resolutions on floods pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, is there nothing in the Rules of Procedure which requires Members to be present to hear responses to points they have made to the Commissioner during the course of the debate? Surely it is a gross discourtesy to the Commission to behave in this way. Should this not be something which is raised in the Conference of Presidents?
No, Mr Davies, this is not something one can legislate for. How MEPs interpret their duties is a matter for them to decide. I for one am pleased you are still here, but I agree with you that more members should have been present.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
(The meeting was suspended at 7.40 p.m. and resumed at 9 p.m.)
Endocrine disrupters
The next item is the report (A5-0197/2000) by Mr Lund, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission Communication to the Council and the European Parliament on a Community strategy for endocrine disrupters - a range of substances suspected of interfering with the hormone systems of humans and wildlife [COM(1999) 706 - C5-0107/2000 - 2000/2071(COS)].
Madam President, we now have a considerable amount of knowledge of endocrine disrupters. There have been many suspicions, but many causal relationships have been clarified concerning how endocrine disrupters affect animals and humans. We know that they can result in lower reproductive capacity. We know that they can cause deformities in the sexual organs, in both animals and humans, and we know that they can cause severe diseases, including testicular cancer and breast cancer. However, at the same time, there is still great uncertainty concerning the collective consequences of the many endocrine-disrupting substances. In reality, then, it is impossible to form an overview of the situation, including the situation where future generations are concerned.
In my opinion, this is a really frightening prospect. Until now, the attitude has been that there must firstly be an acknowledgement of the risks posed by substances and that action is not taken until the damage has been done. Naturally, this situation is untenable. That is why it is a good thing that the Commission has led the way with a communication concerning an EU strategy for endocrine disrupters. However, I think that the Commission's strategy is a little too hesitant. It could easily be slightly more ambitious. I think that what are needed are some more aggressive and effective initiatives in the short term. And it is this that I am trying to rectify in this report.
First and foremost, it is important that the list of substances that are, or are suspected of being, endocrine disrupters be drawn up and that this be done very quickly. In the report I have proposed that this should be done before the end of this year. It is also important that we have the necessary resources for the list to encompass all the relevant substances, expected to number approximately 560. At the same time, it is essential for the most dangerous substances on the list to be identified so that initiatives can be taken immediately to intervene in respect of the most dangerous substances. Various measures may be taken: bans, phasing out over a shorter or longer period of years and other restrictions on use. It ought to be possible to draw up this list of dangerous substances by mid-2001. In this connection, I believe that it is important to conclude that it must be done without waiting for further testing. We must also do it through aggressive use of the precautionary principle, in which connection I also think it is important to give consideration to particularly vulnerable groups. I am thinking of pregnant women, infants and certain groups of workers who run a particularly high risk of being affected by these substances.
I also think that a major effort should be made to establish effective monitoring in the Member States and under the auspices of the EU. Industry must be required to report on which chemical substances are being put onto the market, in what quantities they are being used and what the expected effects are. We all also know that more resources must be put into research into both the extent of the problem and the consequences of it, as well as research into test methods and special research on mixture effects and synergetic effects. We know that these substances can interact in a particularly unfortunate way. In this connection I also believe that special research into the risks is important and, moreover, that we should ensure that the research is independent, i.e. that we do not base our political initiatives on the producers' own research.
Where research is concerned, we also know that international cooperation is important, including cooperation with the United States and Japan. As part of future legislation on chemical substances, I believe it would be a good thing if we succeeded in establishing a special framework, some special chapters on endocrine disrupters. There must be a legislative framework that is based on the precautionary principle and on the principle of a reverse burden of proof. At the same time, a timetable should be set for the testing of existing substances. In suggesting a legislative framework, I am also saying that I believe the rules should be binding. All experience of voluntary agreements in this area is poor.
I would like to thank the rapporteurs for the various groups and thank the Commission for the cooperation we have had in connection with the drawing up of the report. Regarding the amendments, I will simply point out that my own is a linguistic improvement to Paragraph 15 of the report and that I cannot recommend that we vote for Mrs Grossetête' s three amendments. I believe that the proposals are largely inspired by the chemical industry, members of which have made the effort to contact me. The intention is clear: they wish to try to put obstacles in the way of action being taken here and now, and I believe it is important to emphasise that the advice we are getting from the scientific ethics committee is, in fact, advice and that it will not become actual legislation. It is ourselves in the Commission, the Council and Parliament who must lay down the legislative frameworks, and not the scientific committees. They serve as advisers in the same way as we receive advice from the other side.
Madam President, I would like to thank the rapporteur for an excellent report and I hope that we can work swiftly on this important problem. I agree with the rapporteur that it is frightening, particularly the effects on generations to come and the effects on unborn children. In recent decades, growing evidence has accumulated on the hormone-like effects of a number of industrial chemicals that have appeared in the environment. These substances have been termed endocrine disrupters. Endocrine disruption is not in itself an adverse outcome but a mechanism, which may have carcinogenic, reproductive, developmental or behavioural effects. Some of these effects can be detected using current testing procedures even though it may not be clear whether the disorder has been brought about through endocrine disruption.
The EU Scientific Committee on Toxicity, Eco-Toxity and the Environment has noted that there is a potentially global problem with wildlife. Equally, the Scientific Committee's opinion on human and wildlife health effects - with emphasis on wildlife - said that the health effects on human beings must be investigated because the associations between endocrine disrupting chemicals and human health disturbances need to be verified. In general, scientists are suspicious of organochlorine compounds such as PCBs.
The Committee on Industry, External Trade, Research and Energy has therefore reached certain conclusions, in particular that all 560-plus suspected endocrine disrupting substances need to be fully evaluated. We need to look at these in the Sixth Framework Programme. We need to focus on both women and men. We refer to the technical term "oestrogen" as well as "androgen" so it is not just a male problem.
Madam President, Commissioner, as regards endocrine disrupters we currently have a lot of doubts, a lot of questions and absolutely no certainties. These substances can have excessively harmful effects on reproductive functions, whether they be human, animal or plant. We do not know the maximum exposure levels or the likely exposure times involved. These substances themselves have not been listed. That is already a lot of questions.
Focusing on research now will provide us with the means to find answers to all these questions. Moreover, this is the meaning of paragraphs 3, 6 and 7. Better cooperation with American and Japanese research authorities is absolutely vital. A programme of Community research that enables as much information and scientific proof as possible to be gathered must be supported. In our 2001 budget, we must set aside appropriations on a par with our ambitions for the sixth framework programme on research and development. This research alone will allow us to take into consideration the specific risks linked to these disrupters in future framework legislation on chemical substances.
The rapporteur - who has produced an excellent report - cites the precautionary principle as the basis for the relevant measures to be taken. But also in this respect, intellectual honesty must be demonstrated. The precautionary principle not only leads to the implementation of legislative measures; positive, non-legislative measures may also be introduced. My amendment aims to make this reality.
I also hope that the opinion of the Scientific Committee on Toxicity, Eco-toxicity and the Environment, which was expressed on 5 September, will be taken into consideration. The expertise of this scientific committee is well known and it would be appropriate to take its opinion into account before any legislative decision is taken. I think that it is important that we should rely on the opinions of experts. The precautionary principle also dictates that we should base our decision on the best scientific knowledge available.
The Group of the Europe People' s Party and European Democrats is henceforth opposed to the motion to shift the burden of proof as of today. I feel bound to repeat this, although this is what I have been saying all along. So, even though there are no certainties, it is much too early to overturn the regulations on responsibility applied to this matter. In the case of dangerous substances, authorisation is required before they can be placed on the market. It seems to me that this procedure is already a safeguard.
I agree with the rapporteur that our Parliament must send a realistic and responsible message to the general public, to consumers, to the Commission and also to industry in general. Their doubts and concerns are real. We must provide a commensurate response.
Mr President, I represent the north-west of England which, with the cities of Manchester and Liverpool, is I suppose one of the most densely populated parts of the European Union. We have a particular problem with marine flat fish - flounders in the estuary of the River Mersey in fact - which are exhibiting extreme intersex characteristics and we do not know what the cause is. We have a lot of chemical factories around the estuary and suspicion has fallen on them, but the scientists are also looking at the detergents which are used both for industrial purposes and in our own homes. They are looking at oestrogens - synthetic oestrogens in particular - used perhaps in the pill by hundreds or thousands of women in the region. Indeed, they are looking at natural oestrogen produced by women in their millions. It could be a combination of all these things - and this is the difficulty. We do not know the answers and there are more than 500 chemicals from which we could choose.
I have doubts about the use of the precautionary principle and of course, about the misuse of the precautionary principle - by its nature we never know when it is appropriate to use it or not. There must be very great concern about the long-term effects of putting thousands of chemicals into the natural environment, but it is difficult to identify exactly which chemicals to target. The evidence of falling sperm counts, of rising levels of breast cancer, of female polar bears growing penises or whatever gives rise to very real fears and we have to be prepared to ban some substances on suspicion alone, even before we have firm scientific evidence.
I support both the Commission's proposals and the rapporteur's suggestions. However, we can be sure that there are many disputes to come when we start highlighting chemicals which must be banned.
Madam President, Commissioner, ladies and gentlemen, I would like to congratulate Mr Torben Lund on a sterling report which can rely on my group' s unqualified support. Endocrine disrupters are a relatively new concept. In my own linguistic area, the term did not become an established concept until one or two years ago. I know that the Danish equivalent is oestrogen substances and that they have been the topic of discussion for nearly ten years. The English term is endocrine disrupters and, certainly in scientific literature, they are the subject of a heated debate. But in German, for example, there is still no term which has become established. This indicates that the problem is new but no less serious as a result.
We fully back the 2001 deadline. I fear that the European Commission, under pressure from the chemical industry, will want to wait too long before introducing statutory measures.
Half of the 560 substances which are suspected of having an endocrine disruptive effect are pesticides. The Commission has admitted this in response to my questions within the Environment Committee. We ought to start with these. They should, in any event, not be placed at the end of the list.
Do endocrine disruptive characteristics play a role in the approval of pesticides at the moment? Unfortunately not. They do not feature in the so-called uniform principles, although they should. In my view, this should be put right during the revision of the Pesticide Directive in 2003 at the latest. I hope the Commissioner is able to give us a response on this issue.
Madam President, I should like to thank Torben Lund for the excellent report which he has prepared and which deserves the full support of the entire Parliament. The effects of artificially produced chemicals that are discharged into the environment are clear. There are many examples of damage to the reproductive capacity and development of animals and plants. One of the more unpleasant examples of this is sexual abnormalities observed in bears in the Antarctic. This example shows that the harmful effects of various endocrine disrupters is a global problem that has affected even the most isolated parts of the world. The research results presented by Professor Skakkebæk of Denmark concerning the marked reduction in male sperm quality should also give rise to deep concern. We are actually in a situation in which young men should have their sperm quality tested to see whether they should start a family before they had intended to, simply in order to be fairly certain of having children.
As Torben Lund so rightly stated, the precautionary principle should therefore be put at the top of the agenda. It is precisely now that there is reason for using this principle far more aggressively. With reference to the precautionary principle, we shall be able to introduce urgent measures with a view to avoiding possible irreversible damage to humans, animals and plants. It is appropriate now to put practice before fine words concerning the protection of health and the environment and to make use of the principle in an area about which we still know very little. It is the only answer to give to a concerned public. We cannot be too prompt in implementing the report' s recommendations to the effect that future framework legislation on chemical substances should be based both on the precautionary principle and on a reverse burden of proof.
Madam President, it is now our task, in our capacity as politicians, to make decisions within a very difficult area of health. I say that, despite the fact that my ordinary profession is within the area of internal medicine.
Far too little is known about the mechanisms of action of endocrine disrupters. Individual variation is very great. In addition, sensitivity varies from one period to the next during the human life cycle. Therefore, we cannot follow conventional routine and establish limit values for appropriate maximum exposure, since such limit values cannot be established in the case of endocrine disrupters. In our capacity as politicians, we must take the problem of endocrine disrupters with the utmost seriousness.
I consider that the Commission' s strategy document in this area is very good. We need greater knowledge, research must be given priority, risk assessment must be accelerated and possible replacement substances must be identified. We need statements from the scientific committee. The public should be given objective information. We need consultation with Member States, with industry and with a variety of organisations. To achieve this, it is reasonable for the Commission to work on the basis of a priority list.
As regards the proposal on the report from the Committee on the Environment, Public Health and Consumer Policy, I have an important objection, for I do not share the view that voluntary agreements in general are not a practicable way to proceed. On the contrary, I feel that voluntary agreements can be a faster way to proceed than going down the route of legislation. Agreements such as time limits on use, restrictions on release onto the market and the phasing in of various risk-free products are often preferable when the circumstances have not been clarified, but where it is valuable to be flexible and to take measures rapidly.
Finally, I would like to emphasise that the legislative methods must always be preceded by a comprehensive scientific assessment and recommendation from the scientific committee. These assessments and recommendations must be observed by us as decision makers. It is a requirement of political propriety.
I think anyone listening to this debate who has never heard of endocrine disrupters would be forgiven for thinking that endocrine disrupters were more to do with some science fiction horror story than their own public health. Yet the reality is that this is a critical public health and animal health issue.
Presently, Community chemicals legislation fails to address the risk that endocrine disrupters pose. It is a worrying fact that the human body contains more than 100 chemicals which were not present 50 years ago. Numerous female health problems have been linked to exposure to endocrine-disrupting substances. There is also a possible link between such substances - as other colleagues this evening have mentioned - with increased incidences of breast cancers, other cancers and the lowering of sperm count. The impact this may have on the health and reproduction of both humans and wildlife is worrying, with children, pregnant workers and other vulnerable workers being some of the most sensitive groups.
A further problem is the fact that it is almost impossible to set limit values for hormone-mimicking substances. From the consumer's point of view it has been suggested that the balance of proof be changed to require manufacturers to prove at least a reasonable certainty of no harm before putting any product on the market.
Wider availability of information is also recommended under the right-to-know principle. There is a need for more research to enable us to act quickly, effectively and with certainty. The need for a European strategy is critical. That is why this report is so important. More information, more public awareness and, most importantly, more research is what is needed.
I thank the rapporteur for this report and I recommend it to the House.
First I would like to express my appreciation for the Parliament response to the Commission communication on a Community strategy for endocrine disrupters and for the work of the rapporteur, Mr Lund.
There is hardly any conference on the topic of chemicals that does not touch on the subject of endocrine disrupters. One of the reasons for this is the significant potential damage that such substances can cause to animals and human beings and, most importantly, to the unborn foetus and our reproductive capacity. It is difficult to imagine a more unsustainable trend than one that would lead to deterioration in our capacity to reproduce.
The area of endocrine disrupters is a complex one where there are still many questions to be answered. There are certain things we know. For some we can make predictions with confidence and others where we are faced with considerable uncertainty. What we do know is that a number of man-made chemicals that have been released into the environment, as well as a few natural ones, have the potential to disrupt the endocrine system of animals, including humans. Among these are persistent bio-accumulative compounds that include some pesticides and industrial chemicals as well as other synthetic products. Many wildlife populations are already affected by these compounds.
There are adequate quantitative data showing a causal link between exposure to these substances and a reduction in reproductive success in wildlife. There are also some general conclusions that have been drawn by the research community such as the fact that the chemicals concerned have entirely different effects, as Mr Arvidsson said, on embryos, foetuses and perinatal organisms than on adults and that effects are more often manifested in offspring, rather than in a parent that has suffered exposure.
However, there are also many uncertainties since the nature and extent of the effects of exposure on humans are not well established. Information is limited, especially on concentrations of contamination in embryos. The need for further examination of the potential risks of such substances to fill the knowledge gaps so we can take appropriate action is the very reason why I presented the proposal for a Community strategy for endocrine disrupters. All of us have the right to know and the obligation to learn. Let me turn to the key elements of the strategy. The basis for it is the precautionary principle. I am pleased that Parliament supports the Commission objective to identify appropriate policy action on the basis of the precautionary principle in order to respond quickly and effectively to the problem of endocrine disruption.
This principle and the need to develop quick and effective risk management strategies in relation to endocrine disrupters was also stressed by the Environmental Council in its conclusions of 30 March. At the same time, Parliament perceives a lack of ambition in the Commission strategy concerning the need to reduce human exposure to endocrine disrupters and protect wildlife.
This I would like to address at the outset with a number of comments. There are two core components of the Commission strategy. One is further research and development and the other is the development of agreed test methods. Regarding research and development, the Commission's main instrument is the fifth framework programme on research and development. I am pleased to inform you that endocrine disruption has been highlighted as a priority research topic in the latest revision of the relevant programmes concerning human health and the environment.
The Commission is also planning a dedicated call for proposals on endocrine disruption which will serve to further reinforce endocrine disruption research. The recommendations in the Parliament motion for a resolution will be taken into account. Regarding the development of agreed test methods, this will require a two-to-four year horizon. Agreement on test methods aims to ensure that everyone involved agrees that the tests designed to detect the right elements and the test results can be interpreted in a uniform way. Without such agreement we will constantly be faced, not just with scientific uncertainty but with opposing views on the science. For this reason we believe that legislative action to reduce exposure in a comprehensive manner, on the basis of the precautionary principle, can be considered only when agreed test methods are available.
Agreed test methods are also necessary to launch a comprehensive exercise in the search for substitutes. Otherwise, possible substitutes may be open to the same suspicion as the substances they replace. At the same time we need to take into account existing scientific evidence. That is why we make provision in the short term to act without agreed test methods on the basis of the precautionary principle and on a case-by-case basis.
Parliament supports the Commission objective to identify a first set of endocrine disrupting substances by the end of this year and to identify specific cases of consumer use and eco-system exposure for special action without awaiting further tests. An analysis of existing legal instruments relating to endocrine disrupters will also be part of this exercise. Let me make two comments on this.
First, the Commission objective of the end of 2000 is based on a two-step process: firstly a candidate list compiled by consultants and secondly prioritisation. Commission adoption of a proposal for prioritisation will follow. So far, only the candidate list has been completed. The second step of this exercise involves consultation with stakeholders in which we aim to achieve as wide a consensus as possible on priority substances.
I cannot give a commitment now that all 553 candidate substances will be on the priority list without pre-empting the outcome of the stakeholders' discussions, which are under way. The Scientific Committee as well as industry have been critical of the candidate list, the BKH report. In contrast, initial comments received from Member States and NGOs indicate support for the report as a valid starting point. The Scientific Committee's criticisms of the scientific shortcomings of the report will be addressed in the next stages of prioritisation and further evaluation.
I would like to add here that some of the criticisms are based on the false assumption that a group of 60 substances identified in this report will be the priority substances. These substances are in fact part of a candidate list of 553 substances on which discussions on priorities are still under way. It is also important to bear in mind that the list to be established must be a dynamic one. New substances can be added or indeed initial substances removed as new evidence comes to light.
My second comment in relation to the priority list of substances concerns the request in the motion for a resolution for a decision on intervention on specific cases by mid-2001. In order to identify specific cases for special action from the priority list, a more in-depth evaluation will be required on consumer uses and eco-system exposure. In addition, the role of the scientific committees in providing independent scientific advice will be crucial in these specific cases. It is ambitious to expect to achieve these goals in six months. However, we will use our best endeavours to work as quickly as possible.
Finally, as you are aware, the Commission intends to present a White Paper on the overall chemicals policy by the end of this year. We are working on that right now and I have seen the first drafts. One of the fundamental principles for this policy is to ensure a high level of protection. Clearly the endocrine disrupting strategy must be consistent with the overall policy on chemicals. A number of specific elements in Parliament's motion for a resolution, such as the shifting of the burden of proof, a redefinition of the responsibility of manufacturers, a review of labelling legislation and grouping of chemicals for screening and testing, must be and are being addressed in the context of this overall chemicals policy. The views of Parliament expressed in the motion for a resolution will be taken into account in the White Paper under preparation.
Finally, regarding international cooperation and information exchange, the Commission is organising a workshop on endocrine disrupters in the first half of 2001 with the sponsorship of the World Health Organisation among others. This workshop will convene all stakeholders to take stock of progress and make further recommendations on the development of test methods and testing strategy, research and the establishment of monitoring programmes.
I should again like to thank Parliament for its support in addressing this issue and I would like to underline the Commission's commitment to implementation of its strategy and to taking on board the elements of the Parliament motion for a resolution in a comprehensive way.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Processed fruit and vegetables
The next item is the report (A5-0273/2000) by Mr Jové Peres, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 2200/96 on the common organisation of the market in fruit and vegetables, Regulation (EC) No 2201/96 on the common organisation of the market in processed fruit and vegetables and Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits [COM(2000)433 - C5-0391/2000 - 2000/0191(CNS)]
Madam President, the Commission has presented a proposal which, under the semblance of a technical adjustment, conceals new budget restrictions for a sector itself already discriminated against within the common agricultural policy.
In recent years, fluctuations in the exchange rate between the euro and the dollar and other circumstances have brought the level of aid down to half the level it was at four years ago. The Commission' s proposal, however, consists in stabilising aid at the reduced level and granting aid directly to producer organisations, with which the minimum price regime will disappear.
Before the end of the year, the Commission is to submit a report on the operation of the COM on fruit and vegetables, possibly supplementing it with new proposals for reform. The Commission justifies the proposal we are now examining on the grounds of urgency. Now, without questioning the urgent nature of the issues dealt with by the Commission, the Committee on Agriculture and Rural Development has identified other urgent issues and also upholds different figures from those in the Commission' s proposal. One of the urgent priorities for the Agriculture Committee is the strengthening of producer organisations.
The problem is that, after the 1996 reform of the COM, the producer organisations became its main instrument. Currently, however, only 40% of fruit and vegetable production is pooled within producer organisations. A COM that only covers 40% of production does not deserve the name. Therefore, if there is any urgency, it lies in encouraging the pooling of supply within producer groups. Since this is an exception in the common agricultural policy and the producers themselves have to cofinance the operational funds, an increase in Community funding is clearly the most obvious instrument for achieving this objective. The Agriculture Committee has therefore proposed an increase in the percentage of Community financing for certain joint schemes involving several producer organisations under certain conditions, especially in the regions most dependent on fruit and vegetable production, or for associations or mergers of producer organisations.
The differences in the figures between the Commission' s proposal and that of the Agriculture Committee, which was, in fact, passed almost unanimously, basically centre on aid levels and processing thresholds. The aid requested by the Agriculture Committee may seem excessively high, but we must not allow ourselves to be deceived. What is happening is that the aid levels proposed by the Commission are excessively low and are intended to convert a temporary situation into something permanent, thus eroding farmers' incomes. This temporary situation has been brought about by fluctuations in the exchange rate between the euro and the dollar and particular events on the markets. The Agriculture Committee' s line is in fact limited to restoring pre-1996 aid levels.
Furthermore, on the subject of aid, the disappearance of the minimum price and paying aid directly through producer organisations may cause problems, particularly in the main fruit and vegetable producing countries. A reasonable level of aid would allow producers' incomes to be maintained in a particularly difficult situation. To avoid absurd situations of systematic penalisation, the Agriculture Committee has decided to propose setting it at the level of what was produced in recent years. In this way we hope to tailor the aid to the production structure and the ability of the market to absorb the supply, without running the risk of creating surpluses.
One may ask how the amendments will be financed. You see, fruit and vegetables currently receive EUR 445 million less than the ceiling set in the Financial Perspective. It is true that budget neutrality must be respected, but we have to agree on what that means. In my view, budget neutrality consists in keeping within the limits set when the Financial Perspective was adopted. The Commission, however, intends to reduce spending to below the all-time minimum.
I believe that discussion should focus essentially on how to achieve the objectives allocated to the COM and thereafter on establishing budget commitments. It often seems that less is demanded of institutions if they restrict themselves to proposing budget savings. Our main concern should be to improve the effectiveness of the instruments that we have all built up together. Without a budget there can be no building of Europe, and the budget for the fruit and vegetable sector symbolises and reflects many of the main social and territorial imbalances in the common policy.
I should like to end by thanking my colleagues on the Agriculture Committee. Their understanding and efforts were of great help in reaching a final agreement, which enabled me to draw up this frankly rather difficult report.
Madam President, Commissioner, tomorrow Parliament is to vote on the proposal for reform in the processed fruit and vegetable sector. I believe this reform is necessary, but in its proposal the European Commission is not moving in exactly the right direction.
The objective of promoting supply pooling must be met by encouraging producer organisations. Last year, as Mr Jové Peres has said, only 40% of production was marketed through producer associations. Therefore, the amendments approved by the Agriculture Committee and Rural Development, under which up to 50% of the costs of creation and operation can be cofinanced under the EAGGF guarantee for the first five years, answer a need, Commissioner, as does covering the financial aid of 3 to 4.5%, as approved by the Agriculture Committee, of the produce marketed by each producer organisation.
We are not happy with the thresholds proposed by the European Commission, since they should be adjusted in accordance with market fluctuations. Therefore the approved amendments proposed by the rapporteur on this matter enjoy our full approval.
The list of products should be extended to include those that may be vulnerable to major falls in prices due to the weather or for cyclical reasons. The Commission' s proposal to reduce the maximum citrus-fruit withdrawal ceiling from 10% to 5% is unjustified and I believe it should not be upheld.
Certain instruments for regulating the market in emergency crisis situations must be introduced to act as a safety net, for example, by exceeding the withdrawal ceiling by about 10% in the event of serious crises.
There is a gap in the area of labelling. The legislation in force on this issue needs to be changed so that the consumer may be kept fully informed and know whether the product has been made from fresh fruit or not. This is a request and complaint that consumers are always making.
I support the amendments affecting tomatoes, pears, peaches, cherries, apricots and asparagus, which are of major regional importance and should receive a fixed amount of aid per hectare to improve their competitiveness.
With regard to dry fruit and nuts, especially hazelnuts, the request to extend the period of aid given to producer organisations that have implemented their improvement plans is still valid, as are the measures specific to this sector which are due to expire in the next round even though there has been no change in their circumstances.
The analysis of the reforms, which the Agriculture Committee and Rural Development has so insistently called for, should be submitted by 30 June 2001 so that we can see how the sector has been performing. These reforms mean a budget increase, but within the line approved at the Berlin European Summit. The Commission should do its sums again in view of the fact that this ceiling is not exceeded. The difference between the Commission' s proposals and the European Parliament' s is EUR 151. Budget neutrality, Commissioner, does not mean that expenditure under the proposal does not exceed what is currently spent but rather that it stays within what was agreed at the Berlin European Summit.
I take this opportunity to congratulate the rapporteur and I applaud the teamwork we have achieved. I believe this has been one of the proposals most based on give and take and finding a balance that we have seen in this Parliament.
Madam President, this debate is a consequence of the Commission' s proposed reform of three regulations: on fruit and vegetables, products derived from fruit and vegetables, and the aid scheme for producers of certain citrus fruits. As has been pointed out, the Commission has acted without awaiting the report on the operation of Regulation (EC) No 2020/1996, which, according to the Commission, will be available by the end of this year.
The fact that it has not waited for this document - as would have seemed more natural - and has initiated the reform reveals that the Commission either has little interest in the results of its report or could not care less about its contents. With this action, one cannot help feeling that the Commission is determined to reform these regulations at any price. Is the reform that urgent? In my view, if the question is whether or not the regulations need reforming, the answer is yes; but, on the other hand, if the question is whether the reform they need is that contained in the Commission' s proposal, then the answer is clearly no, because improvements in the operating mechanisms of the sector must not be achieved at the expense of precisely one of the sectors that receives least support in Community budgets.
Since the details given in the report are not known, they cannot grab our attention. The fruit and vegetable sector accounts for an important share of final agricultural production of some 15%, while the financial effort is small and getting even smaller. Whereas, in 1995, it accounted for 5.3% of all spending under the EAGGF guarantee, in 1999 it was down to 3.6%. Added to this are two important details: first the importance of this sector for employment, and, secondly, the frequent concessions affecting the fruit and vegetable sector made under trade agreements with third countries.
We do not intend to oppose these agreements or criticise them, because they are an exercise in solidarity with third-world and developing countries, but it does not seem sensible that the price of solidarity should be paid exclusively by a sector that has never been treated well in Community budgets.
We are going to support Mr Jové Peres' s report without any hesitation. It is an excellent report - for which we congratulate the rapporteur - which provides a balanced reflection of the various interests and agreements involved. Its proposals, such as those that correct the most unfair aspects of the Commission' s proposal, may have favourable consequences. Our support will be unconditional and unqualified. Moreover, I give this support in the belief that the Council will be more sensitive than the Commission to the reasoned and reasonable proposals of the European Parliament.
Madam President, Commissioner, the Group of the Greens/European Free Alliance generally supports the report by the rapporteur, Mr Jové Peres. We are convinced that the Commission' s proposal is restrictive in budgetary terms, which would mean major financial cut-backs in the sector. It should be remembered that the fruit and vegetable sector is the first common organisation of the market to be financed by its own producers, so it is vitally important to encourage producer organisations and to support an increase in operational funds.
It must be stressed that the fruit and vegetable sector represents a considerable percentage of final agricultural production in the European Union. Yet it only accounts for 4% of the EAGGF guarantee budget. It should also be remembered that there was broad consensus within the Committee on Agriculture and Rural Development when this report was approved.
I must mention the predominantly Mediterranean nature of this type of production, which affects several Member States. It is a sector which directly and indirectly generates a vast number of jobs, resulting in highly dynamic economic activity. In general terms it is the main source of income for almost two million families in Europe.
It must be stressed that producer organisations, which will be strengthened and encouraged by the amendment introduced by the Agriculture Committee, are extremely important for the rural development of certain districts.
Fruit and vegetable production is closely linked to the Mediterranean culture and diet, the greatest exponent of a balanced, healthy diet for our consumers. Therefore, an objective that producer organisations must prioritise is the encouragement of quality production.
The fruit and vegetable sector, however, faces an uncertain future due in part to the erosion of Community preference in the Euro-Mediterranean free trade area, which may wipe out all the work that has been done. We must therefore maintain a constructive and vigilant attitude for the future.
Madam President, the Commission' s proposal for an amendment to the common organisation of the market in fruit and vegetables is exacerbating the problems of the current market organisation and the unfairness of the CAP. It is also creating greater difficulties for fruit and vegetable growers. Particularly serious are the measures designed to abolish the minimum price, which affects tomatoes destined for processing, the reduction in the limit for aid for operational funds from 4.5% to 3% of the value of the production marketed by each producer organisation, the precautionary reduction of 9.1% of the amount of aid for the first marketing year following the reform of the COM and a reduction in the citrus fruit withdrawal ceiling.
A sector as important in economic, social and strategic terms as this one, particularly for Portugal, with considerable scope for job creation and for supporting the rural development of huge areas of the countries of southern Europe, deserves special attention, which it is not receiving from the Commission.
The amendments tabled by the rapporteur, Mr Jové Peres, therefore deserve our support, since they seek to correct the unacceptable views held by the Commission, specifically in its proposals against increasing aid to farmers, on increasing thresholds and on resetting ceilings for aid to producer organisations.
Madam President, Commissioner, ladies and gentlemen, after the market organisation in wine and olive oil we now have the market organisation in fruit and vegetables, which is also of concern to the southern countries. In fact, the majority of speakers have been Spanish. Our friend and colleague, Mr Jové Peres, has produced an excellent report, which deals with a subject that is both extremely serious and extremely symbolic. It is serious not only because of the numbers involved - almost two million families, or 500 000 jobs are, as we have already heard, affected - but also because, behind the failure of the 1996 reform, there are nevertheless women, men and rural regions which, Mr Fischler, the European Commission has deliberately condemned.
In France, in Provence to be exact, for a holding of 40 hectares of apples, production costs are twice the sales price, which means that a holding producing 40 000 apples loses EUR 320 000 per hectare per annum. This holding will disappear. To whom shall we apportion the blame? It is not the fault of the tree growers; they have tried to form producer organisations and to build up part-financed operational funds. But in order to do this they need to have revenue and in order to have revenue they must sell. But they do not manage to sell because the powerful purchasing and distribution groups buy outside Europe - obtaining pears from Argentina and apples from Chile, New Zealand and South Africa. Supplies are acquired from these countries because they are cheaper, because workers in the southern Mediterranean or the Pacific have no social protection, because customs duties have been abolished, and because the European Commission is suffering from mad diplomacy disease, that is, the disease of global free exchange!
In the name of a global foreign policy, Brussels has sacrificed our tree growers, our market gardeners and our horticulturists, who have become a currency of exchange in the free exchange culture. The deal is well known: fruit and vegetables, flowers and wine in the southern hemisphere and, perhaps, industry in the north.
So, in the words of Comrade Lenin, 'what is to be done?' . Obviously we must adopt the excellent relief amendments put forward by Mr Jové Peres, who has produced an outstanding report, and those of the Committee on Agriculture and Rural Development, without the pretext of budgetary neutrality. There is no lack of money to throw at Kosovo, at the Balkans, at Indonesia and at Asia. But if we do not put an end to the global drift in European integration, little by little not only will the farmers disappear, but the whole of Europe will drown in the ocean of the global market.
Madam President, Commissioner, when developing any strategy, before starting to distort the past and adopt new operating guidelines, one must analyse how much has been achieved. It would now seem to be irrefutable that since 1996 - the year which saw a complete revision of the COM in processed fruit and vegetables - there has not been any form of discussion, even though it had always been intended, on the impact of the COM in that sector, despite the fact that it has reached its third year of application: a period of time that has to be seen as long enough for introducing any reform initiative.
The interests of an entire industry are at stake, an industry which employs almost 2 million people in the central southern areas of the Mediterranean countries, universally acknowledged to be among the poorest countries in the European Union. The fruit and vegetable sector is struggling between production quotas and world-wide liberalisation of the markets for want of a policy for research into biotechnological innovations. It is the processing sector which feels the effects of the Marrakech international agreements most of all, even though it accounts for 16% of the value of European Union agricultural production.
If the philosophy behind the new COM is to promote the system of associations of producer organisations as an alternative and a complement to the European economic system of large-scale distributors, it would be appropriate for this policy to be bolstered with the financial resources needed to implement the operational programmes, ensuring real financial assistance of at least 4.5% of the marketed production instead of the 3% proposed by the Commission. In order to be able to continue to work, producers are calling for the adoption of legislation which will support the development of the fruit and vegetable sector, not hamper it.
Madam President, Commissioner, the market organisation in fruit and vegetables was reformed in 1997 and, three years down the line, the results have not lived up to expectations.
Based on reinforcing the economic power of producers, creating collective projects and contracting with public authorities within the framework of part-financed operational funds, the results of this reform have finally proved to be inadequate and disappointing. The reform has not brought the future we all hoped for at the outset because, in fact, as was highlighted by a previous speaker, the membership rate of the producer organisations has remained very low: less than 40%.
Under these conditions, the producer organisations have been unable to have a real impact on controlling and promoting products in the fruit and vegetables sector. At the same time, although the EAGGF budget for this sector has been increasing steadily since 1997, it has nonetheless always been tightened during the accounting period because of the actual under-utilisation of appropriations due to the unsuitability of the rules of allocation.
We are thus faced with a paradoxical situation where one of the most important sectors of European agriculture, which covers 20% of production units, employs a great deal of manpower in production and processing, and accounts for 16% of final agricultural production, is ultimately one of the sectors least taken into account by the common agricultural policy.
Against this background, I naturally want to highlight the opportunity provided by the Commission proposal that we are debating this evening. But I want, above all, to congratulate Mr Jové Peres on the quality of his report, whose judicious proposals aim to improve even more significantly the results of this production channel for the countries of southern Europe, most notably by setting public support at 4.5% of the value of the marketed production and by increasing it in some cases to 6% in order to encourage producer organisations to pool their produce.
Finally, I hope that the Council of Ministers will make a speedy decision in respect of this reform so that it can come into force in 2001 with the appropriate funding.
Madam President, our rapporteur did an excellent job. It was a difficult topic to deal with in the middle of this crisis which has struck the vegetable and fruit sector in certain parts of Europe. I subscribe to that analysis, and we must also use that analysis in the forthcoming WTO negotiations so that we can adopt a firm stance in favour of those products which do not enjoy market protection. These, too, must be protected.
The second point I would like to highlight is the position of the producers. I subscribe to the rapporteur' s plea to intensify support for the producers and to strengthen their position, and I consider these initiatives to be essential. For in the present commotion caused by buying-in organisations which operate on behalf of supermarkets, the question could gradually arise of whether there might not be too much merging and amalgamating on the part of these organisations, and of whether the latter might not slowly but surely be securing monopoly positions for themselves.
There is only one possible answer to this: the producer organisations need to adopt a more powerful stance and improve the way in which they are organised. In my view, this would be more effective than injecting more money into the sector. The sector must secure a stronger market position. And I must also say that, in my view, this is more effective, especially with regard to vegetables and fruit, as well as delicate products which need to be sold quickly.
I would like to make a number of observations with regard to the distribution of processing and threshold quotas across the countries. I have noticed that these are not evenly distributed on a number of counts. And I am also expecting the rapporteur to produce an oral amendment tomorrow with regard to at least one of the countries involved in the processing of pears. But if you consider the distribution across the Southern countries, for example the position of Portugal compared to other countries, one can ask oneself whether this distribution is even in every respect.
In principle, I would like to say, and in that sense I would also like to follow the line adopted by our spokesperson, Mrs Rodondo, that it is essential to strengthen the position of producers and for producer organisations to become stronger, because I can tell you, this is necessary; they must secure a firmer foothold in the market, and the policy will need to be drafted to that effect. While we have a common organisation of the market and claim, on the one hand, that we do not want more money injected into it, this will only be effective if we, on the other hand, also consider the production side and possibly a certain level of control of this. But in this report, I am precisely in favour of strengthening producer organisations, also by way of responding to this report.
Madam President, Commissioner, ladies and gentlemen, on 12 July the Commission presented a proposal for amending the common organisation of the market in fruit and vegetables, although we are expecting an evaluation report from the Commission in December 2000 on functioning of this very market organisation. If we change some points now in anticipation of that, the Commission will then have to use this evaluation immediately to review the common organisation of the market in fruit and vegetables and make the necessary changes.
Joining together producer groups and forming producer associations, and commercial cooperation between producer organisations from various regions, are all particularly important for the fruit and vegetables market sector. This should be the starting point for the COM. Nevertheless, we also have to bear in mind those farmers who energetically sell part of their production direct to consumers from their farms, for the benefit of themselves and their families.
For many farms, direct sales bring much-needed additional income, and they are often run by farmers' wives as an independent part of the business. Furthermore, direct sales from the farm emphasise the regional nature of products and thus appeal to a certain type of consumer. The amendment to Article 11(1)(c) must therefore be framed in such a way that producers, in agreement with producer groups, can sell a proportion of their products - to be agreed on a case-by-case basis - direct to consumers for their personal use.
If the present rigid limit is maintained, producer organisations will be obliged to expel members who do not respect these rules. The result would be that the producer organisations' sales volume would fall and that they would lose their influence over these producers' direct sales activities, as regards complying with quality standards, observing production guidelines and pursuing joint market strategies. I therefore ask you to take this into account also.
Madam President, Commissioner, the fruit and vegetable production that concerns us today is concentrated in the countries of southern Europe and accounts for 13% of the final agricultural production of the whole European Union, reaching 25% in most of the producer countries. In several provinces in southern Spain the proportion is over 80% and it is the only driving force for development and employment in the rural areas.
In addition, this produce has lost Community preference and has to compete abroad without the shelter of compensation that the traditional continental products enjoy, through roughly 70% of the EAGGF appropriations.
Commissioner, this sector seems to be the hard currency used in preferential agreements with third countries and in the subsequent reviews of their protocols, with the added disadvantage that these countries produce without the economic, social and environmental conditions we have in Europe, but with the same timetables as our own producing areas.
This situation is neither fair nor equitable, because it is neither fair nor equitable to have to compete abroad without the protection that continental products enjoy. Neither is it fair and equitable if the budget neutrality set at EUR 1 900 million in Agenda 2000 is not fulfilled because of internal obstacles and penalties incurred through the regulations.
In conclusion, I believe this proposal clearly leaves room for improvement, and the report by Mr Jové, whom I most sincerely congratulate, sets the standard for doing so. This would be both appropriate and fair.
Madam President, Commissioner, the Commission' s proposal on fruit and vegetable policy is full of shortcomings and quite inadequate and I should like to highlight four aspects to demonstrate this.
Firstly, the guarantee thresholds for different types of fruit and vegetable need to be raised with a view to harmonising the real production of the European Union and responding better to levels of demand. This is why I would particularly highlight the need for guarantee thresholds to be raised for tomatoes grown for processing in Portugal, which should at least approach the figure of 953 000 tonnes set at the Berlin Summit.
Secondly, I wish to point out that the level of aid per tonne proposed by the Commission is quite inadequate. I think that what is needed is an increase of the kind proposed by the rapporteur. The truth is that the abolition of the minimum price, which is about to end, will result in a considerable reduction in prices paid for produce and we need to ensure that farmers' incomes do not suffer as a result.
Thirdly, the level of operational funds is also completely inadequate. In fact, as the rapporteur proposes, unless the level of financing the funds improves, we will not be able to improve the way in which producer groups work.
Finally, I wish to say that the Commission has wasted a superb opportunity to make the CAP a little fairer. As the Commissioner knows, a sector that accounts for 16% of agricultural production only receives 4%, in fact less than 4%, of the budget. The European Union' s fruit and vegetable producers are at the moment basically living from their income from the market, in other words, from what they sell on the market. They suffer the risks and uncertainties inherent in the market and are pitted against fellow farmers in other countries, who produce other products such as cereals, oilseed, beef, milk and so forth, and whose income is guaranteed by the CAP, with no risk to themselves.
Commissioner, we must put an end to this inconsistency within the CAP as soon as possible.
Madam President, ladies and gentlemen, I welcomed the report as it was presented to us and I also appreciated the work of the Committee on Agriculture and Rural Development on the position to be assumed by Parliament with regard to both the approach taken by past regulations and the current approach adopted by the Commission and the Council.
Clearly, this does not take away the fact that there may be - and in fact are - diverging positions, as there will be tomorrow when the vote reflects this, just as there may be approaches which comprise or support calling for amendments. It would appear that the Commission and the Council's line takes little account of the methods used to grow certain products with specific characteristics in a specific social environment - as one of the Members who has just spoken also pointed out - with regard to certain sectors: I refer to tomatoes for the processing industry, citrus fruit and also nuts.
I therefore feel that certain subsidies have been particularly depleted, not only by the general fall in the euro which we have witnessed recently - in which regard it would be appropriate to take action before the situation degenerates into a dispute with the European establishment as a whole - but also with regard to the attitude to be adopted in respect of Mediterranean products. Totally justified protests and accusations have been made recently but, at Parliamentary level, there have been some proposals as well: proposals relating to the ceiling on financial assistance, proposals to standardise the benefits due to all producers' associations irrespective of the legal basis, a proposal - which, I feel, must be supported - to continue support for production for longer than the current three year period, and lastly, for specific products, in particular nuts, the proposal for a particularly fair assessment of the aid or subsidies to be allocated.
Madam President, Commissioner, ladies and gentlemen, I have great sympathy for the efforts being made by the Commission and the Commissioner to make savings, which is quite justifiable. But without wishing to indulge in special pleading, the situation in the fruit and vegetable sector is visibly deteriorating. Growth in volume, imports from third countries, fluctuations in consumption - be it in quantity or quality - are the most important reasons for this. The situation is becoming more critical, even if it is not as critical as Mr Martinez says. For example, you can live very well from 40 hectares in the area I come from, the South Tyrol. So it is not quite that bad, but nevertheless ...
For example, when you consider that the fruit and vegetable sector is allocated 3.8% of the relevant budget, as compared with the 41% allocated to arable crops, then you cannot help feeling that a decimal point might have been put in the wrong place. Unfortunately, the decimal point is in the right place. We are talking about just 3.8%. This is a handicap that works to the advantage of another agricultural sector, that is arable crops, where there is surely more room for manoeuvre than in the case of fruit and vegetables. International trade agreements are to some extent at the expense of this fruit and vegetable sector and therefore benefit other sectors.
I believe that this additional financial restriction will be hard to cope with and I hope that the Commissioner, the Commission and the Council will have the insight to make sure that a third handicap is not added to the two existing ones simply because of a desire to make additional savings in a particular way here, and that Parliament's wishes and proposals and those of the rapporteur and of the Committee on Agriculture and Rural Development will be taken into account.
Madam President, ladies and gentlemen, before I go into the details of the report, I would like to thank both Mr Jové Perez for his report, and the members of the Committee for the time and effort they have devoted to the 61 amendments. One thing is clear to me: as with any totally new system, the practical experience that we have gained in recent years suggests that the market organisation for fruit and vegetables must be the subject of a review as well, and it must also be fine-tuned.
The Member States and the representatives of the sector itself agree with the Commission that there are some key problems that we should solve as quickly as possible. That was the reason why the Commission to some extent anticipated the report and brought forward this proposal for discussion without waiting for the final report.
We concentrated on four areas: the double upper limit for financing the operational fund, the operation of the support system for tomatoes for processing, the level of quotas for tomatoes, citrus fruits and pears, and export refunds. But the fact that we anticipated these four areas does not mean that we will not present the report required in the COM. We will do that in any case, and will we do so before the year is out.
However, as I can see from many amendments, you have taken advantage of this opportunity, and in addition to the four subjects brought forward for debate by the Commission, you have also anticipated the final report. There is accordingly a certain discrepancy between the Commission's views and what you are proposing here.
What principles has the Commission been guided by in producing its proposal? In view of the budget situation and the Berlin decisions, any proposal that would have led to substantial increases in budgetary expenditure in favour of a specific sector would have been unrealistic. The proposal is therefore based on the principle of budgetary neutrality.
I am of course aware that appropriations for the fruit and vegetable sector - leaving bananas aside - have fallen since the 1996 reform and that the Agenda 2000 forecasts have also not been fully met. Two factors are chiefly responsible for this. First, expenditure on support for the operating fund has risen far less than expected, the reason for this being that the number of members in the producer organisations has not grown as much as was hoped, and, second, rising world prices and value of the dollar had to be taken into account when calculating processing aid.
Finally, the Commission proposal aims at extensive simplification, by harmonising the existing processing rules for the most important products and also making them more transparent. For tomatoes, pears, peaches and citrus fruits, individual thresholds for Member States have been set in addition to the Community threshold, and permanent aid is paid direct to the producer organisations. One advantage of the proposed amendment is that on the basis of the future aid contribution - which has now been set for an indefinite period - the producer organisations can freely negotiate the price for unprocessed products. This will make minimum prices superfluous in future. Furthermore, the introduction of a single guaranteed upper limit for contributions to the operational fund will simplify both the creation and implementation of operational programmes.
With these principles in mind, I would now like to turn to the amendments you have proposed. As I see it, they can be divided into three groups. The first group consists of general comments on the COM. Amendments Nos 1, 2, 44 and 19 relate to strengthening the role of the producer organisations, Amendments Nos 8, 14, 26, 27 and 35 relate to increased support for peripheral regions and less favoured regions, and to trade measures; Amendments Nos 17, 48, 49, 50, 55, 56 and 59 relate to reporting arrangements for the COM. Amendments Nos 3 and 4 are about an increase in EU appropriations for the fruit and vegetable sector.
As I see it, none of these general comments on the COM has any place in the proposal before us, because they anticipate the proposal that we are still considering, and should therefore be discussed in conjunction with this report.
The second group of amendments are specific requests relating to the functioning of the COM, for example Amendment No 5 on new raw manure, and Amendments Nos 27, 21, 25 and 34 on special support measures for severe crises. Amendment No 18 is intended to improve the scope for direct sales, and Amendments Nos 22 to 24 relate to the operational fund. Amendments Nos 28 to 30, 33, 36, 37 and 38 concern inter-branch organisations, nuts and withdrawal.
As with the first group of amendment, the proposal we are discussing today is not the right place for these amendments and I cannot therefore accept them. But I do admit that both groups contain some interesting points which the Commission will carefully consider in relation to the reports to be presented by the year end. I would like to point out that a proposal to the Council adopted on 5 October already covers consideration of an increase in appropriations for nuts.
The third group of amendments does relate to the proposal actually being debated here. Amendments Nos 6 and 25 propose an increase in Community support via the operational funds. The aim of Amendments Nos 31 and 32 is to strike out the reductions in market withdrawal ceilings proposed by the Commission. Amendments Nos 67 and 68 address water consumption, and Amendments Nos 9, 11, 15, 16, 40, 41, 51, 53, 57, 60 and 61 in various ways propose increases or changes in processing thresholds and aid for tomatoes, peaches, pears, and citrus fruits.
Amendment No 39 proposes simplification of the procedure for adjusting new products in the processing sector. Amendment No 43 relates to transitional arrangements for tomatoes and Amendment No 12 calls for a study on the abolition of the minimum price. Lastly, Amendments Nos 62 to 66 provide for direct aids for producers not involved in processing. Most of the amendments in this group would result in an increase in appropriations which in some cases would be substantial, and are thus very much at odds with the principle of budget neutrality. I cannot therefore accept these amendments.
Of course the issue of the overall level of Community financing for this sector is also to be discussed by the Council on Monday. I am sure that these discussions will continue, and that this point will also be an important part of the final decision on this proposal.
In my view, Amendments Nos 41, 53, 67 and 68 would complicate the system rather than simplify it, and the framework system does not cover Amendment No 12. However, the Commission agrees with the substance of Amendment No 39, but we will consider how to improve the drafting for legal purposes. Amendments Nos 62 to 66 change the existing system in a way that would jeopardise efforts to develop producer organisations.
In conclusion, I would like to make the following comment. Any delay suffered by the Commission proposal would result in most of the changes due to come into force under this proposal with effect from 1 January 2001 or as from the start of financial year 2001/2002 not coming into effect until a year later. The Commission regards this as an unnecessary disadvantaging of this sector. That is why this proposal has been presented at this point, and I hope that Parliament will adopt its opinion this week and that the Council will adopt the proposal before the end of the year.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Cod stocks in the Irish Sea
The next item is the report (A5-0276/2000) by Mr Nicholson, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing additional technical measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)(COM(2000) 190 - C5-0219/2000 - 2000/0071(CNS)).
Madam President, when I first started to consider drafting this report, I wondered whether it was a wise decision for any politician from Northern Ireland to agree to bring forward a report on Box VIIa in the Irish Sea. However, I believe that in politics you have to take on board some of the more positive aspects of life. While this may have been a poisoned chalice initially, I hope that ultimately, I, Parliament and the Commission can together develop something that will be very positive and fruitful for the fishermen who depend on fishing in the Irish Sea.
The report is designed to protect juvenile cod in the Irish Sea. We have to make it very clear that it is not just designed to protect juvenile cod but also to protect many other species in the Irish Sea. That is important. The other species in the Irish Sea will also benefit from this protection.
From that point of view, the one thing that has changed dramatically in recent times is that there is a growing understanding that such protection is necessary. Perhaps five years ago if you told fishermen in that particular area that there was a need for this, they would have said there was no need for it. Now there would be a more positive response and a recognition that there is a problem, there has been a problem. The real question now is how we resolve that problem.
I welcome the cooperation that has existed between the fishermen, their representatives, the Commission and local, regional and national governments, on this particular point. If we are going to find a way forward, that continued cooperation must exist. It is positive and has to be built upon. It must be developed and brought to fruition.
But this cannot be a one-way dialogue. We cannot have the Commission telling the fishermen that it knows everything. The Commission must listen to the fishermen, listen to their experience, listen to what they know, take that on board and work and cooperate with them.
This report also requires technical changes: to the mesh size of nets. It is a very technical report and requires the cooperation of the fishermen with the Commission and regional authorities to ensure that we no longer destroy what was considered a very natural resource in the past.
In Box VIIa in Northern Ireland three ports are totally dependent on the fisheries industry: Kilkeel, Ardglass and Portavogie. Last year the fishermen in that area had an 11-week closure on their fishing rights. That was hard. But in the interests of protecting the juvenile cod and the spawning period, they cooperated and were very positive. I believe there will also be cooperation next year. What the fishermen are asking is that the Commission responds to them in a more positive way than it has in the past.
We have to find a way forward. We have to find a resolution to the situation. That is no easy task way for anyone. I believe we can find a way through and a positive way forward, but only if everyone cooperates. I have tried to bring forward amendments which I hope will be helpful. I hope the Commissioner can be positive in his response.
The technical measures should be reviewed on an annual basis. That would greatly assist fishermen in that area. It is not a burden that is easily carried so we require a review every 12 months. I also hope that the Commissioner can throw a life-line and address the socio-economic hardship associated with the proposals. Will the Commissioner, if the regional or national governments come forward with a proposal, respond in a positive way and try to find a way forward, to support those fishermen, to improve the technical aspects that need improving, to meet the new standards that have been laid down?
This is a very difficult situation. It is not an easy one to resolve. I ask the Commissioner to respond positively.
Madam President, Commissioner, I would like to begin with a variation on a quotation from the poet Heinrich Heine: "If my thoughts at night to fisheries turn, many an hour will I toss and turn". I might add that if I think about the stock of cod in the Irish Sea, then sleep is truly murdered. Vigilance is called for, or do you know the reason why cod stocks, which have for years been more depressed to say the least, have been allowed to reach such a historical low? Is it because of the fish, the fisherman, environmental conditions or society at large?
What is the use of integrated coastal zone management, which we will be discussing shortly, when what structurally weak coastal regions need is a new kind of self-image and above all modern jobs? However, this can only work if the problems of the origin principle and of recrimination, powers and responsibilities can finally be solved at all levels. Meaningful, technically verifiable measures need to be introduced. We need binding sanctions, and we need Member States that exercise their right to check origin, even if doing that hits their pockets.
In addition, three things are needed: political will, fishermen who think like businessmen, and the interaction of consumers and entrepreneurs in the market place. Each of these three strands needs to be underpinned by the same concept - sustainable management of a valuable and irreplaceable food source. Those immediately involved are jointly responsible, money alone will not solve any problems in the long term, Mr Nicholson! Nevertheless, technical measures can help nature to recover when it has got out of balance, and, I hope, can help to restock the Irish Sea with cod.
Unfortunately, our society is inclined to skirt round the law. And it is quite simple to do that in the middle of the night in the Irish Sea. I believe that with targeted checks and reporting, and a continuous dialogue between those involved at all levels, we can all once again sleep soundly - including me. That is why the Committee on Fisheries unanimously supported our feisty colleague James Nicholson. We hope that this House, the Commission, and the Council will follow suit!
Madam President, rapporteur and Commissioner, this report is a tragic tale about a fish which one author has quoted as literally changing the world in the past thousand years. The beginning of this new millennium is very different from the beginning of the last. There has been a fishing spree across the world touching everywhere, the Irish Sea being no exception, and the results are devastating.
The dramatic decline in cod in the Irish Sea is all too apparent. From 1988 to 1997 the Republic of Ireland's cod catch declined from 5 821 tonnes to 1 492 tonnes. It takes no mathematician to tell you that conservation is critical if there are to be cod fisheries at all in the Irish Sea. Before I speak about technical measure, no one has talked about the fish itself. Did you know that cod will eat anything? Cod are quite lazy fish. The whiteness which we all enjoy eating actually is due to sluggishness rather than muscle tone yet the irony is that cod is a dieter's delight. Cod contains only 0.3% fat and boasts 18% protein, and when dried the protein dramatically increases to 80%. There is no waste in cod. The range of culinary delights a cod provides is extensive - and there are books written about this.
This report outlines the technical measures which can be used to preserve juvenile cod. It deals primarily with mesh sizes and nets. The rapporteur does mention compensation, but I say this with some caution: compensation is a slippery slope. It can provide short-term solutions for a longer-term problem. Sustainable fisheries, where fishermen and their families can survive alongside conservation measures, are mutually beneficial. That will allow cod stocks time to replenish in order to ensure sustainable fisheries again.
Let us make sure that in this millennium people can enjoy cod from the Irish Sea just as much as they did in the last millennium.
Madam President, I should like to thank Mr Nicholson for the swiftness with which he has submitted his report. This will enable us to vote tomorrow on a Commission proposal which very much needs to be implemented.
I should like, however, to raise a series of questions that have occurred to me regarding Amendments Nos 1 and 2, which ask that the changes in fishing techniques to be adopted under this proposal should be subsidised under the FIFG. Although in principle I have nothing against aid to fishermen, I do think it should be granted within a specific framework and in accordance with unequivocal criteria, and this is the basis of my question: to clarify what these criteria are.
The rapporteur invokes Articles 15 and 16 of Regulation (EC) No 2792/1999 in support of his request for aid. I think in any case that only paragraph 2 of Article 16 should be invoked, and I should therefore like the Commissioner to clarify whether the requests in the report would come under the text of the said article. If the measures contained in this proposal can be financed under Article 16(2) of the FIFG, this would mean that any technical measure involving a major restriction in fishing activity could be too.
It must be remembered that by definition any technical measure involves some restriction on the activity. I think it is worth making this point clear, because it is obvious that any technical measure means an economic loss for fishermen, either directly or indirectly. If this is the criterion that must be followed, it is also clear that if measures such as those proposed are subsidised, then subsidies will also have to be given to any others deriving from a modification of technical measures which would result in changes in the use of fishing techniques or methods, in other words virtually all the reforms under the technical measures regulation.
Commissioner, I should really like you to clarify this point, seeing that Article 16(2) is open to all kinds of interpretations. I should like to know what interpretation the Commission gives to Article 16(2).
Thank you, Madam President, and I forgo one minute of my time this evening, which is getting rather long for everyone.
Madam President, I congratulate Mr Nicholson on his excellent report.
He pointed out that in order to be effective such measures require the support of fishermen and scientists who live and work in an area. This may well prove to be a vital trail-blazer for the strategy of devolved management of fisheries which all of us have been discussing in the context of the reform of the CFP. It has become increasingly evident that fishermen and scientists working in a specific fishery will more readily adhere to rules and regulations that they themselves have conceived, rather than Brussels hand-me-downs.
The major fisheries organisations in the UK - the Scottish Fishermen's Federation and the National Federation of Fishermen's Organisations - which, between them represent the interests of 1900 vessels, both support the concept of zonal management. Fishermen are also deeply concerned that such rules and regulations may be interpreted and applied differently by fishing vessels from different Member States. That is why again, zonal fisheries management which involves all fishermen working in a common fishery will ensure that the rules are applied fairly and squarely across the board.
This report is timely, as cod stocks are not only diminishing rapidly in the Irish Sea but are in spiral decline around all the waters of the United Kingdom. Some years ago when the House of Commons in London drew up an agreement which effectively ended the cod war between the UK and Iceland, it was famously referred to as "the piece of cod which passeth all understanding". Hopefully this report will mark the beginning of the recovery of cod stocks in the Irish Sea and will pave the way to the future.
Madam President, ladies and gentlemen, I would first like to offer my heartfelt thanks to Mr Nicholson for his excellent report. At the same time, I would like to reassure him that I am perfectly willing to listen to fishermen, especially as I shall be in Ireland the week after next and will be fostering close contacts and entering into discussions with the fishermen there, and with the entire sector.
You are already very familiar with this proposal, so I believe I do not need to present it again here. I will therefore move straight on to the amendments tabled and I unfortunately have to say that I have some problems with them. There are two reasons why the Commission cannot accept Amendments Nos 3 and 4, which relate to compensatory aid.
First, this document is about technical measures, and a document on technical measures is not the right place for provisions on compensatory aid. Second, and even more importantly, there are Member States who have to decide under Regulation 27/97 whether they will offer fishermen compensatory aid for temporarily withdrawing from fishing activity or not.
The other two amendments, Amendments Nos 1 and 2, address a future review of the regulation and the Commission finds them difficult for the following reasons: first, the fact that everyone - the Commission, Member States' administrations and also fishermen themselves - want the regulation to come into force on 1 January 2001. In my opinion, any delay in this entry into force is to be avoided. Second, this regulation was drafted on the basis of the outcome of meetings with fishermen, scientific experts and administrators, and we intend to continue with these meetings for as long as the cod crisis continues.
This could well lead to a review of the measures and conditions to be put in place now. So I ask you to trust us. We will observe the review conditions in practice. I cannot accept this amendment if the regulation is to come into force as quickly as possible. I hope you will understand this.
Madam President, I listened with great interest to the Commissioner. Maybe he could tell me when he is going to visit either the port of Kilkeel, Ardglass or Portavogie. Could he respond to that? He said he is going to visit the fishermen. I would love to be there with him. I would love to accompany him and speak to the fishermen alongside him. Can he tell me when he is going to visit those ports?
Madam President, I mentioned that I am going to Ireland - and I am also visiting Scotland, by the way - and I have left it to the governments and the various authorities there to put together my programme and also to decide which fishermen I should meet there. So I cannot change that at the moment, but you are more than welcome to accompany me if you wish, Mr Nicholson.
Madam President, I do not want to prolong this but I have a horrible suspicion that the Commissioner is not going to come to Northern Ireland but perhaps to another part of the island of "Ireland" that has nothing to do with Northern Ireland. Northern Ireland is part of the United Kingdom. If he wants to come to Northern Ireland to visit fishermen I would be happy to go with him. But please do not give me the type of platonic responses you have just given. I will not accept that. If you want to defend that to the fishermen you can do so, but I will not be part of it. Please do not in any way get involved in that type of situation.
Fishing is something on which we all cooperate, in both the north and south of the island. Do not try to make it a political point of view.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Unbundled access to local loop
The next item is the report (A5-0298/2000) by Mr Clegg, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council on unbundled access to the local loop [COM(2000) 394 - C5-0432/2000 - 2000/0185(COD)].
Mr President, colleagues, it is always a pleasure to be debating with each other in such cosy circumstances late at night. I certainly did not know when I took on the rapporteurship of something as obscure as local loop unbundling that it would be quite so controversial and so complicated as it has proved nor that our discussions would culminate in such nocturnal circumstances. The local loop unbundling regulation is an important piece of legislation which completes unfinished business from the past but also represents an important step forward into the future.
It completes unfinished business in the past because it is enforcing competition in the final segment of the telecommunications world which until now had escaped earlier liberalising European measures. At the same time, by ensuring that access to the local loop - the last mile of so-called copper wire - is now open to all new market entrants and is not the exclusive province of the so-called incumbent operators, the regulation will act as a significant boost for increased choice of non-voice services for consumers. It should lower prices for consumers and act as a boost to the take-up of new fancy broadband services and so point Europe very firmly in a dynamic, forward-looking direction.
As such, it will help fulfil the promise made in Lisbon in March of this year when a number of ambitious targets were set, which, it is said, will help ensure that the gap that has opened between the European Union and the United States in the information economy is closed as soon as possible. The procedure we had to follow, in order to act as quickly as possible upon the conclusions of the Lisbon Summit and the proposal of the Commission in July, has been unusual.
I am told that if we vote on the report tomorrow and adopt our report as voted in the committee it will be the fastest piece of legislation of this type ever processed by the European Union institutions. This has only been possible because of an unprecedented degree of cooperation. Firstly, cooperation with the Commission - and I would like to thank Commissioner Liikanen and all his extremely good officials who have been working on this for their assiduous help throughout the process. They really have provided us all with an invaluable service.
I would also like to thank the Council for their cooperation, firstly driven by the mandate in the conclusions in the Lisbon summit but also by a particularly effective series of French Presidency initiatives in the Council of Ministers and last and by no means least I would like to express thanks for cooperation within this House.
I have had the privilege and the benefit of working with a number of colleagues of all groups who have pulled together in the committee to produce the report which we will be voting on tomorrow. I would like to thank all of them for the great cooperation which they have extended to me.
It has not been easy: firstly, because the procedure is difficult, it is new. Those of us who have worked on it all agree that if this sets a precedent for the future, we could perhaps consider promulgating some rules which will facilitate this kind of process in the future but also some rules on substance. This is a measure which is clearly going to prove to be painful to some of the incumbent operators involved and I understand that a number of colleagues have been in discussions with incumbent operators and I am very grateful to them for conveying their concerns to me and also working with me to find an appropriate way forward.
We can be proud of the work that we have completed and that I hope we will complete by our vote tomorrow. It shows that, even in difficult and controversial areas of policy such as this, this House is able to act decisively and clearly when it needs to and for that I would once again like to extend my thanks to all concerned.
Mr President, firstly I would like to express my thanks to the rapporteur. He has done some excellent work as part of this difficult process, and, taking into account the problems created by this 'fast-track' procedure both for the timetables for the legislative work and parliamentary debate, we should be very satisfied now with the compromise that has been reached. What is important for consumers is that the regulation should enter into force immediately from the start of the year. The matter is very urgent, as free price competition in local networks is one of the cornerstones of Europe and, more generally the development of the European information society.
I am particularly satisfied that Parliament, the Council and the Commission were able to work in such close cooperation in this matter and that they treated this complex issue, discussing it constructively, in an atmosphere of understanding that was perhaps unprecedented. As Parliament hopefully tomorrow will adopt the report, as I sincerely believe and hope it will, in the spirit of consensus achieved, the ball will then be in the Council' s court.
Free competition in local calls will benefit users of the Internet in particular. The telecommunications monopolies have been charging exorbitant sums of money until now. The European consumer has, in the worst cases, had to pay ten times more to connect to the Internet than the Americans. Reduced charges will lower the threshold at which people can start to use the Internet in their everyday tasks. For example, the limitless possibilities of e-commerce will be within easier reach for Europeans. Lowering local call charges will benefit everyone, including those who are not excited about byte-inspired adventures and the Internet.
National watchdog agencies have an enormous responsibility to see that the telephone companies that enjoy monopoly status really do open the end of the last copper wire to the new companies in the industry. It is to be anticipated that some monopolies will try every trick in the book to cling on to their competitive edge. This will have to be dealt with severely. The monopolies will have to be prepared to pay substantial sums in compensation if they delay opening up their networks. Only in this way may we ensure that there is free competition immediately at the start of next year. On behalf of my group, I hope that tomorrow' s vote has a positive outcome and then the ball really will be in the Council' s court, and we shall be able to apply the new regulations within the framework of new legislation at the beginning of the new year.
Mr President, Commissioner, ladies and gentlemen, my thanks go to Mr Clegg for his excellent work. He has had a rather extraordinary time of it recently, but, despite all that, I must thank him. For the Commission this is an important and very successful achievement, it must be said. We have now a record in a field in which developments come so fast that records befit it rather well. Opening up local networks to competition is a "fast-track" opportunity afforded by the Treaty of Amsterdam, which we are now taking full advantage of, as, otherwise, every day we will be losing money in the shape of exorbitant charges and creating barriers to the process. In just a few weeks we in the Committee on Industry, External Trade, Research and Energy have dealt with this issue and have, under the leadership of the rapporteur, succeeded in negotiating this proposal with the Commission and the Council, a proposal that must surely be adopted tomorrow without amendment. This is my firm belief. We have in practice thus discussed the issue simultaneously with the Commission and the Council, as well as amongst ourselves and with many other parties, and now we have achieved this result, which is nothing to be ashamed about.
Local networks have, I would say, been the greatest bottleneck in the European telecommunications market and now it is being removed, and if it is not, then the national authorities can intervene, and if the prices are not right we then have recourse for compensation. Consumers and enterprises have lost millions and millions as a result of too high charges. Now charges for telephone calls, fast Internet connections and multimedia services will come down throughout Europe. This is just the right measure as far as consumers are concerned, and it will help us too. The networks have to open up with terms and conditions that are fair and non-discriminatory. That is very important. On the other hand, in the parliamentary amendments we have given consideration to the fact that the owners of the network and those who built it should not go penniless: they must receive a fair income for their work and, furthermore, their future investment in the network must be made possible for the future organisation of the infrastructure. The problem here of course is that privacy will suffer, as now anybody with the permission to do so can install their own equipment at exchanges and switchboards. Thus, the traditional secrecy of the sound telephone is now truly crumbling.
The auction of radio frequencies, however, is promoting developments in the opposite direction. It is pushing up charges to the consumer and has led to something like chaos in the market. This is pushing up charges, as I said, and what is going to happen on the fourth and fifth generation mobile front? States are losing their ability to control matters. Already things are moving in such a way that an oligopolistic situation is developing, which will result in the market being carved up directly. It was the case in Holland, and just recently in Italy, that the number of players taking part in auctions was only equivalent to the number of licences available. This is therefore a matter of a sort of private agreement, which means that the market can no longer function properly. I propose that the Commission should give an account now, while there is so much data on this, of what all this means. This is development in the opposite direction to what we have achieved in connection with this regulation.
Madam President, Commissioner, ladies and gentlemen, in the opinion of the Communist Party of Greece, telecommunications are a sector of strategic importance and, as such, should be driven not by the quest for profit but by the desire to provide a better universal service.
As part of the European Union's general policy of opening the doors of every sector of social activity to big business, the regulation which we are examining today gives the monopolies what is perhaps the most important chunk of the telecommunications network. This infrastructure, which has taken a long time and a great deal of public money to develop, is being offered for a mess of potage, with the telecommunications organisations receiving no more than maintenance and operating costs in exchange. The argument that this will allow new services to develop does not stand up, given that these services can be developed by the telecommunications organisations equally well and, without the strain of having to make huge profits, certainly more cheaply.
The European Commission and the Council are not content with simply handing local loops to the private sector; oh no, they have to do it, and with what haste, in the form of a regulation which will apply immediately. I believe that we can draw useful conclusions from this example as to whose interests the European Union is actually serving.
At the outset I would like to pay tribute to Mr Clegg who has worked extremely hard over the last few of weeks with a view to ensuring that the final report was well-balanced and reflected the concerns of the difficulties of the various political groups within the Committee on Industry, External Trade, Research and Energy.
I am satisfied that the text voted by the committee takes into account two issues which were of particular concern to me. The first one was fair pricing and the second was the provision of a universal service in the context of the further opening of the communications market to competition.
I believe it is important to ensure that the changes take place in a controlled way, to allow all players involved the time to adjust and to guarantee the rights of all consumers. It is clear that we must all support the upgrading of existing telecommunications infrastructures so that we can take advantage of evolving new technologies. In my country we are determined that our telecommunications infrastructure be of the highest standard in order to secure new investment into the country. Investment in our infrastructure is a critical component to the continued success and growth of the Irish economy; in particular, Ireland is aiming to become a world centre of e-commerce.
At the same time it is essential that all citizens be guaranteed the same benefits from the upgrading of telecommunications infrastructures. The opening-up of the local copper networks to provide competition must lead to all local networks being upgraded in all towns and indeed in all villages. We must avoid cherry-picking by new entrants who might wish to upgrade only networks in the bigger urban areas.
On the question of fair price, the price charge for access to the local loop must be allowed to reflect sunken costs in addition to a margin for reinvestment. In this respect I am glad to see that the Commission supports the historical cost formula for pricing. We must guarantee that existing telecommunications operators can secure adequate financial compensation for opening these local loops. I believe that the national regulatory authority should be able to play a fair and mediating role between existing operators and new networks.
In conclusion, I believe that it is a fair and well-balanced text. I should like to thank Mr Clegg for being prepared to listen to so many of his colleagues.
Madam President, Commissioner, the Lisbon extraordinary European Council set a basic strategic objective for the European Union: that of becoming 'the most competitive and dynamic knowledge-based economy in the world'. For this statement to become reality, it must be followed by measures to liberalise the markets, promote competition and thereby open up access for new suppliers of telecommunications services and in particular Internet services. In my opinion, the Commission and the European authorities have always been consistent with the Lisbon declarations: I refer, for example, to the proposal for a directive on e-commerce which, with the objective or the excuse of removing a form of discrimination against European producers who distribute information services will, in the end, be penalising the development of e-commerce throughout the whole of Europe.
This is a matter on which we are, however, moving swiftly and, it would appear, genuinely in the right direction. Our rapporteur, Mr Clegg, has done a good job, making the Commission's proposal clearer and more specific and setting out the necessary conditions for that rapid conclusion of the legislative process which so many of us hope for and for which we too will vote tomorrow.
I would, however, like to take this opportunity to warn the Commission that, once this regulation has been adopted, other obstacles will have to be tackled if the 'last mile' of the telecommunications sector is to be genuinely liberalised as well.
In my country, Italy, the conditions for the liberalisation of the last mile have existed for a long time, but the national telecommunications authority has delayed practical implementation, in particular with regard to fixing price charges for access to the local loop. In the case of Italy, but also other European countries, this is probably due to the powerful position of the incumbent operator, which is trying to put off the move for as long as possible. There are parties who have much to lose and, in Italy, there is a conflict of interests between the State as regulator and the State as owner or controller of some of the main telecommunications services companies.
Madam President, Commissioner, ladies and gentlemen, as the previous speakers have already said, we are entering new territory with the Regulation on unbundled access to the local loop. The accelerated procedure provided for in the Treaty of Amsterdam is being used for the first time, that is, there is no second reading. The aim of this is to approve the Regulation on unbundled access quickly, so that local telecommunications markets can be opened up to competition by the end of the year.
Our initial experience with this procedure suggests that it is only suitable in very exceptional cases, but that it is possible with important subjects like unbundled access to take legislative decisions with all due speed here in this House. I am of course particularly pleased about this. Without Nicholas Clegg and all his commitment it would not have been possible to consider the regulation so swiftly in committee and here in the plenary and, I hope, to approve it tomorrow. He has been able to reconcile varying positions and to present Parliament's views to the Council. My dear Nick, I would like to take this opportunity to thank you again very sincerely for your splendid work!
Why do we need the regulation? Despite the complete liberalisation of the European telecommunications market since 1998, the "last mile", that is the subscriber's link to the network, is at present still in the hands of the "incumbent" telecommunications company. The regulation is intended to provide for competition in this "last mile". Only by ensuring that there is true competition in this market segment can we guarantee rapid and low-cost access to the Internet and to multimedia applications in the long term. This is not only the dream of every Internet user, it is also an urgent necessity in the era of the new economy. The reality in large parts of Europe is at present very different, so that dialling into the net is expensive, telephone lines are engaged while surfing the Internet, surfing is costly, and there are long waiting times.
According to the latest studies, at the beginning of 2000 only 400 000 Europeans had access to broadband services, compared with 3 million in the USA. The European Commission has therefore rightly decided to lend a hand here - and quickly. In my opinion there is no other alternative politically speaking but to approve the regulation in its present form and thus remove the final bottleneck.
Madam President, Commissioner, ladies and gentlemen, many thanks to Nicholas Clegg also for his hard work. To give one light-hearted example, his compromise proposals reached me when I was on the way home on the motorway. Of course I pulled over, in accordance with the law, and then discussed them further with him. This shows how we worked on this and I think that this was superb. We are also willing to do this again in future, but we could do with a bit more time now and again to discuss particular points in still greater depth.
Our political objective was to enhance competition and so smooth the path to the information society. This regulation is intended to achieve a marked improvement in competition in the local access network, with the aim, for example, of giving Internet services better access to the mass market, so that market penetration will increase. This initiative will ultimately also help to promote the information society. But quicker and cheaper Internet access without content is worthless. Above all, the information society must mean investment in people and their skills.
One important point is that the regulation regulates in the spirit of the original telecommunications liberalisation, that is in an asymmetrical way. This has certainly demonstrated its value when it comes to improving competition. But this regulation will be superseded in future and we will move on to a new regulatory framework under competition law.In view of that, I would say that Amendment No 13 is particularly important, as it provides for a new Recital 10(a) which emphasises once again that a new regulatory framework will replace this regulation in the not too distant future.
Of at least equal importance is the fact that the Council is not holding up the telecommunications regulatory package. I also trust that the Council will adopt it soon and that we will continue the consultation procedure on the rest of the package quickly and in a serious manner. I hope that the Council will not leave us in the lurch should one or other Member State perhaps still have reservations. Our work should set an example here. We have reached agreement quickly and effectively, and I hope that the Council will follow suit.
Mr Clegg said in his speech that this was a controversial and complicated piece of work and I think therefore we chose well to appoint him as a rapporteur. He has been very unflappable throughout and, on behalf of the House, I would like to record that at the time he was successfully decoupling the local loop, he was also making a very successful coupling of his own, by getting married. I am sure that we all pass on our congratulations to him.
It will not surprise this House to know that, as a representative of the British Conservative Party - and it was the Conservative Government that privatised British Telecom over 17 years ago, probably the first of the large-scale telecom privatisations in Europe - I very much welcome this essential further action to deregulate and open up the market. In pushing this forward it has been very important for the Commission to lay the foundations with the telecoms package that we are now considering and we very much admire their ambition and their zeal to do this.
My only comment, when looking at the slightly loose wording on some of the timing - for example, that notified operators shall from 31 December meet reasonable requests from beneficiaries - is to ask the Commissioner to assure us that he will be very severe in monitoring this, because there is no point in pushing this text through here if we have very slack and loose implementation in the Member States where this also needs to be pushed through.
Can I also say this that this has been an admirable initiative resulting from the Lisbon summit but a lot of other key aspects concerning moving forward in the new economy were mentioned in Lisbon? Who is going to use all this new low-cost deregulated capacity? We want to see the new entrepreneurs, the new Internet companies coming into the market. I remind the Commissioner that one of the other key aspects of Lisbon was the creation of new conditions in the European economy, to get the new investors. Can I encourage him with the new spirit of adventure that we see here - and perhaps that is not a word that we always associate with the Commission - to move forward with zeal and vigour to achieve these other aspects of Lisbon with the same effectiveness.
Can I start by congratulating Mr Clegg on the speed and quality of his work and also welcoming him to this rather exclusive band of Members who so often are here late at night debating telecommunications issues. Indeed Commissioner Liikanen's predecessor, Commissioner Bangemann described us once as 'we few, we happy few, we band of brothers'. He rather ignored the sisters but I think you get the drift from his Shakespearian quote.
I should also like to comment on the legal instrument - the regulation - because it is exceptional and historic and there are very special reasons: reasons of speed - post-Lisbon summit - and reasons of technical consistency which I think we all appreciate and understand. Parliament must be ready to look at new ways of working, imaginative and, as Mr Harbour says, adventurous. But we also must make it clear when such measures are appropriate and it is almost certain that the other parts of this latest telecommunications package are going to take rather longer and will be along more traditional lines.
I want to comment too on one very important part of Mr Clegg's proposal which relates to the powers of national regulators and powers of initiative, which I think are very important components in the speedy and consistent enforcement and implementation of this regulation.
Others have mentioned the Lisbon summit and it is of course right to stress that this legislation follows a commitment from the European Union Member States to support the growth and use of the Internet in Europe under the e-Europe action plan. Much of this would not happen without this promise to provide affordable, high-speed Internet access and we note the importance of unbundling in the success of the e-Europe plan.
It is also true that the combined efforts of the Commission, Parliament and the Council have brought about this legislation as part of an overall effort to modernise telecommunications law. This effort will bring openness, transparency and competition to the industry while balancing the need for regulation with the desire for liberalisation. We have more legislation ahead of us and we have to learn the lessons from so much of the legislation with which we have been jointly involved over many years in the past. Then we tried to look backwards, to extrapolate from what we had done, before looking forwards and guessing, second-guessing or third-guessing what lay ahead of us. We made mistakes in such a fast-moving and volatile market but I would like to end with the point that if Europe is to stay competitive, to stay in this field, to bring the very real benefits of e-Europe to all the citizens of the European Union, to remain ahead in third-generation mobiles - if I can jump ahead - vis-à-vis the United States of America, it is going to need all our combined efforts to make sure that the total package is safely accomplished.
Madam President, unbundling access to the local loop is intended to open up the level of competition, providing lower prices for the customer and easier, cheaper access to the Internet, fostering technological innovation in the local access area. I welcome these promised developments. But as the rapporteur mentioned, many of us have been made aware of the concerns of the local telecommunications provider. The Irish telecommunications provider, Eirecom, maintains that it should be allowed a reasonable time period to implement the changes and that the 31 December deadline is practically unachievable. Also, charging for unbundled access to the local loop should be fair and adequate to ensure the long-term development and upgrading of the local access infrastructure. If it is not financially viable to invest in less populated and less developed areas, it is unlikely to be attractive to new operators.
When we combine this possible scenario with other measures that adversely affect rural areas, such as the liberalisation of the postal service, which threatens the survival of small rural post offices, and the recent closure of many small rural banks, how will the possible reduction of investment in long-term development and upgrade of local access infrastructure affect already disadvantaged rural regions? It is my sincere hope that none of these concerns becomes reality and that in future we avoid the risk of seriously limiting discussion in Parliament by speeding up procedures on issues that will ultimately have the greatest effect on the most vulnerable.
Commissioner, Madam President, ladies and gentlemen, behind the somewhat barbaric name of the proposal for a regulation which we are debating this evening, unbundling access to the local loop, an expression moreover which is totally impenetrable for the average citizen, there lies a simple yet serious decision regarding the liberalisation of the local network of voice telephony and data transmission services.
As we have heard this evening, for some in this House, the closing of the final chapter of a public monopoly can only lead to an automatic reduction in the costs of local communications and this can therefore only be positive for consumers.
For others, including me, this is far from being quite so obvious and, above all, quite so automatic. If unregulated competition always leads to a permanent reduction in prices, and always benefits each and every consumer everywhere, this would have happened long ago. Moreover, the example of mobile telephony, which is completely open to competition, proves precisely the opposite. Real prices of calls from mobiles continue to be high and the transparency of costs and prices is far from being guaranteed. Between the hype and the reality there is not a divide but a chasm. Many citizens have fallen victim to this and are unable to pay their bill, and resort to declaring their mobile stolen.
Nevertheless, I approve of unbundling, but simple, clear constraints need to be worked out in this area as well in order to define the limits, follow progress and lay down terms for the financing of the universal service.
Our rapporteur and colleague, Mr Nicholas Clegg, has certainly done a lot of work, and I congratulate him on that. He has even been open to the arguments of his colleagues, and I thank him for that. But he is very liberal and so he has naturally rejected anything that could lead to a genuine universal service. He is more afraid of public monopolies than private monopolies. I hope, therefore, that the framework directive entitled 'A Universal Service' , for which I was appointed rapporteur in July of last year on behalf of the Committee on Industry, External Trade, Research and Energy, and which I now have to salvage despite the attempts of the Committee on Legal Affairs and the Internal Market, will enable us to redress the balance to some extent.
Mr Clegg has correctly and very seriously set forth the Commission's proposal on unbundling from a technical standpoint. But I am sorry to say that, as I see it, he has not adequately responded to the longer term risk posed for the weaker and the more susceptible players in a deregulated system, and to the risk posed by private monopolies.
This evening, I repeat once again that, for me, a public service must not be a sink for the market. It must be, and it can be, an objective in itself and, for us Europeans, a value and an asset for balanced and sustainable development. All things considered, Madam President, as the three European institutions are in agreement on uncoupling, I will not be more catholic than the Pope, and I shall therefore be voting in favour tomorrow.
Madam President, Commissioner, I have before me the documents we will be voting on this week. I think that the most important report is the Clegg report, which has quite simply demonstrated that decisions can be made swiftly and unconventionally. I think that this should serve as a model for us in the European legislative process, so that new developments can be responded to quickly, simply and unbureaucratically with the right decisions.
I would like to congratulate Mr Clegg on having managed to reconcile so many different interests. And I would also like to thank the Commission for complying so efficiently and competently with the Council's request to use the accelerated procedure in this case. I believe that we really are taking genuinely forward-looking steps as far as the European public is concerned. The public in Europe will feel, in their wallets, in the quality of services and also on the labour market, that these measures have made Europe more internationally competitive.
We know that UMTS will provide us with a new service. The environment and telecommunications will in future play a very special role in international competitiveness. That is why I think it is important to create a level playing field. This directive in particular demonstrates that we have been very thorough in aiming for fairness, and this has been a model of how to legislate, with a review, with a proper and thorough examination, with all stakeholders being consulted, and, lastly, a good, efficient, swift and precise procedure in the European Parliament.
Once again, I would like to express my very sincere thanks!
Madam President, it falls to me to be the one who cries wolf on this occasion. I do not normally take a position in this House which is based purely on national considerations but it seems to me that we are attempting to put in place a regulation which is inflexible and does not take into account the position of the market in Ireland. The proposal that we have will oblige Eirecom, a private limited company, a former state monopoly, to open up its local loop to alternative providers and will not oblige alternative providers already in the market place such as cable TV, satellite and wireless local loop operators to do the same. They are excluded from the scope of this regulation.
Cable TV companies in Ireland already possess the network and are already gearing up their network to provide telephony, Internet and other interactive services. In many cases they operate large and exclusive franchise areas. In the case of Ireland, penetration rates by these companies in the larger cities and towns is of the order of 90%, far exceeding those of Eirecom PLC. It is impossible to understand and entirely unacceptable that the proposal does not also encompass these TV cable companies. In addition, fixed network operators such as Eirecom will find it impossible to compete with these companies which are providing bundled services to customers, which often include Internet access and free local calls as part of their standard bundle of service offerings.
Clearly where an alternative competing network coexists with a copper network, either all should be unbundled or none. This will be consistent with the stated justification for unbundling put forward by the Commission. The regulation on unbundled access to local loop is by its very nature inherently flawed.
I do believe that worst law is in most cases bad law, and this is the case in relation to this regulation.
The night sessions are not always the greatest pleasure in the European Parliament but tonight, I must say, it has been an extremely pleasant and positive debate. I share the view of those who consider this issue to be historic. It is historic in two ways.
First of all, we will now complete the long march towards liberalisation of telecommunications. This also serves the interests of universal service. When we increase competition in the networks it will cut prices, improve quality and make the services more affordable. It will help to create an inclusive information society.
Secondly, it is historic in the sense that we have replied to a question which is often asked: Is Europe too slow to act? Are we able to seize the opportunity of information technology? There is a lot of suspicion around. Can Community institutions ever make it? If Parliament were to accept tomorrow the Clegg report we would show that we can. We can show that we are able to act in Internet time. We will have concrete proof, which would increase enormously the credibility of the European Union, especially in the eyes of the younger generation which lives in this age of the Internet.
None of this would not be possible without excellent cooperation between the institutions. I should like to thank the rapporteur, Mr Clegg, for the excellent work he has done, and also the whole committee. It would have not have been possible without profound knowledge of the issue. Neither would it have been possible without a strong will to negotiate, with many partners.
I also thank the Council presidency, which has been very firm and very determined to drive this issue through. In many Member States it has been a very sensitive and complicated matter.
Mr Gallagher and Mr Haarder raised a few issues in this context. It really is a key part of the e-Europe action plan to liberalise the telecommunications market to make the prices cheap and the quality of service higher. At the same time we must remember that this is one side of the coin. On the other side, we need people with skills and qualifications who can use these services. So we must continue to invest in the education of all people, young and old alike.
Insofar as the implementation of this regulation is concerned, yesterday the national regulators had a meeting with Commission officials. They agreed to try to accelerate the implementation on this regulation and to do it in as harmonised a way as possible, so as to have a strong European market in this sector.
The Commission can also welcome practically everything in the report. The report is supportive of the objectives and draft measures included in the Commission proposal. I should just like to mention three of those.
First, the aim is to mandate operators not defined as having significant market power in the provision of fixed telephony networks to provide unbundled access to the metallic local loop from 31 December 2000 under transparent, non-discriminatory and cost-oriented conditions.
Secondly, to ensure transparency by other operators we will have to publish a reference offer for the access conditions to the local loop and associated facilities such as co-location, including pricing, under the scrutiny of the national regulatory authority in order to ensure fairness. Here I am happy to note that the national regulatory authorities want to cooperate to make this effective everywhere.
Finally, the regulations to unbundle the local loop will allow new entrants all types of access modalities where technically feasible, full unbundling and shared access to global loops and sub-loops. This maximises technical innovation, greater competition and choice for users. The Commission accepts in full all 18 amendments to the Clegg report. They improve the Commission's proposal, providing for more accurate technical definitions and more specific requirements of the national players and national regulatory authorities. These amendments are constructive and will ensure that the regulation is fully operational. Thus they guarantee that unbundling is rapidly and effectively implemented from 31 December 2000.
The Commission also hopes that the Council will approve the text as amended in the report and hopefully accepted by Parliament tomorrow. Then the Council would be able to complete the codecision policy in one reading.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
(The sitting was closed at 11.40 p.m.)